Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

D/B/A GM FINANCIAL

Seller

Dated as of August 19, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. DEFINITIONS

   1

    SECTION 1.1

 

General

   1

    SECTION 1.2

 

Specific Terms

   1

    SECTION 1.3

 

Usage of Terms

   2

    SECTION 1.4

 

[Reserved]

   2

    SECTION 1.5

 

No Recourse

   2

    SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

   2

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

   3

    SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

   3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   4

    SECTION 3.1

 

Representations and Warranties of Seller

   4

    SECTION 3.2

 

Representations and Warranties of Purchaser

   6

ARTICLE IV. COVENANTS OF SELLER

   8

    SECTION 4.1

 

Protection of Title of Purchaser

   8

    SECTION 4.2

 

Other Liens or Interests

   9

    SECTION 4.3

 

Costs and Expenses

   10

    SECTION 4.4

 

Indemnification

   10

ARTICLE V. REPURCHASES

   11

    SECTION 5.1

 

Repurchase of Receivables Upon Breach

   11

    SECTION 5.2

 

Reassignment of Purchased Receivables

   12

    SECTION 5.3

 

Waivers

   13

ARTICLE VI. MISCELLANEOUS

   13

    SECTION 6.1

 

Liability of Seller

   13

    SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

   13

    SECTION 6.3

 

Limitation on Liability of Seller and Others

   13

    SECTION 6.4

 

Seller May Own Notes or the Certificate

   14

    SECTION 6.5

 

Amendment

   14

    SECTION 6.6

 

Notices

   14

    SECTION 6.7

 

Merger and Integration

   15

    SECTION 6.8

 

Severability of Provisions

   15

    SECTION 6.9

 

Intention of the Parties

   15

    SECTION 6.10

 

Governing Law

   16

    SECTION 6.11

 

Counterparts and Consent to Do Business Electronically

   16

    SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   16

    SECTION 6.13

 

Nonpetition Covenant

   17

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 19, 2020, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1    General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 19, 2020, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2020-3, as
Issuer, and Wells Fargo Bank, N.A., as Trust Collateral Agent.

SECTION 1.2    Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 19, 2020.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2020-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Wells Fargo Bank, N.A., as trust collateral agent
and any successor trust collateral agent appointed and acting pursuant to the
Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3    Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4    [Reserved].

SECTION 1.5    No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6    Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding the date on which such
action is to be taken, or consent given, by Noteholders or the

 

2



--------------------------------------------------------------------------------

Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1    Conveyance of the Receivables and the Other Conveyed Property.

(a)    Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)    the Receivables and all moneys received thereon after the Cutoff Date;

(ii)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)    any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)    all rights under any Service Contracts on the related Financed Vehicles;

(vi)    the related Receivable Files;

(vii)    all of the Seller’s (A) Accounts, (B) Chattel Paper, (C) Documents, (D)
Instruments and (E) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (i) through (vi); and

(viii)    all proceeds and investments with respect to items (i) through (vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial

 

3



--------------------------------------------------------------------------------

interest in and title to the Receivables and the Other Conveyed Property shall
not be part of Seller’s estate in the event of the filing of a bankruptcy
petition by or against Seller under any bankruptcy or similar law.

(b)    Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1    Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)    Representations Regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)    Representations Regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the Cutoff Date, and as of the Closing Date, are true and correct.

(c)    No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)    Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)    No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or otherwise to impair the rights of the Purchaser, the Trust,
the Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or
the proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been

 

4



--------------------------------------------------------------------------------

fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f)    No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 20(E) of Schedule B-1.

(g)    Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)    Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)    Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)    No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k)    Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l)    No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or State regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)    No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, State
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)    Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)    True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)    Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2    Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a)    Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 

6



--------------------------------------------------------------------------------

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

(b)    Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)    Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)    No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)    Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f)    No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or State regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g)    No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body,

 

7



--------------------------------------------------------------------------------

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or State income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1    Protection of Title of Purchaser.

(a)    At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 

8



--------------------------------------------------------------------------------

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

(b)    Seller shall not change its name, identity, State of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least sixty (60) days’ prior written notice thereof, and shall promptly
file appropriate amendments to all previously filed financing statements and
continuation statements.

(c)    Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least sixty (60) days prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d)    Prior to the Closing Date, Seller has maintained accounts and records as
to each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)    If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2    Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3    Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4    Indemnification.

(a)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any Affiliate thereof of a Financed Vehicle.

(c)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)    Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, State or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)    Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 

10



--------------------------------------------------------------------------------

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f)    Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
claims, damages, and liabilities to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders or the Certificateholder through the negligence, willful
misfeasance, or bad faith of Seller in the performance of its duties under this
Agreement or by reason of reckless disregard of Seller’s obligations and duties
under this Agreement.

(g)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or State securities laws in
connection with the registration or the sale of the Notes.

(h)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)    Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)    Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1    Repurchase of Receivables Upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event

 

11



--------------------------------------------------------------------------------

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2    Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3    Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1    Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2    Merger or Consolidation of Seller or Purchaser. Any corporation
or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3    Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

 

13



--------------------------------------------------------------------------------

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

SECTION 6.4    Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5    Amendment.

(a)    This Agreement may be amended by Seller and Purchaser without the consent
of the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any
of the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions
in this Agreement; provided, however, that such action shall not, as evidenced
by an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the
Trust Collateral Agent, adversely affect in any material respect the interests
of any Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent
and that such amendment is authorized and permitted by this Agreement.

(b)    This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)    Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)    It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6    Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently

 

14



--------------------------------------------------------------------------------

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 101 Convention Center Drive, Suite 850, Las
Vegas, Nevada 89109, Attention: Chief Financial Officer, with a copy to AFS
SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer, or such other address as shall be
designated by a party in a written notice delivered to the other party or to the
Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8    Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9    Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or State bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)    the Receivables and all moneys received thereon after the Cutoff Date;

(b)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(c)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d)    any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)    all rights under any Service Contracts on the related Financed Vehicles;

(f)    the related Receivable Files;

(g)    all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)    all proceeds and investments with respect to items (a) through (g).

SECTION 6.10    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
TO THIS AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 6.11    Counterparts and Consent to Do Business Electronically. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original, but together they shall constitute one and the same
instrument. Facsimile and .pdf signatures shall be deemed valid and binding to
the same extent as the original and the parties affirmatively consent to the use
thereof, with no such consent having been withdrawn. Each party agrees that this
Agreement and any documents to be delivered in connection with this Agreement
may be executed by means of an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, and/or any other relevant
electronic signatures law, in each case to the extent applicable. Any electronic
signatures appearing on this Agreement and such other documents are the same as
handwritten signatures for the purposes of validity, enforceability, and
admissibility. Each party hereto shall be entitled to conclusively rely upon,
and shall have no liability with respect to, any electronic signature or faxed,
scanned, or photocopied manual signature of any other party and shall have no
duty to investigate, confirm or otherwise verify the validity or authenticity
thereof.

SECTION 6.12    Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall

 

16



--------------------------------------------------------------------------------

be directly liable to the Issuer, the Owner Trustee, the Trust Collateral Agent,
the Noteholders and the Certificateholder (notwithstanding any failure by the
Servicer or the Purchaser to perform its respective duties and obligations
hereunder or under Related Documents) and that the Trust Collateral Agent may
enforce the duties and obligations of Seller under this Agreement against Seller
for the benefit of the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder.

SECTION 6.13    Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

AFS SENSUB CORP., as Purchaser

By:  

/s/     Jeffrey Fish

Name:    Jeffrey Fish Title:      Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM Financial, as Seller

By:  

/s/     Robert T. Pigott III

Name:    Robert T. Pigott III

Title:      Senior Vice President,

               Corporate Treasury

 

Accepted:

WELLS FARGO BANK, N.A., not in its individual capacity but solely as Trustee and
Trust Collateral Agent

By:

 

/s/    Marianna Stershic

Name: Marianna Stershic

Title:   Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
457254183   111018238465   111021773744   111024132139   111024827141  
111026245822   111027249513   111027551115   111027836133   111028333877  
111028487776   111028662063   111029338233   111029500908   111030071105  
111030213844   111030462008   111030982803   111031110234   111031263402
457260800   111018239321   111021773755   111024132140   111024827613  
111026245844   111027250919   111027551160   111027836188   111028333888  
111028487787   111028662120   111029338312   111029500920   111030071116  
111030213899   111030462020   111030982825   111031110245   111031263413
457261238   111018239332   111021773777   111024132162   111024833092  
111026245855   111027250920   111027551250   111027836278   111028333901  
111028487798   111028662131   111029338323   111029500931   111030071149  
111030213923   111030462031   111030982870   111031110256   111031263424
457271914   111018239387   111021773788   111024132184   111024833216  
111026245866   111027250997   111027551485   111027836289   111028333912  
111028487811   111028662142   111029338334   111029500975   111030071150  
111030213956   111030462075   111030982881   111031110267   111031263435
457276889   111018239400   111021773799   111024132331   111024836220  
111026245899   111027251325   111027551519   111027836324   111028333923  
111028487855   111028662164   111029338356   111029500986   111030071161  
111030214115   111030462086   111030982904   111031110290   111031263457
457282671   111018239477   111021773801   111024132342   111024836387  
111026245945   111027251392   111027551520   111027836469   111028333956  
111028487866   111028662175   111029338390   111029500997   111030071194  
111030214159   111030462097   111030982915   111031110324   111031263468
457292845   111018239488   111021773878   111024132375   111024839223  
111026246025   111027251516   111027551531   111027836548   111028333978  
111028487877   111028662186   111029338424   111029501000   111030071206  
111030214160   111030462109   111030982937   111031110335   111031263479
457296911   111018239703   111021773890   111024132421   111024839717  
111026246036   111027252157   111027551542   111027836661   111028333989  
111028487888   111028662197   111029338435   111029501190   111030071217  
111030214182   111030462110   111030982960   111031110346   111031263480
457304947   111018239747   111021773946   111024132443   111024847086  
111026246047   111027252214   111027551553   111027836694   111028333990  
111028487901   111028662209   111029338457   111029501246   111030071262  
111030215060   111030462121   111030983006   111031110357   111031263491
457341931   111018239758   111021773979   111024132476   111024847132  
111026246070   111027252236   111027551575   111027837684   111028334003  
111028487923   111028662243   111029338480   111029501268   111030071273  
111030215228   111030462176   111030983028   111031110368   111031263569
457345833   111018239804   111021773991   111024132487   111024847840  
111026247082   111027252292   111027551586   111027838517   111028334014  
111028487934   111028662265   111029338525   111029501280   111030071284  
111030215251   111030462198   111030983040   111031110414   111031263570
457348357   111018239860   111021774004   111024132533   111024848009  
111026247127   111027252315   111027551597   111027839372   111028334069  
111028487967   111028662973   111029338547   111029501291   111030071307  
111030215273   111030462200   111030983062   111031110425   111031263581
457355196   111018239871   111021774015   111024133028   111024852600  
111026247138   111027252326   111027551621   111027839675   111028334092  
111028487978   111028662984   111029338569   111029501303   111030071329  
111030215284   111030462211   111030983208   111031110436   111031263592
457356244   111018239905   111021774026   111024133062   111024858291  
111026247172   111027252348   111027551632   111027839754   111028334104  
111028487989   111028663019   111029338581   111029501325   111030071802  
111030215307   111030462222   111030983422   111031110447   111031263604
457357564   111018239938   111021774048   111024133095   111024896103  
111026247239   111027252719   111027551643   111027839855   111028334148  
111028487990   111028663020   111029338604   111029501347   111030071879  
111030215363   111030462233   111030983488   111031110784   111031263840
457366318   111018239961   111021774127   111024133242   111024896136  
111026247262   111027252797   111027551676   111027848282   111028334160  
111028488003   111028663075   111029338615   111029501358   111030071903  
111030215374   111030462312   111030983501   111031110829   111031263941
457367860   111018239994   111021774194   111024133297   111024915396  
111026247284   111027253631   111027551700   111027852726   111028334182  
111028488036   111028663110   111029338637   111029501820   111030071925  
111030215431   111030462323   111030983512   111031110830   111031263952
457373074   111018240109   111021774284   111024133309   111024919536  
111026247295   111027253912   111027551722   111027860141   111028334216  
111028488069   111028663121   111029338648   111029501842   111030071936  
111030215464   111030462378   111030983534   111031110841   111031264560
457374478   111018240110   111021774341   111024133343   111024930135  
111026247318   111027254014   111027551733   111027861568   111028334250  
111028488092   111028663222   111029338682   111029501897   111030071969  
111030215486   111030462390   111030983567   111031110852   111031264582
457380046   111018240198   111021774396   111024133354   111024930180  
111026247329   111027254407   111027551744   111027869454   111028334261  
111028488137   111028663266   111029338693   111029501910   111030072162  
111030215509   111030462435   111030984243   111031110863   111031264616
457382430   111018240345   111021774420   111024133365   111024930191  
111026247330   111027254418   111027551755   111027872638   111028334272  
111028488171   111028663277   111029338705   111029501943   111030072195  
111030215510   111030462446   111030984322   111031110919   111031264672
457382695   111018240480   111021774464   111024133376   111024930203  
111026247352   111027254441   111027551766   111027873235   111028334283  
111028488193   111028663301   111029338716   111029502012   111030072218  
111030215868   111030462570   111030984333   111031110920   111031264683
457383248   111018240514   111021774521   111024133398   111024930225  
111026247363   111027254665   111027551823   111027873268   111028334294  
111028488238   111028663312   111029338727   111029502180   111030072230  
111030215914   111030462615   111030984344   111031110942   111031264694
457389724   111018240749   111021774543   111024133444   111024930258  
111026248083   111027254867   111027551834   111027873280   111028334362  
111028488250   111028663334   111029338750   111029502214   111030072252  
111030215947   111030462637   111030984355   111031110953   111031266214
457392256   111018240772   111021774565   111024133455   111024930269  
111026248128   111027254890   111027552419   111027873303   111028334373  
111028488294   111028663402   111029338806   111029502258   111030072319  
111030215958   111030462648   111030984399   111031111000   111031266225
457394062   111018240806   111021774576   111024133466   111024930304  
111026248151   111027254991   111027552453   111027873314   111028334395  
111028488317   111028663413   111029338817   111029502304   111030072375  
111030215981   111030462659   111030984434   111031111022   111031266304
457394922   111018240817   111021778626   111024133477   111024930326  
111026248162   111027256421   111027552464   111027873325   111028334418  
111028488429   111028663424   111029338828   111029502315   111030072421  
111030216005   111030462671   111030984445   111031111033   111031266337
457396521   111018241188   111021794556   111024133501   111024930607  
111026248207   111027256498   111027552475   111027873336   111028334429  
111028488441   111028663435   111029338839   111029502337   111030072645  
111030216016   111030462727   111030984456   111031111055   111031266348
457399491   111018241278   111021806044   111024133556   111024930618  
111026248229   111027257040   111027552497   111027873358   111028334700  
111028488520   111028663491   111029338907   111029502416   111030072656  
111030216038   111030462749   111030984467   111031111077   111031266371
457407278   111018241290   111021815033   111024133589   111024933026  
111026248241   111027257118   111027552598   111027873426   111028334733  
111028488531   111028663503   111029339010   111029502427   111030072678  
111030216094   111030462884   111030984478   111031111729   111031266382
457407468   111018241313   111021825135   111024133602   111024933082  
111026248320   111027257152   111027552600   111027873437   111028334788  
111028488542   111028663525   111029339021   111029502438   111030072689  
111030216140   111030462895   111030984502   111031111808   111031266438
457408409   111018241346   111021825146   111024134029   111024933093  
111026248331   111027257196   111027552644   111027873459   111028334812  
111028488564   111028663581   111029339054   111029502450   111030072702  
111030216184   111030462907   111030984513   111031111819   111031266449
457409530   111018241649   111021825191   111024134063   111024933486  
111026248353   111027257231   111027552666   111027873482   111028334823  
111028488733   111028663626   111029339087   111029502461   111030072713  
111030216207   111030462941   111030984524   111031111842   111031266450
457410330   111018241717   111021825281   111024134085   111024933497  
111026248870   111027257310   111027552891   111027873493   111028334834  
111028488744   111028663660   111029339100   111029502483   111030072735  
111030216229   111030462974   111030984535   111031111864   111031266540
457424356   111018241740   111021826147   111024134120   111024933543  
111026248892   111027257534   111027552903   111027873516   111028334856  
111028488799   111028663705   111029339133   111029502517   111030072825  
111030216230   111030462996   111030984546   111031111875   111031266551
457424414   111018241762   111021826248   111024134142   111024933554  
111026248937   111027258063   111027552992   111027873527   111028334889  
111028490185   111028663749   111029339144   111029502528   111030072836  
111030216241   111030463010   111030984557   111031111921   111031266618
457426492   111018241773   111021826259   111024134164   111024933565  
111026248982   111027258131   111027553049   111027873538   111028334902  
111028490196   111028663750   111029339245   111029502539   111030072858  
111030216263   111030463076   111030984580   111031111943   111031266641
457432227   111018241795   111021826293   111024134186   111024933576  
111026249040   111027259761   111027553094   111027873549   111028334924  
111028490219   111028663806   111029339267   111029502584   111030072869  
111030216308   111030463100   111030984591   111031111954   111031266663
457433639   111018241863   111021826417   111024134265   111024933598  
111026249084   111027260066   111027553241   111027873897   111028334957  
111028490264   111028663828   111029339290   111029502595   111030073040  
111030216421   111030463122   111030984614   111031111965   111031266720
457440410   111018241919   111021826451   111024135110   111024933699  
111026249129   111027260123   111027553263   111027874225   111028334968  
111028490297   111028663839   111029339335   111029502607   111030073051  
111030216476   111030463357   111030984636   111031111976   111031266742
457442986   111018241920   111021827205   111024135222   111024933701  
111026249141   111027260134   111027553274   111027874236   111028334991  
111028490321   111028663862   111029339346   111029502618   111030073073  
111030216500   111030463380   111030984647   111031111987   111031266832
457445849   111018242011   111021827788   111024135345   111024933802  
111026249152   111027260718   111027553342   111027874247   111028335048  
111028490365   111028663873   111029339368   111029502629   111030073084  
111030216522   111030463425   111030984658   111031112023   111031266900
457453918   111018242055   111021829410   111024135356   111024933992  
111026249185   111027260875   111027553397   111027874270   111028335093  
111028490398   111028663884   111029339380   111029502685   111030073129  
111030216555   111030463964   111030984704   111031112056   111031266911
457454643   111018242066   111021829487   111024135378   111024937626  
111026249196   111027260921   111027553410   111027874315   111028335116  
111028490400   111028663895   111029339391   111029502696   111030073130  
111030216566   111030463986   111030984771   111031112067   111031266922
457456143   111018242112   111021829612   111024136212   111024937682  
111026249208   111027262125   111027553443   111027874359   111028335149  
111028490433   111028663907   111029339425   111029503620   111030073141  
111030216577   111030464055   111030984805   111031112078   111031266933
457469013   111018242123   111021829948   111024136234   111024937693  
111026249253   111027262642   111027553779   111027874416   111028335161  
111028490444   111028663918   111029339436   111029503642   111030073163  
111030216667   111030464101   111030984816   111031112089   111031266977
457472025   111018242178   111021829959   111024136289   111024937705  
111026249275   111027262923   111027553791   111027874427   111028335183  
111028490477   111028663929   111029339447   111029503653   111030073174  
111030217185   111030464123   111030984838   111031112090   111031267024
457480978   111018242190   111021829982   111024136290   111024937772  
111026249376   111027263283   111027553814   111027874483   111028335194  
111028490512   111028663930   111029339504   111029503664   111030073208  
111030217208   111030464145   111030984861   111031112102   111031267035
457487007   111018242202   111021829993   111024136313   111024937817  
111026249422   111027263520   111027553858   111027874494   111028335206  
111028490556   111028663985   111029339515   111029503721   111030073219  
111030217220   111030464178   111030984973   111031112135   111031267057
457487577   111018242246   111021830029   111024136335   111024937828  
111026249499   111027263968   111027553937   111027874506   111028335239  
111028490567   111028664009   111029339526   111029503765   111030073624  
111030217264   111030464202   111030984984   111031112146   111031267068
457497394   111018242291   111021830063   111024136368   111024937851  
111026249523   111027263991   111027553948   111027874517   111028335240  
111028490578   111028664010   111029339559   111029503787   111030073804  
111030217309   111030464268   111030985019   111031112157   111031267215
457499051   111018242314   111021830074   111024136391   111024937895  
111026249556   111027264273   111027553959   111027874540   111028335251  
111028490590   111028664447   111029339571   111029503798   111030073848  
111030217321   111030464279   111030985042   111031112179   111031267226
457499408   111018242336   111021830119   111024136414   111024938155  
111026249578   111027265229   111027554196   111027875068   111028335262  
111028490602   111028664470   111029339616   111029503822   111030073905  
111030217376   111030464325   111030985053   111031112180   111031267327
457504678   111018242347   111021830254   111024136425   111024938212  
111026249668   111027265342   111027554275   111027875080   111028335284  
111028490646   111028664492   111029340168   111029503866   111030073994  
111030217400   111030464336   111030985075   111031112225   111031267338
457506756   111018242369   111021830298   111024136447   111024938324  
111026249736   111027266567   111027554286   111027875136   111028335868  
111028490657   111028664548   111029340179   111029503934   111030074007  
111030217422   111030464796   111030985097   111031112247   111031267440
457509446   111018242381   111021830311   111024136469   111024938357  
111026249747   111027267030   111027554297   111027875147   111028335925  
111028490826   111028664559   111029340225   111029503967   111030074018  
111030217466   111030464864   111030985109   111031112269   111031267451
457511376   111018242516   111021830322   111024136593   111024938368  
111026249871   111027267760   111027554523   111027875530   111028335958  
111028490860   111028664560   111029340236   111029503989   111030074096  
111030217512   111030464897   111030985121   111031112270   111031267462
457513422   111018242527   111021830355   111024136605   111024938436  
111026249961   111027268008   111027554602   111027875574   111028335970  
111028490871   111028664582   111029341136   111029503990   111030074108  
111030217523   111030464909   111030985143   111031112292   111031267473
457519668   111018242572   111021830377   111024136717   111024938920  
111026249983   111027269458   111027554624   111027875608   111028336016  
111028490893   111028664605   111029341158   111029504003   111030074142  
111030217556   111030464910   111030985176   111031112304   111031267507
457519908   111018242651   111021830401   111024136728   111024938931  
111026249994   111027269470   111027555456   111027875620   111028336027  
111028490916   111028664616   111029341169   111029504014   111030074209  
111030217567   111030464932   111030985198   111031112326   111031267529
457529394   111018242718   111021830412   111024136784   111024938986  
111026250020   111027270911   111027555467   111027875631   111028336544  
111028490927   111028664649   111029341226   111029504036   111030074210  
111030217590   111030464943   111030985211   111031112337   111031267530
457538692   111018242763   111021830456   111024139507   111024939033  
111026250075   111027271002   111027555478   111027875653   111028336623  
111028490983   111028665202   111029341260   111029504047   111030074243  
111030217624   111030464976   111030985222   111031112359   111031267541
457538718   111018242796   111021830579   111024141229   111024939897  
111026250086   111027271024   111027555524   111027875697   111028336656  
111028491007   111028665235   111029341282   111029504058   111030074254  
111030217635   111030464998   111030985233   111031112360   111031267585
457558468   111018242831   111021830580   111024146583   111024939932  
111026250165   111027271440   111027555535   111027875709   111028336667  
111028491063   111028665246   111029341305   111029504092   111030074265  
111030217679   111030465034   111030985299   111031112371   111031267596
457559052   111018242864   111021830625   111024158553   111024940125  
111026250187   111027271697   111027555546   111027875710   111028336735  
111028491119   111028665257   111029341338   111029504115   111030074322  
111030217703   111030465045   111030985301   111031112382   111031267620
457567139   111018242998   111021830636   111024158766   111024940147  
111026250198   111027272182   111027555557   111027875721   111028336803  
111028491120   111028665279   111029341349   111029504126   111030074445  
111030217714   111030465056   111030985323   111031112405   111031267664
457582534   111018243157   111021830849   111024172863   111024940697  
111026250468   111027272722   111027555568   111027875732   111028336836  
111028491131   111028665280   111029341350   111029504171   111030074456  
111030217725   111030465078   111030985345   111031112977   111031267675
457590875   111018243214   111021830850   111024192012   111024940721  
111026250480   111027272823   111027555579   111027875754   111028336847  
111028491164   111028665314   111029341361   111029504205   111030074478  
111030217736   111030465214   111030985356   111031112999   111031267686
457619898   111018243270   111021831389   111024196308   111024940822  
111026250491   111027272935   111027555591   111027875765   111028336960  
111028491175   111028665662   111029341406   111029504216   111030074502  
111030218805   111030465292   111030985378   111031113002   111031267697
457625523   111018243461   111021831626   111024199558   111024940877  
111026250536   111027273060   111027555614   111027876643   111028336971  
111028491232   111028665718   111029341518   111029504227   111030074513  
111030218816   111030465348   111030985389   111031113035   111031267709
457641835   111018243517   111021831750   111024201990   111024940934  
111026250581   111027273307   111027555625   111027876665   111028337321  
111028491287   111028665729   111029341552   111029504238   111030074524  
111030218827   111030465360   111030985390   111031113451   111031267710
457661528   111018243528   111021831941   111024202003   111024940945  
111026250626   111027273385   111027555658   111027876687   111028337332  
111028491300   111028665752   111029341563   111029504249   111030074546  
111030218849   111030465371   111030985402   111031113563   111031267732
457663920   111018243539   111021831974   111024202025   111024940956  
111026250637   111027273723   111027555759   111027877813   111028337422  
111028491311   111028665763   111029341642   111029504261   111030074557  
111030218883   111030465382   111030985413   111031113574   111031267743
457686913   111018243573   111021832054   111024202092   111024940967  
111026250705   111027274049   111027555984   111027877824   111028337455  
111028491355   111028665808   111029341664   111029504272   111030074568  
111030218939   111030465539   111030985435   111031113596   111031267754
457698991   111018243618   111021832223   111024202115   111024940978  
111026250716   111027274432   111027556042   111027877846   111028337589  
111028491399   111028665820   111029341675   111029504283   111030074603  
111030218962   111030465551   111030985446   111031113620   111031267787
457701688   111018243696   111021833448   111024202126   111024941025  
111026250727   111027274487   111027556064   111027877857   111028337590  
111028491401   111028665853   111029341686   111029504294   111030075053  
111030218973   111030465562   111030985468   111031113653   111031267800
457714681   111018243708   111021833505   111024202182   111024941047  
111026250738   111027274555   111027556086   111027877880   111028337635  
111028491412   111028665897   111029341697   111029504328   111030075086  
111030218984   111030465584   111030985479   111031113697   111031267811
457732808   111018243731   111021833550   111024202216   111024941070  
111026250749   111027275578   111027556143   111027877903   111028337657  
111028491423   111028665998   111029341776   111029504340   111030075132  
111030218995   111030465595   111030985491   111031113844   111031267866

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
457736338   111018243753   111021833741   111024202250   111024941081  
111026250750   111027275792   111027556727   111027877925   111028337680  
111028491489   111028666001   111029341787   111029504362   111030075143  
111030219008   111030465618   111030985503   111031113855   111031267888
457737245   111018243843   111021833853   111024202328   111024941115  
111026250895   111027299293   111027556738   111027877936   111028337691  
111028491557   111028666034   111029341811   111029504373   111030075154  
111030219019   111030465652   111030985525   111031113877   111031267901
457738920   111018243865   111021834089   111024202407   111024941148  
111026251177   111027308014   111027556749   111027877969   111028337714  
111028491568   111028666045   111029341833   111029504407   111030075198  
111030219020   111030465685   111030985547   111031113888   111031267912
457739274   111018243887   111021834102   111024202418   111024941159  
111026251223   111027308058   111027556806   111027877981   111028337725  
111028491579   111028666078   111029341877   111029504418   111030075255  
111030219031   111030465696   111030985570   111031113899   111031267945
457772242   111018243898   111021834405   111024202441   111024941227  
111026251335   111027311939   111027557267   111027877992   111028337758  
111028492457   111028666113   111029341945   111029504429   111030075299  
111030219042   111030465708   111030985581   111031113912   111031268317
457773984   111018243900   111021834449   111024202463   111024941283  
111026251346   111027311984   111027557313   111027878500   111028337769  
111028492558   111028666191   111029341967   111029504801   111030075312  
111030219086   111030465720   111030985592   111031113945   111031268328
457774735   111018244057   111021834461   111024202508   111024941294  
111026251380   111027313997   111027557346   111027878544   111028337804  
111028492569   111028666337   111029341978   111029504845   111030075378  
111030219109   111030465810   111030985604   111031113967   111031268351
457791747   111018291183   111021834483   111024202520   111024941339  
111026251537   111027314190   111027557379   111027878566   111028337859  
111028492659   111028666360   111029342014   111029504979   111030075389  
111030219132   111030465821   111030985626   111031114003   111031268373
457793719   111018298102   111021834887   111024202531   111024941407  
111026251616   111027314257   111027557380   111027878577   111028337950  
111028493245   111028666382   111029342081   111029505004   111030075390  
111030219176   111030465832   111030985682   111031114104   111031268430
457795078   111018298168   111021835103   111024202564   111024941586  
111026251830   111027314336   111027557447   111027878588   111028338849  
111028493278   111028666416   111029342104   111029505284   111030075402  
111030219198   111030465843   111030985705   111031114137   111031268441
457795698   111018298180   111021835383   111024202575   111024941609  
111026251885   111027314998   111027557458   111027878601   111028338850  
111028493289   111028666427   111029342159   111029505352   111030075424  
111030219200   111030465900   111030985716   111031114160   111031268520
457800555   111018298203   111021835552   111024202586   111024941632  
111026251908   111027315045   111027557469   111027878612   111028338872  
111028493290   111028666517   111029342216   111029505363   111030075435  
111030219211   111030465922   111030985738   111031114171   111031268531
457804060   111018298214   111021835631   111024203464   111024941643  
111026251919   111027315056   111027557492   111027878623   111028338928  
111028493357   111028666573   111029342249   111029505374   111030075446  
111030219479   111030465933   111030985749   111031114182   111031268542
457806008   111018298607   111021835686   111024203622   111024941698  
111026251920   111027315348   111027557504   111027878656   111028339109  
111028493414   111028666595   111029342339   111029505419   111030075457  
111030219480   111030465944   111030985750   111031114193   111031268553
457807980   111018298629   111021835833   111024203778   111024941722  
111026251931   111027315562   111027557908   111027878667   111028339132  
111028493458   111028666618   111029342407   111029505532   111030075480  
111030219503   111030465977   111030985761   111031114227   111031268632
457811503   111018298641   111021836429   111024203789   111024941801  
111026251997   111027316080   111027557942   111027878689   111028339165  
111028493481   111028666663   111029342733   111029505745   111030075491  
111030219569   111030467036   111030985772   111031114238   111031268654
457812220   111018298719   111021836609   111024203790   111024941913  
111026252000   111027316125   111027557953   111027878690   111028339211  
111028493504   111028666696   111029342755   111029505802   111030075569  
111030219592   111030467193   111030985794   111031114261   111031268665
457812469   111018298809   111021836766   111024204476   111024941924  
111026252077   111027316169   111027557975   111027878713   111028339233  
111028493560   111028666708   111029342766   111029505857   111030075570  
111030219615   111030467205   111030985828   111031114272   111031269082
457813046   111018298821   111021837105   111024204498   111024941980  
111026252134   111027316282   111027557986   111027878971   111028339299  
111028493593   111028666731   111029342834   111029505868   111030075592  
111030219626   111030467216   111030985840   111031114294   111031269093
457817658   111018298876   111021837622   111024204500   111024942239  
111026252145   111027317205   111027558000   111027879017   111028339312  
111028493605   111028666797   111029342845   111029505879   111030075615  
111030219659   111030467227   111030985873   111031114676   111031269105
457818441   111018298898   111021838184   111024204522   111024942284  
111026252156   111027317250   111027558022   111027879028   111028339356  
111028493627   111028666821   111029342856   111029505903   111030075637  
111030219660   111030467238   111030985918   111031114700   111031269116
457834570   111018298900   111021838319   111024204566   111024942329  
111026252167   111027317452   111027558044   111027879040   111028339378  
111028493740   111028666832   111029342889   111029505914   111030075648  
111030219682   111030467272   111030985941   111031114722   111031269127
457837201   111018298988   111021838926   111024204599   111024942486  
111026252370   111027318329   111027558099   111027879141   111028339435  
111028493762   111028666843   111029342924   111029505936   111030075659  
111030219693   111030467317   111030985952   111031114744   111031269150
457837862   111018299024   111021838982   111024204645   111024942510  
111026252617   111027318622   111027558268   111027879938   111028339446  
111028493818   111028666854   111029342946   111029505958   111030075671  
111030219705   111030467328   111030985963   111031114755   111031269217
457851749   111018299080   111021839253   111024204667   111024942554  
111026252785   111027318666   111027558280   111027879950   111028339479  
111028493841   111028666900   111029343240   111029505981   111030075840  
111030219716   111030467351   111030985974   111031114777   111031269240
457868321   111018299091   111021839444   111024204678   111024942587  
111026252796   111027318789   111027558291   111027879961   111028339491  
111028493874   111028667293   111029343318   111029505992   111030076234  
111030219761   111030467373   111030985996   111031114788   111031269273
457870228   111018299170   111021839680   111024204689   111024942598  
111026252808   111027319320   111027558303   111027879972   111028339525  
111028493896   111028667316   111029343341   111029506027   111030076256  
111030219817   111030467418   111030986009   111031115127   111031269307
457900389   111018299855   111021839703   111024204690   111024942677  
111026252820   111027319342   111027558314   111027880110   111028339536  
111028493931   111028667338   111029343420   111029506050   111030076267  
111030219862   111030467429   111030986010   111031115149   111031269330
457900504   111018302670   111021839770   111024204724   111024942699  
111026252842   111027319353   111027558358   111027880121   111028339547  
111028494022   111028667372   111029343431   111029506072   111030076278  
111030219873   111030467496   111030986032   111031115992   111031269363
457900587   111018302737   111021839916   111024204746   111024942712  
111026252853   111027319500   111027558369   111027880165   111028339558  
111028494224   111028667406   111029343442   111029506083   111030076335  
111030219884   111030467519   111030986054   111031116027   111031269408
457904928   111018302849   111021839949   111024204847   111024942745  
111026252864   111027319960   111027558370   111027880200   111028339581  
111028494314   111028667428   111029343475   111029506106   111030076357  
111030219918   111030467621   111030986076   111031116061   111031269431
457910834   111018407430   111021840042   111024204870   111024942778  
111026252875   111027320119   111027558426   111027880211   111028339604  
111028494325   111028667451   111029343486   111029506263   111030076436  
111030219941   111030467643   111030986166   111031116117   111031269442
457916096   111018516004   111021840345   111024204881   111024942802  
111026252886   111027320221   111027558437   111027880244   111028339671  
111028494370   111028667462   111029344083   111029506285   111030076481  
111030220123   111030467665   111030986177   111031116139   111031269453
457920585   111018621933   111021840378   111024204948   111024942846  
111026252910   111027320759   111027558459   111027880255   111028339693  
111028494459   111028667518   111029344139   111029506342   111030076548  
111030220156   111030467698   111030986201   111031116140   111031269486
457935583   111018621988   111021841021   111024204971   111024942914  
111026252943   111027320849   111027558460   111027880266   111028339705  
111028494471   111028667530   111029344959   111029506375   111030076751  
111030220178   111030467733   111030986212   111031116151   111031269576
457936672   111018622765   111021841098   111024206300   111024942925  
111026253382   111027320872   111027558516   111027880277   111028339727  
111028495012   111028667552   111029345017   111029506386   111030076818  
111030220189   111030467755   111030986234   111031116162   111031269600
457958619   111018622833   111021841201   111024206311   111024942958  
111026253393   111027321086   111027558538   111027880334   111028339750  
111028495067   111028667563   111029345107   111029507309   111030077224  
111030220224   111030467799   111030986278   111031116218   111031269644
457959799   111018623575   111021843247   111024206322   111024942970  
111026253416   111027321277   111027558617   111027880345   111028339772  
111028495089   111028667574   111029345141   111029507321   111030077246  
111030220257   111030467812   111030986290   111031116252   111031269655
457962215   111018624723   111021843281   111024206344   111024944589  
111026253461   111027321334   111027558741   111027880402   111028339783  
111028495157   111028667585   111029345152   111029507343   111030077257  
111030221023   111030468598   111030986302   111031116342   111031269745
457963346   111018625050   111021843540   111024206355   111024944613  
111026253483   111027331829   111027558752   111027880424   111028339794  
111028495236   111028667596   111029345185   111029507376   111030077268  
111030221078   111030468644   111030986324   111031116397   111031269767
457965713   111018625465   111021844776   111024206388   111024944635  
111026253494   111027331964   111027558763   111027880435   111028339806  
111028495281   111028667608   111029345523   111029507387   111030077291  
111030221090   111030468655   111030986414   111031116409   111031269789
457970069   111018625847   111021845148   111024206412   111024944646  
111026253528   111027337140   111027558808   111027880446   111028339817  
111028495337   111028667619   111029345534   111029507400   111030077303  
111030221124   111030468712   111030986425   111031116465   111031269802
457974665   111018626141   111021847173   111024206489   111024944679  
111026253540   111027343057   111027558819   111027880457   111028339828  
111028495360   111028667620   111029345545   111029507444   111030077358  
111030221135   111030468723   111030986458   111031116498   111031269813
457983187   111018627355   111021847678   111024206502   111024944691  
111026253551   111027350550   111027558853   111027880468   111028339862  
111028495393   111028667686   111029345556   111029507466   111030077369  
111030221157   111030468734   111030986469   111031116500   111031269947
457987568   111018628569   111021847791   111024206513   111024944714  
111026253607   111027358941   111027558864   111027880525   111028339884  
111028495438   111028667710   111029345567   111029507488   111030077370  
111030221179   111030468756   111030986481   111031116690   111031269958
457987600   111018629223   111021848781   111024206535   111024944758  
111026253630   111027358985   111027558897   111027880536   111028339895  
111028495472   111028667721   111029345589   111029507501   111030077381  
111030221180   111030468767   111030986492   111031116702   111031269969
457988194   111018631518   111021848916   111024206557   111024944781  
111026253641   111027358996   111027558909   111027880783   111028339907  
111028495528   111028667754   111029345613   111029507556   111030077404  
111030221191   111030468778   111030986504   111031116724   111031269970
457996197   111018631664   111021848949   111024206580   111024944792  
111026253832   111027359177   111027558932   111027880806   111028340886  
111028495584   111028667765   111029345646   111029507578   111030077426  
111030221203   111030468857   111030986515   111031116757   111031269981
457997633   111018632126   111021858298   111024206591   111024944804  
111026253843   111027359267   111027558943   111027880828   111028340897  
111028496181   111028667800   111029345668   111029507916   111030077437  
111030221214   111030468868   111030986571   111031116768   111031269992
458002201   111018632609   111021858344   111024206737   111024944815  
111026253900   111027359290   111027559090   111027880851   111028340976  
111028496192   111028667866   111029345679   111029507938   111030077459  
111030221236   111030468879   111030986616   111031116779   111031270006
458005634   111018633914   111021859367   111024206748   111024944837  
111026253933   111027359346   111027559102   111027880862   111028340987  
111028496260   111028667901   111029345680   111029507961   111030077471  
111030221247   111030468891   111030986627   111031116791   111031270309
458012879   111018634207   111021859480   111024206782   111024944972  
111026254103   111027359481   111027559113   111027880895   111028340998  
111028496271   111028667945   111029345691   111029507972   111030077482  
111030221269   111030468958   111030986638   111031116814   111031270310
458022779   111018634386   111021859514   111024206793   111024944994  
111026254114   111027359649   111027559168   111027881133   111028341012  
111028496316   111028667956   111029345703   111029508007   111030077516  
111030221393   111030468969   111030986649   111031116825   111031270343
458031507   111018635286   111021860202   111024206827   111024945052  
111026254125   111027359717   111027559247   111027881155   111028341034  
111028496327   111028668294   111029345736   111029508018   111030077527  
111030221427   111030469016   111030986650   111031116960   111031270354
458042587   111018636388   111021860246   111024206861   111024945096  
111026254169   111027359740   111027559269   111027881166   111028341078  
111028496349   111028668340   111029345747   111029508029   111030077538  
111030221450   111030469050   111030986728   111031116971   111031270365
458043635   111018636579   111021860347   111024206883   111024945119  
111026254192   111027359751   111027559304   111027881212   111028341102  
111028496350   111028668373   111029345770   111029508030   111030077561  
111030221483   111030469083   111030986740   111031116993   111031270398
458045044   111018637008   111021861247   111024206917   111024945120  
111026254215   111027359986   111027559326   111027881560   111028341113  
111028496383   111028668384   111029345815   111029508052   111030077572  
111030222260   111030469106   111030986762   111031117006   111031270444
458050929   111018637930   111021861641   111024206928   111024945153  
111026254248   111027360012   111027559337   111027881627   111028341180  
111028496394   111028668395   111029345860   111029508120   111030077606  
111030222293   111030469117   111030986795   111031117028   111031270466
458053006   111018638009   111021861652   111024206995   111024945175  
111026254259   111027360056   111027559348   111027881661   111028341191  
111028496439   111028668429   111029345882   111029508131   111030077617  
111030222327   111030469151   111030986807   111031117039   111031270477
458053634   111018640079   111021862383   111024207008   111024945210  
111026254271   111027360067   111027559359   111027881740   111028341214  
111028496451   111028668430   111029345893   111029508142   111030077640  
111030222361   111030469173   111030986818   111031117095   111031271120
458054343   111018640147   111021862631   111024207020   111024945221  
111026254282   111027360326   111027559427   111027881829   111028341247  
111028496462   111028669059   111029345961   111029508153   111030077651  
111030222417   111030469184   111030986829   111031117152   111031271186
458060977   111018640776   111021862888   111024207053   111024945243  
111026254293   111027360337   111027559450   111027881885   111028341269  
111028496473   111028669150   111029346018   111029508164   111030077662  
111030222428   111030469230   111030986841   111031117196   111031271197
458066750   111018642958   111021863025   111024207086   111024945276  
111026254305   111027360348   111027559595   111027881908   111028341292  
111028496518   111028669228   111029346221   111029508186   111030077730  
111030222439   111030469241   111030986852   111031117208   111031271209
458067212   111018646198   111021863722   111024207109   111024945298  
111026254956   111027360562   111027559607   111027881920   111028342169  
111028496529   111028669251   111029346232   111029508197   111030077741  
111030222451   111030469870   111030986863   111031117219   111031271210
458072865   111018675875   111021863878   111024207110   111024945311  
111026255058   111027360573   111027559629   111027881931   111028342237  
111028496530   111028669262   111029346243   111029508221   111030077796  
111030222507   111030469915   111030986874   111031117220   111031271221
458075058   111018710808   111021864958   111024207143   111024945388  
111026255069   111027360641   111027559630   111027881986   111028342271  
111028496574   111028669307   111029346254   111029508232   111030077808  
111030222529   111030469971   111030986896   111031117264   111031271232
458077203   111018713980   111021865140   111024207176   111024945399  
111026255395   111027360652   111027559674   111027882099   111028342316  
111028496585   111028669385   111029346265   111029508333   111030077819  
111030222530   111030469993   111030986953   111031117275   111031271243
458080819   111018753568   111021865522   111024207200   111024945401  
111026255845   111027360809   111027559696   111027882101   111028342338  
111028496596   111028669396   111029346298   111029508355   111030077853  
111030222563   111030470007   111030986964   111031117297   111031271276
458082328   111018784753   111021865577   111024207211   111024945412  
111026255867   111027360821   111027560968   111027882145   111028342349  
111028496619   111028669622   111029346535   111029508377   111030077864  
111030222574   111030470018   111030986986   111031117309   111031271298
458091188   111018891224   111021865612   111024207222   111024945467  
111026255878   111027360832   111027560979   111027882156   111028342383  
111028496653   111028669992   111029346557   111029508412   111030077965  
111030222585   111030470030   111030986997   111031117321   111031271300
458093051   111018927257   111021865702   111024207266   111024945489  
111026255889   111027360865   111027560991   111027882167   111028342439  
111028496686   111028670006   111029346568   111029508423   111030078124  
111030222822   111030470085   111030987000   111031117376   111031271322
458096435   111019030118   111021865713   111024207299   111024945502  
111026255890   111027360922   111027561004   111027882190   111028342473  
111028496709   111028670028   111029346579   111029508445   111030078135  
111030222844   111030470096   111030987022   111031117411   111031271333
458103181   111019032569   111021865735   111024207334   111024945580  
111026255902   111027360977   111027561105   111027882202   111028342495  
111028496710   111028670084   111029346603   111029508456   111030078146  
111030222877   111030470131   111030987088   111031117433   111031271658
458108321   111019034066   111021866501   111024207378   111024945636  
111026255924   111027360988   111027561161   111027882224   111028342507  
111028496754   111028670141   111029346636   111029509143   111030078180  
111030222899   111030470175   111030987099   111031117477   111031271670
458108511   111019034246   111021866624   111024207389   111024945658  
111026255935   111027361259   111027561172   111027882268   111028342518  
111028496765   111028670163   111029346647   111029509154   111030078214  
111030222912   111030470209   111030987112   111031117501   111031271681
458108768   111019034257   111021866680   111024207480   111024945670  
111026255946   111027361260   111027561701   111027882291   111028342563  
111028496776   111028670196   111029346669   111029509165   111030078281  
111030222945   111030470232   111030987134   111031117523   111031271704
458110707   111019034404   111021866815   111024207491   111024945692  
111026255957   111027361338   111027561767   111027882314   111028342608  
111028496798   111028670219   111029346704   111029509198   111030078540  
111030222956   111030470254   111030987178   111031117534   111031271726
458111622   111019034998   111021866871   111024207682   111024945726  
111026256015   111027361361   111027561868   111027882325   111028342619  
111028496811   111028670231   111029346715   111029509211   111030078562  
111030222967   111030470287   111030987189   111031117556   111031271748

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
458116175   111019035090   111021866893   111024207693   111024946143  
111026256093   111027361484   111027561936   111027882471   111028342631  
111028496822   111028670242   111029346928   111029509233   111030078595  
111030222978   111030470951   111030987202   111031117567   111031271793
458116803   111019035113   111021867007   111024207761   111024946165  
111026256127   111027361541   111027562094   111027882549   111028342743  
111028496844   111028670253   111029346973   111029509266   111030078630  
111030222989   111030471020   111030987224   111031117578   111031271805
458124757   111019035584   111021868165   111024207783   111024946198  
111026256161   111027361563   111027562128   111027882572   111028342798  
111028496877   111028670275   111029347031   111029509288   111030079170  
111030223058   111030471031   111030987235   111031117589   111031272299
458126323   111019036338   111021868187   111024207794   111024946200  
111026256824   111027361608   111027562139   111027882763   111028342877  
111028496888   111028670309   111029347042   111029509299   111030079226  
111030223070   111030471086   111030987257   111031117590   111031272301
458127503   111019036406   111021868266   111024207851   111024946222  
111026256857   111027361675   111027562263   111027882785   111028342912  
111028496923   111028670310   111029347064   111029509301   111030079248  
111030223104   111030471097   111030987268   111031117624   111031272334
458130242   111019037339   111021868873   111024207873   111024946299  
111026256868   111027361697   111027562296   111027882853   111028342989  
111028496967   111028670332   111029347075   111029509334   111030079260  
111030223182   111030471109   111030987280   111031117657   111031272367
458134335   111019037441   111021868907   111024207884   111024946312  
111026256958   111027361710   111027562331   111027882864   111028343025  
111028496978   111028670387   111029347086   111029509367   111030079271  
111030223238   111030471132   111030987291   111031118647   111031272390
458139235   111019039117   111021868929   111024207907   111024946323  
111026256969   111027361754   111027562353   111027882886   111028343036  
111028497014   111028670398   111029347143   111029509424   111030079282  
111030223261   111030471143   111030987314   111031118658   111031272435
458141181   111019040142   111021868963   111024207918   111024946334  
111026256981   111027361787   111027562364   111027882909   111028343081  
111028497036   111028670499   111029347154   111029509435   111030079293  
111030223294   111030471154   111030987325   111031118704   111031272446
458144771   111019040423   111021869065   111024207941   111024946356  
111026257038   111027361855   111027562397   111027882932   111028343104  
111028497047   111028670523   111029347176   111029509446   111030079305  
111030223317   111030471176   111030987336   111031118748   111031272468
458147998   111019041659   111021869111   111024207974   111024946378  
111026257050   111027362250   111027562421   111027882943   111028343148  
111028497104   111028670578   111029347200   111029509457   111030079338  
111030223586   111030471222   111030987369   111031118771   111031272479
458150349   111019041918   111021869177   111024208357   111024946390  
111026257061   111027362283   111027562476   111027882954   111028343182  
111028497126   111028670602   111029347334   111029509468   111030079350  
111030223609   111030471334   111030987426   111031118782   111031272547
458153780   111019042560   111021869256   111024208391   111024946514  
111026257083   111027362340   111027562487   111027883023   111028343205  
111028497159   111028670635   111029347457   111029509570   111030079394  
111030223610   111030471356   111030987459   111031118883   111031272558
458154267   111019043022   111021869650   111024208425   111024947087  
111026257094   111027362351   111027562498   111027883034   111028343283  
111028497171   111028670646   111029347468   111029510358   111030079406  
111030223621   111030471424   111030987550   111031118928   111031272570
458154986   111019043640   111021869807   111024208447   111024947100  
111026257117   111027362418   111027563006   111027883045   111028343306  
111028497193   111028670848   111029347626   111029510369   111030079428  
111030223632   111030471491   111030987583   111031118951   111031272604
458155355   111019043875   111021870775   111024208470   111024947144  
111026257140   111027362452   111027563028   111027883089   111028343328  
111028497216   111028670905   111029347682   111029510392   111030079451  
111030223643   111030471514   111030987606   111031118973   111031272615
458158839   111019043932   111021871743   111024208492   111024947177  
111026257241   111027362698   111027563062   111027883090   111028343340  
111028497227   111028670972   111029347716   111029510426   111030079473  
111030223654   111030471536   111030987651   111031118984   111031272637
458161478   111019044416   111021871765   111024208526   111024947188  
111026257308   111027362722   111027563129   111027883113   111028343362  
111028497249   111028671007   111029347738   111029510459   111030079495  
111030223676   111030471569   111030987673   111031118995   111031272659
458161551   111019047475   111021872069   111024208548   111024947199  
111026257320   111027362890   111027563141   111027883124   111028343395  
111028497261   111028671030   111029347749   111029510482   111030079507  
111030223700   111030471592   111030987684   111031119008   111031272671
458162146   111019048342   111021872339   111024208650   111024947201  
111026257342   111027362991   111027563163   111027883135   111028343463  
111028498284   111028671063   111029347750   111029510527   111030079530  
111030223711   111030471615   111030987695   111031119020   111031272682
458162187   111019048465   111021872452   111024208739   111024947234  
111026257397   111027363060   111027563174   111027883214   111028343711  
111028498307   111028671074   111029347761   111029510538   111030079552  
111030223733   111030471637   111030987741   111031119053   111031272727
458165289   111019048768   111021872799   111024208740   111024947245  
111026257421   111027363082   111027563185   111027883225   111028343733  
111028498420   111028671490   111029347794   111029510550   111030079585  
111030223744   111030471682   111030987752   111031119075   111031272738
458167129   111019049185   111021872935   111024208762   111024947278  
111026258365   111027363284   111027563220   111027883258   111028343766  
111028498431   111028671513   111029347806   111029510583   111030079620  
111030223755   111030471716   111030987763   111031119086   111031272749
458167400   111019049275   111021874229   111024208784   111024947290  
111026258400   111027363475   111027563242   111027883269   111028343823  
111028498509   111028672154   111029347817   111029510662   111030079642  
111030223766   111030471727   111030987875   111031119132   111031272783
458171790   111019050468   111021874432   111024208807   111024947357  
111026258422   111027363509   111027563264   111027883461   111028343834  
111028498521   111028672165   111029348324   111029510730   111030079710  
111030223777   111030471738   111030987897   111031119143   111031272794
458172368   111019051830   111021874522   111024208818   111024947379  
111026258477   111027363611   111027563297   111027883472   111028343856  
111028498532   111028672198   111029348346   111029510741   111030079743  
111030223801   111030471794   111030987909   111031119165   111031272840
458173184   111019052493   111021874588   111024208852   111024947391  
111026258534   111027363644   111027563310   111027883506   111028343889  
111028498745   111028672200   111029348661   111029510752   111030079765  
111030224217   111030471828   111030987910   111031119187   111031272851
458185998   111019054271   111021874645   111024208896   111024947436  
111026258545   111027363712   111027563365   111027883911   111028343902  
111028498790   111028672255   111029348672   111029510785   111030079776  
111030224228   111030471839   111030987987   111031119222   111031272862
458187226   111019054721   111021874690   111024208908   111024947469  
111026258567   111027363734   111027563376   111027883922   111028343946  
111028498868   111028672288   111029348683   111029510808   111030079787  
111030224262   111030471996   111030988001   111031119244   111031272873
458188489   111019055036   111021874757   111024209066   111024947481  
111026258602   111027363745   111027563411   111027883966   111028343957  
111028498891   111028672390   111029348694   111029510820   111030079811  
111030224330   111030472021   111030988056   111031119255   111031272930
458194966   111019055553   111021874993   111024209077   111024947492  
111026258624   111027363756   111027563444   111027883988   111028344419  
111028499027   111028672402   111029348706   111029510897   111030079822  
111030224363   111030472054   111030988090   111031119288   111031272963
458195351   111019056419   111021875130   111024209156   111024947986  
111026258668   111027363778   111027563523   111027884002   111028344587  
111028499038   111028672413   111029348717   111029510976   111030079833  
111030224408   111030472111   111030988102   111031119299   111031272974
458197860   111019058129   111021875152   111024209189   111024948033  
111026258703   111027363958   111027563534   111027884305   111028344611  
111028499050   111028672446   111029348739   111029510998   111030079866  
111030224442   111030472144   111030988113   111031119312   111031273009
458203890   111019058365   111021875387   111024209325   111024948066  
111026258714   111027364005   111027563556   111027884338   111028344633  
111028499083   111028672457   111029348762   111029511001   111030079899  
111030224464   111030472155   111030988124   111031119334   111031273010
458213469   111019058444   111021875422   111024209336   111024948099  
111026258770   111027364038   111027563613   111027884349   111028344644  
111028499106   111028672468   111029348773   111029511012   111030079901  
111030224510   111030472212   111030988203   111031119817   111031273021
458214707   111019058488   111021875455   111024209347   111024948101  
111026258815   111027364083   111027563624   111027884372   111028344712  
111028499128   111028672558   111029348818   111029511203   111030079967  
111030224554   111030472234   111030988281   111031120763   111031273054
458214772   111019058624   111021875523   111024209381   111024948134  
111026258826   111027364252   111027563646   111027884383   111028344734  
111028499140   111028672569   111029348829   111029511236   111030079989  
111030224587   111030472289   111030988292   111031120808   111031273098
458215019   111019059131   111021875758   111024209404   111024948156  
111026258837   111027364285   111027563668   111027884406   111028344756  
111028499151   111028672604   111029348852   111029511270   111030080442  
111030224598   111030472324   111030988337   111031120831   111031273100
458220076   111019059153   111021875815   111024209415   111024948178  
111026258848   111027364308   111027563680   111027884417   111028344813  
111028499184   111028672648   111029348874   111029511832   111030080453  
111030224677   111030472335   111030988348   111031120842   111031273122
458226750   111019059838   111021875871   111024209426   111024948235  
111026258871   111027364342   111027563714   111027884439   111028344857  
111028499195   111028672705   111029348896   111029511865   111030080475  
111030224688   111030472357   111030988360   111031120853   111031273155
458230471   111019062315   111021876041   111024209437   111024948246  
111026258905   111027364397   111027563725   111027884462   111028344880  
111028499229   111028672716   111029348919   111029511876   111030080509  
111030224701   111030472391   111030988461   111031120886   111031273177
458230794   111019062348   111021876906   111024209493   111024948279  
111026258927   111027364634   111027563747   111027884484   111028344981  
111028499274   111028672727   111029348931   111029512237   111030080532  
111030224712   111030472436   111030988494   111031120897   111031273199
458231776   111019062584   111021877626   111024209505   111024948347  
111026258949   111027364645   111027563769   111027884518   111028345016  
111028499320   111028672749   111029348942   111029512248   111030081331  
111030224745   111030472492   111030988641   111031120943   111031273201
458232170   111019062898   111021877705   111024209516   111024948381  
111026258950   111027364858   111027563781   111027884563   111028345050  
111028499342   111028672750   111029348975   111029512260   111030081342  
111030224790   111030472537   111030988742   111031120954   111031273234
458239415   111019063024   111021878368   111024210057   111024948538  
111026258972   111027364869   111027563815   111027884620   111028345072  
111028499386   111028672828   111029349000   111029512282   111030081353  
111030224824   111030472560   111030988753   111031120965   111031273245
458249455   111019064339   111021878470   111024210068   111024948640  
111026258983   111027364904   111027563848   111027884642   111028345083  
111028499409   111028672839   111029349044   111029512293   111030081364  
111030224925   111030472571   111030988764   111031120976   111031273256
458256377   111019064722   111021879066   111024210169   111024948662  
111026258994   111027364937   111027563871   111027884686   111028345117  
111028499410   111028672840   111029349066   111029512406   111030081397  
111030225858   111030472593   111030988775   111031120998   111031273403
458257268   111019064979   111021879718   111024210282   111024948729  
111026259074   111027365017   111027564276   111027884697   111028345173  
111028499421   111028678240   111029349077   111029512417   111030081409  
111030225869   111030472605   111030988810   111031121023   111031273414
458261328   111019065644   111021879943   111024210383   111024948808  
111026259186   111027365073   111027564388   111027884888   111028345229  
111028499465   111028683921   111029349774   111029512428   111030081421  
111030225904   111030472616   111030988821   111031121034   111031273436
458268752   111019065701   111021880451   111024210428   111024948820  
111026259197   111027365084   111027564399   111027884901   111028345241  
111028499522   111028733073   111029349796   111029512462   111030081432  
111030225937   111030472661   111030988843   111031121056   111031273447
458268844   111019065947   111021880675   111024210451   111024948853  
111026259210   111027365118   111027566111   111027884912   111028345320  
111028499533   111028735154   111029349819   111029512507   111030081454  
111030225960   111030472672   111030988865   111031121089   111031273458
458277688   111019066971   111021880800   111024210518   111024948897  
111026259232   111027365680   111027566166   111027885160   111028345331  
111028499555   111028759273   111029349875   111029512530   111030081465  
111030226006   111030472683   111030988876   111031121102   111031273470
458282894   111019067039   111021881036   111024210563   111024948909  
111026259243   111027365758   111027566199   111027885171   111028345342  
111028499577   111028787533   111029349909   111029512541   111030081476  
111030226017   111030472706   111030988887   111031121113   111031273481
458286697   111019069154   111021881115   111024210686   111024948910  
111026259254   111027365792   111027566201   111027885182   111028345375  
111028499599   111028787601   111029349921   111029512552   111030081498  
111030226040   111030472740   111030988898   111031121124   111031273492
458287414   111019069570   111021882385   111024210709   111024948965  
111026259276   111027365826   111027566245   111027885205   111028345432  
111028499601   111028796421   111029349943   111029512574   111030081544  
111030226062   111030472762   111030988933   111031121135   111031274998
458288362   111019069750   111021882442   111024211014   111024948998  
111026259287   111027366210   111027566256   111027885227   111028345487  
111028499634   111028809022   111029349954   111029512619   111030081566  
111030226107   111030472829   111030988988   111031121179   111031275001
458291291   111019069851   111021882486   111024211092   111024949012  
111026259300   111027366243   111027566335   111027885249   111028346310  
111028499678   111028822487   111029349976   111029512620   111030081577  
111030226118   111030472852   111030989079   111031121180   111031275034
458292653   111019070167   111021882813   111024211193   111024949023  
111026259322   111027366513   111027566346   111027885250   111028346321  
111028499757   111028826335   111029350013   111029512631   111030081599  
111030226152   111030472919   111030989091   111031121214   111031275067
458293347   111019070426   111021882857   111024211205   111024949034  
111026259467   111027366524   111027566368   111027885261   111028346354  
111028499768   111028833850   111029350035   111029512664   111030081601  
111030226231   111030473583   111030989114   111031121225   111031275078
458294162   111019071337   111021882914   111024211283   111024949045  
111026259513   111027367109   111027566379   111027885272   111028346365  
111028499779   111028836561   111029350057   111029512675   111030081735  
111030226242   111030473639   111030989181   111031121236   111031275090
458295300   111019072282   111021883443   111024211339   111024949180  
111026259546   111027367110   111027566447   111027885294   111028346376  
111028500244   111028841073   111029350114   111029512686   111030081757  
111030226253   111030473651   111030989226   111031121258   111031275102
458295722   111019072439   111021883566   111024211429   111024949292  
111026260571   111027367132   111027566458   111027885856   111028346387  
111028500255   111028844920   111029350136   111029512709   111030081779  
111030226275   111030473673   111030989237   111031121304   111031275135
458298254   111019073014   111021883588   111024211441   111024949359  
111026260638   111027367143   111027566469   111027885867   111028346398  
111028500277   111028851849   111029350147   111029512710   111030081791  
111030226286   111030473718   111030989282   111031121337   111031275168
458299229   111019073058   111021884028   111024211531   111024949393  
111026260818   111027367187   111027566470   111027885913   111028346400  
111028500312   111028855078   111029350192   111029512721   111030081803  
111030226590   111030473729   111030989361   111031121382   111031275180
458299880   111019073081   111021884242   111024211542   111024949562  
111026261000   111027367200   111027566515   111027885957   111028346422  
111028500378   111028857193   111029350215   111029512732   111030081825  
111030226624   111030473763   111030989372   111031121416   111031275191
458300704   111019073373   111021884376   111024211553   111024949629  
111026261022   111027367222   111027566582   111027885968   111028346433  
111028500389   111028858970   111029350248   111029512754   111030081836  
111030226691   111030473808   111030989417   111031121472   111031275225
458308350   111019074059   111021884433   111024211564   111024949674  
111026261033   111027367288   111027566649   111027885980   111028346523  
111028500402   111028859410   111029350259   111029512765   111030081847  
111030226781   111030473819   111030989495   111031121483   111031275247
458309960   111019074644   111021885085   111024211575   111024949720  
111026261066   111027367301   111027566919   111027886004   111028346534  
111028500413   111028859432   111029350293   111029512855   111030081971  
111030226826   111030473864   111030989507   111031121494   111031275258
458312709   111019074655   111021885265   111024211610   111024949775  
111026261134   111027367345   111027566942   111027886015   111028346545  
111028500446   111028859454   111029350316   111029512877   111030082141  
111030226859   111030473921   111030989518   111031121528   111031275270
458314010   111019074936   111021885377   111024211621   111024949809  
111026261291   111027367457   111027566986   111027886026   111028346556  
111028500457   111028859757   111029350327   111029512899   111030082152  
111030226871   111030473932   111030989530   111031121562   111031275292
458314101   111019075522   111021885490   111024211643   111024949832  
111026261303   111027367468   111027567022   111027886059   111028346567  
111028500468   111028860063   111029350338   111029512912   111030082185  
111030226882   111030473943   111030989574   111031121573   111031275326
458315256   111019076051   111021885669   111024211755   111024949977  
111026261314   111027367479   111027567033   111027886093   111028346578  
111028500480   111028860119   111029350350   111029512934   111030082208  
111030226893   111030473954   111030989585   111031121584   111031275337
458315611   111019076107   111021885726   111024211777   111024950092  
111026261325   111027368087   111027567099   111027886127   111028346589  
111028500503   111028860928   111029350361   111029512945   111030082231  
111030226905   111030473976   111030989596   111031121595   111031275359
458320207   111019076141   111021885771   111024211812   111024950227  
111026261493   111027368199   111027567145   111027886138   111028346602  
111028500525   111028861008   111029350383   111029512967   111030082286  
111030226983   111030474001   111030989608   111031121607   111031275416
458328911   111019077524   111021885861   111024211968   111024950351  
111026261516   111027368234   111027567167   111027886149   111028346635  
111028500547   111028862122   111029350394   111029512989   111030082297  
111030227007   111030474056   111030989620   111031121618   111031275539
458329521   111019078200   111021886222   111024212183   111024950362  
111026261583   111027368739   111027567213   111027886161   111028346657  
111028500558   111028862380   111029350406   111029512990   111030082354  
111030227108   111030474180   111030989653   111031121629   111031275540
458341013   111019078233   111021886345   111024212295   111024950542  
111026261606   111027368751   111027567235   111027886172   111028346691  
111028500569   111028862627   111029350428   111029513014   111030082376  
111030227119   111030474191   111030989709   111031121630   111031275551
458346624   111019078356   111021886479   111024212329   111024950609  
111026261617   111027368818   111027567257   111027886183   111028346714  
111028500592   111028863280   111029350439   111029513104   111030082411  
111030227120   111030474258   111030989721   111031121674   111031275573

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
458347655   111019078402   111021887289   111024212330   111024950621  
111026261640   111027368841   111027567279   111027886194   111028346725  
111028500615   111028863291   111029350440   111029513115   111030082444  
111030227131   111030474270   111030989732   111031121685   111031275595
458350998   111019078503   111021887896   111024212341   111024950676  
111026261673   111027368885   111027567291   111027886239   111028346769  
111028500637   111028863325   111029350451   111029513148   111030082466  
111030227254   111030474371   111030989743   111031121696   111031275663
458351517   111019079324   111021889078   111024212352   111024951431  
111026261695   111027369055   111027567303   111027886251   111028346770  
111028500660   111028863459   111029350462   111029513205   111030082488  
111030227704   111030474438   111030989754   111031121708   111031275753
458354917   111019079672   111021891408   111024212396   111024951565  
111026261730   111027369392   111027567369   111027887038   111028346826  
111028500705   111028863819   111029350495   111029513227   111030082499  
111030227726   111030474449   111030989765   111031121720   111031275810
458356698   111019079896   111021891576   111024212408   111024951611  
111026261864   111027369404   111027567381   111027887094   111028346848  
111028500749   111028864179   111029350507   111029513238   111030082501  
111030227737   111030474461   111030989800   111031121797   111031275832
458360104   111019079942   111021892050   111024212431   111024951701  
111026261909   111027369471   111027567415   111027887117   111028346859  
111028500761   111028864191   111029350529   111029513261   111030082512  
111030227760   111030474472   111030989855   111031121832   111031275843
458361177   111019080001   111021892263   111024212453   111024951723  
111026261987   111027369493   111027567448   111027887128   111028346882  
111028500929   111028864472   111029350574   111029513272   111030082523  
111030227771   111030474540   111030989866   111031121843   111031275911
458373198   111019080292   111021893028   111024212464   111024951745  
111026262001   111027369505   111027567460   111027887139   111028346905  
111028500930   111028864528   111029350585   111029513283   111030082534  
111030227793   111030474551   111030989899   111031121865   111031276035
458382413   111019080461   111021893488   111024212576   111024951790  
111026262012   111027369516   111027567482   111027887689   111028346927  
111028500996   111028864573   111029350686   111029513294   111030082556  
111030227805   111030474562   111030989901   111031121887   111031276046
458390911   111019080865   111021893578   111024212587   111024951802  
111026262034   111027369538   111027567505   111027887713   111028347669  
111028501009   111028864854   111029350697   111029513306   111030082567  
111030227827   111030474573   111030989934   111031121898   111031276068
458395001   111019080911   111021893589   111024212600   111024951857  
111026262045   111027369583   111027567516   111027887724   111028347692  
111028501098   111028865349   111029350754   111029513340   111030082578  
111030227849   111030474607   111030989956   111031121900   111031276079
458398492   111019081361   111021894030   111024212622   111024951879  
111026262056   111027369617   111027567550   111027887746   111028347726  
111028501111   111028865394   111029350776   111029513362   111030082635  
111030227861   111030474618   111030990004   111031121911   111031276103
458399342   111019081574   111021894096   111024212644   111024951880  
111026262089   111027369640   111027567853   111027887768   111028347737  
111028501155   111028865710   111029350800   111029513395   111030082646  
111030227894   111030474629   111030990015   111031121933   111031276136
458406428   111019081619   111021894906   111024212789   111024951891  
111026262135   111027369695   111027568720   111027887791   111028347759  
111028501177   111028865888   111029350822   111029513429   111030082657  
111030227928   111030474696   111030990037   111031121944   111031276158
458408341   111019081934   111021894984   111024212790   111024951903  
111026262236   111027370361   111027569248   111027887814   111028348053  
111028501199   111028866025   111029350844   111029513441   111030082668  
111030227962   111030474719   111030990071   111031121955   111031276169
458409414   111019084184   111021895761   111024212802   111024951936  
111026262247   111027370394   111027569259   111027887825   111028348110  
111028501201   111028866070   111029350899   111029513474   111030082725  
111030227995   111030474720   111030990082   111031122013   111031276170
458448115   111019084768   111021895794   111024212813   111024952016  
111026262258   111027370945   111027569282   111027887836   111028348121  
111028501380   111028866126   111029350956   111029513508   111030082758  
111030228008   111030474786   111030990093   111031122068   111031276215
458449899   111019084926   111021896199   111024212824   111024952038  
111026262269   111027370978   111027569293   111027887858   111028348143  
111028501391   111028866586   111029350967   111029513520   111030082792  
111030228031   111030474821   111030990105   111031122091   111031276226
458451440   111019084993   111021896346   111024212947   111024952061  
111026262360   111027371003   111027569305   111027887869   111028348165  
111028501436   111028866597   111029351340   111029513531   111030082804  
111030228053   111030474843   111030990116   111031122114   111031276259
458456589   111019085208   111021897077   111024212958   111024952094  
111026262393   111027371227   111027569349   111027887870   111028348198  
111028501481   111028866654   111029351441   111029513553   111030082837  
111030228121   111030474966   111030990172   111031122642   111031276260
458463437   111019085220   111021897280   111024213005   111024952140  
111026262405   111027371249   111027569372   111027887904   111028348200  
111028501492   111028866698   111029351485   111029513586   111030082859  
111030228132   111030475002   111030990194   111031122653   111031276271
458470119   111019085310   111021898001   111024213117   111024952162  
111026264070   111027371306   111027569428   111027887937   111028348211  
111028501504   111028866788   111029351496   111029513597   111030082871  
111030228389   111030475406   111030990206   111031122675   111031276293
458481652   111019087154   111021898089   111024213319   111024952566  
111026266342   111027371317   111027569440   111027887948   111028348222  
111028501526   111028866812   111029352419   111029513733   111030082927  
111030228604   111030475417   111030990239   111031122721   111031276305
458481884   111019087277   111021898214   111024213320   111024952601  
111026266421   111027371407   111027569530   111027887960   111028348255  
111028501559   111028866946   111029352497   111029513755   111030082938  
111030228626   111030475440   111030990262   111031122732   111031276316
458489903   111019087749   111021898382   111024213342   111024952623  
111026270279   111027371418   111027569563   111027888400   111028348288  
111028501739   111028868117   111029352510   111029513777   111030082983  
111030228637   111030475451   111030990374   111031122743   111031276338
458493236   111019088009   111021898483   111024213353   111024952702  
111026270291   111027371430   111027569574   111027888411   111028348301  
111028501740   111028868139   111029352521   111029513788   111030083041  
111030228671   111030475721   111030990408   111031122754   111031276349
458496346   111019088728   111021898540   111024213364   111024952779  
111026270303   111027371463   111027569585   111027888433   111028348323  
111028501784   111028868173   111029352532   111029513799   111030083782  
111030228693   111030475732   111030990419   111031122765   111031276350
458498292   111019091272   111021898742   111024213386   111024952780  
111026270325   111027371485   111027569596   111027888444   111028348367  
111028501863   111028868319   111029352576   111029513823   111030083793  
111030228727   111030476205   111030990431   111031122787   111031276451
458499050   111019091395   111021899406   111024213421   111024952869  
111026270358   111027371520   111027569608   111027888466   111028348389  
111028501896   111028868320   111029352598   111029513834   111030083816  
111030228749   111030476216   111030990442   111031122822   111031276462
458505013   111019091878   111021899822   111024213432   111024952937  
111026270459   111027371755   111027569619   111027888545   111028348390  
111028501964   111028868836   111029352611   111029513867   111030083827  
111030228750   111030476227   111030990453   111031122833   111031276484
458508355   111019093375   111021899866   111024213487   111024953129  
111026270527   111027371777   111027569620   111027888556   111028348468  
111028501975   111028868881   111029352633   111029513889   111030083838  
111030228761   111030476238   111030990464   111031122866   111031276530
458508876   111019093566   111021900308   111024213498   111024953141  
111026271157   111027371801   111027569631   111027888589   111028348503  
111028502235   111028868915   111029352655   111029514723   111030083850  
111030228817   111030476272   111030990475   111031122877   111031276541
458511649   111019094039   111021900612   111024213645   111024953152  
111026271168   111027371845   111027569642   111027888613   111028348514  
111028502257   111028868937   111029352666   111029514734   111030083861  
111030228851   111030476317   111030990699   111031122888   111031276563
458514346   111019095096   111021900735   111024213656   111024953219  
111026271438   111027371946   111027569686   111027888668   111028348536  
111028502325   111028869028   111029352699   111029514745   111030083883  
111030228862   111030476328   111030990712   111031122899   111031276574
458514676   111019095175   111021901006   111024213713   111024953321  
111026271506   111027371957   111027569709   111027888703   111028348547  
111028502336   111028869039   111029352712   111029514846   111030083917  
111030228895   111030476340   111030990756   111031122901   111031276596
458516028   111019096491   111021901039   111024214387   111024953376  
111026272518   111027371968   111027569776   111027888714   111028348840  
111028502347   111028869095   111029352723   111029514914   111030083962  
111030228952   111030476351   111030990778   111031122912   111031277384
458518321   111019096716   111021901208   111024214398   111024953387  
111026272888   111027372048   111027569833   111027888736   111028348873  
111028502369   111028869219   111029352745   111029514925   111030083973  
111030228974   111030476384   111030990813   111031122945   111031277395
458518594   111019096783   111021901602   111024214422   111024953398  
111026272912   111027372093   111027569844   111027888758   111028348895  
111028502370   111028869400   111029352789   111029514936   111030084019  
111030229470   111030476418   111030990824   111031123777   111031277407
458518800   111019097346   111021904098   111024214433   111024953400  
111026273586   111027373937   111027569855   111027888769   111028348918  
111028502404   111028869635   111029352824   111029514947   111030084020  
111030229481   111030476553   111030990879   111031123788   111031277418
458519410   111019097795   111021904616   111024214444   111024953444  
111026273722   111027374006   111027569888   111027888804   111028348963  
111028502437   111028869680   111029352846   111029514981   111030084154  
111030229874   111030476610   111030990914   111031123799   111031277429
458526183   111019100004   111021904740   111024214477   111024953466  
111026275094   111027374028   111027569923   111027888837   111028348974  
111028502482   111028869769   111029352857   111029514992   111030084200  
111030229885   111030476621   111030990925   111031123823   111031277430
458528619   111019101263   111021905022   111024214501   111024953512  
111026277265   111027374129   111027569934   111027888859   111028349009  
111028502639   111028869905   111029352891   111029515027   111030084211  
111030229920   111030476643   111030990947   111031123834   111031277441
458532116   111019103771   111021905123   111024214534   111024953657  
111026287299   111027374130   111027570037   111027889760   111028349032  
111028502831   111028869927   111029352903   111029515038   111030084222  
111030229942   111030476654   111030990958   111031123889   111031277463
458537040   111019104097   111021905134   111024214556   111024953668  
111026287345   111027374231   111027570059   111027889771   111028349098  
111028502886   111028869983   111029352914   111029515072   111030084233  
111030229953   111030476665   111030991049   111031123924   111031277474
458540705   111019104121   111021905224   111024214567   111024953736  
111026287356   111027374242   111027570071   111027889782   111028349111  
111028502976   111028870064   111029352925   111029515083   111030084255  
111030229986   111030476687   111030991050   111031123946   111031277520
458543071   111019104244   111021905763   111024214590   111024953792  
111026287389   111027374321   111027570105   111027889793   111028349122  
111028503045   111028871087   111029352936   111029515117   111030084288  
111030229997   111030476698   111030991151   111031123957   111031277542
458545811   111019104402   111021906236   111024214602   111024953905  
111026287413   111027374376   111027570194   111027889827   111028349133  
111028503146   111028871223   111029352958   111029515139   111030084389  
111030230001   111030476722   111030991814   111031124004   111031277564
458550449   111019104615   111021906292   111024214613   111024954018  
111026287592   111027374444   111027570206   111027889850   111028349177  
111028503292   111028871346   111029353836   111029515151   111030084413  
111030230012   111030476733   111030991825   111031124071   111031277610
458551694   111019105144   111021906393   111024214703   111024954041  
111026287648   111027374477   111027570228   111027889906   111028349201  
111028503315   111028871458   111029353904   111029515184   111030084424  
111030230034   111030476766   111030991858   111031124138   111031277632
458553526   111019105627   111021906427   111024214714   111024954063  
111026288098   111027374556   111027570240   111027889917   111028349212  
111028503326   111028871571   111029353926   111029515207   111030084435  
111030230113   111030476878   111030991881   111031124161   111031277643
458554045   111019106055   111021906551   111024214736   111024954108  
111026288100   111027374602   111027570251   111027889940   111028349234  
111028503337   111028871661   111029354006   111029515296   111030084491  
111030230359   111030477194   111030991904   111031124172   111031277654
458554292   111019106471   111021906898   111024214747   111024954120  
111026288278   111027374624   111027570284   111027889984   111028349245  
111028503348   111028871683   111029354017   111029515320   111030084514  
111030230371   111030477240   111030991915   111031124251   111031277676
458555372   111019106572   111021906911   111024214792   111024954131  
111026288638   111027374657   111027570318   111027890021   111028349278  
111028503382   111028872729   111029354028   111029515364   111030084558  
111030230427   111030477262   111030991959   111031124262   111031277687
458557618   111019106583   111021906988   111024214871   111024954153  
111026288649   111027374668   111027570329   111027890065   111028349324  
111028503393   111028872741   111029354039   111029515410   111030084569  
111030230449   111030477352   111030991971   111031124273   111031277698
458560117   111019106998   111021907350   111024214905   111024954197  
111026288728   111027374680   111027570408   111027890076   111028349335  
111028503416   111028872976   111029354040   111029515421   111030084592  
111030230528   111030477385   111030991982   111031124295   111031277722
458578952   111019109632   111021908193   111024214916   111024954243  
111026288795   111027374691   111027570420   111027890111   111028349346  
111028503427   111028873023   111029354051   111029515500   111030084637  
111030230551   111030477419   111030992006   111031124329   111031277744
458579182   111019109665   111021909161   111024214938   111024954782  
111026289314   111027374725   111027570431   111027890144   111028349380  
111028503449   111028873157   111029354208   111029515601   111030084659  
111030230584   111030477431   111030992040   111031124341   111031277755
458580701   111019113558   111021909228   111024214949   111024954883  
111026290080   111027374916   111027570475   111027890177   111028349526  
111028503809   111028873203   111029354219   111029515612   111030084682  
111030230595   111030477442   111030992051   111031124352   111031278543
458581592   111019113794   111021909509   111024215759   111024954894  
111026290091   111027374950   111027570486   111027890201   111028349559  
111028503821   111028873236   111029354231   111029515825   111030084716  
111030230618   111030477475   111030992062   111031124419   111031279106
458581972   111019114076   111021909622   111024215771   111024954917  
111026290169   111027375175   111027570622   111027890212   111028349582  
111028504079   111028873337   111029354242   111029515836   111030084738  
111030230663   111030477486   111030992130   111031124420   111031279128
458584828   111019114199   111021909712   111024215793   111024954928  
111026290181   111027375254   111027570677   111027890223   111028349593  
111028504338   111028873371   111029354264   111029515858   111030084749  
111030230742   111030477699   111030992152   111031124431   111031279140
458585650   111019114256   111021910174   111024215838   111024954951  
111026290271   111027376424   111027570701   111027890234   111028349616  
111028504428   111028873382   111029354275   111029515881   111030084761  
111030230786   111030477701   111030992398   111031124453   111031279218
458589009   111019115123   111021910219   111024215850   111024954962  
111026290305   111027376648   111027570712   111027890245   111028349638  
111028504743   111028873461   111029354286   111029515915   111030084783  
111030230809   111030477712   111030992422   111031124464   111031279230
458593415   111019117271   111021910297   111024215861   111024954973  
111026290518   111027376828   111027570734   111027890256   111028349650  
111028505553   111028873506   111029354297   111029515926   111030084794  
111030230887   111030477767   111030992444   111031124475   111031279274
458595709   111019117855   111021910433   111024215872   111024954995  
111026291238   111027376862   111027570767   111027890324   111028349661  
111028505575   111028873539   111029354321   111029515937   111030084806  
111030230933   111030477789   111030992477   111031124486   111031279285
458597911   111019117877   111021910455   111024215883   111024955019  
111026291531   111027377009   111027570778   111027890335   111028349683  
111028505586   111028873562   111029354354   111029515948   111030084817  
111030230944   111030477790   111030992501   111031124497   111031279296
458601440   111019118700   111021910523   111024215894   111024955154  
111026291632   111027377032   111027570790   111027890368   111028349694  
111028505609   111028873618   111029354411   111029515959   111030084828  
111030230988   111030477813   111030992523   111031124521   111031279320
458602455   111019119385   111021910770   111024215917   111024955446  
111026291867   111027377739   111027570813   111027890380   111028349706  
111028505632   111028873731   111029354523   111029515960   111030084840  
111030230999   111030477857   111030992534   111031124565   111031279375
458604451   111019119655   111021911164   111024215939   111024955558  
111026294095   111027378145   111027570824   111027890403   111028349739  
111028505643   111028873764   111029354545   111029516556   111030084851  
111030231013   111030477891   111030992545   111031124576   111031279432
458611548   111019119723   111021912031   111024215951   111024955626  
111026294107   111027378156   111027570835   111027890470   111028349784  
111028505665   111028874237   111029354567   111029516567   111030084907  
111030231024   111030477914   111030992556   111031124600   111031279454
458613544   111019120129   111021912110   111024215995   111024955659  
111026294275   111027378189   111027570846   111027890504   111028349795  
111028505687   111028874260   111029354578   111029516602   111030084952  
111030231035   111030477925   111030992578   111031124633   111031279476
458614070   111019120174   111021912121   111024216031   111024955727  
111026294321   111027378864   111027570868   111027890515   111028349829  
111028505700   111028874338   111029354703   111029516635   111030084963  
111030231068   111030477936   111030992589   111031124677   111031279487
458615788   111019121917   111021912154   111024216132   111024955750  
111026294444   111027378886   111027570879   111027890548   111028349841  
111028505722   111028874732   111029354714   111029516736   111030084974  
111030231080   111030477947   111030992613   111031124699   111031279500
458618709   111019122435   111021912884   111024216165   111024955806  
111026295670   111027379124   111027570880   111027890560   111028349863  
111028505744   111028874765   111029354725   111029516815   111030084985  
111030231620   111030477969   111030992646   111031124701   111031279533
458619434   111019125337   111021912929   111024216211   111024955817  
111026295816   111027379179   111027571005   111027890571   111028349908  
111028505777   111028874833   111029354736   111029516837   111030084996  
111030231642   111030477981   111030992657   111031124723   111031279555
458622206   111019126079   111021914448   111024216222   111024955828  
111026296176   111027379180   111027571094   111027890593   111028349931  
111028505799   111028875070   111029354747   111029516893   111030085009  
111030231653   111030477992   111030992668   111031124734   111031279566
458628831   111019126495   111021915270   111024216233   111024955963  
111026297548   111027379203   111027571184   111027890605   111028349986  
111028505823   111028875193   111029354769   111029516938   111030085021  
111030231686   111030478016   111030992680   111031124789   111031279588
458630688   111019128419   111021946094   111024216299   111024956021  
111026297593   111027379719   111027571218   111027890616   111028350012  
111028505878   111028875340   111029354781   111029516949   111030085032  
111030231697   111030478049   111030992747   111031124790   111031279601

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
458630787   111019128509   111022005125   111024216301   111024956223  
111026298101   111027379742   111027571252   111027890649   111028350113  
111028505968   111028875429   111029354792   111029516972   111030085054  
111030231732   111030478050   111030992781   111031124813   111031279634
458636768   111019130030   111022008173   111024216323   111024956245  
111026298538   111027379764   111027571274   111027890661   111028350146  
111028506127   111028875430   111029354848   111029516983   111030085234  
111030231923   111030478061   111030992826   111031124846   111031279702
458645892   111019130085   111022008870   111024216345   111024956256  
111026298662   111027379775   111027571296   111027890672   111028350168  
111028506150   111028875520   111029354871   111029517164   111030085470  
111030231934   111030478072   111030992871   111031124879   111031279713
458647138   111019130131   111022009062   111024216413   111024956267  
111026298673   111027379821   111027571320   111027890683   111028351923  
111028506925   111028875621   111029354882   111029517175   111030085492  
111030231945   111030478106   111030992893   111031124925   111031279768
458648193   111019130210   111022011010   111024216435   111024956302  
111026298886   111027379887   111027571331   111027890694   111028352014  
111028506958   111028875654   111029354905   111029517197   111030085504  
111030231956   111030478117   111030992905   111031124958   111031279803
458649118   111019130502   111022011469   111024216457   111024956313  
111026300330   111027379955   111027571386   111027890706   111028352036  
111028507016   111028876307   111029354949   111029517322   111030085582  
111030231967   111030478128   111030992927   111031124970   111031279814
458652120   111019130513   111022018815   111024216479   111024956335  
111026300611   111027380003   111027571522   111027890728   111028352115  
111028507027   111028876521   111029354950   111029517344   111030085605  
111030232003   111030478140   111030992950   111031125005   111031279825
458657301   111019131468   111022018882   111024216503   111024956357  
111026300802   111027380014   111027571599   111027890739   111028352126  
111028507038   111028877094   111029355243   111029517355   111030085638  
111030232148   111030478555   111030992961   111031125038   111031279836
458665817   111019131479   111022019681   111024216536   111024956919  
111026301038   111027380047   111027571667   111027890740   111028352159  
111028507049   111028877117   111029355276   111029517399   111030086369  
111030232159   111030478566   111030993007   111031126073   111031279847
458674785   111019131817   111022020436   111024216547   111024956942  
111026301319   111027380092   111027571836   111027890773   111028352328  
111028507050   111028877218   111029355298   111029517401   111030086370  
111030232160   111030478601   111030993029   111031126084   111031279858
458680881   111019133897   111022020672   111024216558   111024956953  
111026301320   111027380137   111027571847   111027891224   111028352340  
111028507072   111028877319   111029355300   111029517423   111030086437  
111030232182   111030478623   111030993030   111031126107   111031279869
458682689   111019134337   111022024351   111024216581   111024956964  
111026301757   111027380261   111027571858   111027891235   111028352351  
111028507162   111028877432   111029355322   111029517568   111030086482  
111030232216   111030478656   111030993041   111031126129   111031280221
458693728   111019134540   111022026320   111024216637   111024957044  
111026302118   111027380294   111027571892   111027891257   111028352362  
111028507218   111028877443   111029355333   111029517579   111030086493  
111030232249   111030478689   111030993074   111031126130   111031280243
458699048   111019135002   111022026623   111024216660   111024957055  
111026302208   111027380317   111027571915   111027891280   111028352474  
111028507342   111028877522   111029355726   111029517580   111030086538  
111030232452   111030478690   111030993119   111031126163   111031280254
458702735   111019135619   111022026645   111024216682   111024957088  
111026302242   111027380339   111027571926   111027891314   111028352485  
111028507364   111028877746   111029355962   111029517614   111030086594  
111030232508   111030478735   111030993153   111031126174   111031280298
458706470   111019136081   111022027646   111024216727   111024957189  
111026302264   111027380340   111027571959   111027891325   111028352496  
111028507386   111028877926   111029356042   111029517704   111030086628  
111030232520   111030478746   111030993164   111031126185   111031280322
458714086   111019136126   111022028119   111024216761   111024957202  
111026302275   111027380373   111027571960   111027891336   111028352508  
111028507397   111028877959   111029356110   111029517748   111030086640  
111030232531   111030478768   111030993186   111031126208   111031280333
458715026   111019136373   111022028681   111024216783   111024957280  
111026302499   111027380429   111027572040   111027891347   111028352519  
111028507421   111028878095   111029356143   111029517816   111030086662  
111030232597   111030478779   111030993209   111031126219   111031280366
458717113   111019136586   111022029266   111024216794   111024957291  
111026302916   111027380430   111027572152   111027891358   111028352542  
111028507432   111028878130   111029356198   111029517827   111030086684  
111030232621   111030478791   111030993210   111031126253   111031280399
458725488   111019136777   111022033351   111024216806   111024957325  
111026303771   111027380452   111027572163   111027891369   111028352553  
111028507454   111028878196   111029356211   111029517838   111030086695  
111030232632   111030478814   111030993614   111031126264   111031280412
458752185   111019137048   111022033823   111024216963   111024957336  
111026303805   111027380474   111027572297   111027891437   111028352575  
111028507500   111028878297   111029356244   111029517872   111030086707  
111030232698   111030478825   111030993647   111031126286   111031280423
458759644   111019137891   111022036208   111024216974   111024957392  
111026303850   111027381486   111027572512   111027891460   111028352586  
111028507522   111028878309   111029356277   111029517883   111030086729  
111030232700   111030478847   111030993669   111031126297   111031280445
458761707   111019140222   111022036512   111024217010   111024957796  
111026303939   111027381497   111027572567   111027891471   111028352597  
111028507544   111028878310   111029356558   111029517928   111030086741  
111030232722   111030478948   111030993670   111031126309   111031280478
458767043   111019140390   111022038109   111024217021   111024957819  
111026304053   111027381509   111027572578   111027891482   111028352610  
111028507623   111028878321   111029356592   111029517939   111030086808  
111030232777   111030478959   111030993681   111031126310   111031280502
458780715   111019141155   111022039559   111024217032   111024957820  
111026304176   111027381543   111027572602   111027891493   111028352643  
111028507645   111028878376   111029356615   111029518143   111030086853  
111030233004   111030479028   111030993692   111031126321   111031280524
458781200   111019143898   111022040157   111024217100   111024957864  
111026304200   111027381790   111027572635   111027891527   111028352676  
111028507667   111028878400   111029356659   111029518176   111030086864  
111030233026   111030479084   111030993704   111031126837   111031280535
458782794   111019144619   111022042542   111024217144   111024958641  
111026304840   111027381802   111027572961   111027891538   111028352687  
111028507689   111028878444   111029356660   111029518198   111030086875  
111030233273   111030479107   111030994323   111031126961   111031280546
458788338   111019144811   111022045815   111024217256   111024958685  
111026305177   111027381857   111027572983   111027891561   111028352744  
111028507713   111028878455   111029356671   111029518222   111030086921  
111030233329   111030479174   111030994356   111031126983   111031280568
458788700   111019145733   111022046041   111024217290   111024958708  
111026306033   111027381969   111027573018   111027891572   111028352777  
111028507757   111028878466   111029356682   111029518255   111030086943  
111030233723   111030479196   111030994367   111031127007   111031280580
458789575   111019145834   111022048403   111024217302   111024958900  
111026306549   111027382319   111027573029   111027892102   111028352788  
111028507768   111028878488   111029356693   111029518266   111030086965  
111030233756   111030479208   111030994390   111031127029   111031280591
458790839   111019146048   111022048751   111024217313   111024958933  
111026306673   111027382342   111027573041   111027892124   111028352799  
111028507780   111028878499   111029356738   111029518301   111030087023  
111030233767   111030479231   111030994402   111031127041   111031280771
458790946   111019148466   111022050035   111024217357   111024958944  
111026306842   111027382432   111027573074   111027892832   111028352823  
111028507825   111028878501   111029356749   111029518312   111030087034  
111030233778   111030479275   111030994435   111031127052   111031280816
458796182   111019148624   111022050541   111024217380   111024958966  
111026307078   111027382522   111027573085   111027892843   111028352845  
111028508523   111028879142   111029356884   111029518323   111030087045  
111030233790   111030479297   111030994468   111031127063   111031280827
458797586   111019149221   111022050664   111024217391   111024959024  
111026307652   111027382599   111027573096   111027892911   111028352856  
111028508556   111028879164   111029356895   111029518356   111030087113  
111030233802   111030479321   111030994479   111031127197   111031280849
458803244   111019149300   111022051586   111024217414   111024959035  
111026308215   111027382612   111027573108   111027892922   111028352867  
111028508567   111028879175   111029356907   111029518378   111030087135  
111030233824   111030479365   111030994480   111031127210   111031280861
458804598   111019149524   111022056097   111024217469   111024959103  
111026308259   111027382904   111027573221   111027892944   111028352902  
111028508602   111028879197   111029357043   111029518402   111030087146  
111030233846   111030479411   111030994503   111031127221   111031280883
458810892   111019149850   111022060766   111024217481   111024959158  
111026308473   111027383039   111027573917   111027892955   111028352913  
111028508635   111028880100   111029357065   111029518413   111030087168  
111030233868   111030479422   111030994536   111031127254   111031280928
458816410   111019149962   111022061565   111024217504   111024959181  
111026308608   111027383062   111027573940   111027892988   111028352935  
111028508646   111028880111   111029357155   111029518435   111030087180  
111030233879   111030479477   111030994558   111031127265   111031280939
458816865   111019150481   111022061992   111024217571   111024959192  
111026308653   111027383095   111027573951   111027893091   111028352979  
111028508826   111028880177   111029357166   111029518671   111030087191  
111030233925   111030479488   111030994569   111031127276   111031280984
458835071   111019150728   111022064546   111024217582   111024959282  
111026309430   111027383118   111027573973   111027893125   111028353004  
111028508871   111028880212   111029357188   111029518705   111030087225  
111030233947   111030479523   111030994592   111031127287   111031280995
458838539   111019151965   111022065693   111024217885   111024959316  
111026309643   111027383141   111027574019   111027893136   111028353015  
111028508905   111028880234   111029357199   111029518716   111030087236  
111030233969   111030479545   111030994626   111031127298   111031281019
458840873   111019153451   111022065840   111024217919   111024959327  
111026309777   111027383534   111027574053   111027893158   111028353026  
111028508927   111028880267   111029357234   111029518727   111030087247  
111030234038   111030479578   111030994648   111031127311   111031281020
458843406   111019153675   111022074671   111024217920   111024959596  
111026309801   111027383589   111027574086   111027893169   111028353048  
111028508994   111028880289   111029357414   111029518738   111030087281  
111030234049   111030479589   111030994659   111031127322   111031281031
458844248   111019154238   111022077247   111024217931   111024960442  
111026309980   111027384029   111027574109   111027893215   111028353060  
111028509007   111028880346   111029357447   111029518750   111030087348  
111030234050   111030479624   111030994671   111031127333   111031281053
458847316   111019154317   111022077371   111024217953   111024960453  
111026310263   111027384030   111027574165   111027893237   111028353082  
111028509029   111028880403   111029357469   111029518794   111030087371  
111030234252   111030479657   111030994682   111031127344   111031281064
458848108   111019157422   111022077517   111024217964   111024960464  
111026310308   111027384063   111027574233   111027893248   111028353093  
111028509153   111028880414   111029357470   111029518840   111030087382  
111030234274   111030479679   111030994705   111031127355   111031281165
458851540   111019158951   111022077944   111024217997   111024960475  
111026310689   111027384096   111027574277   111027893282   111028353105  
111028509197   111028880425   111029357694   111029518895   111030087393  
111030234296   111030479826   111030995122   111031127377   111031281200
459364709   111019159255   111022078002   111024218022   111024960510  
111026310702   111027384209   111027574288   111027893305   111028353150  
111028509210   111028880447   111029357706   111029518929   111030087405  
111030234342   111030479848   111030995166   111031127399   111031281288
459370789   111019160279   111022081501   111024218077   111024960622  
111026310904   111027384265   111027574301   111027893316   111028353183  
111028509232   111028880481   111029357717   111029518963   111030087449  
111030234386   111030492326   111030995223   111031127434   111031281323
459406237   111019160549   111022082366   111024218088   111024960633  
111026311040   111027384355   111027574312   111027893327   111028353206  
111028509265   111028880492   111029357739   111029518985   111030087483  
111030234397   111030501473   111030995256   111031127456   111031281367
459406765   111019160561   111022082928   111024218099   111024960677  
111026311107   111027384377   111027574334   111027893350   111028353790  
111028510199   111028880852   111029357751   111029518996   111030087494  
111030234421   111030521060   111030995290   111031127467   111031281378
459407946   111019160998   111022083941   111024218101   111024960688  
111026311422   111027384399   111027574345   111027893361   111028353802  
111028510223   111028880874   111029357773   111029519021   111030087540  
111030234443   111030521408   111030995302   111031127490   111031282324
459409355   111019161630   111022085033   111024218145   111024960699  
111026311624   111027384434   111027574378   111027893394   111028353835  
111028510245   111028880885   111029357807   111029519032   111030087562  
111030234454   111030528810   111030995346   111031127524   111031282425
459412300   111019162596   111022085415   111024218213   111024960723  
111026312300   111027384478   111027574402   111027893406   111028353857  
111028510256   111028880908   111029357818   111029520078   111030087573  
111030234465   111030529035   111030995368   111031127535   111031282469
459421855   111019163272   111022085662   111024219450   111024960767  
111026312399   111027384502   111027574413   111027893439   111028354027  
111028510289   111028880919   111029357829   111029520102   111030087618  
111030234476   111030529248   111030995380   111031127546   111031282481
459423448   111019163564   111022085707   111024219472   111024961803  
111026312670   111027385705   111027574424   111027893440   111028354049  
111028510403   111028880920   111029357863   111029520124   111030087629  
111030234500   111030533478   111030995391   111031127557   111031282504
461124943   111019166286   111022086988   111024219483   111024961814  
111026313312   111027385772   111027574435   111027893473   111028354050  
111028510447   111028880931   111029357874   111029520135   111030087944  
111030234522   111030545943   111030995403   111031127614   111031282515
461348849   111019167120   111022087428   111024219562   111024961971  
111026318003   111027385783   111027574446   111027893484   111028354083  
111028510458   111028880942   111029357896   111029520157   111030087977  
111030234566   111030548609   111030995425   111031127625   111031282537
461589806   111019167243   111022089712   111024219595   111024962006  
111026322435   111027385828   111027574480   111027893507   111028354094  
111028510526   111028880953   111029357908   111029520214   111030087999  
111030234599   111030548621   111030995447   111031127647   111031282593
461617607   111019168064   111022091018   111024219809   111024962039  
111026322783   111027385840   111027574491   111027893530   111028354106  
111028510559   111028880964   111029357919   111029520236   111030088002  
111030234601   111030556653   111030995458   111031127658   111031282616
462580879   111019168479   111022092581   111024219832   111024962062  
111026322907   111027385862   111027574570   111027893585   111028354252  
111028510582   111028881011   111029357942   111029520247   111030088035  
111030234623   111030584159   111030995469   111031127669   111031282650
462613910   111019169470   111022094268   111024219887   111024962196  
111026322941   111027386009   111027574637   111027894058   111028354320  
111028510773   111028881077   111029357964   111029520258   111030088079  
111030234678   111030590831   111030995560   111031127681   111031282694
462643172   111019170023   111022094707   111024220003   111024962242  
111026323425   111027386043   111027574659   111027894069   111028354353  
111028510795   111028881101   111029357975   111029520269   111030088114  
111030235758   111030602925   111030995593   111031127704   111031283404
462698523   111019171024   111022095304   111024220238   111024962275  
111026324235   111027386054   111027574660   111027894104   111028354364  
111028510829   111028881145   111029358033   111029520270   111030088204  
111030235770   111030606435   111030995616   111031127715   111031283448
462699927   111019171451   111022099432   111024220339   111024962444  
111026324910   111027386098   111027574682   111027894115   111028354375  
111028510830   111028881572   111029358044   111029520450   111030088248  
111030235781   111030610160   111030995627   111031127737   111031283471
462722786   111019172193   111022100198   111024220351   111024963478  
111026325898   111027386133   111027574693   111027894171   111028354386  
111028510841   111028881583   111029358055   111029520506   111030088282  
111030235792   111030610171   111030995638   111031127771   111031283482
462751496   111019172362   111022102673   111024220362   111024963670  
111026326057   111027386166   111027574705   111027894250   111028354410  
111028510885   111028881606   111029358066   111029520517   111030088293  
111030235804   111030610216   111030995683   111031128446   111031283493
462792789   111019172463   111022103067   111024220395   111024963704  
111026326248   111027386177   111027574738   111027894418   111028354443  
111028510896   111028881639   111029358077   111029520528   111030088350  
111030235837   111030610227   111030995728   111031128457   111031283505
462811662   111019172788   111022103135   111024220407   111024963726  
111026326260   111027386199   111027574749   111027894430   111028354454  
111028510919   111028881640   111029358099   111029520551   111030088372  
111030235859   111030610238   111030995795   111031128491   111031283549
462882465   111019172845   111022105610   111024220441   111024963737  
111026326361   111027386212   111027574750   111027894452   111028354465  
111028511381   111028881651   111029358123   111029520562   111030088417  
111030235893   111030610283   111030995829   111031128558   111031283561
111000654996   111019173059   111022106172   111024220452   111024963861  
111026326394   111027386223   111027574794   111027894496   111028355006  
111028511392   111028881662   111029358134   111029520584   111030088428  
111030235905   111030610317   111030995841   111031128569   111031283628
111001063384   111019173622   111022107634   111024220474   111024963894  
111026326406   111027386256   111027574817   111027894609   111028355556  
111028511415   111028881729   111029358145   111029521293   111030088439  
111030235950   111030610328   111030995863   111031128570   111031283640
111004396072   111019175275   111022107735   111024220485   111024963906  
111026326990   111027386289   111027574873   111027894643   111028355567  
111028511549   111028881741   111029358156   111029521349   111030088484  
111030235983   111030610351   111030995896   111031128581   111031283910
111004808384   111019175332   111022109928   111024220519   111024963939  
111026327036   111027386324   111027574895   111027894946   111028355613  
111028511594   111028881796   111029358190   111029521350   111030088923  
111030236029   111030610384   111030995919   111031128604   111031283921
111004892949   111019175398   111022111662   111024220621   111024963940  
111026327069   111027386380   111027574907   111027895048   111028355714  
111028511628   111028881808   111029358235   111029521372   111030089058  
111030236041   111030610597   111030995931   111031128615   111031283943
111004893018   111019179448   111022111695   111024220643   111024963984  
111026327092   111027386469   111027574930   111027896139   111028355815  
111028511639   111028881820   111029358257   111029521383   111030089148  
111030236063   111030610823   111030995942   111031128637   111031283954
111004895245   111019179572   111022111987   111024220654   111024964053  
111026327159   111027386492   111027574941   111027896252   111028355848  
111028511640   111028881831   111029358268   111029521440   111030089159  
111030236074   111030611486   111030995953   111031128659   111031283998
111004895403   111019180620   111022112427   111024220665   111024964064  
111026340727   111027386582   111027574963   111027896285   111028355859  
111028511729   111028881853   111029358279   111029521552   111030089407  
111030236131   111030611509   111030996000   111031128682   111031284001

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111004897179   111019180710   111022114171   111024220700   111024964075  
111026340738   111027386605   111027574974   111027896320   111028356131  
111028511730   111028881875   111029358280   111029521608   111030089429  
111030236175   111030611521   111030996987   111031128727   111031284012
111004899452   111019180765   111022114979   111024220755   111024964109  
111026341278   111027386728   111027575010   111027896397   111028356142  
111028511808   111028881897   111029358594   111029521620   111030089485  
111030236221   111030611554   111030996998   111031128772   111031284067
111004911187   111019181553   111022116241   111024220812   111024964198  
111026342785   111027386784   111027575649   111027896409   111028356164  
111028511820   111028881921   111029358606   111029521642   111030089508  
111030236333   111030611587   111030997001   111031128783   111031284180
111004946815   111019181654   111022119750   111024220867   111024964222  
111026342954   111027386795   111027575661   111027896410   111028356197  
111028511831   111028881998   111029358808   111029521664   111030089519  
111030236355   111030611600   111030997023   111031128817   111031284203
111005650908   111019181665   111022120189   111024220957   111024964233  
111026342976   111027386852   111027575672   111027896443   111028356210  
111028511853   111028882034   111029358831   111029521675   111030089520  
111030236366   111030611611   111030997034   111031128840   111031284225
111006046830   111019181968   111022120853   111024220968   111024964244  
111026343067   111027387167   111027576336   111027896465   111028356243  
111028511886   111028882078   111029358943   111029521686   111030089553  
111030236377   111030611622   111030997078   111031128895   111031284236
111006213522   111019183678   111022121595   111024220979   111024964299  
111026343225   111027387178   111027576347   111027896476   111028356298  
111028512012   111028882089   111029358954   111029521800   111030089564  
111030236401   111030611644   111030997089   111031128907   111031284247
111006250770   111019186301   111022123698   111024220980   111024964334  
111026343258   111027387291   111027576369   111027896533   111028356300  
111028512023   111028882113   111029359157   111029521833   111030089575  
111030236513   111030611677   111030997090   111031128929   111031284269
111006251041   111019186626   111022123788   111024221026   111024964345  
111026343326   111027387325   111027576370   111027896544   111028356322  
111028512056   111028882124   111029359168   111029521855   111030089621  
111030236524   111030611699   111030997102   111031128930   111031284281
111006251210   111019186749   111022125904   111024221037   111024964378  
111026343393   111027387369   111027576392   111027896555   111028356388  
111028512078   111028882135   111029359179   111029521866   111030089632  
111030236872   111030611734   111030997113   111031128952   111031284292
111006251579   111019186884   111022125959   111024221059   111024964468  
111026343438   111027387392   111027576415   111027896588   111028356434  
111028512102   111028882168   111029359191   111029521888   111030089665  
111030236906   111030611789   111030997124   111031128974   111031284337
111006251591   111019187256   111022126938   111024221060   111024965739  
111026343483   111027387404   111027576426   111027896599   111028356467  
111028512146   111028882247   111029359214   111029521945   111030089700  
111030236917   111030611846   111030997146   111031128996   111031284360
111006251883   111019187863   111022129975   111024221082   111024966099  
111026344732   111027387415   111027576460   111027896667   111028356478  
111028512168   111028882258   111029359225   111029521956   111030090331  
111030236928   111030612128   111030997179   111031129032   111031284371
111006252479   111019189416   111022130911   111024221105   111024966246  
111026345171   111027387448   111027576482   111027896689   111028356489  
111028512179   111028882629   111029359247   111029522272   111030090353  
111030236973   111030612139   111030997180   111031129043   111031284382
111006252806   111019189595   111022132531   111024221206   111024966842  
111026345339   111027387482   111027576516   111027896690   111028356490  
111028512180   111028883316   111029359269   111029522283   111030090364  
111030236995   111030612151   111030997191   111031129065   111031284405
111006253199   111019189618   111022132700   111024221318   111024967067  
111026345508   111027387976   111027576527   111027896702   111028356502  
111028512292   111028883349   111029359270   111029522317   111030090397  
111030237008   111030612207   111030997203   111031129076   111031284438
111006254022   111019189719   111022135635   111024221352   111024967090  
111026345520   111027387987   111027576538   111027896724   111028356524  
111028512304   111028883350   111029359292   111029522351   111030090421  
111030237020   111030612229   111030997225   111031129111   111031284472
111006255551   111019190070   111022135714   111024221374   111024967135  
111026345812   111027388067   111027576549   111027896757   111028356535  
111028512315   111028883361   111029359304   111029522395   111030090443  
111030237031   111030612252   111030997247   111031129122   111031284517
111006256305   111019190485   111022136298   111024221420   111024967191  
111026345924   111027388078   111027576561   111027896779   111028356591  
111028512326   111028883406   111029359315   111029522429   111030090454  
111030237075   111030612263   111030997269   111031129919   111031284528
111006259207   111019191026   111022136681   111024221431   111024968002  
111026345935   111027388157   111027576617   111027896814   111028356614  
111028512337   111028883417   111029359326   111029522430   111030090487  
111030237266   111030612285   111030997281   111031129920   111031284540
111006259667   111019191431   111022142105   111024221464   111024968114  
111026345957   111027388203   111027576640   111027896858   111028356658  
111028512416   111028883462   111029359337   111029522722   111030090500  
111030237301   111030612320   111030997304   111031129942   111031284562
111006260029   111019191970   111022143735   111024221475   111024968136  
111026346004   111027388258   111027576695   111027896869   111028356669  
111028512427   111028883473   111029359359   111029522968   111030090544  
111030237323   111030612599   111030997348   111031129986   111031284595
111006260490   111019192061   111022146558   111024221509   111024968170  
111026346385   111027388304   111027576730   111027896870   111028356681  
111028513068   111028883495   111029359472   111029524140   111030090577  
111030237345   111030612601   111030997405   111031130315   111031284607
111006260782   111019192296   111022146974   111024221903   111024968192  
111026346396   111027388359   111027576796   111027896892   111028356704  
111028513079   111028883529   111029359483   111029524173   111030090601  
111030237367   111030612612   111030997427   111031130326   111031284999
111006260872   111019192386   111022147054   111024222331   111024968215  
111026346442   111027388371   111027576808   111027896915   111028356726  
111028513518   111028883530   111029359506   111029524184   111030090612  
111030237413   111030612634   111030997438   111031130348   111031285765
111006261019   111019193961   111022147379   111024222353   111024968260  
111026346453   111027388382   111027576820   111027896959   111028356737  
111028513541   111028883901   111029359517   111029524195   111030090623  
111030237435   111030612702   111030997450   111031130382   111031285822
111006262863   111019194265   111022147537   111024222386   111024968305  
111026346510   111027388450   111027576831   111027896960   111028356748  
111028513596   111028883923   111029359540   111029524285   111030090656  
111030237457   111030612713   111030998989   111031131552   111031285866
111006263088   111019194579   111022150957   111024222397   111024968350  
111026347263   111027389046   111027576842   111027897039   111028356805  
111028513619   111028883945   111029359551   111029524319   111030090678  
111030237468   111030612724   111030998990   111031131596   111031285877
111006263279   111019196346   111022154625   111024222465   111024968743  
111026348354   111027389068   111027576909   111027897062   111028356816  
111028513631   111028883956   111029359573   111029524331   111030090690  
111030237479   111030612757   111030999036   111031131620   111031285899
111006263796   111019196818   111022158944   111024222476   111024968866  
111026348512   111027389091   111027576910   111027897073   111028356827  
111028513732   111028883967   111029359595   111029524353   111030090746  
111030237503   111030612780   111030999104   111031131664   111031286058
111006264045   111019198630   111022161319   111024222544   111024968877  
111026348815   111027389125   111027576921   111027897095   111028356849  
111028514249   111028883989   111029359607   111029524386   111030090757  
111030237626   111030612948   111030999115   111031131675   111031286148
111006265394   111019198652   111022165885   111024222601   111024969014  
111026349186   111027389204   111027576943   111027897152   111028356883  
111028514294   111028884003   111029359641   111029524397   111030090780  
111030237659   111030613107   111030999137   111031131697   111031286159
111006265608   111019200296   111022166202   111024222667   111024969935  
111026349557   111027390374   111027576954   111027897208   111028356894  
111028514340   111028884047   111029359652   111029524476   111030090803  
111030237671   111030613219   111030999160   111031131765   111031286227
111006265620   111019200724   111022166437   111024222724   111024970049  
111026349603   111027390385   111027577012   111027897242   111028356906  
111028514463   111028884092   111029359674   111029524498   111030090825  
111030237727   111030613400   111030999216   111031131822   111031286283
111006365047   111019201860   111022169014   111024222735   111024970319  
111026349805   111027390396   111027577023   111027897264   111028356928  
111028514496   111028884104   111029359685   111029524511   111030090836  
111030237738   111030613411   111030999250   111031131833   111031286294
111006786381   111019202041   111022171994   111024222757   111024970375  
111026349951   111027390464   111027577034   111027897275   111028356951  
111028514508   111028884148   111029359753   111029524971   111030090847  
111030237749   111030613422   111030999261   111031131855   111031286306
111006980118   111019205190   111022176764   111024222825   111024970500  
111026350009   111027390497   111027577089   111027897286   111028356973  
111028514542   111028884227   111029359764   111029524982   111030090869  
111030238357   111030613433   111030999272   111031131866   111031286317
111006980624   111019206001   111022176977   111024222836   111024970623  
111026351561   111027390622   111027577090   111027897321   111028357019  
111028514610   111028884249   111029359775   111029525028   111030090892  
111030238379   111030613477   111030999283   111031131877   111031286362
111006981108   111019206124   111022178610   111024222847   111024970678  
111026351572   111027390688   111027577113   111027897343   111028357053  
111028514621   111028884272   111029359797   111029525039   111030090926  
111030238380   111030613499   111030999294   111031131888   111031286384
111006981142   111019206146   111022178935   111024222892   111024970689  
111026352168   111027390699   111027577146   111027897376   111028357064  
111028514632   111028884328   111029359810   111029525040   111030090937  
111030238403   111030613512   111030999317   111031131945   111031286418
111006981502   111019206157   111022179127   111024222904   111024972131  
111026352281   111027390880   111027577179   111027897400   111028357086  
111028514698   111028884339   111029359843   111029525062   111030090948  
111030238436   111030613534   111030999351   111031131967   111031286429
111006981726   111019206269   111022180927   111024222926   111024972658  
111026352337   111027390891   111027577247   111027897466   111028357097  
111028514711   111028884340   111029359854   111029525073   111030090971  
111030238470   111030613950   111030999384   111031131978   111031286441
111006982266   111019207877   111022181995   111024222948   111024972748  
111026352360   111027390925   111027577281   111027897501   111028357132  
111028514799   111028884351   111029359865   111029525129   111030091006  
111030238863   111030614467   111030999395   111031131989   111031286452
111006982772   111019207888   111022185461   111024222959   111024972805  
111026352393   111027390947   111027577304   111027897512   111028357165  
111028514823   111028884384   111029359876   111029525141   111030091017  
111030238885   111030614658   111030999407   111031132340   111031286485
111006983278   111019208575   111022187014   111024223028   111024972939  
111026352506   111027391072   111027577337   111027897578   111028357187  
111028514867   111028884429   111029359911   111029525321   111030091028  
111030238919   111030614669   111030999429   111031132351   111031286496
111006983504   111019208665   111022187182   111024223051   111024973008  
111026353631   111027391139   111027577630   111027897635   111028357233  
111028514889   111028884430   111029359922   111029525332   111030091084  
111030239482   111030614827   111030999441   111031132373   111031286519
111006983649   111019211917   111022187878   111024223107   111024973121  
111026353732   111027391140   111027577641   111027897657   111028357277  
111028514890   111028884452   111029359933   111029525411   111030091095  
111030239493   111030614850   111030999452   111031132395   111031286553
111006983740   111019212008   111022188802   111024223118   111024973187  
111026353765   111027391230   111027577652   111027897668   111028357299  
111028514913   111028884474   111029359955   111029525422   111030091118  
111030239505   111030614928   111030999632   111031132418   111031286632
111006984123   111019212222   111022189779   111024223129   111024973244  
111026353811   111027391443   111027577708   111027897679   111028357323  
111028515015   111028884519   111029360799   111029527110   111030091152  
111030239538   111030615233   111030999643   111031132429   111031287105
111006984279   111019212806   111022190579   111024223163   111024974470  
111026353833   111027391454   111027577720   111027897859   111028357378  
111028516016   111028884531   111029360812   111029527705   111030091163  
111030239594   111030615288   111030999654   111031132430   111031287116
111006984482   111019213245   111022192964   111024223185   111024974481  
111026353877   111027391498   111027577731   111027897860   111028358289  
111028516049   111028884575   111029360823   111029527806   111030091220  
111030239640   111030615457   111030999665   111031132441   111031287161
111006984516   111019214910   111022193909   111024223208   111024974560  
111026353956   111027391588   111027577753   111027897893   111028358290  
111028516050   111028884687   111029360834   111029527839   111030091231  
111030239673   111030615828   111030999676   111031132520   111031287206
111006984549   111019215270   111022197509   111024223220   111024974751  
111026354069   111027391612   111027577764   111027897916   111028358313  
111028516061   111028884698   111029360856   111029528087   111030091253  
111030239684   111030616324   111030999687   111031132531   111031287217
111006984550   111019215629   111022197688   111024223242   111024974773  
111026355251   111027391645   111027577775   111027897938   111028358324  
111028516072   111028884722   111029360889   111029528289   111030091275  
111030239695   111030616346   111030999733   111031132553   111031287240
111006984662   111019215708   111022198522   111024223332   111024974896  
111026355914   111027392815   111027577854   111027897950   111028358368  
111028516094   111028884812   111029360890   111029528313   111030091332  
111030239729   111030616357   111030999744   111031132586   111031287734
111006985359   111019217171   111022198544   111024223398   111024974919  
111026356319   111027392871   111027577865   111027897961   111028358379  
111028516117   111028884856   111029360913   111029528335   111030091354  
111030239730   111030616368   111030999777   111031132755   111031287745
111006985629   111019217250   111022203529   111024223400   111024975246  
111026356331   111027392949   111027577898   111027897972   111028358380  
111028516128   111028884878   111029360924   111029528357   111030091387  
111030239965   111030616379   111030999788   111031132766   111031287789
111006987238   111019217609   111022205251   111024223444   111024975347  
111026356544   111027392972   111027577900   111027898030   111028358975  
111028516173   111028884889   111029360946   111029528379   111030091411  
111030239987   111030616425   111030999823   111031132777   111031287813
111006987373   111019217621   111022205509   111024223455   111024975381  
111026356825   111027393041   111027578002   111027898108   111028359011  
111028516195   111028884913   111029360957   111029528425   111030091422  
111030240013   111030616447   111030999856   111031132801   111031287824
111006987407   111019220940   111022205611   111024223466   111024975763  
111026356858   111027393276   111027578013   111027898131   111028359033  
111028516230   111028884957   111029360968   111029528436   111030091433  
111030240024   111030616515   111030999867   111031132845   111031287857
111006987519   111019220984   111022205699   111024223523   111024975897  
111026357466   111027393287   111027578035   111027898186   111028359077  
111028516353   111028885341   111029360980   111029528447   111030091444  
111030240046   111030616537   111030999878   111031132856   111031287879
111006988295   111019221020   111022208579   111024223545   111024975987  
111026357602   111027393322   111027578079   111027898232   111028359088  
111028516364   111028885374   111029361273   111029528458   111030091477  
111030240079   111030616560   111030999889   111031132889   111031287903
111006988510   111019221817   111022211090   111024223556   111024976405  
111026358300   111027393366   111027578103   111027898276   111028359101  
111028516375   111028885408   111029361307   111029528469   111030091499  
111030240125   111030616593   111030999924   111031132902   111031287914
111006989577   111019222795   111022214082   111024223567   111024976449  
111026358399   111027393377   111027578136   111027898287   111028359134  
111028516397   111028885420   111029361352   111029528492   111030091501  
111030240158   111030616605   111030999935   111031133004   111031287925
111006990344   111019223033   111022215151   111024223578   111024976584  
111026358939   111027393412   111027578158   111027898300   111028359145  
111028516409   111028885497   111029361408   111029528504   111030091534  
111030240169   111030617785   111031000052   111031133015   111031287947
111006991750   111019223448   111022216815   111024223589   111024976731  
111026358940   111027393434   111027578181   111027898388   111028359178  
111028516410   111028885510   111029361420   111029528526   111030091556  
111030240248   111030617831   111031000063   111031133026   111031287958
111006992469   111019224810   111022218211   111024223635   111024977462  
111026358984   111027393478   111027578237   111027898399   111028359213  
111028516487   111028885521   111029361431   111029528537   111030091567  
111030240293   111030617943   111031000085   111031133037   111031287969
111006993280   111019226081   111022218367   111024223646   111024977675  
111026359042   111027393502   111027578271   111027898412   111028359224  
111028516511   111028885543   111029361475   111029528571   111030091578  
111030240372   111030618045   111031000108   111031133048   111031287970
111006993404   111019226351   111022218626   111024223691   111024978069  
111026359075   111027393557   111027578305   111027898434   111028359246  
111028516544   111028885554   111029361543   111029528605   111030091927  
111030240428   111030618102   111031000119   111031133071   111031287981
111006993561   111019227464   111022219188   111024223725   111024979093  
111026359929   111027393591   111027578327   111027898467   111028359325  
111028516566   111028885565   111029361554   111029528638   111030091961  
111030240439   111030618551   111031000120   111031133127   111031287992
111006995608   111019228397   111022222294   111024223747   111024979240  
111026360280   111027393603   111027578361   111027898478   111028359336  
111028516588   111028885576   111029361598   111029528661   111030091972  
111030240440   111030618652   111031000131   111031133138   111031288005
111007069049   111019228409   111022222520   111024223804   111024979307  
111026361157   111027393917   111027578439   111027898489   111028359369  
111028516757   111028885587   111029362533   111029528784   111030092063  
111030240451   111030618696   111031000142   111031133172   111031288049
111007165046   111019229231   111022227547   111024223815   111024979486  
111026361416   111027393939   111027578440   111027898490   111028359392  
111028516779   111028885598   111029362577   111029528795   111030092131  
111030240473   111030618731   111031000153   111031133183   111031288061
111007821629   111019229321   111022228201   111024223837   111024981131  
111026361584   111027393973   111027578484   111027900393   111028359404  
111028516780   111028885699   111029362588   111029528841   111030092164  
111030240495   111030619765   111031000164   111031133206   111031288083
111007960982   111019230323   111022243387   111024223905   111024984550  
111026361764   111027393995   111027578518   111027900427   111028359426  
111028516791   111028885701   111029362612   111029528896   111030092186  
111030240507   111030620194   111031000175   111031133318   111031288094
111007963042   111019230839   111022245019   111024223916   111024988059  
111026361809   111027394042   111027578552   111027900449   111028359437  
111028516814   111028885868   111029362623   111029528919   111030092243  
111030240530   111030620262   111031000186   111031133329   111031288106
111007988892   111019231795   111022245783   111024223950   111024989342  
111026363104   111027394064   111027578585   111027900461   111028359460  
111028516836   111028885970   111029362634   111029528964   111030092276  
111030240541   111030620396   111031000197   111031133330   111031288140
111007989129   111019233753   111022246313   111024224917   111024995901  
111026363193   111027394143   111027578596   111027900472   111028359493  
111028516869   111028885992   111029362656   111029528975   111030092300  
111030240619   111030620419   111031000209   111031133341   111031288151

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111007989220   111019236442   111022246830   111024224939   111024996531  
111026363283   111027394200   111027579621   111027900494   111028359516  
111028516904   111028886005   111029362667   111029528997   111030092333  
111030240642   111030620723   111031000210   111031133385   111031288162
111007989309   111019237229   111022249495   111024224962   111025011877  
111026363395   111027394222   111027580870   111027900517   111028359538  
111028516959   111028886016   111029362690   111029529000   111030092355  
111030240675   111030620992   111031000232   111031133419   111031288184
111007989376   111019238578   111022249596   111024224984   111025034861  
111026363609   111027394266   111027580915   111027900551   111028359550  
111028516971   111028886061   111029362702   111029529022   111030092388  
111030240697   111030621083   111031000265   111031133420   111031288195
111007989444   111019240908   111022251229   111024225020   111025038641  
111026363889   111027394277   111027580926   111027900584   111028359561  
111028517006   111028886117   111029362713   111029529033   111030092401  
111030240709   111030621106   111031000298   111031133633   111031288218
111007989501   111019240931   111022252343   111024225031   111025064639  
111026365599   111027394301   111027580937   111027900595   111028359583  
111028517051   111028886151   111029362735   111029529099   111030092412  
111030240710   111030621364   111031000311   111031133723   111031288229
111007989635   111019241022   111022254716   111024225042   111025067621  
111026365623   111027394671   111027580948   111027900618   111028359594  
111028517130   111028886409   111029362814   111029529101   111030092423  
111030240732   111030622613   111031000333   111031133745   111031288241
111007992066   111019244801   111022257955   111024225064   111025070434  
111026365982   111027394682   111027581040   111027900663   111028359606  
111028517444   111028886498   111029362847   111029529134   111030092445  
111030240743   111030623018   111031000366   111031133802   111031288252
111007992145   111019244957   111022261264   111024225086   111025085014  
111026366051   111027394705   111027581141   111027900731   111028359662  
111028517477   111028886803   111029362915   111029529145   111030092456  
111030241182   111030623052   111031000388   111031133824   111031288263
111007992303   111019245217   111022261499   111024225165   111025085025  
111026366220   111027394727   111027581185   111027901248   111028359718  
111028517488   111028886825   111029362948   111029529189   111030092490  
111030241193   111030623085   111031000399   111031133857   111031288274
111007992651   111019246016   111022262568   111024225176   111025085047  
111026366242   111027394840   111027581208   111027901282   111028359763  
111028517499   111028886858   111029362959   111029529190   111030092502  
111030241205   111030623209   111031000401   111031134768   111031288308
111007992695   111019246263   111022264470   111024225200   111025085137  
111026366253   111027394918   111027581242   111027901316   111028359831  
111028517512   111028887163   111029362982   111029529224   111030092535  
111030241227   111030623388   111031000456   111031134791   111031288331
111007992875   111019246353   111022265785   111024225266   111025085384  
111026366657   111027394929   111027581253   111027901327   111028359842  
111028517545   111028887185   111029362993   111029529235   111030092546  
111030241249   111030623399   111031000467   111031134803   111031288993
111007993001   111019246522   111022265808   111024225288   111025088477  
111026366882   111027395100   111027581297   111027901349   111028359853  
111028517589   111028887208   111029363006   111029529987   111030092557  
111030241261   111030623557   111031000478   111031134814   111031289567
111007993191   111019247860   111022266191   111024225323   111025088534  
111026367366   111027395111   111027581343   111027901383   111028359864  
111028517590   111028888311   111029363039   111029529998   111030092568  
111030241272   111030623636   111031000489   111031135501   111031289646
111007993214   111019247994   111022266630   111024225389   111025088589  
111026367399   111027395155   111027581376   111027901417   111028359910  
111028517602   111028888333   111029363062   111029530002   111030092579  
111030241328   111030624121   111031000502   111031135512   111031289657
111007993270   111019248119   111022266719   111024225402   111025088624  
111026367412   111027395166   111027581387   111027901428   111028359921  
111028517624   111028888355   111029363084   111029530013   111030092603  
111030241351   111030624592   111031000546   111031135589   111031289679
111007993292   111019248221   111022268979   111024225446   111025090335  
111026367513   111027395199   111027581400   111027901439   111028359932  
111028517646   111028888502   111029363118   111029530035   111030092625  
111030241373   111030624682   111031000557   111031135657   111031289691
111007993360   111019248883   111022273054   111024225491   111025091280  
111026367760   111027396864   111027581422   111027901451   111028360462  
111028517691   111028889288   111029363196   111029530057   111030092669  
111030241395   111030624929   111031000580   111031135725   111031289703
111007995496   111019248984   111022273380   111024225514   111025093923  
111026368277   111027396886   111027581444   111027901484   111028360473  
111028517714   111028889367   111029363231   111029530068   111030092670  
111030241407   111030625289   111031000591   111031135747   111031289725
111007996150   111019250268   111022275988   111024225525   111025094069  
111026368367   111027396921   111027581455   111027901518   111028360484  
111028517725   111028889413   111029363242   111029530079   111030092715  
111030241418   111030626673   111031000614   111031135770   111031289770
111007996284   111019251157   111022279892   111024225536   111025094081  
111026368592   111027396932   111027581602   111027901529   111028360495  
111028517736   111028889536   111029363253   111029530091   111030092737  
111030241441   111030626730   111031000636   111031135804   111031289781
111007996677   111019251528   111022281873   111024225558   111025094205  
111026369010   111027396965   111027581613   111027901619   111028360530  
111028517770   111028889569   111029363556   111029530114   111030092748  
111030241463   111030626741   111031000669   111031135826   111031289792
111007996688   111019252091   111022282188   111024225581   111025094216  
111026369144   111027397012   111027581668   111027901620   111028360585  
111028517804   111028889941   111029363589   111029530125   111030092760  
111030241520   111030626774   111031000670   111031135837   111031289804
111007996745   111019253160   111022285079   111024225604   111025094722  
111026369199   111027397067   111027581679   111027901697   111028360596  
111028517837   111028890000   111029363781   111029530136   111030092782  
111030241597   111030627012   111031000805   111031135848   111031289848
111007996947   111019254969   111022287778   111024225615   111025095352  
111026369278   111027397090   111027581691   111027901709   111028360608  
111028517848   111028890549   111029363792   111029530147   111030092793  
111030241610   111030627438   111031000816   111031135859   111031289859
111007998039   111019256589   111022287936   111024225648   111025095701  
111026369751   111027397102   111027581725   111027901710   111028360619  
111028517938   111028890561   111029363815   111029530169   111030092805  
111030241643   111030627461   111031000838   111031135860   111031289860
111008014466   111019256736   111022287947   111024225671   111025095723  
111026369986   111027397135   111027581736   111027901721   111028360631  
111028517949   111028890583   111029363826   111029530215   111030092838  
111030241665   111030627540   111031000883   111031135905   111031289949
111008014488   111019258569   111022288308   111024225727   111025095846  
111026370281   111027397168   111027581758   111027901743   111028360675  
111028518029   111028890662   111029363859   111029530226   111030093143  
111030241676   111030628170   111031000973   111031135972   111031289972
111008017346   111019258985   111022291638   111024225761   111025095903  
111026370359   111027397203   111027581769   111027901787   111028360697  
111028518108   111028890673   111029363871   111029530439   111030093154  
111030241687   111030628192   111031000984   111031135983   111031290042
111008017469   111019259841   111022291964   111024225806   111025095914  
111026370360   111027397247   111027581770   111027901811   111028360709  
111028518760   111028890853   111029363882   111029530855   111030093176  
111030241733   111030628237   111031000995   111031136007   111031290086
111008017942   111019259863   111022293135   111024225828   111025095936  
111026370371   111027397270   111027581848   111027901866   111028360721  
111028518827   111028890910   111029363905   111029530899   111030093200  
111030241744   111030628338   111031001008   111031136018   111031290312
111008018066   111019260797   111022293304   111024225840   111025096252  
111026370449   111027397337   111027581860   111027902205   111028360732  
111028518838   111028890987   111029363916   111029530901   111030093222  
111030242183   111030628440   111031001019   111031136074   111031290323
111008018112   111019261473   111022293360   111024225907   111025096320  
111026370629   111027397371   111027582759   111027902216   111028360787  
111028518850   111028891292   111029363927   111029530912   111030093233  
111030242194   111030628451   111031001020   111031136164   111031290334
111008019944   111019261866   111022294192   111024225929   111025097590  
111026371013   111027397449   111027582771   111027902238   111028360833  
111028518883   111028891832   111029363949   111029530923   111030093244  
111030242206   111030628709   111031001031   111031136232   111031290345
111008020014   111019262003   111022302765   111024225963   111025097635  
111026371428   111027397461   111027582782   111027902294   111028360844  
111028518894   111028892462   111029363950   111029530978   111030093288  
111030242217   111030628710   111031001042   111031136311   111031290480
111008020205   111019266625   111022303508   111024225974   111025097747  
111026373183   111027397483   111027582793   111027902306   111028360888  
111028518906   111028892495   111029363983   111029530989   111030093301  
111030242228   111030628811   111031001053   111031136333   111031290491
111008020812   111019266636   111022308356   111024225996   111025097950  
111026374409   111027397685   111027582816   111027902339   111028360899  
111028519031   111028892530   111029364018   111029531014   111030093312  
111030242251   111030629070   111031001064   111031136344   111031290503
111008021363   111019266771   111022308772   111024226032   111025098108  
111026396784   111027397719   111027582827   111027902351   111028360923  
111028519064   111028892642   111029364052   111029531036   111030093334  
111030242273   111030629384   111031001075   111031136355   111031290514
111008021486   111019268302   111022311518   111024226076   111025098131  
111026405044   111027397922   111027582850   111027902384   111028360945  
111028519110   111028892901   111029364074   111029531047   111030093367  
111030242284   111030630667   111031001097   111031136401   111031290536
111008021701   111019268537   111022311732   111024226087   111025098221  
111026420243   111027397933   111027582883   111027902395   111028361003  
111028519132   111028892978   111029364142   111029531058   111030093558  
111030242598   111030630814   111031001154   111031136412   111031290547
111008021981   111019269347   111022311899   111024226098   111025098344  
111026420793   111027397966   111027582906   111027902407   111028361014  
111028519143   111028893137   111029364164   111029531070   111030093604  
111030242611   111030631028   111031001222   111031136423   111031290558
111008022128   111019270439   111022313048   111024226100   111025098388  
111026420827   111027397999   111027583042   111027902474   111028361025  
111028519154   111028893272   111029364197   111029531092   111030093648  
111030242622   111030631062   111031001233   111031136478   111031290581
111008022263   111019270664   111022314128   111024226133   111025099615  
111026421031   111027398013   111027583086   111027902508   111028361036  
111028519165   111028893519   111029364221   111029531104   111030093659  
111030242644   111030631208   111031001244   111031136524   111031290604
111008022555   111019271856   111022315679   111024226177   111025099648  
111026421413   111027398091   111027583097   111027902553   111028361047  
111028519198   111028893531   111029364265   111029531126   111030093660  
111030242666   111030631613   111031001301   111031136535   111031290615
111008022599   111019273522   111022316805   111024226199   111025099772  
111026421424   111027399003   111027583299   111027902564   111028361070  
111028519727   111028893621   111029364388   111029531216   111030093671  
111030242701   111030632614   111031001334   111031136591   111031290637
111008022634   111019273690   111022317491   111024226212   111025099996  
111026421705   111027399698   111027583301   111027902609   111028361092  
111028519738   111028893733   111029364399   111029532486   111030093727  
111030242712   111030632861   111031001389   111031136603   111031290648
111008022803   111019274129   111022317895   111024226223   111025100168  
111026421716   111027399799   111027583334   111027902643   111028361395  
111028519783   111028893957   111029364401   111029532521   111030093749  
111030242756   111030632995   111031002739   111031136614   111031290659
111008023152   111019274387   111022317985   111024226234   111025100247  
111026421727   111027399812   111027583378   111027902755   111028361418  
111028519817   111028894194   111029364760   111029532565   111030093750  
111030242790   111030633053   111031002751   111031136670   111031290671
111008023185   111019274578   111022318537   111024226256   111025100258  
111026421918   111027399890   111027583389   111027903082   111028361429  
111028519839   111028894600   111029365187   111029532587   111030093783  
111030242846   111030633334   111031002762   111031136681   111031290693
111008023691   111019274613   111022318672   111024226278   111025101080  
111026421963   111027400129   111027583413   111027903093   111028361430  
111028519862   111028895667   111029365222   111029532598   111030093839  
111030242868   111030633660   111031002784   111031136726   111031290705
111008024197   111019275029   111022321339   111024226289   111025101631  
111026422054   111027400130   111027583503   111027903116   111028361799  
111028519918   111028895803   111029365244   111029532622   111030093851  
111030243498   111030634032   111031002807   111031136928   111031290716
111008024254   111019275748   111022321799   111024226290   111025101709  
111026422289   111027400141   111027583514   111027903150   111028361801  
111028519929   111028895915   111029365266   111029532688   111030094177  
111030243803   111030634177   111031003707   111031136940   111031290727
111008024478   111019276020   111022322149   111024226357   111025101844  
111026422313   111027400152   111027583536   111027903161   111028361812  
111028519941   111028895982   111029365299   111029532734   111030094188  
111030243814   111030634199   111031003729   111031136962   111031290772
111008024603   111019277403   111022323106   111024226379   111025102081  
111026422335   111027400264   111027583547   111027903194   111028361845  
111028519952   111028896006   111029365323   111029532767   111030094201  
111030243825   111030634267   111031003730   111031136984   111031290783
111008024670   111019277896   111022332308   111024226391   111025102238  
111026422447   111027400275   111027583570   111027903217   111028361856  
111028519996   111028896039   111029365356   111029533162   111030094212  
111030243847   111030634335   111031003831   111031137031   111031290794
111008024906   111019277997   111022332982   111024226403   111025102407  
111026422469   111027400286   111027583604   111027903239   111028361867  
111028520011   111028896275   111029365378   111029533184   111030094245  
111030243881   111030634380   111031003842   111031137581   111031290806
111008024928   111019279630   111022333196   111024226740   111025102485  
111026422526   111027400310   111027583648   111027903240   111028361889  
111028520022   111028896332   111029365402   111029533195   111030094256  
111030243926   111030634458   111031003921   111031137626   111031290817
111008025211   111019280249   111022334861   111024226773   111025102553  
111026422537   111027400376   111027583716   111027903251   111028361902  
111028520033   111028896477   111029365413   111029533229   111030094289  
111030243971   111030634582   111031003976   111031138111   111031290828
111008025750   111019282544   111022338258   111024226830   111025102564  
111026422559   111027400387   111027583727   111027903262   111028361913  
111028520066   111028896488   111029365424   111029533252   111030094290  
111030244006   111030634931   111031003987   111031138155   111031290839
111008025806   111019282702   111022340903   111024226841   111025102654  
111026423167   111027400398   111027583738   111027903330   111028361935  
111028520077   111028896983   111029365457   111029533263   111030094302  
111030244028   111030635505   111031004012   111031138188   111031290851
111008026302   111019282757   111022340970   111024226863   111025102733  
111026423178   111027400422   111027583749   111027903352   111028361957  
111028520167   111028898299   111029365468   111029533331   111030094313  
111030244095   111030636258   111031004023   111031138201   111031290862
111008026571   111019282825   111022341274   111024226919   111025102788  
111026423224   111027400444   111027583761   111027903363   111028361968  
111028520202   111028898312   111029365479   111029533353   111030094324  
111030244141   111030636270   111031004034   111031138212   111031290895
111008026649   111019282960   111022342152   111024226964   111025102889  
111026423752   111027400499   111027583772   111027903385   111028361980  
111028520257   111028898413   111029365840   111029533364   111030094368  
111030244174   111030636595   111031004102   111031138223   111031290918
111008027077   111019283028   111022342499   111024226975   111025102890  
111026423763   111027400501   111027583794   111027903420   111028362004  
111028520280   111028898435   111029365862   111029533386   111030094391  
111030244242   111030636708   111031004113   111031138290   111031290930
111008027381   111019283488   111022343838   111024227011   111025103059  
111026423774   111027400512   111027583840   111027903464   111028362048  
111028520336   111028898615   111029365884   111029533410   111030094414  
111030244286   111030636720   111031004157   111031138302   111031291144
111008027561   111019284524   111022349238   111024227055   111025103105  
111026423796   111027400534   111027583873   111027903510   111028362059  
111028520471   111028898659   111029365895   111029533421   111030094447  
111030244297   111030637103   111031004179   111031138346   111031291166
111008027662   111019284557   111022349340   111024227088   111025103116  
111026423932   111027400589   111027583895   111027903532   111028362082  
111028520673   111028898671   111029365907   111029533432   111030094504  
111030244387   111030637361   111031004236   111031138380   111031291201
111008027741   111019286111   111022349586   111024227099   111025103228  
111026423943   111027400602   111027583907   111027903554   111028362116  
111028520695   111028898716   111029365929   111029533476   111030094515  
111030244398   111030637518   111031004269   111031138458   111031291212
111008027943   111019286559   111022349621   111024227123   111025104151  
111026423976   111027400680   111027583929   111027903576   111028362127  
111028520718   111028898761   111029365930   111029533498   111030094537  
111030244422   111030637596   111031004270   111031138469   111031291245
111008028607   111019286560   111022350443   111024227167   111025104421  
111026424078   111027401603   111027583930   111027903666   111028362138  
111028520729   111028898828   111029365952   111029533500   111030094559  
111030244433   111030638171   111031004281   111031138492   111031291278
111008028832   111019286728   111022354885   111024227178   111025105163  
111026424146   111027401681   111027583963   111027903914   111028362149  
111028520730   111028898873   111029366065   111029533511   111030094582  
111030244444   111030638249   111031004292   111031138515   111031291289
111008029293   111019287077   111022354953   111024227291   111025105343  
111026424258   111027401692   111027583985   111027904038   111028362161  
111028520774   111028898907   111029366076   111029533544   111030094616  
111030244499   111030638340   111031004315   111031138559   111031291290
111008029406   111019287190   111022355976   111024227347   111025105589  
111026424405   111027401805   111027583996   111027904072   111028362172  
111028520796   111028898941   111029366098   111029533599   111030094627  
111030244567   111030638407   111031004326   111031138560   111031291313
111008029776   111019288955   111022358115   111024227358   111025105624  
111026424494   111027401917   111027584032   111027905309   111028362183  
111028520808   111028899009   111029366111   111029533601   111030094638  
111030244578   111030638496   111031004359   111031138593   111031291346
111008030217   111019291229   111022361074   111024227370   111025105983  
111026425259   111027401995   111027584054   111027905332   111028362194  
111028520819   111028899054   111029366155   111029533634   111030094650  
111030244590   111030638586   111031004360   111031138605   111031291357
111008030363   111019291353   111022362930   111024227381   111025105994  
111026425271   111027402008   111027584065   111027905343   111028362363  
111028522776   111028899122   111029366166   111029533645   111030094661  
111030244602   111030639150   111031004405   111031138616   111031291368
111008030532   111019295065   111022367148   111024227404   111025106018  
111026425305   111027402020   111027584076   111027905376   111028362385  
111028522787   111028899436   111029366177   111029534084   111030094683  
111030244613   111030639239   111031004416   111031138627   111031291379
111008030712   111019295177   111022367373   111024227415   111025106085  
111026425350   111027402086   111027584098   111027905387   111028362396  
111028522866   111028899515   111029366188   111029534095   111030094694  
111030244624   111030639655   111031004427   111031138638   111031291414

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111008030734   111019295335   111022367643   111024227426   111025107042  
111026425361   111027402109   111027584133   111027905398   111028362408  
111028522901   111028899762   111029366212   111029534174   111030094728  
111030244635   111030639699   111031004506   111031139066   111031291436
111008030778   111019295661   111022368600   111024227448   111025107064  
111026425383   111027402165   111027584155   111027905400   111028362419  
111028522923   111028899807   111029366560   111029534196   111030094739  
111030244691   111030639756   111031004539   111031139077   111031291447
111008030813   111019295975   111022370164   111024227808   111025107772  
111026425406   111027402198   111027584212   111027905455   111028362420  
111028522934   111028900237   111029366739   111029534231   111030094740  
111030244736   111030639880   111031004562   111031139099   111031291458
111008030868   111019296112   111022372133   111024227820   111025107794  
111026425417   111027402200   111027584256   111027905501   111028362431  
111028522956   111028900248   111029366773   111029534242   111030094773  
111030244769   111030639914   111031004573   111031139123   111031291481
111008030879   111019297023   111022372414   111024227842   111025107839  
111026425451   111027402255   111027584267   111027905567   111028362464  
111028522978   111028900798   111029366784   111029534321   111030094784  
111030244781   111030639925   111031004584   111031139145   111031291492
111008030903   111019297078   111022372582   111024227897   111025107918  
111026425484   111027402413   111027584278   111027905590   111028362486  
111028523092   111028901003   111029366795   111029534343   111030094807  
111030244792   111030639947   111031004595   111031139156   111031291526
111008031151   111019298619   111022373033   111024227909   111025108863  
111026425529   111027402424   111027584289   111027905613   111028362497  
111028523126   111028901171   111029366829   111029534354   111030094818  
111030244804   111030640152   111031004607   111031139459   111031291537
111008032141   111019299159   111022378106   111024227910   111025109280  
111026425530   111027402457   111027585088   111027905635   111028362510  
111028523160   111028901216   111029366863   111029534387   111030094830  
111030244815   111030640174   111031004618   111031139471   111031291571
111008032578   111019299609   111022381098   111024227921   111025109291  
111026425563   111027402615   111027585134   111027905646   111028362521  
111028523249   111028901238   111029366920   111029534398   111030095291  
111030244826   111030640219   111031004629   111031139549   111031291582
111008032679   111019300084   111022381616   111024227943   111025109651  
111026426339   111027402626   111027585189   111027905703   111028362532  
111028523250   111028901373   111029366931   111029534433   111030095336  
111030244859   111030640275   111031004652   111031139583   111031291593
111008032747   111019301793   111022382190   111024228023   111025110091  
111026426351   111027402637   111027585190   111027905770   111028362543  
111028523294   111028901834   111029367404   111029534455   111030095347  
111030244860   111030640297   111031004663   111031139606   111031291605
111008033108   111019302086   111022383360   111024228034   111025110237  
111026426452   111027402648   111027585202   111027905781   111028362565  
111028523340   111028902138   111029367437   111029534680   111030095369  
111030244882   111030640309   111031004719   111031139628   111031291627
111008033119   111019304224   111022383371   111024228056   111025110596  
111026426463   111027402705   111027585224   111027905826   111028362598  
111028523351   111028902149   111029367459   111029534703   111030095392  
111030244905   111030641434   111031004720   111031139651   111031291638
111008033311   111019306787   111022386655   111024228078   111025110866  
111026426531   111027402750   111027585257   111027905916   111028362611  
111028523362   111028902150   111029367460   111029534714   111030095437  
111030244938   111030641456   111031004731   111031139695   111031291706
111008033816   111019308183   111022386925   111024228089   111025110923  
111026426542   111027402772   111027585291   111027905972   111028362644  
111028523407   111028902194   111029367471   111029534747   111030095448  
111030244950   111030641647   111031004742   111031139729   111031291717
111008034053   111019310153   111022389669   111024228179   111025110990  
111026426586   111027403784   111027585325   111027905994   111028362655  
111028523418   111028902329   111029367482   111029534769   111030095460  
111030245322   111030641782   111031004775   111031139730   111031292224
111008034154   111019313819   111022391279   111024228180   111025112206  
111026426597   111027403795   111027585932   111027906029   111028362666  
111028523429   111028902341   111029367538   111029534770   111030095482  
111030245333   111030641805   111031004786   111031139741   111031292235
111008034222   111019315529   111022392483   111024228203   111025114107  
111026426722   111027403841   111027585943   111027906041   111028362699  
111028523452   111028902419   111029367594   111029534781   111030095516  
111030245366   111030641894   111031004809   111031139752   111031292303
111008034930   111019317071   111022393394   111024228214   111025114130  
111026426788   111027403852   111027585954   111027906052   111028362701  
111028523463   111028902475   111029367606   111029534792   111030095594  
111030245377   111030641906   111031004810   111031139774   111031292314
111008035672   111019320851   111022394160   111024228269   111025114141  
111026426856   111027403885   111027585998   111027906063   111028362723  
111028523485   111028902644   111029367617   111029534804   111030095628  
111030245399   111030641995   111031004843   111031139820   111031292325
111008035830   111019321054   111022396915   111024228270   111025114163  
111026426968   111027403920   111027586023   111027906546   111028362745  
111028523496   111028902723   111029367639   111029534815   111030095707  
111030245401   111030642176   111031004922   111031139842   111031292336
111008035997   111019322088   111022399626   111024228315   111025114343  
111026426979   111027403953   111027586034   111027906603   111028362767  
111028523508   111028902767   111029367943   111029534837   111030095752  
111030245412   111030642266   111031004933   111031139853   111031292347
111008036718   111019322303   111022400045   111024228337   111025115186  
111026426980   111027403986   111027586056   111027906861   111028362789  
111028523542   111028902778   111029367965   111029534848   111030095796  
111030245423   111030642277   111031004966   111031139875   111031292358
111008037012   111019323012   111022402586   111024228348   111025117683  
111026426991   111027403997   111027586078   111027906883   111028362802  
111028523575   111028904242   111029367976   111029535737   111030095819  
111030245434   111030643032   111031004977   111031139909   111031292415
111008037089   111019324350   111022402980   111024228371   111025117694  
111026427048   111027404099   111027586089   111027906917   111028362846  
111028523643   111028904297   111029367987   111029535748   111030095831  
111030245489   111030643111   111031005024   111031141856   111031292448
111008037102   111019328691   111022403486   111024228427   111025118943  
111026427194   111027404101   111027586102   111027906928   111028362857  
111028523744   111028905524   111029367998   111029535771   111030095897  
111030245579   111030643133   111031005035   111031141867   111031292471
111008037674   111019329423   111022403565   111024228461   111025120474  
111026427206   111027404189   111027586168   111027906939   111028362868  
111028523766   111028905771   111029368012   111029535793   111030095910  
111030245603   111030643144   111031005215   111031141878   111031292493
111008038136   111019329760   111022406119   111024228472   111025123051  
111026427217   111027404246   111027586180   111027906951   111028362891  
111028523801   111028905782   111029368023   111029535805   111030095921  
111030245669   111030643267   111031006788   111031141913   111031292516
111008038147   111019329782   111022408740   111024228483   111025124962  
111026427239   111027404268   111027586214   111027906973   111028362903  
111028523812   111028906738   111029368045   111029535838   111030095987  
111030245692   111030644134   111031006823   111031141924   111031292527
111008038945   111019329816   111022410956   111024228494   111025126706  
111026427251   111027404291   111027586258   111027906995   111028362947  
111028523845   111028906840   111029368067   111029535850   111030095998  
111030245704   111030644178   111031006834   111031141991   111031292550
111008039025   111019330762   111022412138   111024228528   111025130475  
111026427374   111027404314   111027586270   111027907019   111028362970  
111028525106   111028906862   111029368078   111029535872   111030096001  
111030245748   111030644224   111031006890   111031142004   111031292606
111008039092   111019331684   111022412194   111024228539   111025138877  
111026427464   111027404336   111027586337   111027907042   111028362981  
111028525139   111028907032   111029368113   111029535940   111030096023  
111030245760   111030644246   111031006902   111031142048   111031292617
111008039429   111019334496   111022412262   111024228562   111025140870  
111026428533   111027404897   111027586393   111027907053   111028363027  
111028525140   111028907043   111029368124   111029535962   111030096034  
111030245838   111030644943   111031006924   111031142059   111031292628
111008039542   111019335699   111022418831   111024228629   111025151377  
111026428566   111027404921   111027586416   111027907064   111028363038  
111028525229   111028907133   111029368157   111029535995   111030096045  
111030245861   111030645247   111031006980   111031142071   111031292640
111008039890   111019341944   111022419203   111024228696   111025153852  
111026428601   111027404976   111027586618   111027907075   111028363049  
111028525285   111028907144   111029368180   111029536086   111030096056  
111030245872   111030645304   111031007015   111031142082   111031292695
111008040331   111019343362   111022419999   111024228742   111025192743  
111026428634   111027405056   111027586719   111027907086   111028363050  
111028525296   111028907278   111029368203   111029536097   111030096067  
111030245883   111030645315   111031007059   111031142138   111031292752
111008040601   111019346826   111022421880   111024228809   111025198413  
111026428667   111027405214   111027586720   111027907109   111028363072  
111028525397   111028907302   111029368214   111029536132   111030096078  
111030245951   111030645348   111031007071   111031142183   111031292819
111008041398   111019346837   111022422702   111024228810   111025204635  
111026428702   111027405708   111027586742   111027907345   111028363106  
111028525409   111028907526   111029368225   111029536176   111030096089  
111030246008   111030645540   111031007082   111031142206   111031292820
111008041646   111019350540   111022424614   111024228832   111025204938  
111026428869   111027405719   111027586786   111027907367   111028363342  
111028525421   111028907649   111029369091   111029536198   111030096102  
111030246031   111030645775   111031007093   111031142239   111031292864
111008042142   111019352362   111022424883   111024228843   111025215828  
111026428870   111027405797   111027586797   111027907390   111028363375  
111028525432   111028907661   111029369114   111029536200   111030096113  
111030246042   111030645922   111031007116   111031142251   111031292909
111008042153   111019352902   111022425165   111024229798   111025216694  
111026428881   111027405832   111027586809   111027907402   111028363410  
111028525443   111028907784   111029369204   111029536211   111030096573  
111030246053   111030647159   111031007138   111031142329   111031292910
111008042232   111019355602   111022430149   111024229811   111025219631  
111026429501   111027405843   111027586832   111027907413   111028363421  
111028525465   111028908101   111029369215   111029536222   111030096607  
111030246086   111030647171   111031007149   111031142363   111031292921
111008043031   111019357064   111022431971   111024229877   111025229788  
111026429589   111027405865   111027586865   111027907424   111028363432  
111028525487   111028908202   111029369226   111029536244   111030096618  
111030246097   111030647306   111031007172   111031142374   111031292932
111008043064   111019358425   111022434659   111024229899   111025237800  
111026430187   111027405898   111027586898   111027907435   111028363522  
111028525498   111028908640   111029369237   111029536288   111030096630  
111030246109   111030647463   111031007183   111031142408   111031292954
111008043132   111019358964   111022437731   111024229912   111025244730  
111026430200   111027405966   111027586933   111027907446   111028363555  
111028525511   111028908831   111029369248   111029536323   111030096641  
111030246110   111030647553   111031007194   111031142420   111031292976
111008043143   111019359404   111022439104   111024229956   111025246620  
111026430222   111027405988   111027586977   111027907468   111028363566  
111028525623   111028908910   111029369316   111029536367   111030096663  
111030246121   111030647700   111031007206   111031142464   111031293012
111008043211   111019364275   111022440285   111024230015   111025248464  
111026430323   111027406024   111027587024   111027907514   111028363612  
111028525678   111028909090   111029369350   111029536378   111030096696  
111030246334   111030647799   111031007228   111031142475   111031293023
111008043244   111019367122   111022442120   111024230048   111025264596  
111026430334   111027406068   111027588003   111027907536   111028363645  
111028525690   111028909157   111029369361   111029536424   111030096764  
111030246446   111030647834   111031007251   111031142509   111031293056
111008044133   111019367155   111022442197   111024230071   111025264631  
111026430378   111027406215   111027588058   111027907671   111028363656  
111028525713   111028909203   111029369383   111029536446   111030096775  
111030246457   111030648307   111031007330   111031142554   111031293067
111008044481   111019367515   111022442502   111024230149   111025264664  
111026430446   111027406237   111027588070   111027908515   111028363689  
111028525803   111028909258   111029369394   111029536468   111030096797  
111030246514   111030648318   111031007363   111031142565   111031293089
111008044830   111019368055   111022442984   111024230880   111025264888  
111026430536   111027406305   111027588092   111027908548   111028363869  
111028525836   111028909348   111029369518   111029536479   111030096809  
111030246569   111030648330   111031007408   111031142587   111031293090
111008044874   111019368897   111022443244   111024230903   111025264934  
111026430750   111027406316   111027588115   111027908649   111028363948  
111028525847   111028910261   111029369552   111029536503   111030096821  
111030246581   111030649229   111031007419   111031142633   111031293102
111008045011   111019370496   111022443525   111024230914   111025264989  
111026431537   111027406361   111027588126   111027909291   111028364196  
111028525858   111028910340   111029369563   111029536514   111030096999  
111030246693   111030649588   111031007431   111031142655   111031293113
111008045101   111019370980   111022443929   111024230925   111025265148  
111026431571   111027406406   111027588137   111027909314   111028364220  
111028525870   111028910407   111029369585   111029536525   111030097002  
111030246716   111030649735   111031007442   111031142688   111031294136
111008045178   111019371059   111022446674   111024230936   111025265227  
111026431672   111027406428   111027588272   111027909482   111028364309  
111028525937   111028910508   111029369596   111029536536   111030097013  
111030246840   111030649803   111031007453   111031142701   111031294158
111008045426   111019372050   111022446775   111024230981   111025266712  
111026431694   111027406473   111027588306   111027909729   111028364321  
111028525982   111028910676   111029369619   111029536570   111030097024  
111030246851   111030650030   111031007475   111031142723   111031294350
111008045516   111019372184   111022449363   111024230992   111025266879  
111026431784   111027406484   111027588317   111027909921   111028364365  
111028526051   111028910733   111029369697   111029536581   111030097035  
111030246884   111030650467   111031007497   111031142802   111031294361
111008045741   111019374142   111022449486   111024231049   111025266969  
111026432280   111027406541   111027588328   111027910046   111028364523  
111028526107   111028910766   111029369743   111029536604   111030097068  
111030247076   111030650658   111031007532   111031142824   111031294372
111008046090   111019375884   111022449666   111024231050   111025266981  
111026432314   111027406552   111027588340   111027910204   111028364679  
111028526129   111028911093   111029369776   111029536615   111030097079  
111030247098   111030651424   111031007543   111031142835   111031294383
111008046472   111019377583   111022451681   111024231128   111025267050  
111026432482   111027406608   111027588362   111027911351   111028364714  
111028526130   111028911127   111029369800   111029536659   111030097103  
111030247111   111030651457   111031007554   111031142880   111031294394
111008046494   111019377606   111022454527   111024231173   111025267409  
111026432493   111027406664   111027588384   111027912273   111028364848  
111028526141   111028911150   111029369811   111029536671   111030097125  
111030247177   111030651525   111031007587   111031142891   111031294417
111008046618   111019377910   111022454897   111024231285   111025267645  
111026432594   111027406675   111027588395   111027912307   111028364859  
111028526152   111028911251   111029369822   111029536693   111030097181  
111030247368   111030652032   111031007891   111031142903   111031294439
111008047125   111019379462   111022456204   111024231296   111025267702  
111026432820   111027406743   111027588407   111027912419   111028364860  
111028526196   111028911611   111029370060   111029536716   111030097192  
111030247504   111030652100   111031007925   111031142914   111031294440
111008047271   111019381465   111022456417   111024231308   111025267858  
111026434169   111027406923   111027588429   111027912475   111028364871  
111028526208   111028912836   111029370082   111029536738   111030097215  
111030247526   111030652403   111031007947   111031142958   111031294451
111008047585   111019382859   111022459993   111024231375   111025267870  
111026434170   111027406967   111027588463   111027912655   111028364882  
111028526220   111028912904   111029370093   111029536749   111030097271  
111030247559   111030653213   111031007958   111031142970   111031294541
111008047721   111019388057   111022460197   111024231386   111025267892  
111026434237   111027406989   111027588586   111027912677   111028364893  
111028526231   111028913107   111029370105   111029536750   111030097327  
111030247560   111030653257   111031007970   111031143049   111031294585
111008047989   111019391703   111022461503   111024231397   111025267960  
111026434248   111027407003   111027588610   111027912891   111028364905  
111028526242   111028913118   111029370138   111029536761   111030097428  
111030247571   111030653303   111031007981   111031143050   111031294596
111008047990   111019392939   111022462447   111024231409   111025268871  
111026434349   111027407148   111027588621   111027912970   111028364927  
111028526253   111028913185   111029370149   111029536772   111030097439  
111030247683   111030653370   111031008005   111031143061   111031294619
111008048586   111019393198   111022462908   111024231432   111025268882  
111026434383   111027407159   111027588665   111027913690   111028364950  
111028526264   111028913297   111029370150   111029536806   111030097440  
111030247694   111030653426   111031008038   111031143072   111031294653
111008048991   111019400401   111022462942   111024231443   111025268893  
111026434406   111027407171   111027588676   111027913746   111028364961  
111028526275   111028913927   111029370183   111029536817   111030097451  
111030247706   111030653482   111031008061   111031143083   111031294675
111008049071   111019400849   111022463538   111024231476   111025269355  
111026434552   111027407193   111027588687   111027914398   111028364972  
111028526310   111028914636   111029370194   111029537133   111030097473  
111030247818   111030654124   111031008083   111031143106   111031294697
111008049138   111019404012   111022465721   111024231544   111025269366  
111026434585   111027407205   111027588711   111027914950   111028364994  
111028526365   111028916470   111029370206   111029537144   111030097484  
111030247863   111030654405   111031008094   111031143140   111031294709
111008049880   111019409433   111022465945   111024231566   111025269603  
111026434798   111027407261   111027588733   111027915085   111028365007  
111028526398   111028916492   111029370239   111029537177   111030097495  
111030247874   111030654810   111031008229   111031143151   111031294721
111008050859   111019411919   111022466069   111024231577   111025269614  
111026434866   111027407294   111027588755   111027915096   111028365041  
111028527928   111028916560   111029370295   111029537201   111030097518  
111030247920   111030655394   111031008230   111031143173   111031294798
111008051265   111019412752   111022467723   111024231588   111025269872  
111026434901   111027407508   111027588766   111027915254   111028365063  
111028527962   111028917077   111029370307   111029537346   111030097529  
111030247953   111030655686   111031008241   111031143195   111031294855
111008051377   111019414068   111022468690   111024232051   111025269917  
111026434912   111027407519   111027588788   111027915401   111028365120  
111028527984   111028917639   111029370374   111029537380   111030097530  
111030248011   111030655923   111031008331   111031143207   111031294901
111008051625   111019414260   111022469163   111024232095   111025269928  
111026434923   111027407520   111027588823   111027915423   111028365153  
111028527995   111028918315   111029370385   111029537391   111030097563  
111030248022   111030656104   111031008364   111031143218   111031294923
111008051692   111019414327   111022469691   111024232129   111025270009  
111026435014   111027407531   111027588913   111027915489   111028365186  
111028528020   111028918326   111029370408   111029537425   111030097574  
111030248055   111030656553   111031008375   111031143230   111031295003

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111008051861   111019414776   111022474484   111024232141   111025270166  
111026435025   111027407564   111027588979   111027915894   111028365197  
111028528121   111028918359   111029370431   111029537436   111030097585  
111030248066   111030656632   111031008386   111031143252   111031295025
111008052031   111019414787   111022474675   111024232152   111025270177  
111026435104   111027407597   111027588980   111027916323   111028365209  
111028528132   111028918584   111029370442   111029537458   111030097596  
111030248088   111030656744   111031008409   111031143342   111031295047
111008052075   111019414899   111022475339   111024232163   111025270212  
111026435283   111027407609   111027589026   111027917526   111028365344  
111028528143   111028918629   111029370464   111029537492   111030097608  
111030248202   111030657194   111031008443   111031143353   111031295081
111008052086   111019414934   111022475878   111024232219   111025270313  
111026435328   111027407610   111027589048   111027917661   111028365355  
111028528187   111028918708   111029370475   111029537504   111030097642  
111030248224   111030657521   111031008454   111031143386   111031295092
111008052222   111019415036   111022476431   111024232231   111025270357  
111026435418   111027407665   111027589060   111027918763   111028365546  
111028528244   111028918720   111029370486   111029537537   111030097664  
111030248268   111030657958   111031008465   111031144208   111031295115
111008052424   111019415520   111022476835   111024232253   111025271695  
111026435474   111027407687   111027589071   111027918886   111028365557  
111028528277   111028918843   111029370756   111029537560   111030097686  
111030248325   111030657992   111031008498   111031144242   111031295171
111008052592   111019415698   111022476879   111024232264   111025271730  
111026435586   111027407698   111027589093   111027918909   111028365579  
111028528301   111028920745   111029370868   111029537638   111030097697  
111030248336   111030658195   111031008500   111031144286   111031295250
111008052648   111019415722   111022479388   111024232376   111025271774  
111026435777   111027407733   111027589149   111027919382   111028365591  
111028528323   111028920756   111029370947   111029537672   111030097721  
111030248347   111030658218   111031008511   111031144354   111031295306
111008053054   111019415744   111022480458   111024232578   111025271820  
111026435788   111027408251   111027589206   111027919573   111028365603  
111028528367   111028920969   111029370981   111029537683   111030097732  
111030248358   111030659084   111031008522   111031144376   111031295328
111008053436   111019415889   111022480818   111024232589   111025272001  
111026435823   111027408307   111027589228   111027919719   111028365614  
111028528378   111028920981   111029371027   111029537694   111030097754  
111030248369   111030659433   111031008544   111031144400   111031295351
111008053447   111019416486   111022482124   111024232602   111025272146  
111026435889   111027408330   111027589251   111027919832   111028365636  
111028528413   111028921184   111029371083   111029537706   111030097798  
111030248381   111030659488   111031008577   111031144422   111031295395
111008081493   111019417285   111022482337   111024232635   111025272270  
111026435902   111027408341   111027589262   111027919922   111028365647  
111028528435   111028921229   111029371128   111029537728   111030097800  
111030248404   111030660907   111031008601   111031144433   111031295407
111008132872   111019417443   111022483338   111024232680   111025272348  
111026435957   111027408396   111027589273   111027920654   111028365670  
111028528457   111028921487   111029371139   111029537739   111030097822  
111030248415   111030660941   111031008612   111031144444   111031295531
111008183676   111019417522   111022484025   111024232714   111025272405  
111026435980   111027408420   111027589318   111027921150   111028365704  
111028528479   111028921522   111029371791   111029537773   111030097833  
111030248426   111030661122   111031009769   111031144455   111031295609
111009207214   111019417588   111022484845   111024232747   111025272674  
111026437230   111027409072   111027589341   111027921251   111028365715  
111028528503   111028921702   111029371803   111029537784   111030097844  
111030248448   111030661155   111031009770   111031144466   111031295610
111009217518   111019417601   111022485958   111024232804   111025273484  
111026437274   111027409083   111027589374   111027921273   111028365726  
111028528671   111028921803   111029371825   111029537807   111030097888  
111030248460   111030661177   111031009781   111031144477   111031295654
111009218979   111019417971   111022486128   111024232848   111025273507  
111026437319   111027409094   111027589385   111027921554   111028365737  
111028528682   111028921960   111029371869   111029537830   111030097899  
111030248910   111030661380   111031009815   111031144501   111031295700
111009223065   111019418477   111022486241   111024232859   111025273912  
111026437791   111027409106   111027589497   111027922320   111028365748  
111028528716   111028921971   111029371892   111029537841   111030097934  
111030248921   111030661414   111031009837   111031144512   111031295744
111009223975   111019418635   111022486533   111024232882   111025273945  
111026437803   111027409117   111027589543   111027922522   111028365759  
111028528817   111028922185   111029371937   111029537885   111030097945  
111030248976   111030662022   111031009848   111031144534   111031295755
111009225360   111019418657   111022486836   111024232893   111025274058  
111026437825   111027409139   111027589565   111027923039   111028365760  
111028528828   111028923120   111029372006   111029537920   111030097978  
111030248998   111030662066   111031009893   111031144578   111031295889
111009226002   111019418725   111022487062   111024232905   111025274148  
111026437881   111027409140   111027589587   111027923095   111028365771  
111028528840   111028923175   111029372017   111029537942   111030098014  
111030249001   111030662099   111031009916   111031144624   111031295902
111009226147   111019418736   111022487770   111024232916   111025274171  
111026437892   111027409173   111027591120   111027923129   111028365782  
111028528873   111028923298   111029372028   111029537964   111030098036  
111030249090   111030662279   111031009950   111031144679   111031295957
111009227711   111019418769   111022488232   111024233658   111025274182  
111026437915   111027409207   111027591131   111027923343   111028365793  
111028528907   111028923535   111029372039   111029538055   111030098069  
111030249113   111030662909   111031009961   111031144691   111031295968
111009228015   111019418961   111022488591   111024233748   111025274519  
111026437948   111027409229   111027591209   111027923466   111028365805  
111028528918   111028923748   111029372040   111029538662   111030098070  
111030249135   111030663247   111031010019   111031144703   111031296071
111009228228   111019419052   111022488872   111024233760   111025274700  
111026438062   111027409263   111027591243   111027923512   111028365973  
111028529021   111028923760   111029372051   111029538730   111030098104  
111030249168   111030663292   111031010042   111031144714   111031296138
111009228374   111019419085   111022488984   111024233973   111025274777  
111026438073   111027409375   111027591265   111027923567   111028365984  
111028529144   111028923782   111029372062   111029538741   111030098722  
111030249179   111030663742   111031010075   111031144747   111031296172
111009228666   111019419108   111022489277   111024233984   111025275026  
111026438455   111027409386   111027591300   111027924074   111028366086  
111028529155   111028923816   111029372084   111029538774   111030098733  
111030249180   111030663810   111031010097   111031144770   111031296183
111009229623   111019419142   111022493867   111024233995   111025275037  
111026438477   111027409397   111027591322   111027924164   111028366097  
111028529166   111028923827   111029372095   111029538796   111030099127  
111030249191   111030663854   111031010132   111031144792   111031296194
111009229768   111019419164   111022496062   111024234008   111025275060  
111026438499   111027409410   111027591366   111027924401   111028366109  
111028529223   111028923849   111029372118   111029538808   111030099150  
111030249203   111030664181   111031010626   111031144804   111031296206
111009230276   111019419760   111022496163   111024234019   111025275093  
111026438523   111027409421   111027591377   111027924490   111028366132  
111028529234   111028923894   111029372129   111029538886   111030099161  
111030249214   111030664462   111031010637   111031144826   111031296228
111009232885   111019419838   111022496589   111024234042   111025275217  
111026438567   111027409443   111027591399   111027924614   111028366143  
111028529245   111028924020   111029372141   111029538909   111030099172  
111030249236   111030664529   111031010659   111031144848   111031296240
111009234955   111019419872   111022496602   111024234121   111025275239  
111026439074   111027409454   111027591401   111027924669   111028366154  
111028529290   111028924086   111029372163   111029538910   111030099183  
111030249269   111030664642   111031010671   111031144860   111031296273
111009238566   111019420380   111022497579   111024234198   111025275330  
111026439164   111027409476   111027591412   111027924771   111028366165  
111028529302   111028924154   111029372185   111029538921   111030099329  
111030249281   111030665676   111031010682   111031144871   111031296307
111009238724   111019420964   111022497704   111024234200   111025276229  
111026439816   111027409487   111027591456   111027924861   111028366198  
111028529313   111028924907   111029372220   111029539360   111030099330  
111030249292   111030665935   111031010693   111031144882   111031296329
111009238768   111019421291   111022497906   111024234244   111025276252  
111026439850   111027409847   111027591467   111027924928   111028366200  
111028529324   111028925098   111029372253   111029539382   111030099341  
111030249304   111030666082   111031010716   111031144927   111031296352
111009239152   111019421392   111022499021   111024234255   111025277141  
111026439872   111027409959   111027591478   111027925064   111028366211  
111028530001   111028925166   111029372275   111029539416   111030099396  
111030249315   111030666116   111031010738   111031144938   111031296385
111009240626   111019421639   111022499032   111024234299   111025277174  
111026439906   111027409982   111027591513   111027925110   111028366222  
111028530023   111028925199   111029372310   111029539427   111030099431  
111030249337   111030666453   111031010783   111031144949   111031296396
111009241829   111019421741   111022499571   111024234312   111025277185  
111026440133   111027409993   111027591524   111027925176   111028366244  
111028530045   111028925324   111029372332   111029539449   111030099475  
111030249371   111030666475   111031010794   111031145951   111031296420
111009243539   111019421853   111022499852   111024234334   111025277499  
111026440177   111027410007   111027591557   111027925659   111028366255  
111028530056   111028925335   111029372398   111029539450   111030099486  
111030249449   111030666486   111031010817   111031145962   111031296431
111009243663   111019421910   111022499885   111024234345   111025277523  
111026440379   111027410030   111027591580   111027926469   111028366266  
111028530089   111028925481   111029372411   111029539461   111030099497  
111030249461   111030666813   111031010828   111031145984   111031296453
111009244114   111019422944   111022500675   111024234390   111025277589  
111026440414   111027410041   111027591614   111027926526   111028366299  
111028530090   111028925492   111029372422   111029539472   111030099509  
111030249696   111030666857   111031010840   111031146064   111031296486
111009244552   111019422955   111022502217   111024234413   111025277590  
111026441022   111027410052   111027591636   111027926537   111028366301  
111028530135   111028925515   111029372589   111029539494   111030099543  
111030249955   111030668602   111031010851   111031146097   111031296497
111009244653   111019423125   111022503858   111024234424   111025277893  
111026441112   111027410108   111027591658   111027926560   111028366839  
111028530168   111028925582   111029372602   111029539865   111030099554  
111030249966   111030668679   111031010862   111031146121   111031296521
111009244675   111019423709   111022505827   111024234435   111025278018  
111026441606   111027410142   111027591692   111027927280   111028366851  
111028530708   111028926572   111029372646   111029539876   111030099666  
111030249977   111030668769   111031010895   111031146154   111031296554
111009245250   111019423732   111022507908   111024234446   111025278052  
111026441729   111027410164   111027591737   111027927303   111028366918  
111028530731   111028926583   111029372657   111029539977   111030099677  
111030249999   111030668781   111031010907   111031146165   111031296611
111009245801   111019423844   111022508662   111024234457   111025278153  
111026441763   111027410355   111027591782   111027927369   111028366930  
111028530742   111028926628   111029372668   111029539999   111030099688  
111030250025   111030668815   111031010918   111031146176   111031296622
111009246071   111019423877   111022510676   111024234480   111025278210  
111026441842   111027410377   111027591805   111027927370   111028366974  
111028530832   111028927012   111029372691   111029540003   111030099701  
111030250058   111030668961   111031011010   111031146198   111031296756
111009246329   111019423990   111022510834   111024234491   111025278524  
111026441909   111027410401   111027591816   111027927987   111028366985  
111028530876   111028927191   111029372703   111029540014   111030100085  
111030250069   111030669153   111031011021   111031146200   111031296778
111009246734   111019424014   111022510856   111024234569   111025278726  
111026441965   111027410412   111027591827   111027927998   111028366996  
111028530898   111028927258   111029372725   111029540047   111030100096  
111030250070   111030669210   111031011043   111031146211   111031297320
111009247780   111019424182   111022512049   111024234570   111025278759  
111026442089   111027410434   111027591838   111027928001   111028367009  
111028530900   111028927731   111029372747   111029540092   111030100142  
111030250092   111030669333   111031011076   111031146266   111031297342
111009248174   111019424216   111022515176   111024234581   111025278782  
111026442102   111027410445   111027591849   111027928113   111028367021  
111028530911   111028927865   111029372769   111029540115   111030100164  
111030250126   111030670100   111031011087   111031146277   111031297364
111009249513   111019424261   111022515198   111024234671   111025278838  
111026442584   111027411064   111027591861   111027928214   111028367054  
111028530933   111028927898   111029372770   111029540137   111030100175  
111030250159   111030670166   111031011098   111031146288   111031297375
111009249524   111019424429   111022515222   111024234682   111025278861  
111026442607   111027411097   111027591894   111027928225   111028367076  
111028530966   111028927977   111029372792   111029540171   111030100197  
111030250182   111030670975   111031011100   111031146312   111031297386
111009249726   111019424508   111022515255   111024234716   111025278940  
111026442731   111027411132   111027591917   111027928304   111028367098  
111028530988   111028928035   111029372837   111029540193   111030100209  
111030250205   111030671099   111031011436   111031146323   111031297397
111009250199   111019424665   111022515277   111024234750   111025280291  
111026442922   111027411165   111027591939   111027932703   111028367100  
111028531013   111028928079   111029372893   111029540227   111030100221  
111030250216   111030671303   111031011447   111031146356   111031297410
111009250830   111019424722   111022515323   111024234772   111025280864  
111026442988   111027411176   111027591940   111027933984   111028367111  
111028531091   111028928473   111029372905   111029540249   111030100276  
111030250227   111030671594   111031011504   111031146389   111031297421
111009250908   111019424744   111022515334   111024235391   111025281067  
111026443013   111027411187   111027591973   111027935425   111028367335  
111028531204   111028928642   111029372961   111029540250   111030100287  
111030250250   111030671662   111031011515   111031146390   111031297454
111009251224   111019424799   111022515356   111024235425   111025281821  
111026443169   111027411288   111027591984   111027944290   111028367391  
111028531237   111028928800   111029372972   111029540531   111030100298  
111030250283   111030671808   111031011694   111031146413   111031297465
111009251246   111019426296   111022515402   111024235447   111025281988  
111026443181   111027411323   111027592008   111027956754   111028367414  
111028531259   111028928877   111029372994   111029540553   111030100300  
111030250294   111030671842   111031011706   111031146435   111031297476
111009251268   111019426331   111022515435   111024235458   111025282945  
111026443877   111027411367   111027592020   111027985565   111028367425  
111028531271   111028928945   111029373007   111029540564   111030100311  
111030250586   111030672540   111031011728   111031146479   111031297511
111009251505   111019426623   111022515479   111024235504   111025282990  
111026443899   111027411930   111027592031   111027989828   111028367436  
111028531394   111028928956   111029373018   111029540575   111030100355  
111030250597   111030672652   111031011739   111031146480   111031298208
111009251617   111019426870   111022515536   111024235515   111025283137  
111026443945   111027411963   111027592064   111027992451   111028368000  
111028531406   111028942435   111029373322   111029540621   111030100366  
111030250632   111030672809   111031012123   111031146491   111031298219
111009251819   111019426915   111022515626   111024235537   111025283216  
111026444890   111027412212   111027592132   111028002443   111028368066  
111028531428   111028942446   111029373355   111029540632   111030100423  
111030250711   111030672865   111031012167   111031146558   111031298556
111009252078   111019426993   111022515659   111024235559   111025283227  
111026444913   111027412278   111027592165   111028015302   111028368145  
111028531439   111028948868   111029373423   111029540676   111030100445  
111030250733   111030673002   111031012628   111031146604   111031298567
111009252584   111019427040   111022515895   111024235582   111025283519  
111026445048   111027412302   111027592200   111028020814   111028368358  
111028531440   111028958218   111029373434   111029540700   111030100456  
111030250867   111030673158   111031012651   111031146615   111031298578
111009253484   111019427095   111022515929   111024235650   111025283553  
111026445408   111027412391   111027592244   111028023390   111028368381  
111028531462   111028968826   111029373445   111029540711   111030100467  
111030250878   111030673989   111031012662   111031146626   111031298590
111009253620   111019427400   111022515952   111024235739   111025283665  
111026445486   111027412403   111027592277   111028024863   111028368404  
111028531473   111028982013   111029373478   111029540722   111030100524  
111030250889   111030674340   111031012673   111031146660   111031298635
111009253686   111019427411   111022516065   111024235773   111025283687  
111026445970   111027412414   111027592288   111028028362   111028368415  
111028531518   111029021614   111029373490   111029540733   111030100535  
111030250913   111030674395   111031012707   111031146693   111031298646
111009253822   111019427961   111022516100   111024235784   111025283801  
111026446027   111027412447   111027592299   111028033155   111028368448  
111028531552   111029026563   111029373502   111029540744   111030100546  
111030250924   111030675420   111031012718   111031146705   111031298679
111009253899   111019427972   111022516155   111024235795   111025283834  
111026446735   111027412458   111027592312   111028033223   111028368460  
111028531585   111029034674   111029373568   111029540834   111030101042  
111030250935   111030675509   111031012752   111031146750   111031298680
111009254339   111019428298   111022516166   111024235829   111025283845  
111026446847   111027412470   111027592345   111028033324   111028368482  
111028532373   111029037611   111029373579   111029540856   111030101053  
111030250946   111030675510   111031012796   111031146761   111031298747
111009254799   111019428636   111022516201   111024235885   111025283890  
111026446858   111027413673   111027592356   111028033346   111028368493  
111028532384   111029077301   111029373580   111029541138   111030101086  
111030251037   111030675813   111031012808   111031146772   111031298781
111009254845   111019428658   111022516223   111024235896   111025285207  
111026446870   111027413774   111027592378   111028033447   111028368538  
111028532407   111029085029   111029373625   111029541149   111030101097  
111030251060   111030675835   111031012831   111031146783   111031298882
111009254878   111019428771   111022516481   111024235920   111025285252  
111026447095   111027413796   111027592435   111028033582   111028368549  
111028532474   111029098629   111029373658   111029541150   111030101110  
111030251116   111030675891   111031012842   111031146806   111031298950
111009255239   111019428838   111022516548   111024235942   111025285320  
111026447657   111027413808   111027592446   111028033649   111028368550  
111028532485   111029108968   111029373726   111029541172   111030101143  
111030251813   111030675936   111031012886   111031146828   111031298983
111009255598   111019429086   111022516627   111024235986   111025285353  
111026447691   111027413897   111027592468   111028033661   111028368561  
111028532508   111029110567   111029373748   111029541183   111030101154  
111030251846   111030676498   111031012897   111031146839   111031299041
111009256038   111019429154   111022516762   111024236022   111025285454  
111026447714   111027413943   111027592514   111028033706   111028368572  
111028532519   111029123628   111029373760   111029541239   111030101176  
111030251857   111030678265   111031012943   111031146884   111031299085
111009256814   111019429176   111022516795   111024236088   111025285487  
111026447725   111027413954   111027592558   111028033739   111028369089  
111028532520   111029126856   111029373771   111029541251   111030101198  
111030251868   111030678276   111031012987   111031146918   111031299175

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111009256869   111019429301   111022516807   111024236134   111025285960  
111026447804   111027413965   111027592592   111028035922   111028369124  
111028532586   111029137577   111029373805   111029541385   111030101200  
111030251903   111030678311   111031013023   111031146985   111031300404
111009257040   111019429446   111022516841   111024236167   111025286141  
111026447983   111027413987   111027592604   111028036091   111028369180  
111028532610   111029138095   111029373827   111029541420   111030101211  
111030252005   111030678333   111031013034   111031147032   111031300415
111009257680   111019429468   111022517369   111024236189   111025286231  
111026448007   111027414045   111027592615   111028036215   111028369225  
111028532632   111029138129   111029373838   111029541453   111030101233  
111030252027   111030678478   111031013045   111031148594   111031300448
111009257691   111019429503   111022517471   111024236785   111025286916  
111026448063   111027414089   111027592637   111028036237   111028369236  
111028532654   111029138130   111029373850   111029541486   111030101244  
111030252049   111030678995   111031013078   111031148695   111031300482
111009258164   111019430099   111022517516   111024236820   111025286961  
111026448119   111027414102   111027593672   111028036552   111028369269  
111028532665   111029138152   111029373894   111029541510   111030101255  
111030252094   111030679008   111031013124   111031148718   111031300505
111009258210   111019430145   111022517538   111024236842   111025287052  
111026448771   111027414157   111027593717   111028036563   111028369337  
111028532711   111029138220   111029373917   111029541521   111030101301  
111030252139   111030679143   111031013135   111031148730   111031300527
111009292892   111019430167   111022517594   111024236864   111025287108  
111026448850   111027414168   111027593762   111028036642   111028369348  
111028533408   111029138253   111029373940   111029541543   111030101312  
111030252207   111030679660   111031013180   111031148752   111031300538
111009293376   111019430189   111022517853   111024236875   111025287210  
111026448894   111027414203   111027593784   111028037261   111028369360  
111028533509   111029138286   111029374806   111029541576   111030101323  
111030252218   111030680156   111031013191   111031148763   111031300561
111009296133   111019430235   111022517875   111024236886   111025288031  
111026448917   111027414247   111027593807   111028037272   111028369393  
111028533510   111029138310   111029374817   111029541600   111030101356  
111030252230   111030680369   111031013203   111031148785   111031300572
111009296504   111019430291   111022517897   111024236897   111025288468  
111026448984   111027414270   111027593841   111028038565   111028369562  
111028533587   111029138343   111029374828   111029541611   111030101367  
111030252263   111030680460   111031013214   111031148796   111031300594
111009298360   111019431179   111022517965   111024236909   111025288592  
111026449019   111027414337   111027593852   111028038712   111028369573  
111028533600   111029139591   111029374840   111029541644   111030101389  
111030252274   111030680583   111031013225   111031148819   111031300617
111009298865   111019431247   111022518034   111024236932   111025289661  
111026449064   111027414348   111027593863   111028038969   111028369584  
111028533644   111029140278   111029374895   111029541655   111030101402  
111030252319   111030680785   111031013641   111031148820   111031300628
111009299046   111019431269   111022518113   111024236943   111025289728  
111026449211   111027414360   111027593908   111028039139   111028369618  
111028534342   111029140380   111029374907   111029541666   111030103123  
111030252836   111030680987   111031013663   111031148831   111031300639
111009299068   111019431326   111022518124   111024237056   111025290797  
111026449312   111027414371   111027593919   111028039162   111028369629  
111028534375   111029140458   111029374918   111029541701   111030103167  
111030252869   111030680998   111031013685   111031148853   111031300651
111009299619   111019431483   111022518157   111024237067   111025291013  
111026449514   111027414416   111027593920   111028039195   111028369630  
111028534386   111029140504   111029375852   111029541712   111030103178  
111030252870   111030681102   111031013696   111031148875   111031300662
111009299989   111019431629   111022518168   111024237078   111025291046  
111026449558   111027414472   111027593931   111028039296   111028369641  
111028534397   111029140650   111029375863   111029541723   111030103189  
111030252948   111030681247   111031013731   111031148910   111031300684
111009300049   111019431663   111022518179   111024237089   111025291530  
111026449648   111027414528   111027593986   111028039443   111028369652  
111028534409   111029140829   111029375874   111029541756   111030103190  
111030252959   111030681911   111031013742   111031148965   111031300695
111009300072   111019431731   111022518191   111024237157   111025291563  
111026449693   111027414562   111027594033   111028039858   111028370250  
111028534443   111029142203   111029375931   111029541789   111030103224  
111030252971   111030681955   111031013753   111031148998   111031300707
111009300117   111019431786   111022518214   111024237203   111025291620  
111026449705   111027414595   111027594044   111028039904   111028370306  
111028534476   111029143080   111029375964   111029542386   111030103235  
111030252982   111030682473   111031013764   111031149012   111031300729
111009300779   111019431821   111022518281   111024237214   111025291787  
111026449884   111027415956   111027594066   111028039948   111028370340  
111028534500   111029143147   111029375975   111029542409   111030103257  
111030253398   111030682518   111031013775   111031149056   111031300730
111009300870   111019432529   111022519383   111024237450   111025291855  
111026450774   111027415978   111027594077   111028040298   111028370351  
111028534566   111029143192   111029375986   111029542746   111030103268  
111030253433   111030683520   111031013786   111031149067   111031300774
111009300959   111019432552   111022519417   111024237506   111025291899  
111026450943   111027416003   111027594101   111028040692   111028370407  
111028534588   111029143530   111029376000   111029542779   111030103280  
111030253444   111030683957   111031013797   111031149090   111031300785
111009301602   111019432653   111022519451   111024238664   111025291990  
111026451089   111027416047   111027594134   111028040861   111028370429  
111028534601   111029143608   111029376011   111029542825   111030103303  
111030253455   111030684059   111031013810   111031149146   111031300796
111009301657   111019432686   111022519462   111024238754   111025292014  
111026451102   111027416058   111027594268   111028040906   111028370441  
111028534645   111029143899   111029376055   111029542858   111030103314  
111030253466   111030684060   111031013821   111031149168   111031300808
111009301927   111019432765   111022519484   111024238990   111025292025  
111026451113   111027416160   111027594347   111028040939   111028370485  
111028534667   111029144946   111029376088   111029542869   111030103369  
111030253477   111030685027   111031013854   111031149258   111031300820
111009302254   111019433014   111022519709   111024239339   111025292351  
111026451191   111027416227   111027594448   111028040940   111028370700  
111028534690   111029145082   111029376134   111029542904   111030103370  
111030253488   111030685274   111031013865   111031149269   111031300842
111009302333   111019433036   111022519721   111024239362   111025292362  
111026451304   111027416294   111027594505   111028041187   111028370733  
111028534746   111029146139   111029376167   111029542959   111030103404  
111030253534   111030685500   111031013876   111031149393   111031300853
111009302445   111019433081   111022519833   111024239430   111025292496  
111026451416   111027416306   111027594583   111028041479   111028371284  
111028534780   111029146252   111029376178   111029542960   111030103415  
111030253567   111030686770   111031013898   111031149449   111031300864
111009302557   111019433171   111022519899   111024239441   111025293262  
111026451663   111027416340   111027594606   111028041547   111028371363  
111028534791   111029146285   111029376189   111029543466   111030103426  
111030253578   111030687221   111031014215   111031149450   111031300921
111009303110   111019433193   111022519912   111024239609   111025293453  
111026451696   111027416362   111027594662   111028041558   111028371385  
111028534858   111029146713   111029376202   111029543477   111030103448  
111030253589   111030687355   111031014226   111031149461   111031300932
111009303705   111019433205   111022519923   111024239755   111025293598  
111026451742   111027416384   111027595045   111028041626   111028371419  
111028534869   111029146735   111029376268   111029543488   111030103459  
111030253624   111030687580   111031014248   111031149472   111031300943
111009304559   111019433801   111022519945   111024239867   111025293723  
111026451775   111027416395   111027595056   111028041772   111028371442  
111028534892   111029146803   111029376279   111029543501   111030103471  
111030253657   111030687603   111031014271   111031149506   111031301012
111009304852   111019433812   111022520026   111024239890   111025293835  
111026451810   111027416452   111027595113   111028041794   111028371453  
111028534926   111029147354   111029376280   111029543512   111030103482  
111030253725   111030687681   111031014282   111031149674   111031301034
111009305044   111019433878   111022520048   111024240353   111025294184  
111026451832   111027416463   111027595124   111028042043   111028371464  
111028535815   111029147499   111029376291   111029543545   111030103527  
111030253736   111030687850   111031014495   111031149719   111031301045
111009305404   111019434059   111022520116   111024240500   111025294218  
111026451865   111027416485   111027595157   111028042076   111028371475  
111028535826   111029147501   111029376347   111029543556   111030103538  
111030253769   111030687861   111031014518   111031149742   111031301067
111009305796   111019434082   111022520138   111024240623   111025294397  
111026451944   111027416531   111027595168   111028042223   111028371510  
111028535893   111029149211   111029376369   111029543578   111030103550  
111030253770   111030687906   111031014530   111031149764   111031301090
111009307114   111019434105   111022520183   111024240667   111025294870  
111026451988   111027416575   111027595191   111028042290   111028371521  
111028535905   111029149761   111029376437   111029543646   111030103617  
111030253781   111030687962   111031014844   111031149786   111031301102
111009307484   111019434127   111022520194   111024240746   111025295062  
111026452541   111027416609   111027595382   111028042571   111028371543  
111028535916   111029149772   111029376493   111029543668   111030103651  
111030253792   111030687973   111031014934   111031149854   111031301124
111009307697   111019434206   111022520307   111024240836   111025295118  
111026452585   111027416610   111027595393   111028042841   111028371554  
111028535927   111029149895   111029376516   111029543691   111030103673  
111030253859   111030688121   111031014945   111031149955   111031301214
111009307710   111019434396   111022520318   111024240937   111025295219  
111026452631   111027416687   111027595461   111028043415   111028371587  
111028535983   111029149907   111029376538   111029543714   111030103684  
111030253860   111030688132   111031014956   111031149966   111031301247
111009323369   111019434408   111022520329   111024240959   111025295365  
111026452833   111027416700   111027595506   111028044146   111028371600  
111028536029   111029149930   111029376550   111029543770   111030103729  
111030253871   111030688479   111031015047   111031149977   111031301269
111009347792   111019434431   111022520363   111024241488   111025295433  
111026453283   111027416755   111027596068   111028044663   111028371633  
111028536120   111029150572   111029376561   111029543781   111030103730  
111030253893   111030688503   111031015058   111031149988   111031301315
111009389620   111019434835   111022520813   111024241545   111025295523  
111026453294   111027417431   111027596080   111028044742   111028371655  
111028536221   111029150752   111029376583   111029543792   111030103752  
111030253938   111030688581   111031015306   111031150014   111031301359
111009398372   111019434925   111022520835   111024242805   111025295534  
111026453339   111027418184   111027596091   111028045271   111028371688  
111028536232   111029150886   111029376594   111029543826   111030103763  
111030254030   111030688604   111031015328   111031150036   111031301449
111009466783   111019434981   111022520925   111024242838   111025295602  
111026453362   111027418263   111027596103   111028045350   111028371701  
111028536254   111029150943   111029376606   111029543871   111030103785  
111030254041   111030688615   111031015340   111031150104   111031301450
111010403113   111019435005   111022520947   111024242849   111025295657  
111026453395   111027418308   111027596125   111028045394   111028371723  
111028536287   111029151012   111029376640   111029543905   111030103796  
111030254142   111030688659   111031015351   111031150126   111031301461
111010565505   111019435016   111022521016   111024242894   111025295736  
111026453474   111027418319   111027596147   111028046047   111028371745  
111028536311   111029151056   111029376651   111029543994   111030104012  
111030254153   111030688693   111031015384   111031150148   111031301472
111011376652   111019435027   111022521083   111024243402   111025295758  
111026453519   111027418320   111027596158   111028046788   111028371767  
111028536322   111029151089   111029376662   111029544018   111030104023  
111030254681   111030688716   111031015395   111031150171   111031301483
111011558508   111019435050   111022521106   111024243424   111025296142  
111026453520   111027418386   111027596170   111028046935   111028371778  
111028536872   111029151146   111029376695   111029544041   111030104056  
111030254692   111030688839   111031015429   111031150193   111031301494
111011562200   111019435106   111022521151   111024243569   111025296513  
111026453744   111027418421   111027596181   111028047138   111028371802  
111028537042   111029151168   111029376729   111029544074   111030104102  
111030254704   111030688929   111031015430   111031150362   111031301506
111011649341   111019435162   111022521173   111024244199   111025296546  
111026453801   111027418544   111027596495   111028048139   111028372678  
111028537053   111029151539   111029376752   111029544085   111030104113  
111030254715   111030689111   111031015452   111031150373   111031301539
111012112190   111019435173   111022521241   111024244223   111025298515  
111026453856   111027418577   111027596507   111028048511   111028372689  
111028537121   111029151821   111029376808   111029544096   111030104135  
111030254737   111030689133   111031015520   111031150384   111031301562
111012322014   111019435195   111022521274   111024244290   111025298559  
111026453935   111027418599   111027596530   111028049332   111028372713  
111028537132   111029151966   111029376921   111029544131   111030104168  
111030254760   111030689223   111031015621   111031150407   111031301595
111012619923   111019435218   111022521342   111024244380   111025301284  
111026453980   111027418601   111027596574   111028050086   111028372724  
111028537143   111029152798   111029376932   111029544142   111030104247  
111030254827   111030689526   111031015643   111031150418   111031301618
111012656823   111019435263   111022521375   111024245921   111025302689  
111026453991   111027418623   111027596585   111028050873   111028372746  
111028537165   111029152811   111029377012   111029544153   111030104281  
111030254838   111030689548   111031015654   111031150496   111031301629
111012705727   111019435274   111022521409   111024246034   111025302915  
111026454004   111027418713   111027596596   111028050952   111028372825  
111028537198   111029153407   111029377124   111029544175   111030104292  
111030254906   111030689627   111031015676   111031150508   111031301663
111012723390   111019435331   111022521825   111024246348   111025303275  
111026454059   111027418847   111027596608   111028051087   111028372869  
111028537211   111029153441   111029377135   111029544197   111030104304  
111030254917   111030689694   111031015687   111031150520   111031301674
111013259744   111019436792   111022521858   111024247091   111025303444  
111026454093   111027418869   111027596664   111028051098   111028372881  
111028537222   111029153496   111029377168   111029544209   111030104405  
111030254928   111030689739   111031016048   111031150542   111031301720
111013621084   111019436837   111022522444   111024247282   111025328711  
111026454183   111027418915   111027596675   111028051638   111028372892  
111028537266   111029153632   111029377269   111029544221   111030104438  
111030254939   111030689762   111031016060   111031150575   111031301753
111013848490   111019437120   111022522466   111024248733   111025337711  
111026455296   111027418948   111027596732   111028051818   111028372926  
111028537288   111029153700   111029377337   111029544232   111030104450  
111030254951   111030689885   111031016251   111031150610   111031301786
111013886032   111019437388   111022522501   111024248801   111025356600  
111026455601   111027418959   111027596743   111028052268   111028372937  
111028537323   111029153812   111029377405   111029544276   111030104461  
111030254962   111030690135   111031016295   111031150632   111031303126
111013886100   111019437399   111022522567   111024250231   111025362955  
111026455780   111027418960   111027596776   111028053326   111028372959  
111028537389   111029155038   111029377449   111029544300   111030104494  
111030254984   111030690270   111031016330   111031150676   111031303171
111013887549   111019437489   111022522590   111024250343   111025392969  
111026455825   111027418971   111027596787   111028053393   111028372971  
111028537402   111029155094   111029377472   111029544333   111030104506  
111030255840   111030690887   111031016341   111031150711   111031303283
111013887842   111019437557   111022522635   111024253302   111025414234  
111026455881   111027419017   111027596798   111028053449   111028372982  
111028537435   111029155140   111029377517   111029544377   111030104528  
111030255851   111030691451   111031016352   111031150722   111031303351
111013887987   111019437580   111022522703   111024257160   111025418182  
111026456107   111027419040   111027596833   111028053595   111028373040  
111028537446   111029155195   111029377539   111029545200   111030104539  
111030255952   111030691473   111031016363   111031150777   111031303430
111013888214   111019437670   111022522736   111024269006   111025429106  
111026456129   111027419095   111027596844   111028053663   111028373051  
111028537480   111029155892   111029377562   111029545211   111030104551  
111030255985   111030691529   111031016374   111031150845   111031303452
111013888292   111019438367   111022522747   111024270974   111025431468  
111026456332   111027419118   111027596866   111028055069   111028373073  
111028537491   111029156051   111029377641   111029545266   111030104573  
111030256009   111030691530   111031016385   111031150878   111031303463
111013888382   111019438413   111022522758   111024288771   111025431806  
111026456354   111027419129   111027596877   111028055216   111028373129  
111028537503   111029156118   111029377685   111029545288   111030104595  
111030256021   111030691541   111031016408   111031150935   111031303474
111013888540   111019438446   111022522769   111024288838   111025431963  
111026456365   111027419141   111027596901   111028055272   111028373141  
111028537525   111029156242   111029377821   111029545299   111030104607  
111030256032   111030691765   111031016442   111031150968   111031303485
111013888753   111019438468   111022522781   111024289198   111025431985  
111026456523   111027419163   111027596978   111028055643   111028373174  
111028537536   111029156613   111029377865   111029545323   111030104641  
111030256054   111030692047   111031016475   111031150980   111031303508
111013888865   111019438479   111022522792   111024290066   111025432032  
111026456534   111027419174   111027597003   111028056048   111028373365  
111028537547   111029156668   111029377933   111029545345   111030104652  
111030256076   111030693419   111031016497   111031151004   111031303520
111013888887   111019438525   111022523434   111024290415   111025432065  
111026456567   111027419185   111027597047   111028057487   111028373376  
111028537569   111029156725   111029378631   111029546458   111030104663  
111030256111   111030708775   111031016543   111031151015   111031303531
111013889248   111019438570   111022523456   111024290673   111025432481  
111026456590   111027420334   111027597069   111028058332   111028373398  
111028537592   111029157108   111029378642   111029546469   111030104674  
111030256155   111030713063   111031016554   111031151026   111031303597
111013889349   111019438682   111022523478   111024291191   111025432492  
111026456657   111027420389   111027597092   111028058433   111028373411  
111028537626   111029158064   111029378710   111029546481   111030104685  
111030256177   111030746036   111031016565   111031151037   111031303621
111013889350   111019438817   111022523603   111024293014   111025432649  
111026456680   111027420446   111027597104   111028058466   111028373466  
111028537637   111029158075   111029378732   111029546492   111030104708  
111030256199   111030784342   111031016587   111031151048   111031303643
111013889372   111019439199   111022523625   111024293126   111025432683  
111026456905   111027420479   111027597126   111028058477   111028373534  
111028537648   111029158143   111029378743   111029546526   111030104719  
111030256267   111030792420   111031016723   111031151082   111031303654
111013892185   111019439245   111022523670   111024293205   111025432706  
111026456916   111027420525   111027597160   111028058545   111028373589  
111028537660   111029158198   111029378798   111029546661   111030104720  
111030256302   111030816629   111031016734   111031151116   111031303665
111013892297   111019439357   111022523704   111024293339   111025432762  
111026456949   111027420558   111027597171   111028058567   111028373613  
111028537671   111029158244   111029378822   111029546683   111030104731  
111030256346   111030817248   111031016857   111031151497   111031303687

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111013892332   111019439368   111022523726   111024293351   111025433842  
111026457018   111027420569   111027597193   111028059681   111028373635  
111028538087   111029158277   111029378855   111029546706   111030105585  
111030256368   111030823481   111031017016   111031151509   111031303722
111013893322   111019439403   111022523748   111024293430   111025433875  
111026457052   111027420581   111027597227   111028059737   111028373657  
111028538098   111029158288   111029378877   111029546728   111030105620  
111030256526   111030823661   111031017049   111031151521   111031303733
111013893513   111019439414   111022523850   111024293452   111025434157  
111026457096   111027420604   111027597249   111028059759   111028373668  
111028538100   111029158301   111029378888   111029546740   111030105631  
111030256537   111030824190   111031017050   111031151532   111031303744
111013893524   111019439537   111022523939   111024293542   111025436283  
111026457197   111027420626   111027597306   111028060010   111028373882  
111028538133   111029158783   111029378899   111029546751   111030105642  
111030256559   111030826136   111031017072   111031151543   111031303755
111013893591   111019439593   111022523940   111024293586   111025440929  
111026457232   111027420637   111027597384   111028060133   111028373994  
111028538223   111029158840   111029378912   111029546773   111030105686  
111030256560   111030826507   111031017094   111031151611   111031303889
111013893771   111019439649   111022523973   111024294015   111025441234  
111026457243   111027420660   111027597407   111028060144   111028374007  
111028538278   111029158941   111029378989   111029546784   111030105697  
111030256571   111030826552   111031017117   111031151655   111031303890
111013893883   111019439661   111022523984   111024294093   111025442055  
111026457311   111027420671   111027597418   111028060201   111028374052  
111028538290   111029158985   111029378990   111029546795   111030105709  
111030256605   111030827159   111031017139   111031151666   111031303902
111013894008   111019440168   111022524097   111024294206   111025443977  
111026457333   111027420682   111027597452   111028061145   111028374063  
111028538313   111029159043   111029379003   111029546829   111030105721  
111030256649   111030829533   111031017140   111031151677   111031303924
111013894121   111019440214   111022524110   111024294228   111025443988  
111026457434   111027420738   111027597474   111028061257   111028374467  
111028538324   111029159469   111029379014   111029546841   111030105732  
111030256661   111030829623   111031017151   111031151699   111031304015
111013894198   111019440247   111022524154   111024294240   111025444282  
111026457625   111027420749   111027597485   111028062506   111028374478  
111028538335   111029159537   111029379036   111029546863   111030105754  
111030256997   111030830726   111031017173   111031151712   111031304026
111013894266   111019440270   111022524873   111024294352   111025444765  
111026457681   111027420750   111027597496   111028062539   111028374489  
111028538346   111029159560   111029379047   111029546885   111030105811  
111030257000   111030830962   111031017195   111031151723   111031304037
111013895593   111019440304   111022524974   111024294442   111025446026  
111026457726   111027420817   111027597508   111028062540   111028374715  
111028538368   111029159885   111029379058   111029546896   111030105822  
111030257011   111030830984   111031017207   111031151745   111031304048
111013896022   111019441035   111022524985   111024296321   111025446600  
111026457782   111027420851   111027597711   111028064306   111028374816  
111028539639   111029159953   111029379070   111029546931   111030105844  
111030257044   111030831019   111031017229   111031151767   111031304071
111013897348   111019441103   111022525009   111024296354   111025447072  
111026457805   111027420895   111027597788   111028064384   111028374861  
111028539673   111029160078   111029379126   111029546953   111030105901  
111030257055   111030831075   111031017241   111031151802   111031304105
111014112844   111019441136   111022525065   111024296545   111025448286  
111026457849   111027420918   111027597801   111028064654   111028374928  
111028539695   111029160157   111029379148   111029546964   111030105923  
111030257066   111030831255   111031017274   111031151813   111031304127
111014397108   111019441259   111022525076   111024296668   111025448590  
111026457883   111027420930   111027597823   111028064980   111028374962  
111028539707   111029160348   111029379159   111029546997   111030105956  
111030257123   111030831479   111031017353   111031151824   111031304161
111014558130   111019442115   111022525087   111024296770   111025449074  
111026459100   111027420941   111027597845   111028065004   111028374973  
111028539730   111029160551   111029379182   111029547033   111030105978  
111030257145   111030831491   111031017364   111031151868   111031304172
111014614874   111019442463   111022525111   111024296950   111025449119  
111026460067   111027420974   111027597889   111028065149   111028375165  
111028539763   111029161305   111029379193   111029547044   111030105989  
111030257224   111030832436   111031017375   111031151903   111031304206
111014621298   111019442610   111022525133   111024297108   111025449221  
111026460416   111027420996   111027597946   111028065532   111028375211  
111028539785   111029161327   111029379216   111029547066   111030105990  
111030257235   111030832447   111031017386   111031151914   111031304217
111014622222   111019442676   111022525166   111024297175   111025450256  
111026460438   111027421009   111027597968   111028065666   111028375222  
111028539819   111029161462   111029379227   111029547077   111030106025  
111030257257   111030832593   111031017397   111031151925   111031304239
111014622288   111019442733   111022525223   111024297265   111025450324  
111026460641   111027421739   111027597979   111028065699   111028375255  
111028539820   111029161541   111029379250   111029547112   111030106036  
111030257279   111030832638   111031017432   111031151936   111031304251
111014625685   111019443149   111022525278   111024297388   111025450504  
111026460652   111027421762   111027598059   111028066151   111028375604  
111028540732   111029161596   111029379272   111029547189   111030106047  
111030257280   111030833246   111031017443   111031152016   111031304262
111014625810   111019443217   111022525346   111024298626   111025450751  
111026461035   111027421830   111027598060   111028066689   111028375637  
111028540765   111029161709   111029379373   111029547213   111030106070  
111030257291   111030833314   111031017454   111031152184   111031304273
111014625843   111019443385   111022525380   111024298794   111025452247  
111026461057   111027421841   111027598082   111028066768   111028375682  
111028540833   111029161855   111029379407   111029547246   111030106081  
111030257336   111030834832   111031017465   111031152207   111031304318
111014625854   111019444353   111022525458   111024298952   111025452551  
111026461103   111027421874   111027598093   111028066959   111028375693  
111028541205   111029162104   111029379418   111029547257   111030106092  
111030257358   111030834955   111031017476   111031152229   111031304330
111014625865   111019444443   111022526178   111024299548   111025452685  
111026461271   111027421896   111027598105   111028067130   111028375716  
111028541216   111029162159   111029379430   111029547314   111030106104  
111030257369   111030835057   111031017566   111031152230   111031304408
111014625876   111019444465   111022526369   111024299605   111025453327  
111026461484   111027421975   111027598127   111028067332   111028375738  
111028541250   111029162160   111029379485   111029547369   111030106126  
111030257370   111030835068   111031017577   111031152241   111031304442
111014625911   111019444577   111022526460   111024299717   111025453428  
111026461495   111027422000   111027598149   111028068467   111028375828  
111028541272   111029162249   111029379508   111029547370   111030106148  
111030257459   111030835158   111031017588   111031152263   111031304453
111014625933   111019444724   111022526505   111024299795   111025453439  
111026461518   111027422011   111027598150   111028068658   111028375839  
111028541294   111029162418   111029379519   111029547404   111030106159  
111030257471   111030835372   111031017599   111031152308   111031304486
111014625955   111019444735   111022526516   111024299841   111025453967  
111026462069   111027422033   111027598172   111028068669   111028375873  
111028541317   111029162485   111029379520   111029547426   111030106160  
111030257718   111030835417   111031017601   111031152320   111031304510
111014626013   111019444746   111022526561   111024300035   111025454306  
111026462328   111027422044   111027598183   111028068704   111028375907  
111028541339   111029162520   111029379531   111029547459   111030106182  
111030257741   111030835596   111031017612   111031152331   111031304554
111014626091   111019444825   111022526572   111024300046   111025455071  
111026462362   111027422055   111027598194   111028069581   111028375929  
111028541362   111029163431   111029379575   111029547460   111030106193  
111030257752   111030835608   111031017678   111031152342   111031304565
111014626170   111019444904   111022526640   111024300136   111025455093  
111026462777   111027422123   111027598206   111028069659   111028375963  
111028541384   111029163475   111029379586   111029547471   111030106205  
111030257819   111030835811   111031017689   111031152353   111031304576
111014626204   111019447121   111022526651   111024300181   111025455408  
111026462788   111027422134   111027598251   111028069895   111028376504  
111028541407   111029163666   111029379609   111029547493   111030106227  
111030257820   111030835844   111031017690   111031152386   111031304600
111014626215   111019447154   111022527001   111024300237   111025455453  
111026462801   111027422145   111027598284   111028070392   111028376560  
111028541452   111029163701   111029379610   111029547561   111030106249  
111030257831   111030835912   111031017702   111031152869   111031304644
111014626293   111019447187   111022527034   111024301328   111025455554  
111026462823   111027422178   111027598442   111028070527   111028376605  
111028541463   111029163745   111029379621   111029547572   111030106261  
111030257853   111030836014   111031017724   111031153321   111031304655
111014626327   111019447200   111022527045   111024301351   111025455655  
111026462878   111027422235   111027598509   111028070606   111028376638  
111028541485   111029164331   111029379643   111029547583   111030106430  
111030257864   111030837217   111031017746   111031153422   111031304666
111014626349   111019447356   111022527078   111024301564   111025456432  
111026463060   111027422291   111027598532   111028070651   111028376650  
111028541496   111029164397   111029380083   111029547594   111030106463  
111030257921   111030837228   111031017768   111031153758   111031304688
111014626350   111019447840   111022527124   111024301867   111025456904  
111026463071   111027422370   111027598543   111028070819   111028376661  
111028541520   111029164409   111029380409   111029547651   111030106474  
111030257932   111030837295   111031017779   111031153859   111031304891
111014626383   111019447862   111022527191   111024301957   111025457084  
111026463150   111027422448   111027598554   111028071023   111028376672  
111028541553   111029164476   111029380476   111029547662   111030106485  
111030257954   111030837554   111031017791   111031153972   111031304903
111014626428   111019447884   111022527281   111024303072   111025457107  
111026463172   111027422774   111027598587   111028071034   111028376683  
111028541621   111029164487   111029380500   111029547684   111030106508  
111030258382   111030837576   111031017847   111031154388   111031304947
111014626439   111019447918   111022527292   111024303229   111025457376  
111026463239   111027422808   111027598622   111028071393   111028376739  
111028541665   111029165118   111029380555   111029547707   111030106597  
111030258393   111030837802   111031017858   111031154445   111031304969
111014626440   111019448076   111022527315   111024303634   111025457455  
111026463262   111027422819   111027598633   111028071461   111028376964  
111028541744   111029165286   111029380577   111029547718   111030106609  
111030258416   111030837857   111031017869   111031154456   111031305308
111014626473   111019448100   111022527337   111024303713   111025457488  
111026463307   111027423731   111027599016   111028072002   111028377099  
111028541755   111029165321   111029380667   111029547729   111030106676  
111030258427   111030838140   111031017870   111031154737   111031305319
111014626484   111019448111   111022527360   111024303791   111025457590  
111026464038   111027423742   111027599061   111028072260   111028377112  
111028541777   111029165545   111029380678   111029547741   111030106698  
111030258438   111030839051   111031017881   111031154771   111031305320
111014626507   111019448278   111022527382   111024303869   111025458962  
111026464094   111027423775   111027599162   111028072899   111028377178  
111028541812   111029165589   111029380690   111029548898   111030106700  
111030258450   111030839118   111031017915   111031154782   111031305342
111014626552   111019448346   111022527720   111024303881   111025460099  
111026464140   111027423809   111027599195   111028072901   111028377213  
111028541823   111029165668   111029380702   111029548922   111030106711  
111030258461   111030839275   111031017926   111031154816   111031305353
111014626563   111019448379   111022527753   111024304736   111025460853  
111026464162   111027423810   111027599296   111028073003   111028377235  
111028541845   111029165714   111029380746   111029548944   111030106777  
111030258472   111030839668   111031017937   111031154838   111031305364
111014626585   111019449583   111022527854   111024304781   111025460943  
111026464184   111027423832   111027599421   111028073036   111028377246  
111028541878   111029165781   111029380757   111029548955   111030106788  
111030258832   111030840020   111031017948   111031154849   111031305375
111014626743   111019449628   111022527865   111024305614   111025461281  
111026464218   111027423843   111027599904   111028073058   111028377257  
111028541946   111029165893   111029380768   111029548966   111030106801  
111030258854   111030840222   111031017960   111031154872   111031305386
111014626765   111019449640   111022527887   111024305625   111025462046  
111026464409   111027423854   111027600019   111028073070   111028377336  
111028542015   111029165972   111029380779   111029549013   111030106856  
111030258865   111030841346   111031017971   111031154883   111031305397
111014626776   111019449673   111022527944   111024305793   111025463991  
111026464421   111027423865   111027600020   111028073115   111028377370  
111028542026   111029165983   111029380780   111029549068   111030106878  
111030258887   111030842279   111031017993   111031154917   111031305410
111014626787   111019449707   111022527988   111024306187   111025465498  
111026464443   111027423922   111027600413   111028073148   111028377381  
111028543285   111029166074   111029380803   111029549080   111030106902  
111030258898   111030842550   111031018017   111031154962   111031305432
111014626844   111019449741   111022528002   111024306233   111025466321  
111026464511   111027423955   111027600479   111028073159   111028377392  
111028543296   111029166939   111029380836   111029549091   111030106946  
111030258933   111030842976   111031018028   111031154995   111031305454
111014626855   111019449785   111022528057   111024306244   111025466376  
111026465051   111027423966   111027600503   111028073193   111028377415  
111028543308   111029167042   111029380847   111029549114   111030106957  
111030258944   111030843090   111031018039   111031155053   111031305476
111014628565   111019449886   111022528068   111024306312   111025466747  
111026465129   111027423988   111027600514   111028074161   111028377426  
111028543342   111029167200   111029380937   111029549136   111030106979  
111030258966   111030843416   111031018051   111031155558   111031305487
111014628666   111019449976   111022528125   111024306334   111025466905  
111026465141   111027424035   111027600716   111028074217   111028377437  
111028543375   111029167299   111029380971   111029549147   111030106991  
111030258988   111030843539   111031018062   111031155637   111031305498
111014628677   111019449998   111022528372   111024307201   111025467401  
111026465365   111027424046   111027600750   111028074419   111028378135  
111028543397   111029167323   111029380993   111029549169   111030107037  
111030258999   111030843551   111031018073   111031155660   111031305544
111014628712   111019450091   111022528406   111024310193   111025468806  
111026465376   111027424057   111027600907   111028074464   111028378607  
111028543432   111029167424   111029381017   111029549204   111030107082  
111030259013   111030843629   111031018084   111031155693   111031305555
111014628824   111019450136   111022528439   111024310339   111025468817  
111026465400   111027424158   111027600930   111028074633   111028378630  
111028543443   111029167503   111029381129   111029549215   111030107093  
111030259024   111030843708   111031018118   111031155705   111031305588
111014628868   111019450192   111022528563   111024310418   111025468996  
111026465444   111027424170   111027600952   111028074644   111028378663  
111028543465   111029167514   111029381130   111029549226   111030107105  
111030259035   111030843786   111031018129   111031155749   111031305623
111014628970   111019450293   111022528596   111024310429   111025469065  
111026465556   111027424204   111027601009   111028075117   111028378708  
111028543498   111029167570   111029381152   111029549260   111030107127  
111030259046   111030843809   111031018130   111031155783   111031305645
111014628992   111019452059   111022528686   111024310485   111025469100  
111026465578   111027424237   111027601368   111028075139   111028378720  
111028543500   111029167604   111029381163   111029549271   111030107150  
111030259068   111030843810   111031018152   111031155817   111031305678
111014629005   111019453139   111022528721   111024310700   111025469144  
111026465589   111027424259   111027601379   111028076512   111028378731  
111028543566   111029167626   111029381174   111029549305   111030107172  
111030259079   111030843887   111031018163   111031155873   111031305689
111014629038   111019454613   111022528800   111024310755   111025469177  
111026465602   111027424260   111027601380   111028076613   111028378753  
111028543599   111029168852   111029381196   111029549316   111030107194  
111030259091   111030845014   111031018185   111031155884   111031305690
111014629072   111019454668   111022529216   111024310902   111025469537  
111026465624   111027424271   111027601391   111028077074   111028378764  
111028543645   111029168896   111029381242   111029549406   111030107790  
111030259114   111030845070   111031018196   111031155918   111031305779
111014629106   111019454691   111022529227   111024310946   111025470607  
111026465736   111027424305   111027601403   111028077131   111028378832  
111028543724   111029169000   111029381275   111029549451   111030108117  
111030259158   111030846464   111031018242   111031155952   111031305803
111014629139   111019454714   111022529250   111024310957   111025470641  
111026466221   111027424316   111027601458   111028077164   111028378911  
111028543814   111029169358   111029381286   111029549462   111030108599  
111030259169   111030846914   111031018253   111031155996   111031305825
111014629140   111019455300   111022529283   111024311194   111025470708  
111026466287   111027424327   111027601469   111028077311   111028378922  
111028543825   111029169662   111029381321   111029549495   111030108601  
111030259170   111030846925   111031018264   111031156087   111031305836
111014629218   111019458325   111022529339   111024311240   111025471125  
111026466344   111027424350   111027601470   111028079368   111028378933  
111028543847   111029169842   111029381332   111029549518   111030108612  
111030259181   111030847117   111031018275   111031156223   111031305869
111014629263   111019458493   111022529362   111024311701   111025471563  
111026466366   111027424406   111027601526   111028079885   111028378955  
111028543881   111029169910   111029381343   111029549541   111030108645  
111030259215   111030847128   111031018286   111031156324   111031305915
111014629274   111019458842   111022530421   111024311936   111025472609  
111026466502   111027424451   111027601537   111028079919   111028378966  
111028543892   111029170439   111029381354   111029549552   111030108656  
111030259259   111030847207   111031018297   111031156414   111031305926
111014629296   111019458875   111022530498   111024313477   111025472777  
111026466557   111027425823   111027601548   111028080089   111028379057  
111028543926   111029170721   111029382164   111029549697   111030108667  
111030259282   111030847296   111031018321   111031156469   111031305948
111014629319   111019459731   111022530588   111024313488   111025472823  
111026466647   111027425889   111027601559   111028080157   111028379169  
111028543937   111029171519   111029382186   111029549709   111030108678  
111030259305   111030847375   111031018332   111031156548   111031305982
111014630131   111019464591   111022530791   111024313578   111025472867  
111026466658   111027425935   111027601571   111028081585   111028379181  
111028544196   111029171676   111029382197   111029549732   111030108702  
111030259350   111030847500   111031018354   111031156560   111031305993
111014630209   111019464681   111022530847   111024313657   111025473116  
111026467008   111027425957   111027601582   111028081620   111028379226  
111028544264   111029171788   111029382210   111029549800   111030108724  
111030259406   111030847599   111031018376   111031156582   111031306006
111014630434   111019465244   111022530892   111024313736   111025473969  
111026467110   111027425979   111027601616   111028082205   111028379259  
111028544275   111029172026   111029382232   111029549822   111030108735  
111030259451   111030847678   111031018387   111031156593   111031306017
111014630513   111019467976   111022530926   111024313804   111025474320  
111026467132   111027425991   111027601638   111028082216   111028379260  
111028544321   111029172105   111029382254   111029549844   111030108746  
111030259484   111030848152   111031018398   111031156605   111031306039

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111014630546   111019467987   111022530971   111024313837   111025474500  
111026467244   111027426015   111027601717   111028082373   111028379271  
111028544398   111029173140   111029382265   111029549855   111030108768  
111030259495   111030848219   111031018400   111031156661   111031306040
111014630603   111019468090   111022531040   111024314300   111025474577  
111026467277   111027426093   111027601728   111028082485   111028379282  
111028544411   111029173274   111029382276   111029549866   111030108780  
111030259507   111030849366   111031018411   111031156694   111031306051
111014630636   111019468247   111022531107   111024314311   111025476917  
111026467626   111027426138   111027601740   111028082609   111028379305  
111028544433   111029173487   111029382300   111029549967   111030108803  
111030259529   111030849467   111031018433   111031156717   111031306062
111014630973   111019468304   111022531129   111024314377   111025476973  
111026467660   111027426161   111027601762   111028082946   111028379350  
111028544444   111029173667   111029382366   111029549989   111030108858  
111030259541   111030849524   111031018455   111031156807   111031306073
111014630984   111019468348   111022531130   111024314388   111025480417  
111026467705   111027426172   111027601784   111028083138   111028379417  
111028545603   111029173690   111029382388   111029549990   111030108870  
111030259552   111030849603   111031018477   111031156931   111031306095
111014630995   111019468427   111022531231   111024314557   111025480529  
111026467716   111027426206   111027601807   111028090147   111028379451  
111028545625   111029173948   111029382399   111029550015   111030108892  
111030259574   111030849636   111031018488   111031156997   111031306118
111014631020   111019468731   111022531321   111024314568   111025481171  
111026467738   111027426240   111027601986   111028105986   111028379800  
111028545658   111029174242   111029382401   111029550048   111030108915  
111030259608   111030849669   111031018512   111031157033   111031306129
111014631075   111019468742   111022531365   111024314658   111025482239  
111026467783   111027426251   111027602000   111028111769   111028379811  
111028545670   111029174286   111029382456   111029550059   111030108948  
111030259619   111030849670   111031018534   111031157066   111031306141
111014631121   111019468933   111022531400   111024314670   111025482240  
111026468201   111027426284   111027602011   111028114852   111028379877  
111028545692   111029175524   111029382467   111029550071   111030108959  
111030259620   111030849748   111031018545   111031157156   111031306163
111014631143   111019468977   111022531455   111024315008   111025482273  
111026468403   111027426295   111027602044   111028115695   111028379899  
111028545715   111029175579   111029383008   111029550082   111030108960  
111030259697   111030849827   111031018556   111031157190   111031306174
111014631154   111019469181   111022531477   111024315075   111025482341  
111026468436   111027426307   111027602055   111028115819   111028379923  
111028545782   111029175636   111029383019   111029550138   111030108971  
111030259709   111030850863   111031018578   111031157224   111031306185
111014631200   111019469293   111022531703   111024315165   111025482408  
111026468548   111027426330   111027602066   111028116001   111028380587  
111028545816   111029175669   111029383031   111029550161   111030108993  
111030260082   111030850953   111031018589   111031157303   111031306196
111014631244   111019469305   111022531725   111024315323   111025482554  
111026468582   111027426431   111027602088   111028117800   111028380600  
111028545838   111029175760   111029383109   111029550172   111030109039  
111030260105   111030852102   111031018602   111031157426   111031306264
111014631266   111019469811   111022532085   111024316740   111025483195  
111026468672   111027426442   111027602112   111028117901   111028380655  
111028545872   111029175816   111029383132   111029550239   111030109040  
111030260127   111030852427   111031018613   111031157448   111031306275
111014631301   111019469945   111022532186   111024317101   111025483241  
111026469280   111027426453   111027602123   111028117934   111028380688  
111028545894   111029175838   111029383176   111029550251   111030109051  
111030261207   111030852528   111031018624   111031157459   111031306286
111014631479   111019471139   111022532209   111024317460   111025483410  
111026469303   111027426475   111027602156   111028119600   111028380701  
111028545939   111029175850   111029383198   111029550262   111030109095  
111030261218   111030852540   111031018646   111031157516   111031306297
111014631547   111019471173   111022532210   111024317673   111025483533  
111026469471   111027426509   111027602202   111028119611   111028380734  
111028545940   111029175861   111029383266   111029550307   111030109152  
111030261229   111030852618   111031018657   111031157583   111031306310
111014631558   111019471397   111022532287   111024317808   111025483825  
111026470316   111027426532   111027602213   111028119936   111028380756  
111028545962   111029175940   111029383277   111029550329   111030109174  
111030261241   111030852663   111031018680   111031157594   111031306354
111014631626   111019471511   111022532298   111024317965   111025483982  
111026470451   111027426554   111027602246   111028121412   111028380790  
111028545973   111029176143   111029383323   111029550330   111030109185  
111030261252   111030852731   111031018691   111031157628   111031306365
111014632111   111019471588   111022532333   111024318067   111025486086  
111026470495   111027426587   111027602257   111028121478   111028380824  
111028546020   111029176176   111029383378   111029550341   111030109196  
111030261263   111030852809   111031018703   111031157741   111031306398
111014632122   111019472130   111022532366   111024318089   111025486132  
111026470552   111027426598   111027602538   111028121490   111028380835  
111028546064   111029176873   111029383389   111029550352   111030109208  
111030261308   111030852832   111031018714   111031157820   111031306400
111014632144   111019472174   111022532759   111024318090   111025486895  
111026470563   111027426611   111027602550   111028121535   111028380846  
111028546075   111029177133   111029383390   111029550363   111030109231  
111030261331   111030853013   111031018747   111031157886   111031306433
111014632166   111019472220   111022532917   111024318797   111025487504  
111026470619   111027426622   111027602561   111028121670   111028380879  
111028546132   111029179012   111029383479   111029550419   111030109264  
111030261353   111030853091   111031018758   111031157909   111031306444
111014632223   111019472231   111022533020   111024319091   111025488796  
111026470675   111027426633   111027602639   111028122042   111028380880  
111028546154   111029179078   111029383480   111029550453   111030109275  
111030261409   111030853103   111031018770   111031157932   111031306624
111014632267   111019473186   111022533480   111024319495   111025489607  
111026470765   111027426745   111027602640   111028122907   111028380891  
111028546200   111029179089   111029383536   111029550464   111030109297  
111030261476   111030854036   111031018815   111031158045   111031306635
111014632335   111019473221   111022533514   111024319574   111025490115  
111026470877   111027426756   111027602673   111028123201   111028380914  
111028546222   111029179090   111029383569   111029550475   111030109310  
111030261498   111030854159   111031018859   111031158067   111031306703
111014632380   111019473423   111022533536   111024320947   111025490676  
111026471395   111027426789   111027602718   111028123302   111028380947  
111028546255   111029183062   111029383581   111029550509   111030109332  
111030261522   111030854171   111031018871   111031158078   111031306714
111014632425   111019473760   111022533547   111024321296   111025490700  
111026471429   111027426802   111027602729   111028123335   111028380970  
111028546299   111029196549   111029383648   111029550510   111030109354  
111030261533   111030855004   111031018983   111031158270   111031306736
111014632470   111019473827   111022533569   111024321308   111025490799  
111026471452   111027426813   111027602741   111028123391   111028381005  
111028546323   111029205045   111029383671   111029550521   111030109365  
111030261544   111030855015   111031019007   111031158292   111031306758
111014632481   111019474390   111022533581   111024321500   111025490845  
111026471553   111027426824   111027602774   111028124392   111028381016  
111028546334   111029211761   111029383895   111029550543   111030109398  
111030262310   111030855150   111031019029   111031158326   111031308176
111014632537   111019474457   111022533671   111024321689   111025491060  
111026471564   111027426835   111027602785   111028124471   111028381027  
111028546356   111029221379   111029383930   111029550554   111030109400  
111030262321   111030855329   111031019030   111031158348   111031308211
111014632638   111019474648   111022533705   111024321690   111025491992  
111026471597   111027426846   111027602796   111028124897   111028381689  
111028546390   111029225014   111029383952   111029550576   111030109422  
111030262343   111030855925   111031019041   111031158371   111031308233
111014633549   111019474738   111022533727   111024321735   111025492498  
111026471711   111027427184   111027602808   111028124954   111028381713  
111028546402   111029227689   111029383996   111029550600   111030109444  
111030262365   111030855936   111031019063   111031158382   111031308244
111014633617   111019474750   111022533783   111024321847   111025494186  
111026471979   111027427319   111027602831   111028125012   111028381735  
111028546446   111029227690   111029384010   111029550611   111030109466  
111030262400   111030856128   111031019074   111031158393   111031308255
111014633662   111019480308   111022533839   111024321858   111025495558  
111026472183   111027427331   111027602842   111028125371   111028381791  
111028546457   111029227735   111029384054   111029550633   111030109477  
111030262411   111030856241   111031019096   111031158405   111031308301
111014633763   111019497384   111022533840   111024321960   111025495828  
111026472262   111027427476   111027602864   111028125393   111028381847  
111028546468   111029227768   111029384076   111029550677   111030109499  
111030262455   111030856296   111031019120   111031158438   111031308367
111014633820   111019507319   111022533862   111024322275   111025496166  
111026472611   111027427511   111027602875   111028126170   111028381870  
111028546480   111029228129   111029384098   111029550701   111030109501  
111030262466   111030856331   111031019142   111031158449   111031308378
111014633853   111019527636   111022533884   111024322736   111025496177  
111026472644   111027427533   111027602886   111028126529   111028381892  
111028546558   111029228130   111029384100   111029550712   111030109545  
111030262477   111030856689   111031019153   111031158450   111031308402
111014633864   111019540406   111022533895   111024322859   111025496616  
111026472655   111027427599   111027602910   111028126710   111028381904  
111028546592   111029228220   111029384111   111029550745   111030109556  
111030262488   111030857949   111031019164   111031158494   111031308435
111014634078   111019744266   111022533963   111024322950   111025496896  
111026473061   111027427656   111027602932   111028127137   111028381959  
111028546604   111029228231   111029384133   111029550756   111030109567  
111030262501   111030858142   111031019175   111031158506   111031308468
111014634157   111019775743   111022534021   111024323524   111025496908  
111026473184   111027427667   111027602943   111028127272   111028382017  
111028546615   111029228253   111029384144   111029550767   111030109589  
111030262512   111030858186   111031019197   111031158528   111031308480
111014634179   111019776171   111022534065   111024323793   111025498090  
111026473218   111027427678   111027602976   111028127452   111028382556  
111028546660   111029228275   111029384155   111029550790   111030109590  
111030262523   111030858243   111031019210   111031158540   111031308503
111014634191   111019776238   111022534087   111024324659   111025498360  
111026473375   111027427689   111027602998   111028127801   111028382567  
111028546671   111029228286   111029384188   111029550802   111030109668  
111030262534   111030858333   111031019243   111031158607   111031308514
111014634236   111019776249   111022534201   111024324705   111025498494  
111026473409   111027427702   111027603001   111028127935   111028382590  
111028547212   111029228297   111029384212   111029550824   111030109679  
111030262567   111030858502   111031019254   111031158629   111031308536
111014634337   111019776261   111022534234   111024324783   111025499754  
111026473746   111027427713   111027603023   111028128352   111028382602  
111028547245   111029228309   111029384245   111029550846   111030109703  
111030262578   111030858692   111031019276   111031158652   111031308570
111014634461   111019776317   111022534324   111024324974   111025500072  
111026473915   111027427779   111027603034   111028129005   111028382613  
111028547290   111029228310   111029384256   111029550868   111030109747  
111030262589   111030859547   111031019298   111031159305   111031308592
111014634517   111019776362   111022534368   111024325290   111025500195  
111026474051   111027427847   111027603045   111028129296   111028382635  
111028547313   111029228321   111029384470   111029550880   111030109769  
111030262590   111030859660   111031019300   111031159316   111031308637
111014634551   111019776621   111022534436   111024325560   111025500263  
111026474231   111027427869   111027603078   111028129320   111028382680  
111028547324   111029228343   111029384548   111029550891   111030109781  
111030262613   111030859862   111031019311   111031159327   111031308648
111014634641   111019777194   111022534841   111024325717   111025500555  
111026474365   111027427982   111027603089   111028129858   111028382691  
111028547346   111029228354   111029384559   111029550903   111030109792  
111030262657   111030859895   111031019344   111031159338   111031308682
111014634663   111019777543   111022534975   111024328013   111025500623  
111026474422   111027427993   111027603102   111028131198   111028382725  
111028547368   111029228398   111029384560   111029551128   111030109815  
111030262668   111030860415   111031019355   111031159697   111031308727
111014634674   111019777936   111022535077   111024335347   111025500656  
111026474455   111027428679   111027603113   111028131222   111028382736  
111028547447   111029228691   111029384571   111029551139   111030109826  
111030262679   111030860606   111031019366   111031159721   111031308806
111014635125   111019779657   111022535156   111024335369   111025501859  
111026474770   111027428736   111027603124   111028131514   111028382758  
111028547458   111029228714   111029384616   111029551151   111030109860  
111030262691   111030860730   111031019377   111031159743   111031308873
111014635394   111019779972   111022535268   111024353325   111025502513  
111026474815   111027428747   111027603168   111028131569   111028382804  
111028547492   111029228725   111029384649   111029551195   111030109893  
111030262703   111030861225   111031019388   111031159765   111031308884
111014635428   111019781357   111022535279   111024363876   111025503255  
111026474826   111027428770   111027603179   111028132784   111028382815  
111028547560   111029228736   111029384650   111029551207   111030110334  
111030262714   111030861371   111031019399   111031159800   111031308930
111014635440   111019781571   111022535336   111024368411   111025503435  
111026474871   111027428781   111027603191   111028132807   111028382837  
111028547593   111029228747   111029384661   111029551229   111030110626  
111030262725   111030861933   111031019434   111031159822   111031308941
111014635451   111019781650   111022535471   111024379637   111025504009  
111026475007   111027428826   111027603214   111028132818   111028382848  
111028547650   111029228758   111029384672   111029551230   111030110648  
111030262747   111030861955   111031019445   111031159888   111031308985
111014635529   111019781818   111022535505   111024382462   111025504111  
111026475085   111027428860   111027603225   111028134034   111028382871  
111028547706   111029228804   111029384706   111029551241   111030110705  
111030262769   111030862046   111031019467   111031159912   111031308996
111014635552   111019781896   111022535561   111024382899   111025505932  
111026475119   111027428927   111027603247   111028134146   111028382938  
111028547717   111029228826   111029384728   111029551252   111030110716  
111030262792   111030862079   111031019490   111031159945   111031309076
111014635833   111019781986   111022535572   111024382990   111025505965  
111026475153   111027428938   111027603258   111028134214   111028382983  
111028547751   111029228837   111029384739   111029551274   111030110749  
111030262804   111030862136   111031019513   111031160161   111031309098
111014635888   111019782965   111022535932   111024383036   111025506191  
111026475276   111027428949   111027603269   111028134292   111028382994  
111028547773   111029228860   111029384740   111029551285   111030110772  
111030262815   111030862147   111031019524   111031160239   111031309100
111014635967   111019783012   111022535943   111024383070   111025507079  
111026475287   111027428994   111027603270   111028135484   111028383007  
111028547841   111029228871   111029385235   111029551296   111030110794  
111030262859   111030862169   111031019535   111031160307   111031309155
111014636047   111019783045   111022535965   111024383115   111025507080  
111026475322   111027429041   111027603292   111028135596   111028383029  
111028547852   111029228882   111029385279   111029551308   111030110840  
111030262916   111030862260   111031019557   111031160329   111031309166
111014636137   111019783292   111022536001   111024383159   111025507215  
111026475377   111027429052   111027603326   111028135787   111028383052  
111028548112   111029228893   111029385280   111029551319   111030110851  
111030262927   111030867401   111031019568   111031160330   111031309177
111014636340   111019783584   111022536113   111024383193   111025507282  
111026475399   111027429063   111027603337   111028135833   111028383063  
111028548123   111029229300   111029385291   111029551353   111030110862  
111030262938   111030869223   111031019579   111031160341   111031309199
111014636351   111019783685   111022536124   111024383306   111025507316  
111026476738   111027429108   111027603348   111028136014   111028383119  
111028548145   111029229322   111029385314   111029551364   111030110985  
111030263018   111030873857   111031019603   111031160408   111031309201
111014636362   111019783696   111022536135   111024383317   111025507451  
111026476749   111027429142   111027603360   111028136047   111028383131  
111028548156   111029229333   111029385336   111029551409   111030111021  
111030263074   111030876670   111031019726   111031160475   111031309212
111014636463   111019783821   111022536258   111024383362   111025507620  
111026476806   111027429209   111027604721   111028136182   111028383153  
111028548189   111029229388   111029385347   111029551454   111030111032  
111030263085   111030881733   111031019748   111031160486   111031309245
111014636496   111019783832   111022536292   111024383373   111025507732  
111026476963   111027429210   111027604743   111028137374   111028383164  
111028548404   111029229401   111029385381   111029551476   111030111043  
111030263513   111030882295   111031019759   111031160509   111031309256
111014636508   111019784361   111022536326   111024383474   111025508654  
111026477166   111027429243   111027604754   111028137543   111028383254  
111028548437   111029229412   111029385426   111029551498   111030111065  
111030263524   111030891475   111031019760   111031160611   111031309289
111014636519   111019785935   111022536382   111024383834   111025508924  
111026477177   111027429254   111027604765   111028137677   111028383287  
111028548460   111029229423   111029385561   111029551511   111030111076  
111030263546   111030895097   111031019771   111031160633   111031309571
111014636564   111019786194   111022536393   111024383902   111025510185  
111026477212   111027429300   111027604787   111028137969   111028383311  
111028548482   111029229434   111029386001   111029551522   111030111100  
111030263669   111030907518   111031019793   111031160880   111031309627
111014636610   111019788354   111022536416   111024383913   111025510219  
111026477267   111027429311   111027604798   111028138601   111028383333  
111028548516   111029229456   111029386023   111029551544   111030111111  
111030263771   111030907530   111031019805   111031160947   111031309649
111014636777   111019788578   111022536427   111024383924   111025510781  
111026477290   111027429322   111027604800   111028138623   111028383366  
111028548673   111029229490   111029386034   111029551566   111030111155  
111030263827   111030907552   111031019816   111031161049   111031309706
111014636834   111019790504   111022536450   111024384059   111025510826  
111026477302   111027429355   111027604811   111028139219   111028383401  
111028548707   111029229535   111029386090   111029551601   111030111212  
111030263850   111030907563   111031019838   111031161061   111031309795
111014636856   111019790706   111022536472   111024384060   111025511052  
111026477425   111027430009   111027604822   111028140008   111028383456  
111028548718   111029229546   111029386102   111029552972   111030111223  
111030263894   111030907574   111031019850   111031161195   111031309807
111014636878   111019790751   111022536854   111024384262   111025511221  
111026478459   111027430021   111027604844   111028140266   111028384053  
111028548752   111029229557   111029386180   111029553041   111030111234  
111030263940   111030907585   111031019883   111031161230   111031310258
111014636924   111019790762   111022536900   111024384341   111025511434  
111026478594   111027430100   111027604888   111028141010   111028384176  
111028548774   111029229568   111029387002   111029553063   111030111267  
111030263995   111030907620   111031019906   111031161285   111031310292
111014636935   111019790964   111022537394   111024384352   111025513368  
111026478651   111027430144   111027604899   111028141021   111028384198  
111028548785   111029229603   111029387024   111029553085   111030111278  
111030264019   111030907642   111031019939   111031161308   111031310371

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111014636957   111019790997   111022537620   111024384622   111025513391  
111026478707   111027430199   111027604901   111028141177   111028384266  
111028548831   111029229636   111029387057   111029553096   111030111289  
111030264064   111030907675   111031019940   111031161319   111031310427
111014636980   111019791066   111022537721   111024384734   111025514695  
111026478730   111027430234   111027604956   111028141199   111028384277  
111028548954   111029229647   111029387068   111029553119   111030111290  
111030264121   111030907686   111031019951   111031161320   111031310438
111014637206   111019791235   111022537844   111024384835   111025515067  
111026479012   111027430278   111027604978   111028142460   111028384301  
111028548998   111029229906   111029387103   111029553120   111030111302  
111030264233   111030907697   111031019962   111031161375   111031310449
111014637251   111019791268   111022537866   111024384992   111025515078  
111026479449   111027430289   111027604989   111028142639   111028384479  
111028549001   111029229928   111029387125   111029553153   111030111313  
111030264389   111030907709   111031019973   111031161397   111031310450
111014637374   111019792348   111022537912   111024385016   111025515124  
111026479630   111027430302   111027604990   111028142673   111028384480  
111028549203   111029229939   111029387136   111029553164   111030111346  
111030264402   111030907743   111031019984   111031161409   111031310461
111014637565   111019792461   111022538823   111024385151   111025515179  
111026479641   111027430335   111027605047   111028143742   111028384491  
111028549247   111029229962   111029387158   111029553186   111030111357  
111030264457   111030907754   111031019995   111031161421   111031310472
111014637598   111019792797   111022538856   111024385184   111025515191  
111026479696   111027430403   111027605092   111028144271   111028384536  
111028549326   111029230009   111029387169   111029553209   111030111379  
111030264491   111030907765   111031020009   111031161454   111031310506
111014637600   111019793103   111022538878   111024385263   111025515292  
111026479720   111027430458   111027605104   111028144293   111028384547  
111028549348   111029231112   111029387192   111029553232   111030111403  
111030264525   111030907978   111031020043   111031161601   111031310528
111014637701   111019793158   111022539138   111024385410   111025515405  
111026480384   111027430469   111027605137   111028144754   111028384569  
111028549405   111029231123   111029387260   111029553254   111030111414  
111030264536   111030907989   111031020054   111031161634   111031310573
111014637891   111019793260   111022539239   111024385465   111025515416  
111026480474   111027430515   111027605160   111028144877   111028384581  
111028549416   111029231134   111029387271   111029553265   111030111425  
111030264547   111030908003   111031020087   111031161645   111031310607
111014638016   111019794227   111022539295   111024385915   111025515540  
111026480542   111027430605   111027605182   111028145025   111028384648  
111028549551   111029231167   111029387293   111029553287   111030111458  
111030264604   111030908014   111031020100   111031161667   111031310663
111014638128   111019794430   111022539420   111024385937   111025515629  
111026480609   111027430829   111027605205   111028145575   111028384659  
111028549641   111029231189   111029387327   111029553333   111030111469  
111030264693   111030908025   111031020111   111031161678   111031310696
111014638139   111019794485   111022539453   111024385948   111025517036  
111026480777   111027430863   111027605249   111028145711   111028384660  
111028549652   111029231190   111029387350   111029553344   111030111470  
111030264716   111030908036   111031020122   111031161689   111031310720
111014638140   111019794711   111022539521   111024385971   111025517070  
111026480957   111027430874   111027605250   111028145722   111028384671  
111028549674   111029231213   111029387417   111029553377   111030111492  
111030264749   111030908047   111031020133   111031161713   111031310775
111014638195   111019794856   111022539565   111024386039   111025517115  
111026481048   111027431921   111027605294   111028146880   111028384682  
111028549708   111029231235   111029387439   111029553388   111030111537  
111030265021   111030908058   111031020155   111031161746   111031310797
111014638207   111019795048   111022540422   111024386095   111025517238  
111026481071   111027431954   111027605306   111028147500   111028384693  
111028549764   111029231279   111029387451   111029553412   111030111548  
111030265054   111030908069   111031020166   111031161768   111031310887
111014638229   111019795970   111022540578   111024386107   111025517586  
111026481149   111027431987   111027605317   111028147656   111028384727  
111028549922   111029231291   111029387495   111029553434   111030111559  
111030265087   111030908081   111031020188   111031161779   111031310898
111014638263   111019796027   111022540589   111024386174   111025517632  
111026481734   111027432045   111027605373   111028147702   111028384750  
111028549944   111029231303   111029387507   111029553456   111030111571  
111030265100   111030908092   111031020201   111031161780   111031310944
111014638274   111019796162   111022540624   111024386219   111025519050  
111026481767   111027432540   111027605429   111028147948   111028384772  
111028549999   111029231314   111029387518   111029553490   111030111593  
111030265111   111030908104   111031020256   111031161791   111031310955
111014638319   111019796173   111022540758   111024386242   111025519791  
111026481969   111027432551   111027605430   111028148635   111028384817  
111028550025   111029231325   111029387529   111029553502   111030111650  
111030265122   111030908137   111031020278   111031161803   111031310977
111014638331   111019796690   111022540815   111024386433   111025519803  
111026482083   111027432584   111027605441   111028148769   111028384840  
111028550058   111029231358   111029387530   111029553535   111030111661  
111030265133   111030908283   111031020290   111031161825   111031311057
111014638443   111019796779   111022540859   111024386455   111025519814  
111026482106   111027432618   111027605463   111028148905   111028384851  
111028550069   111029231369   111029387541   111029553579   111030111683  
111030265199   111030908328   111031020302   111031161881   111031311068
111014638498   111019797758   111022540860   111024386523   111025521121  
111026482139   111027432629   111027605474   111028148961   111028384907  
111028550070   111029231370   111029387574   111029553591   111030111694  
111030265223   111030908362   111031020335   111031161904   111031311114
111014639141   111019797826   111022540882   111024386635   111025521187  
111026482218   111027432630   111027605485   111028149029   111028384918  
111028550160   111029231381   111029387585   111029553614   111030111706  
111030265245   111030908373   111031020346   111031161948   111031311147
111014639174   111019797859   111022540972   111024386691   111025522829  
111026483084   111027432663   111027605508   111028149041   111028384929  
111028550294   111029231415   111029387732   111029553647   111030111717  
111030265290   111030908384   111031020357   111031161960   111031311181
111014639219   111019804645   111022541276   111024386804   111025524292  
111026483231   111027432696   111027605520   111028149074   111028384952  
111028550317   111029231448   111029387765   111029553658   111030111784  
111030265751   111030908407   111031020368   111031161982   111031311989
111014639231   111019804713   111022541489   111024386826   111025526777  
111026483286   111027432719   111027605531   111028150559   111028384974  
111028550362   111029231459   111029387776   111029553704   111030111807  
111030265773   111030908418   111031020379   111031161993   111031311990
111014639253   111019805185   111022541490   111024387388   111025526788  
111026483321   111027432720   111027605542   111028151639   111028385009  
111028550395   111029231460   111029387787   111029553715   111030111818  
111030265784   111030908586   111031020380   111031162006   111031312047
111014639286   111019805477   111022541502   111024387456   111025526878  
111026483332   111027432731   111027605553   111028152708   111028385010  
111028550687   111029231482   111029387822   111029553737   111030111830  
111030265830   111030908597   111031020403   111031162028   111031312081
111014639354   111019805488   111022541524   111024387467   111025528061  
111026483343   111027432742   111027605575   111028152977   111028385021  
111028550722   111029231527   111029387833   111029553760   111030111852  
111030265841   111030908609   111031020414   111031162039   111031312115
111014639466   111019805657   111022541557   111024387524   111025528184  
111026483365   111027432753   111027605609   111028153091   111028385076  
111028550755   111029231538   111029387844   111029553771   111030111863  
111030265863   111030908610   111031020425   111031162062   111031312148
111014639477   111019806298   111022541636   111024387568   111025528791  
111026483781   111027432764   111027605621   111028153192   111028385111  
111028550766   111029231549   111029387855   111029553793   111030112112  
111030265896   111030908632   111031020447   111031162095   111031312160
111014640042   111019807581   111022541647   111024387614   111025529231  
111026483815   111027432809   111027605755   111028153732   111028385122  
111028550867   111029231561   111029388250   111029553805   111030112178  
111030265964   111030908665   111031020470   111031162107   111031312171
111014640064   111019807660   111022541771   111024387636   111025529983  
111026483927   111027432832   111027605777   111028154586   111028385155  
111028550890   111029231572   111029388261   111029553872   111030112190  
111030265986   111030908687   111031020481   111031162220   111031312216
111014640097   111019807817   111022541805   111024387658   111025531065  
111026483983   111027432843   111027605788   111028154632   111028385481  
111028550913   111029231651   111029388306   111029553883   111030112213  
111030266022   111030908698   111031020492   111031162242   111031312373
111014640132   111019810079   111022542165   111024388086   111025532268  
111026484018   111027432854   111027605812   111028154687   111028385537  
111028550946   111029231662   111029388317   111029553928   111030112224  
111030266189   111030908700   111031020526   111031162297   111031312586
111014640165   111019812161   111022542884   111024388198   111025532415  
111026484063   111027432955   111027605823   111028154867   111028385559  
111028550979   111029231729   111029388328   111029553939   111030112235  
111030266190   111030908711   111031020650   111031162309   111031313082
111014640198   111019812273   111022542895   111024388334   111025532437  
111026484175   111027432977   111027605856   111028155419   111028385560  
111028551004   111029231741   111029388339   111029553940   111030112246  
111030266213   111030908722   111031020661   111031162332   111031313093
111014640244   111019813498   111022542963   111024388356   111025532527  
111026484209   111027432999   111027605890   111028156050   111028385571  
111028551093   111029231752   111029388430   111029553962   111030112336  
111030266257   111030908744   111031020672   111031162343   111031313138
111014640255   111019813746   111022542974   111024388637   111025532572  
111026484243   111027433002   111027605980   111028156162   111028385627  
111028551116   111029231774   111029388452   111029553984   111030112369  
111030266279   111030908755   111031020694   111031162961   111031313172
111014640323   111019813904   111022543009   111024388705   111025532583  
111026484524   111027433013   111027606004   111028156308   111028385649  
111028551127   111029231808   111029388485   111029554019   111030112370  
111030266325   111030908766   111031020717   111031162972   111031313228
111014640334   111019813915   111022543054   111024389111   111025532796  
111026484580   111027433024   111027606037   111028156634   111028385661  
111028551161   111029231842   111029388496   111029554053   111030112381  
111030266347   111030908777   111031020728   111031163366   111031313240
111014640356   111019814927   111022543098   111024389177   111025532875  
111026484771   111027433114   111027606071   111028156735   111028385683  
111028551194   111029231853   111029388519   111029554086   111030112426  
111030266358   111030908788   111031020739   111031163377   111031313284
111014640581   111019815355   111022543100   111024389302   111025533551  
111026484872   111027433169   111027606105   111028156915   111028385739  
111028551239   111029231864   111029388542   111029554121   111030112437  
111030266538   111030908812   111031020795   111031163423   111031313352
111014640626   111019815434   111022543133   111024389346   111025534068  
111026484940   111027433192   111027606116   111028157174   111028385740  
111028551262   111029232304   111029388564   111029554592   111030112448  
111030266549   111030908834   111031020807   111031163456   111031313374
111014640637   111019816851   111022543201   111024389616   111025534204  
111026485569   111027433204   111027606138   111028157264   111028385773  
111028551284   111029232517   111029388575   111029554604   111030112493  
111030266550   111030908845   111031020818   111031163467   111031313396
111014640648   111019817133   111022543234   111024389638   111025534248  
111026485581   111027433215   111027606149   111028157321   111028385784  
111028551307   111029232584   111029388643   111029554615   111030112561  
111030266561   111030908867   111031020829   111031163490   111031313431
111014641076   111019817223   111022543267   111024389908   111025535238  
111026485592   111027433237   111027606150   111028158311   111028385829  
111028551318   111029232595   111029388665   111029554659   111030112628  
111030266606   111030908889   111031020830   111031163502   111031313600
111014641122   111019818123   111022543324   111024390045   111025535283  
111026486212   111027433293   111027606206   111028158636   111028385841  
111028551341   111029232630   111029389150   111029554660   111030112662  
111030266707   111030908913   111031020841   111031163513   111031313611
111014641199   111019818831   111022543515   111024390056   111025537319  
111026486223   111027433327   111027606228   111028158647   111028386145  
111028551352   111029232641   111029389161   111029554671   111030112684  
111030266752   111030909149   111031020852   111031163524   111031313633
111014641201   111019818853   111022543751   111024390157   111025537982  
111026486245   111027433866   111027606251   111028158670   111028386178  
111028551363   111029232663   111029389194   111029554682   111030112695  
111030266763   111030909172   111031020874   111031163535   111031313677
111014641212   111019819618   111022543795   111024390168   111025538028  
111026486302   111027433877   111027606262   111028159378   111028386190  
111028551419   111029232753   111029389206   111029554705   111030112707  
111030266853   111030909183   111031020885   111031163579   111031313745
111014641313   111019819685   111022543818   111024390179   111025538220  
111026486324   111027433945   111027606273   111028159536   111028386202  
111028551420   111029232786   111029389240   111029554716   111030112730  
111030267001   111030909194   111031020896   111031163580   111031313802
111014641571   111019819821   111022544280   111024390180   111025538242  
111026486368   111027434081   111027606712   111028159996   111028386235  
111028551431   111029232821   111029389262   111029554738   111030112752  
111030267056   111030909206   111031020919   111031163591   111031313835
111014641706   111019819922   111022544303   111024390360   111025538264  
111026487358   111027434216   111027606723   111028161393   111028386268  
111028551453   111029232854   111029389284   111029554772   111030113102  
111030267089   111030909217   111031020931   111031163603   111031313846
111014641818   111019820430   111022544325   111024390382   111025538286  
111026487460   111027434227   111027606767   111028161472   111028386279  
111028551532   111029232955   111029389868   111029554794   111030113124  
111030267102   111030909228   111031020953   111031163614   111031313868
111014641953   111019820452   111022544336   111024390595   111025538916  
111026487527   111027434250   111027606789   111028161708   111028386280  
111028551543   111029233013   111029389880   111029554806   111030113225  
111030267113   111030909239   111031020964   111031163625   111031314151
111014642279   111019820542   111022544505   111024390696   111025538972  
111026487628   111027434306   111027606813   111028161999   111028386314  
111028551565   111029233181   111029389903   111029554851   111030113236  
111030267135   111030909240   111031020975   111031163636   111031314173
111014642314   111019820889   111022544538   111024390797   111025539052  
111026487932   111027434317   111027606857   111028162136   111028386369  
111028551576   111029233462   111029389936   111029554873   111030113281  
111030267168   111030909251   111031020997   111031163984   111031314218
111014642392   111019820968   111022544572   111024391552   111025539502  
111026487965   111027434384   111027606868   111028162260   111028386381  
111028551587   111029233473   111029389958   111029554918   111030113292  
111030267551   111030909284   111031021044   111031163995   111031314577
111014642437   111019821329   111022544583   111024391563   111025540504  
111026488012   111027434407   111027606925   111028162406   111028386392  
111028551600   111029233484   111029390163   111029554930   111030113315  
111030267618   111030909295   111031021055   111031164097   111031314634
111014642493   111019821352   111022544594   111024391608   111025540616  
111026488023   111027434429   111027606958   111028162440   111028386404  
111028552544   111029233495   111029390219   111029554941   111030113326  
111030267629   111030909307   111031021066   111031164110   111031314645
111014642561   111019821565   111022544651   111024391664   111025541842  
111026488045   111027434430   111027606969   111028162642   111028386415  
111028552612   111029233507   111029390297   111029554963   111030113337  
111030267630   111030909318   111031021088   111031164176   111031314702
111014642673   111019822432   111022544673   111024391990   111025542382  
111026488102   111027434452   111027607016   111028162721   111028387258  
111028552634   111029233518   111029390343   111029554974   111030113348  
111030267663   111030909329   111031021101   111031164200   111031314724
111014642707   111019822971   111022544752   111024392115   111025542551  
111026488146   111027434485   111027607027   111028162855   111028387281  
111028552645   111029233541   111029390398   111029554985   111030113359  
111030267685   111030909341   111031021145   111031164222   111031314735
111014642729   111019824434   111022544774   111024392182   111025542641  
111026488180   111027434496   111027607038   111028163069   111028387304  
111028552667   111029233563   111029390477   111029555009   111030113371  
111030267720   111030909352   111031021156   111031164255   111031314746
111014642752   111019824603   111022544808   111024392700   111025542731  
111026488247   111027434698   111027607050   111028163081   111028387348  
111028552690   111029233585   111029390613   111029555054   111030113438  
111030267753   111030909363   111031021167   111031164312   111031314779
111014642763   111019824748   111022544819   111024392788   111025542753  
111026488281   111027434722   111027607061   111028163205   111028387708  
111028552713   111029233596   111029390770   111029555065   111030113449  
111030267764   111030909374   111031021178   111031164323   111031314780
111014642796   111019824850   111022544886   111024392799   111025542977  
111026488348   111027434744   111027607083   111028163216   111028387719  
111028552746   111029233631   111029390792   111029555469   111030113461  
111030267786   111030909385   111031021202   111031164345   111031314803
111014642819   111019824962   111022545562   111024392924   111025543035  
111026488416   111027434766   111027607117   111028163238   111028387720  
111028552768   111029233642   111029390826   111029555470   111030113483  
111030267809   111030909396   111031021213   111031164356   111031314814
111014642875   111019825772   111022545696   111024392935   111025544159  
111026488472   111027434788   111027607128   111028163373   111028387786  
111028552779   111029233664   111029390848   111029555492   111030113494  
111030267810   111030909408   111031021268   111031164367   111031314825
111014642909   111019826414   111022545898   111024393026   111025544564  
111026489136   111027434878   111027607162   111028163823   111028387810  
111028552780   111029233697   111029390916   111029555504   111030113719  
111030267821   111030909419   111031021279   111031164378   111031314847
111014642910   111019826504   111022545900   111024393037   111025544575  
111026489945   111027434890   111027607173   111028163867   111028387821  
111028552803   111029233709   111029390938   111029555526   111030113764  
111030268282   111030909431   111031021291   111031164402   111031314869
111014642932   111019826537   111022545922   111024393161   111025544643  
111026490015   111027434935   111027607184   111028163889   111028387887  
111028552836   111029233721   111029390950   111029555537   111030113775  
111030268327   111030909442   111031021303   111031164491   111031314870
111014642943   111019826582   111022545999   111024393554   111025544777  
111026490037   111027434957   111027607195   111028164127   111028387900  
111028552847   111029233743   111029391018   111029555559   111030113797  
111030268350   111030909464   111031021325   111031164514   111031314926
111014643056   111019827538   111022546035   111024393655   111025548311  
111026490093   111027434991   111027607207   111028164183   111028387911  
111028552858   111029233754   111029391029   111029555560   111030113809  
111030268428   111030909475   111031021336   111031164525   111031314937
111014643078   111019827639   111022546079   111024393734   111025548962  
111026490194   111027435060   111027608501   111028164284   111028387955  
111028552869   111029233798   111029391030   111029555605   111030113821  
111030268462   111030909701   111031021369   111031164660   111031314959
111014643089   111019827752   111022546103   111024393778   111025549031  
111026490284   111027435105   111027608523   111028164341   111028387966  
111028552881   111029233800   111029391041   111029555683   111030113843  
111030268530   111030909712   111031021370   111031164862   111031314960

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111014643090   111019827932   111022546181   111024393835   111025549266  
111026490307   111027435172   111027608578   111028164396   111028388136  
111028552904   111029233811   111029391074   111029555706   111030113854  
111030268563   111030909723   111031021381   111031164873   111031314971
111014643113   111019828113   111022546204   111024393879   111025549547  
111026491881   111027435273   111027608613   111028165139   111028388158  
111028552926   111029233822   111029391085   111029555885   111030113876  
111030268585   111030909734   111031021392   111031164952   111031314982
111014643124   111019828258   111022546215   111024393914   111025549671  
111026491993   111027435363   111027608635   111028165410   111028388170  
111028553040   111029233844   111029391096   111029555896   111030113887  
111030268596   111030909756   111031021404   111031164974   111031314993
111014643135   111019828281   111022546237   111024394713   111025549895  
111026492028   111027435374   111027608680   111028165555   111028388181  
111028553062   111029233855   111029391108   111029555908   111030114013  
111030268608   111030909767   111031021415   111031165009   111031315028
111014643157   111019828393   111022546260   111024394779   111025550932  
111026492040   111027435396   111027608703   111028166017   111028388192  
111028553084   111029233877   111029391120   111029555920   111030114091  
111030268642   111030909778   111031021426   111031165021   111031315040
111014643258   111019829204   111022546305   111024395040   111025551023  
111026492321   111027435431   111027608758   111028166130   111028388237  
111028553095   111029233888   111029391131   111029555953   111030114114  
111030268653   111030909789   111031021437   111031165054   111031315152
111014643348   111019829653   111022546417   111024395073   111025551124  
111026492354   111027436623   111027609018   111028166635   111028388282  
111028553107   111029233923   111029391175   111029556011   111030114125  
111030268709   111030909790   111031021448   111031165100   111031315185
111014643360   111019831409   111022546710   111024395871   111025551168  
111026492646   111027436645   111027609085   111028166668   111028388338  
111028553118   111029233934   111029391210   111029556022   111030114158  
111030268721   111030909813   111031021459   111031165111   111031315219
111014643427   111019831746   111022546732   111024395927   111025551179  
111026493029   111027436702   111027609108   111028167489   111028388383  
111028553376   111029233956   111029391254   111029556101   111030114169  
111030268776   111030909824   111031021460   111031165122   111031315220
111014643461   111019831937   111022546754   111024396030   111025551214  
111026493052   111027436757   111027609120   111028167591   111028388394  
111028553433   111029233967   111029391265   111029556123   111030114170  
111030268798   111030909835   111031021471   111031165133   111031315275
111014643472   111019831948   111022546776   111024396120   111025551382  
111026493119   111027436779   111027609131   111028167658   111028388473  
111028553646   111029233990   111029391276   111029556156   111030114204  
111030268855   111030909846   111031021516   111031165166   111031315310
111014643494   111019832398   111022546888   111024396209   111025552057  
111026493579   111027436803   111027609142   111028167726   111028388518  
111028553668   111029234036   111029391490   111029556235   111030114248  
111030268877   111030909868   111031021538   111031165234   111031315332
111014643528   111019832444   111022546901   111024396221   111025552574  
111026493636   111027436881   111027609232   111028167906   111028388529  
111028553679   111029234047   111029391513   111029556291   111030114259  
111030268934   111030909879   111031021549   111031165245   111031315343
111014643562   111019832725   111022546923   111024396311   111025552754  
111026493704   111027436904   111027609467   111028168446   111028388574  
111028553680   111029234058   111029391524   111029556358   111030114394  
111030268956   111030909903   111031021561   111031165256   111031315422
111014643595   111019834996   111022546990   111024396344   111025553687  
111026494176   111027436926   111027609478   111028168547   111028388596  
111028553691   111029234069   111029391557   111029556381   111030114417  
111030268978   111030909925   111031021572   111031165267   111031315613
111014643607   111019835201   111022547025   111024396377   111025553733  
111026494233   111027436948   111027609489   111028168738   111028388608  
111028553703   111029234092   111029391568   111029556392   111030114428  
111030269003   111030909936   111031021583   111031165278   111031315703
111014643630   111019835380   111022547081   111024396456   111025555106  
111026494288   111027436993   111027609490   111028168750   111028388619  
111028553725   111029234799   111029391962   111029556404   111030114484  
111030269058   111030909947   111031021594   111031165289   111031315792
111014643663   111019835414   111022547193   111024396489   111025555555  
111026494301   111027437040   111027609502   111028169199   111028389014  
111028553848   111029234801   111029391995   111029556415   111030114552  
111030269069   111030909992   111031021606   111031165302   111031315815
111014643674   111019835593   111022547227   111024396535   111025555689  
111026494367   111027437062   111027609535   111028169234   111028389047  
111028553871   111029234812   111029392008   111029556459   111030114596  
111030269126   111030910006   111031021617   111031165324   111031315826
111014643696   111019835638   111022547249   111024396805   111025556118  
111026494480   111027437129   111027609568   111028169739   111028389070  
111028553916   111029234902   111029392019   111029556516   111030114686  
111030269159   111030910028   111031021628   111031165335   111031315837
111014643775   111019835672   111022547340   111024396827   111025556387  
111026494525   111027437163   111027609580   111028170179   111028389553  
111028553927   111029234913   111029392020   111029556527   111030114709  
111030269182   111030910039   111031021639   111031165391   111031316423
111014643786   111019836493   111022547834   111024396917   111025557579  
111026494558   111027437174   111027609591   111028170225   111028389564  
111028553950   111029234924   111029392031   111029556550   111030114899  
111030269597   111030910040   111031021640   111031165403   111031316546
111014643809   111019836516   111022547991   111024397233   111025557681  
111026494783   111027437185   111027609625   111028170315   111028389597  
111028553994   111029234946   111029392121   111029556583   111030114923  
111030269621   111030910062   111031021651   111031165874   111031316579
111014643832   111019836820   111022548082   111024397413   111025560652  
111026494930   111027437220   111027609636   111028170360   111028389610  
111028554018   111029234991   111029392143   111029556628   111030114967  
111030269665   111030910095   111031021673   111031165920   111031316614
111014644057   111019923962   111022548105   111024397985   111025560674  
111026494985   111027437275   111027609670   111028170382   111028389621  
111028554029   111029235026   111029392176   111029556673   111030114978  
111030269676   111030910107   111031021707   111031165953   111031316658
111014644079   111019995433   111022548116   111024398009   111025561473  
111026495009   111027437286   111027609681   111028170696   111028389643  
111028554467   111029235048   111029392187   111029556695   111030115137  
111030269700   111030910118   111031021718   111031166011   111031316692
111014644091   111019995466   111022548217   111024398076   111025561552  
111026495379   111027437310   111027609704   111028172508   111028389676  
111028554580   111029235059   111029392233   111029556785   111030115148  
111030269711   111030910129   111031021730   111031166055   111031316838
111014644103   111019995499   111022548341   111024398267   111025563420  
111026495391   111027437332   111027609726   111028172643   111028389687  
111028554658   111029235183   111029392255   111029556910   111030115171  
111030269744   111030910141   111031021741   111031166099   111031317008
111014644125   111019998391   111022548363   111024398874   111025566052  
111026495458   111027437387   111027609759   111028173127   111028389711  
111028554681   111029235194   111029392266   111029556921   111030115182  
111030269766   111030910231   111031021752   111031166167   111031317053
111014644136   111019999752   111022548385   111024399011   111025567301  
111026495571   111027437398   111027609793   111028173161   111028389744  
111028554782   111029235217   111029392312   111029557067   111030115193  
111030269799   111030910242   111031021842   111031166190   111031317075
111014644204   111020000027   111022548442   111024399044   111025568593  
111026495706   111027437411   111027609805   111028173699   111028389755  
111028554816   111029235228   111029392356   111029557078   111030115205  
111030269812   111030910264   111031021853   111031166303   111031317097
111014644293   111020001578   111022548475   111024400115   111025568852  
111026495728   111027437444   111027609816   111028173745   111028389766  
111028554827   111029235240   111029392378   111029557089   111030115216  
111030269845   111030910275   111031021864   111031166325   111031317121
111014644338   111020001602   111022548509   111024400171   111025568919  
111026495740   111027437501   111027609827   111028173846   111028389799  
111028554872   111029235262   111029392389   111029557090   111030115227  
111030269856   111030910286   111031021897   111031166336   111031317165
111014644349   111020001668   111022548510   111024400553   111025568997  
111026495863   111027437534   111027609838   111028174397   111028389801  
111028554940   111029235284   111029392435   111029557102   111030115317  
111030269889   111030910297   111031021909   111031166549   111031317187
111014644361   111020002186   111022548576   111024400687   111025569730  
111026495920   111027438175   111027609894   111028174443   111028389845  
111028554973   111029235295   111029392514   111029557124   111030115328  
111030269957   111030910309   111031021910   111031166572   111031317222
111014645328   111020003053   111022548600   111024400788   111025569909  
111026495942   111027438209   111027609928   111028174454   111028389856  
111028555110   111029235329   111029392558   111029557157   111030115339  
111030269979   111030910310   111031021921   111031166594   111031317244
111014645339   111020003716   111022548611   111024401475   111025570248  
111026496011   111027438210   111027609973   111028174465   111028389867  
111028555503   111029235352   111029392569   111029557168   111030115362  
111030270061   111030910321   111031021932   111031166606   111031317323
111014645351   111020006573   111022548936   111024401756   111025570271  
111026496022   111027438221   111027609984   111028174498   111028389878  
111028555569   111029235385   111029392570   111029557191   111030115373  
111030270252   111030910332   111031021943   111031166617   111031317334
111014645362   111020007349   111022548947   111024401789   111025570495  
111026496033   111027438232   111027610032   111028174566   111028389890  
111028555626   111029235408   111029392615   111029557203   111030115485  
111030270319   111030910354   111031021965   111031166639   111031317345
111014645429   111020007743   111022548981   111024401857   111025570697  
111026496044   111027438287   111027610043   111028174588   111028389902  
111028555671   111029235419   111029392648   111029557214   111030115496  
111030270320   111030910365   111031021976   111031166662   111031317367
111014645508   111020007923   111022549016   111024402364   111025570787  
111026496077   111027438355   111027610065   111028175174   111028389935  
111028555749   111029235431   111029392659   111029557359   111030115531  
111030270364   111030910387   111031021998   111031166684   111031317389
111014645520   111020009835   111022549061   111024403264   111025571126  
111026496112   111027438377   111027610076   111028175321   111028389946  
111028555761   111029235486   111029392660   111029557371   111030115542  
111030270397   111030910477   111031022012   111031166730   111031317402
111014645621   111020009936   111022549072   111024403321   111025571160  
111026496594   111027438412   111027610098   111028175927   111028389957  
111028555772   111029235497   111029392671   111029557393   111030115553  
111030270577   111030910488   111031022023   111031166752   111031317413
111014645643   111020010297   111022549083   111024403354   111025573094  
111026496651   111027438423   111027610166   111028175972   111028390027  
111028555783   111029235509   111029392716   111029557674   111030115597  
111030270588   111030910499   111031022034   111031166774   111031317435
111014645676   111020013683   111022549094   111024403387   111025573409  
111026496875   111027438434   111027610346   111028176355   111028390038  
111028556065   111029235521   111029392738   111029557685   111030115744  
111030270656   111030910501   111031022045   111031166796   111031317446
111014645733   111020015236   111022549106   111024403398   111025574859  
111026496897   111027438456   111027610672   111028176366   111028390050  
111028556098   111029235543   111029392772   111029557696   111030115867  
111030270690   111030910512   111031022078   111031166820   111031317457
111014645766   111020015618   111022549195   111024403422   111025574916  
111026496954   111027438467   111027610841   111028176760   111028390106  
111028556111   111029235554   111029392794   111029557708   111030115890  
111030270779   111030910523   111031022090   111031166831   111031317547
111014645889   111020015843   111022549263   111024403444   111025574938  
111026497225   111027438489   111027610908   111028176906   111028390128  
111028556122   111029235565   111029392806   111029557719   111030115902  
111030270993   111030910567   111031022102   111031166853   111031317558
111014645935   111020016776   111022549296   111024403512   111025574961  
111026497247   111027438490   111027610920   111028176917   111028390140  
111028556133   111029235576   111029392828   111029557720   111030115935  
111030271051   111030910578   111031022124   111031166897   111031317569
111014645957   111020017676   111022549308   111024403703   111025575591  
111026497258   111027438524   111027610997   111028177008   111028390151  
111028556199   111029235587   111029392840   111029557832   111030115968  
111030271073   111030910602   111031022146   111031167135   111031317570
111014646071   111020019825   111022549353   111024403747   111025576109  
111026497382   111027438557   111027611022   111028177266   111028390162  
111028556201   111029235655   111029392895   111029557854   111030115980  
111030271095   111030910624   111031022157   111031167157   111031317581
111014646161   111020020063   111022549432   111024403859   111025576110  
111026497416   111027439233   111027611033   111028177389   111028390218  
111028556212   111029235699   111029392918   111029557876   111030115991  
111030271141   111030910635   111031022168   111031167168   111031317604
111014646172   111020022560   111022549454   111024403905   111025576413  
111026497562   111027439255   111027611077   111028177569   111028390229  
111028556313   111029236151   111029392930   111029557898   111030116015  
111030271196   111030910646   111031022179   111031167180   111031317615
111014646206   111020022593   111022549588   111024403927   111025576761  
111026497753   111027439266   111027611123   111028178627   111028390230  
111028556324   111029236207   111029392941   111029557911   111030116026  
111030271264   111030910657   111031022191   111031167203   111031317637
111014646228   111020023123   111022549612   111024404018   111025576806  
111026497832   111027439323   111027611134   111028178807   111028390241  
111028556391   111029236241   111029392952   111029557922   111030116048  
111030271309   111030910679   111031022225   111031167247   111031317648
111014646240   111020023774   111022549690   111024404029   111025576862  
111026498002   111027439367   111027611381   111028179336   111028390252  
111028556582   111029236252   111029392963   111029557933   111030116060  
111030271310   111030910680   111031022258   111031167337   111031317659
111014646307   111020024113   111022549779   111024404041   111025577650  
111026498125   111027439378   111027611392   111028179561   111028390285  
111028556605   111029236308   111029392996   111029557944   111030116082  
111030271365   111030910691   111031022269   111031167359   111031317671
111014646341   111020024146   111022549780   111024404311   111025577762  
111026498147   111027439389   111027611404   111028179640   111028390308  
111028556650   111029236353   111029393010   111029557966   111030116093  
111030271387   111030910950   111031022270   111031167371   111031317705
111014646374   111020024225   111022549814   111024404524   111025578112  
111026498406   111027439402   111027611415   111028179662   111028390320  
111028556717   111029236397   111029393021   111029557988   111030116116  
111030271398   111030910994   111031022281   111031167494   111031317884
111014646396   111020026766   111022549926   111024404760   111025578820  
111026498451   111027439435   111027611437   111028179673   111028390735  
111028556751   111029236421   111029393896   111029558002   111030116150  
111030271400   111030911007   111031022304   111031167810   111031317952
111014646453   111020027969   111022550434   111024405356   111025579258  
111026499216   111027439446   111027611459   111028180451   111028390746  
111028556762   111029236432   111029393920   111029558035   111030116172  
111030271411   111030911029   111031022315   111031167854   111031317985
111014646464   111020028049   111022550557   111024405378   111025580339  
111026499249   111027439570   111027611493   111028180495   111028390791  
111028556773   111029236476   111029393942   111029558068   111030116183  
111030271488   111030911030   111031022326   111031167865   111031318009
111014646510   111020028667   111022550658   111024405952   111025582421  
111026499283   111027439581   111027611538   111028181474   111028391040  
111028556784   111029236498   111029393953   111029558080   111030116206  
111030271501   111030911052   111031022337   111031167887   111031318054
111014646622   111020029130   111022550827   111024406032   111025583567  
111026499306   111027439671   111027611550   111028181575   111028391095  
111028556795   111029236500   111029393975   111029558091   111030116239  
111030271534   111030911074   111031022359   111031167922   111031318065
111014647971   111020029837   111022550849   111024406087   111025584243  
111026499339   111027439794   111027611617   111028181597   111028391107  
111028556818   111029236522   111029393997   111029558507   111030116240  
111030271589   111030911085   111031022360   111031167999   111031318122
111014648017   111020030941   111022550872   111024406133   111025584603  
111026499362   111027439806   111027611695   111028181632   111028391130  
111028556829   111029236544   111029394022   111029558518   111030116251  
111030271613   111030911096   111031022371   111031168002   111031318267
111014648039   111020031009   111022550894   111024406199   111025586188  
111026499441   111027439817   111027611718   111028181676   111028391152  
111028556830   111029236555   111029394033   111029558529   111030116262  
111030271635   111030911119   111031022416   111031168024   111031318616
111014648130   111020032561   111022550995   111024406830   111025587628  
111026499452   111027441146   111027611752   111028181902   111028391163  
111028556841   111029236566   111029394044   111029558530   111030116273  
111030271679   111030911120   111031022427   111031168237   111031318627
111014648219   111020165029   111022551110   111024407033   111025587639  
111026499519   111027441225   111027611774   111028181980   111028391174  
111028556852   111029236599   111029394066   111029558574   111030116295  
111030271725   111030911142   111031022438   111031168271   111031318649
111014648220   111020172072   111022551121   111024407123   111025588843  
111026499553   111027441269   111027611808   111028182060   111028391185  
111028556874   111029236656   111029394077   111029558596   111030116318  
111030271769   111030911153   111031022450   111031168316   111031318694
111014648253   111020303900   111022551187   111024407460   111025588999  
111026499665   111027441304   111027612416   111028182082   111028391208  
111028556885   111029236678   111029394099   111029558642   111030116341  
111030271770   111030911175   111031022461   111031168338   111031318728
111014648286   111020345579   111022551222   111024407482   111025589912  
111026499687   111027441326   111027612595   111028182183   111028391219  
111028556919   111029236689   111029394112   111029558675   111030116396  
111030271781   111030911186   111031022483   111031168349   111031318762
111014648365   111020350115   111022551244   111024407820   111025589967  
111026499722   111027441337   111027612663   111028182318   111028391220  
111028556920   111029236702   111029394123   111029558732   111030116408  
111030271804   111030911197   111031022506   111031168372   111031318795
111014648376   111020351330   111022551312   111024407910   111025590004  
111026499924   111027441405   111027612674   111028183465   111028391231  
111028556942   111029236713   111029394156   111029558754   111030116420  
111030271815   111030911209   111031022528   111031168709   111031318818
111014648387   111020352038   111022551323   111024407932   111025590093  
111026499957   111027441427   111027612685   111028183577   111028391253  
111028556953   111029237095   111029394167   111029558787   111030116453  
111030271837   111030911232   111031022539   111031168721   111031318874
111014648400   111020352465   111022551334   111024407965   111025590497  
111026500040   111027441449   111027612708   111028183612   111028391488  
111028556997   111029237152   111029394178   111029558844   111030116475  
111030271859   111030911254   111031022551   111031168855   111031318920
111014648422   111020353400   111022551356   111024408067   111025590509  
111026500118   111027441461   111027612719   111028184006   111028391512  
111028557033   111029237174   111029394189   111029558877   111030116497  
111030271893   111030911265   111031022584   111031168866   111031318975
111014648444   111020356784   111022551389   111024408191   111025591836  
111026500130   111027441472   111027612720   111028184062   111028391545  
111028557044   111029237196   111029394213   111029558888   111030116510  
111030272366   111030911276   111031022595   111031168877   111031318986

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111014648466   111020356841   111022551446   111024408371   111025591870  
111026500196   111027441517   111027612753   111028184141   111028391556  
111028557055   111029237231   111029394224   111029558899   111030116543  
111030272399   111030911287   111031022607   111031168888   111031318997
111014648826   111020358528   111022551480   111024408674   111025593467  
111026500297   111027441539   111027612764   111028184152   111028391578  
111028557077   111029237242   111029394257   111029558912   111030116554  
111030272423   111030911298   111031022618   111031168923   111031319022
111014648837   111020359563   111022551491   111024408696   111025593490  
111026500400   111027441562   111027612775   111028184286   111028391624  
111028557088   111029237275   111029394291   111029558945   111030116576  
111030272456   111030911311   111031022629   111031168956   111031319044
111014648848   111020359899   111022551547   111024408966   111025594648  
111026500477   111027441584   111027612786   111028184309   111028391635  
111028557101   111029237286   111029394336   111029559216   111030116600  
111030272524   111030911412   111031022641   111031169902   111031319055
111014648916   111020364154   111022551592   111024409024   111025594851  
111026500657   111027441865   111027612810   111028184411   111028391668  
111028558719   111029237297   111029394347   111029559407   111030116622  
111030272568   111030911434   111031022652   111031169913   111031319066
111014648927   111020364963   111022551604   111024409035   111025598372  
111026501715   111027441900   111027612854   111028184556   111028391691  
111028558720   111029237310   111029394370   111029559575   111030116655  
111030272625   111030911467   111031022719   111031169924   111031319112
111014648938   111020366459   111022552548   111024409057   111025598451  
111026501759   111027441977   111027612865   111028185412   111028391714  
111028558731   111029237332   111029394381   111029559597   111030116688  
111030272704   111030911478   111031022731   111031169957   111031319145
111014648949   111020367900   111022552582   111024409237   111025598956  
111026501793   111027442068   111027612887   111028185423   111028391725  
111028558742   111029238041   111029394392   111029559632   111030116699  
111030272726   111030911489   111031022742   111031169979   111031319167
111014648961   111020369935   111022552627   111024409248   111025599520  
111026501850   111027442079   111027612900   111028185445   111028391770  
111028558753   111029238052   111029394415   111029559700   111030116756  
111030272737   111030911502   111031022764   111031169991   111031319189
111014649029   111020369957   111022552784   111024409260   111025599777  
111026501939   111027442080   111027612922   111028185568   111028391804  
111028558764   111029238074   111029394426   111029559801   111030116767  
111030272759   111030911513   111031022797   111031170016   111031319202
111014649052   111020371084   111022552863   111024409440   111025599801  
111026502020   111027442114   111027612955   111028185681   111028391916  
111028558832   111029238085   111029394437   111029559812   111030116778  
111030272805   111030911614   111031022809   111031170027   111031319224
111014649131   111020371332   111022552885   111024409484   111025599856  
111026502143   111027442125   111027612966   111028185894   111028391927  
111028558865   111029238119   111029394459   111029559823   111030116789  
111030272861   111030911636   111031022821   111031170049   111031319235
111014649254   111020371387   111022553112   111024409787   111025600668  
111026502176   111027442136   111027613383   111028185928   111028391938  
111028558887   111029238120   111029394460   111029559834   111030116802  
111030273525   111030911658   111031022832   111031170050   111031319246
111014649322   111020373110   111022553695   111024409833   111025601951  
111026502255   111027442147   111027613394   111028186008   111028391950  
111028558900   111029238131   111029394471   111029559867   111030116846  
111030273536   111030911669   111031022911   111031170083   111031319257
111014649399   111020374278   111022553796   111024409877   111025603166  
111026502301   111027442158   111027613417   111028186064   111028392018  
111028559035   111029238153   111029394493   111029560050   111030116857  
111030273547   111030911670   111031022922   111031170106   111031319268
111014649434   111020374795   111022553819   111024411140   111025604820  
111026502312   111027442170   111027613428   111028186176   111028392063  
111028559079   111029238164   111029394505   111029560072   111030116868  
111030273558   111030911681   111031022955   111031170117   111031319279
111014649445   111020375044   111022553820   111024411421   111025604831  
111026502334   111027442226   111027613439   111028186244   111028392120  
111028559091   111029238221   111029394527   111029560083   111030116914  
111030273581   111030911692   111031022966   111031170139   111031319280
111014649490   111020375178   111022553831   111024411522   111025605203  
111026502356   111027442237   111027613451   111028186525   111028392131  
111028559158   111029238771   111029394550   111029560106   111030116925  
111030273592   111030911704   111031022977   111031170140   111031319291
111014649580   111020376113   111022553875   111024411689   111025605258  
111026502446   111027442282   111027613473   111028186547   111028392142  
111028559192   111029238793   111029394561   111029560331   111030116947  
111030273604   111030911715   111031022988   111031170151   111031319314
111014649603   111020376180   111022553897   111024411713   111025605292  
111026502671   111027442338   111027613484   111028186750   111028392153  
111028559215   111029238850   111029394583   111029560410   111030116981  
111030273659   111030911737   111031022999   111031170162   111031319336
111014649614   111020377877   111022554001   111024411768   111025605360  
111026503403   111027442350   111027613507   111028186817   111028392197  
111028559237   111029238861   111029394684   111029560487   111030117016  
111030273660   111030911759   111031023035   111031170195   111031319370
111014649625   111020377888   111022554012   111024411836   111025605573  
111026503469   111027442372   111027613530   111028187740   111028392209  
111028559259   111029238883   111029394730   111029560500   111030117027  
111030273682   111030911760   111031023046   111031170207   111031319381
111014649636   111020378474   111022554023   111024411960   111025605999  
111026503728   111027442406   111027613620   111028187818   111028392221  
111028559282   111029238906   111029394752   111029560522   111030117038  
111030273716   111030911771   111031023057   111031170229   111031319392
111014649647   111020378520   111022554056   111024412411   111025607036  
111026503740   111027442417   111027613631   111028188022   111028392243  
111028559316   111029238917   111029394774   111029560544   111030117049  
111030273749   111030911782   111031023091   111031170230   111031319404
111014649669   111020378913   111022554078   111024412433   111025607610  
111026503920   111027442439   111027613721   111028188145   111028392287  
111028559349   111029238939   111029394808   111029560577   111030117072  
111030273750   111030911793   111031023103   111031170296   111031319426
111014649670   111020380321   111022554113   111024412444   111025607935  
111026504055   111027442440   111027613732   111028188235   111028392300  
111028559406   111029238940   111029394820   111029560588   111030117083  
111030273817   111030911816   111031023114   111031170308   111031319437
111014649681   111020380657   111022554124   111024412477   111025608172  
111026504178   111027443036   111027613743   111028188246   111028392311  
111028559428   111029238973   111029394842   111029560599   111030117117  
111030273839   111030911827   111031023125   111031170319   111031319549
111014649782   111020380691   111022554146   111024412668   111025608464  
111026504235   111027443069   111027613776   111028188426   111028392333  
111028559451   111029239176   111029394853   111029560702   111030117139  
111030273840   111030911838   111031023136   111031170320   111031319561
111014649793   111020381614   111022554236   111024412804   111025608576  
111026504246   111027443092   111027614801   111028188493   111028392355  
111028559484   111029239187   111029394864   111029560713   111030117140  
111030274177   111030911872   111031023147   111031170331   111031319583
111014649827   111020381715   111022554360   111024412938   111025610120  
111026504684   111027443137   111027614823   111028188695   111028392377  
111028559495   111029239200   111029394875   111029560724   111030117207  
111030274188   111030911883   111031023158   111031170342   111031319594
111014650571   111020381827   111022554371   111024413265   111025610221  
111026505045   111027443160   111027614834   111028188886   111028392388  
111028559574   111029239277   111029394886   111029560735   111030117241  
111030274212   111030911894   111031023170   111031170353   111031319606
111014650706   111020381962   111022554427   111024413614   111025610366  
111026505113   111027443621   111027614856   111028189034   111028392401  
111028559585   111029239457   111029394932   111029560825   111030117252  
111030274289   111030912042   111031023204   111031170904   111031319617
111014650728   111020384842   111022554449   111024413715   111025610399  
111026505146   111027443700   111027614867   111028189720   111028392423  
111028559642   111029239468   111029394976   111029560836   111030117263  
111030274380   111030912064   111031023215   111031170926   111031319640
111014650762   111020391222   111022554528   111024413726   111025610535  
111026505269   111027443744   111027614878   111028189955   111028392445  
111028559653   111029239503   111029396732   111029560847   111030117274  
111030274447   111030912075   111031023226   111031170960   111031319684
111014650784   111020391772   111022554630   111024413737   111025611042  
111026505270   111027443799   111027614889   111028189999   111028392467  
111028559664   111029239558   111029396754   111029560858   111030117319  
111030274458   111030912086   111031023237   111031170971   111031319853
111014650931   111020391783   111022554685   111024413771   111025611693  
111026505337   111027443812   111027614890   111028190036   111028392478  
111028559675   111029239604   111029396798   111029560869   111030117320  
111030274470   111030912097   111031023248   111031171006   111031319864
111014651011   111020393954   111022554775   111024413782   111025611738  
111026505382   111027443834   111027614935   111028190182   111028392513  
111028559686   111029239660   111029396990   111029560892   111030117375  
111030274481   111030912109   111031023259   111031171095   111031319886
111014651022   111020394191   111022555675   111024413849   111025611839  
111026505629   111027443924   111027615026   111028190306   111028392535  
111028559811   111029239682   111029397003   111029560915   111030117386  
111030274492   111030912110   111031023260   111031171129   111031320620
111014651167   111020395541   111022555754   111024413861   111025612559  
111026505630   111027443935   111027615037   111028190384   111028392546  
111028559934   111029239693   111029397070   111029560948   111030117409  
111030274515   111030912121   111031023271   111031171152   111031320631
111014651178   111020395787   111022555776   111024413894   111025612649  
111026505652   111027443957   111027615329   111028190508   111028392579  
111028559978   111029239705   111029397283   111029560971   111030117410  
111030274560   111030912132   111031023316   111031171219   111031320642
111014651189   111020397879   111022555822   111024414008   111025615158  
111026505843   111027443979   111027615330   111028190722   111028392580  
111028559989   111029239716   111029397339   111029561006   111030117904  
111030274571   111030912143   111031023349   111031171231   111031320664
111014652157   111020397925   111022555866   111024414031   111025615394  
111026505876   111027444891   111027615363   111028192139   111028392625  
111028560015   111029239738   111029397441   111029561040   111030118679  
111030274593   111030912211   111031023350   111031171275   111031320675
111014652168   111020402146   111022555967   111024414176   111025615989  
111026508868   111027444936   111027615385   111028192296   111028392636  
111028560037   111029239750   111029397485   111029561657   111030119096  
111030274975   111030912222   111031023372   111031171321   111031320686
111014652292   111020402157   111022555990   111024414222   111025615990  
111026508879   111027444969   111027615396   111028192454   111028392647  
111028560071   111029239806   111029397496   111029561679   111030119119  
111030274997   111030912233   111031023417   111031171332   111031320697
111014652304   111020404508   111022556025   111024414266   111025616081  
111026509522   111027444970   111027615464   111028192500   111028392658  
111028560183   111029239839   111029397531   111029561680   111030119142  
111030275000   111030912244   111031023428   111031171343   111031320754
111014652326   111020404632   111022556058   111024415638   111025616610  
111026511222   111027445038   111027615497   111028192555   111028394302  
111028560194   111029239840   111029397564   111029561736   111030119164  
111030275033   111030912468   111031023439   111031171354   111031320776
111014652337   111020404643   111022556069   111024415751   111025616845  
111026511244   111027445106   111027615509   111028192634   111028394313  
111028560217   111029239851   111029397575   111029561769   111030119210  
111030275044   111030912480   111031023440   111031171365   111031320822
111014652348   111020405015   111022556250   111024415762   111025617644  
111026512470   111027445241   111027615543   111028192690   111028394324  
111028560239   111029239907   111029397643   111029561770   111030119333  
111030275101   111030912491   111031023451   111031171376   111031320844
111014652371   111020406140   111022556609   111024415795   111025618049  
111026512740   111027445252   111027615587   111028192814   111028394335  
111028560240   111029239952   111029397665   111029561815   111030119344  
111030275112   111030912514   111031023462   111031171815   111031320855
111014652450   111020406634   111022556867   111024416190   111025618230  
111026512762   111027445263   111027615600   111028192836   111028394391  
111028560284   111029240011   111029397698   111029561837   111030119366  
111030275123   111030912525   111031023473   111031171826   111031320888
111014652517   111020406870   111022556913   111024416291   111025619422  
111026512885   111027445274   111027615633   111028192904   111028394403  
111028560295   111029240077   111029397733   111029561848   111030119377  
111030275145   111030912547   111031023495   111031171837   111031320899
111014652584   111020406881   111022557352   111024416437   111025619488  
111026512964   111027445285   111027615677   111028195233   111028394425  
111028560408   111029240112   111029397744   111029561860   111030119434  
111030275213   111030912558   111031023507   111031171859   111031320901
111014652618   111020408333   111022557420   111024416459   111025619736  
111026514461   111027445296   111027615701   111028195345   111028394447  
111028561106   111029240347   111029397755   111029561871   111030120278  
111030275437   111030912569   111031023529   111031171860   111031320923
111014652821   111020408445   111022557442   111024416639   111025619769  
111026514539   111027445342   111027615734   111028195682   111028394470  
111028561117   111029240358   111029397788   111029561882   111030120313  
111030275628   111030912570   111031023541   111031172131   111031320956
111014652900   111020410347   111022557497   111024416875   111025622718  
111026514584   111027445364   111027615778   111028196391   111028394504  
111028561139   111029240370   111029397812   111029561893   111030120324  
111030276102   111030912581   111031023563   111031172153   111031320978
111014652922   111020411281   111022557543   111024417720   111025623247  
111026515631   111027445375   111027615824   111028196425   111028394515  
111028561140   111029240381   111029397834   111029561905   111030120368  
111030276113   111030912592   111031023608   111031172164   111031320989
111014652933   111020411315   111022557554   111024417786   111025623382  
111026515709   111027445421   111027615835   111028196672   111028394537  
111028561151   111029240471   111029397856   111029561916   111030120379  
111030276124   111030912604   111031023619   111031172186   111031320990
111014653013   111020412945   111022557576   111024417876   111025623393  
111026518241   111027445432   111027615846   111028196920   111028394560  
111028561184   111029240493   111029397867   111029561938   111030120391  
111030276630   111030912637   111031023631   111031172197   111031321003
111014653024   111020415342   111022557600   111024418013   111025623506  
111026520637   111027445454   111027615891   111028197066   111028394638  
111028561195   111029240505   111029397890   111029561949   111030120425  
111030276652   111030912648   111031023664   111031172254   111031321014
111014653103   111020416130   111022557723   111024418068   111025625755  
111026520783   111027445702   111027615903   111028197112   111028394650  
111028561229   111029240516   111029397913   111029561950   111030120470  
111030276674   111030912659   111031023675   111031172265   111031321036
111014653170   111020417883   111022557734   111024418305   111025625878  
111026520996   111027445746   111027615925   111028197943   111028394683  
111028561241   111029240561   111029397980   111029561994   111030120481  
111030276696   111030912671   111031023686   111031172276   111031321092
111014653181   111020418019   111022557756   111024418394   111025625924  
111026521616   111027445779   111027615936   111028198012   111028394694  
111028561274   111029240572   111029397991   111029562007   111030120515  
111030276708   111030912682   111031023709   111031172300   111031321104
111014653259   111020418446   111022557767   111024418417   111025626273  
111026521661   111027445791   111027616331   111028198023   111028394717  
111028561319   111029240583   111029398004   111029562052   111030120526  
111030276731   111030912705   111031023743   111031172322   111031321115
111014653260   111020420630   111022557802   111024418473   111025626611  
111026521706   111027445836   111027616364   111028198045   111028394751  
111028561320   111029240606   111029398037   111029562063   111030120548  
111030276742   111030912727   111031023765   111031172333   111031321182
111014653316   111020420753   111022557813   111024418518   111025628927  
111026521986   111027445858   111027616409   111028198124   111028394762  
111028561353   111029240617   111029398060   111029562108   111030120560  
111030276775   111030912941   111031023798   111031172344   111031321216
111014653327   111020421024   111022557824   111024418967   111025630155  
111026522460   111027445904   111027616410   111028198270   111028394784  
111028561364   111029240673   111029398093   111029562119   111030120616  
111030276786   111030912952   111031023811   111031172355   111031321283
111014653338   111020422531   111022558005   111024419070   111025630267  
111026522550   111027445915   111027616421   111028198360   111028394795  
111028561409   111029240729   111029398138   111029562423   111030120627  
111030276809   111030912963   111031023822   111031172366   111031321339
111014653394   111020423172   111022558016   111024419261   111025630278  
111026522864   111027445926   111027616443   111028198416   111028394829  
111028561500   111029240741   111029398161   111029562445   111030120650  
111030276810   111030912974   111031023833   111031172388   111031321340
111014653417   111020424476   111022558061   111024419698   111025630313  
111026522875   111027445959   111027616454   111028198494   111028394841  
111028561522   111029240785   111029398239   111029562502   111030120717  
111030276821   111030913009   111031023844   111031172399   111031321384
111014653495   111020424656   111022558106   111024419744   111025630414  
111026523595   111027445960   111027616476   111028198810   111028394863  
111028561577   111029240819   111029398396   111029562513   111030120728  
111030276854   111030913010   111031023899   111031172412   111031321429
111014653620   111020424825   111022558140   111024420117   111025630469  
111026523786   111027446006   111027616487   111028198821   111028394920  
111028561870   111029240864   111029398419   111029562524   111030120773  
111030276865   111030913021   111031023901   111031172423   111031321441
111014653686   111020426164   111022558151   111024420544   111025630504  
111026523810   111027446039   111027616498   111028199259   111028394931  
111028562444   111029240875   111029398554   111029562557   111030121370  
111030276911   111030913043   111031023912   111031172489   111031321485
111014653800   111020426197   111022558230   111024420689   111025630649  
111026524866   111027446040   111027616522   111028199406   111028394964  
111028562477   111029240897   111029398880   111029562579   111030121381  
111030276944   111030913054   111031023934   111031172490   111031321508
111014653822   111020427367   111022558241   111024421264   111025630818  
111026525069   111027446062   111027616566   111028199765   111028394975  
111028562488   111029240909   111029399049   111029562658   111030121392  
111030276955   111030913076   111031023945   111031172502   111031321531
111014653833   111020427738   111022558285   111024421286   111025631774  
111026525452   111027446107   111027616623   111028200331   111028394997  
111028562534   111029241135   111029399207   111029562748   111030121415  
111030276966   111030913098   111031023956   111031172557   111031321542
111014654586   111020428818   111022558308   111024421545   111025631820  
111026525711   111027446118   111027617376   111028200724   111028395022  
111028562545   111029241191   111029399263   111029563042   111030121426  
111030277181   111030913100   111031023967   111031172614   111031321564
111014654597   111020429785   111022558331   111024421578   111025632090  
111026525946   111027446129   111027617387   111028200803   111028395066  
111028562567   111029241281   111029399342   111029563109   111030121459  
111030277215   111030913122   111031024003   111031172625   111031322341
111014654609   111020430080   111022558342   111024421804   111025632674  
111026526554   111027446130   111027617400   111028200904   111028395077  
111028562589   111029241304   111029399454   111029563154   111030121493  
111030277248   111030913155   111031024047   111031172636   111031322352

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111014654698   111020431991   111022558410   111024422007   111025632696  
111026538692   111027446163   111027618085   111028201196   111028395101  
111028562590   111029241382   111029399511   111029563806   111030121527  
111030277293   111030913166   111031024070   111031172681   111031322396
111014654755   111020433690   111022558454   111024422119   111025632797  
111026538748   111027446174   111027618096   111028201286   111028395112  
111028562602   111029241416   111029400356   111029563817   111030121606  
111030277305   111030913188   111031024081   111031172704   111031322419
111014654777   111020434769   111022558522   111024422120   111025633440  
111026548895   111027446242   111027618108   111028201376   111028395123  
111028562679   111029241427   111029400435   111029563828   111030121628  
111030277349   111030913199   111031024148   111031172715   111031322464
111014654799   111020435131   111022558533   111024422131   111025633697  
111026552003   111027446264   111027618175   111028201477   111028395167  
111028562680   111029241562   111029400457   111029563884   111030121639  
111030277428   111030913201   111031024159   111031172793   111031322510
111014654823   111020435546   111022558915   111024422197   111025633721  
111026560709   111027446365   111027618197   111028201635   111028395202  
111028562725   111029241573   111029400468   111029564144   111030121662  
111030277439   111030913212   111031024171   111031172827   111031322554
111014655262   111020437223   111022558960   111024422210   111025634586  
111026581308   111027446433   111027618298   111028201871   111028395213  
111028562815   111029241595   111029400581   111029564155   111030121695  
111030277440   111030913234   111031024182   111031172849   111031322598
111014655295   111020437526   111022559006   111024422636   111025635206  
111026587786   111027446455   111027618625   111028202153   111028395224  
111028562860   111029241629   111029400772   111029564335   111030121729  
111030277451   111030913256   111031024205   111031172872   111031322611
111014655330   111020439494   111022559039   111024422681   111025635273  
111026588675   111027446488   111027618670   111028202580   111028395303  
111028562882   111029241922   111029400828   111029564346   111030121730  
111030277484   111030913267   111031024216   111031172894   111031322633
111014655374   111020440553   111022559365   111024422737   111025635486  
111026595415   111027446523   111027618704   111028202614   111028395325  
111028562893   111029241966   111029400839   111029564357   111030121763  
111030277495   111030913278   111031024238   111031172951   111031322666
111014655509   111020440632   111022559376   111024422782   111025637646  
111026598429   111027446534   111027618726   111028202647   111028395336  
111028563007   111029241977   111029400840   111029564379   111030121796  
111030277529   111030913289   111031024283   111031173008   111031322699
111014655521   111020440823   111022559545   111024422805   111025637860  
111026599149   111027446613   111027618748   111028202669   111028395369  
111028563018   111029242114   111029400851   111029564403   111030121808  
111030277563   111030913290   111031024294   111031173053   111031322701
111014655587   111020441206   111022559602   111024424188   111025637882  
111026600085   111027448233   111027618816   111028202704   111028395392  
111028563412   111029242989   111029400996   111029564481   111030121842  
111030277574   111030913302   111031024306   111031173075   111031322756
111014655611   111020441329   111022559725   111024424256   111025637983  
111026604225   111027448255   111027618861   111028202838   111028395404  
111028563434   111029243025   111029401054   111029564683   111030121853  
111030277608   111030913313   111031024317   111031173143   111031322767
111014655622   111020442689   111022559747   111024424368   111025639019  
111026607598   111027448288   111027618973   111028202939   111028395538  
111028563445   111029243036   111029401076   111029564728   111030121864  
111030278058   111030913324   111031024328   111031173154   111031322778
111014655835   111020442825   111022559769   111024424526   111025639109  
111026613618   111027448323   111027619019   111028203165   111028395572  
111028563489   111029243058   111029401087   111029564739   111030121921  
111030278924   111030913335   111031024340   111031173176   111031322813
111014655970   111020443141   111022560008   111024424571   111025639187  
111026614024   111027448334   111027619042   111028204324   111028395583  
111028563490   111029243069   111029401133   111029564773   111030121932  
111030278935   111030913357   111031024373   111031173198   111031322846
111014656027   111020443545   111022560075   111024424649   111025639503  
111026619614   111027448378   111027619086   111028204403   111028395606  
111028563502   111029243115   111029401144   111029564795   111030122371  
111030278957   111030913368   111031024384   111031173200   111031322891
111014656061   111020444221   111022560299   111024424683   111025639581  
111026625576   111027448389   111027619187   111028204481   111028395639  
111028563568   111029243160   111029401166   111029564830   111030122382  
111030278979   111030913380   111031024395   111031173211   111031322936
111014656128   111020445389   111022560378   111024424694   111025640617  
111026626218   111027448402   111027619198   111028204571   111028395640  
111028563928   111029243193   111029401177   111029564841   111030122405  
111030279037   111030913403   111031024418   111031173244   111031322958
111014656522   111020446672   111022560402   111024424885   111025640729  
111026627534   111027448413   111027619200   111028204593   111028395662  
111028563940   111029243227   111029401188   111029564852   111030122438  
111030279060   111030913414   111031024429   111031173266   111031322970
111014656612   111020447190   111022560457   111024425022   111025640998  
111026627567   111027448435   111027619222   111028205022   111028396618  
111028563951   111029243283   111029401201   111029564863   111030122449  
111030279082   111030913447   111031024430   111031173277   111031322992
111014656702   111020447325   111022560514   111024425437   111025641001  
111026633553   111027448479   111027619277   111028207923   111028396630  
111028563962   111029243306   111029401212   111029564885   111030122472  
111030279093   111030913458   111031024508   111031173299   111031323106
111014656724   111020448191   111022560604   111024426236   111025642349  
111026635937   111027448491   111027619299   111028207967   111028396652  
111028564266   111029243328   111029401234   111029564896   111030122483  
111030279150   111030913469   111031024531   111031173323   111031323241
111014656746   111020448898   111022560693   111024426685   111025642372  
111026639335   111027448514   111027619367   111028208193   111028396663  
111028564334   111029243362   111029401245   111029564908   111030122528  
111030306702   111030913481   111031024542   111031173334   111031323364
111014656768   111020448999   111022561199   111024426696   111025642765  
111026640449   111027448569   111027619389   111028208452   111028396674  
111028564480   111029243373   111029401278   111029565134   111030122540  
111030314374   111030913492   111031024553   111031173413   111031323386
111014656836   111020450699   111022561212   111024426786   111025643249  
111026642430   111027448615   111027619390   111028208496   111028396753  
111028565144   111029243452   111029401289   111029565178   111030122562  
111030316927   111030913515   111031024575   111031173457   111031323443
111014657084   111020450925   111022561234   111024427013   111025643586  
111026646164   111027448660   111027619413   111028208519   111028396786  
111028565155   111029243654   111029401290   111029565190   111030122573  
111030322687   111030913526   111031024597   111031173480   111031323465
111014657174   111020450992   111022561425   111024427147   111025644262  
111026648144   111027448671   111027620460   111028208744   111028396797  
111028565166   111029243665   111029401313   111029565202   111030122595  
111030327895   111030913537   111031024610   111031173503   111031323476
111014657185   111020451016   111022561717   111024427170   111025644510  
111026651205   111027448772   111027620471   111028208799   111028396832  
111028565324   111029243687   111029401324   111029565213   111030122607  
111030331148   111030913560   111031024621   111031173558   111031323498
111014657264   111020452231   111022561739   111024427361   111025645432  
111026654231   111027448783   111027620505   111028209240   111028396876  
111028565335   111029243700   111029401335   111029565224   111030122629  
111030333083   111030913795   111031024632   111031173592   111031323500
111014657321   111020455100   111022561920   111024427394   111025645498  
111026654769   111027448840   111027620516   111028209318   111028396898  
111028565436   111029243711   111029401357   111029565268   111030122641  
111030344467   111030913807   111031024665   111031173604   111031323522
111014657387   111020459115   111022562213   111024427439   111025645768  
111026658628   111027448873   111027620527   111028209385   111028396900  
111028565458   111029243755   111029401379   111029565279   111030122663  
111030344478   111030913818   111031024676   111031173682   111031323577
111014657444   111020520248   111022562314   111024427484   111025645780  
111026658729   111027448929   111027620538   111028209554   111028396911  
111028565469   111029243766   111029401391   111029565493   111030122674  
111030344535   111030913829   111031024687   111031173738   111031323612
111014657567   111020538168   111022562392   111024427495   111025645836  
111026659023   111027449009   111027620628   111028211906   111028396955  
111028565492   111029243777   111029401403   111029565516   111030122708  
111030344579   111030913830   111031024698   111031173749   111031323656
111014657578   111020538179   111022562426   111024427619   111025646691  
111026663589   111027449010   111027620640   111028232684   111028396988  
111028565515   111029243801   111029401414   111029565527   111030122720  
111030344580   111030913841   111031024700   111031173783   111031323690
111014657589   111020538180   111022562516   111024427934   111025646804  
111026666098   111027449054   111027620910   111028239692   111028397024  
111028565537   111029243812   111029401515   111029565549   111030122731  
111030344603   111030913852   111031024711   111031173840   111031323713
111014657950   111020538191   111022562628   111024428081   111025646983  
111026666986   111027449076   111027620932   111028239726   111028397035  
111028565559   111029243823   111029401526   111029565561   111030123046  
111030344625   111030913863   111031024733   111031173862   111031323768
111014658029   111020538203   111022562639   111024428137   111025647018  
111026676785   111027449098   111027620954   111028239737   111028397068  
111028565571   111029243845   111029401537   111029565640   111030123068  
111030344636   111030913874   111031024744   111031173873   111031323779
111014658030   111020538225   111022562662   111024428148   111025647119  
111026677472   111027449133   111027620998   111028239872   111028397147  
111028565582   111029243878   111029401548   111029565875   111030123079  
111030344872   111030913885   111031024755   111031173907   111031323825
111014658399   111020538236   111022562695   111024428216   111025647153  
111026682490   111027449144   111027621023   111028256534   111028397158  
111028565593   111029243890   111029401559   111029565886   111030123091  
111030344962   111030913896   111031024799   111031173929   111031323870
111014658513   111020538269   111022562785   111024428250   111025647850  
111026687529   111027449155   111027621045   111028256556   111028397170  
111028565605   111029243946   111029401593   111029565910   111030123114  
111030344973   111030913908   111031024801   111031173930   111031323959
111014658636   111020538315   111022563089   111024428508   111025648097  
111026687989   111027449177   111027621056   111028256589   111028397181  
111028565650   111029243957   111029401616   111029565921   111030123136  
111030344995   111030913919   111031024856   111031174021   111031326031
111014658658   111020538359   111022563191   111024428520   111025649795  
111026692121   111027449212   111027621090   111028256613   111028397192  
111028565661   111029243968   111029401650   111029565932   111030123181  
111030345019   111030913931   111031024878   111031174076   111031326042
111014658939   111020538360   111022563269   111024428597   111025649975  
111026697799   111027449223   111027621124   111028256646   111028397204  
111028565728   111029243979   111029402651   111029565943   111030123237  
111030345031   111030913964   111031024890   111031174122   111031326053
111014658940   111020538382   111022563270   111024428845   111025651686  
111026698947   111027449267   111027621146   111028256668   111028397226  
111028565740   111029243991   111029402673   111029565954   111030123248  
111030345435   111030913975   111031024913   111031174144   111031326086
111014697314   111020538595   111022563326   111024430196   111025651899  
111026703652   111027449278   111027621157   111028256679   111028397259  
111028565773   111029244004   111029402684   111029565976   111030123259  
111030345457   111030913997   111031024924   111031174155   111031326097
111014697336   111020538618   111022563506   111024430714   111025652744  
111026708028   111027449290   111027621832   111028256680   111028397271  
111028565784   111029244026   111029402718   111029565987   111030123316  
111030345468   111030914000   111031024935   111031174188   111031326109
111014697347   111020538629   111022563528   111024430792   111025653048  
111026709300   111027449302   111027621843   111028256691   111028397282  
111028565795   111029244037   111029402729   111029565998   111030123327  
111030345503   111030914022   111031024946   111031174199   111031326110
111014697392   111020538719   111022563562   111024430860   111025653149  
111026711639   111027449324   111027621887   111028256725   111028397305  
111028565818   111029244059   111029402730   111029566001   111030123383  
111030345547   111030914033   111031024957   111031174201   111031326121
111014697404   111020538753   111022563607   111024430871   111025654713  
111026713439   111027449368   111027621911   111028256770   111028397316  
111028565975   111029244116   111029402785   111029566012   111030123439  
111030345569   111030914044   111031024968   111031174256   111031326143
111014697415   111020538900   111022563685   111024430950   111025654791  
111026714496   111027449379   111027621999   111028256792   111028397349  
111028566055   111029244138   111029402808   111029566023   111030123473  
111030345570   111030914055   111031024979   111031174289   111031326154
111014697448   111020538922   111022563821   111024431298   111025655163  
111026719053   111027449391   111027622002   111028256804   111028397417  
111028566088   111029244622   111029402819   111029566056   111030123529  
111030345581   111030914066   111031024980   111031175011   111031326187
111014697561   111020539372   111022563843   111024431490   111025655208  
111026720886   111027449425   111027622046   111028256815   111028397451  
111028566099   111029244666   111029402932   111029566102   111030123765  
111030345592   111030914077   111031024991   111031175033   111031326277
111014697572   111020541869   111022564181   111024431883   111025657132  
111026725779   111027449436   111027622079   111028257467   111028397462  
111028566101   111029244688   111029402943   111029566113   111030123800  
111030345615   111030914088   111031025015   111031175055   111031326288
111014697606   111020541881   111022564192   111024432008   111025657143  
111026726668   111027449447   111027622091   111028257489   111028397798  
111028566156   111029244699   111029402954   111029566124   111030123844  
111030345626   111030914099   111031025026   111031175066   111031326299
111014697741   111020541960   111022564293   111024432525   111025657749  
111026728154   111027449469   111027622114   111028257502   111028397822  
111028566167   111029244701   111029403102   111029566135   111030123866  
111030345671   111030914101   111031025082   111031175123   111031326592
111014697763   111020541993   111022564697   111024432536   111025659628  
111026728750   111027449481   111027622125   111028257524   111028397912  
111028566189   111029244790   111029403135   111029566157   111030123888  
111030345705   111030914112   111031025093   111031175134   111031326604
111014697842   111020542062   111022564934   111024432615   111025660293  
111026733194   111027449492   111027622147   111028257827   111028397934  
111028566224   111029244813   111029403146   111029566168   111030123934  
111030345716   111030914145   111031025105   111031175167   111031326626
111014697853   111020542095   111022565003   111024432682   111025661496  
111026733385   111027449515   111027622158   111028257951   111028397945  
111028566246   111029244824   111029403214   111029566179   111030123967  
111030345749   111030914167   111031025116   111031175190   111031326659
111014697864   111020542107   111022565081   111024432727   111025661542  
111026737604   111027449537   111027622169   111028257973   111028397956  
111028566268   111029244958   111029403247   111029566236   111030123989  
111030345772   111030914224   111031025127   111031175224   111031326660
111014697886   111020542118   111022565126   111024432839   111025663296  
111026737985   111027449559   111027622170   111028257984   111028397989  
111028566280   111029245016   111029403269   111029566270   111030124003  
111030345806   111030914493   111031025138   111031175280   111031326671
111014698348   111020542174   111022565171   111024433087   111025663870  
111026738504   111027449582   111027622204   111028258008   111028397990  
111028566314   111029245027   111029403270   111029566292   111030124036  
111030345839   111030914505   111031025149   111031175314   111031326693
111014698382   111020542196   111022565193   111024433458   111025665782  
111026742644   111027449605   111027622215   111028258019   111028398003  
111028566336   111029245049   111029403281   111029566337   111030124519  
111030345851   111030914516   111031025150   111031175325   111031326716
111014698405   111020542231   111022565485   111024433526   111025666547  
111026745805   111027449616   111027622226   111028258020   111028398036  
111028566404   111029245072   111029403315   111029566348   111030124542  
111030345862   111030914538   111031025183   111031175336   111031326738
111014699394   111020542242   111022565508   111024433559   111025666839  
111026749067   111027449650   111027622259   111028258053   111028399105  
111028566572   111029245083   111029403337   111029566393   111030124564  
111030345907   111030914549   111031025194   111031175347   111031326749
111014699440   111020542275   111022565542   111024433852   111025667324  
111026751723   111027449661   111027622271   111028258064   111028399127  
111028566808   111029245106   111029403348   111029566438   111030124575  
111030345941   111030914550   111031025385   111031175381   111031326783
111014699495   111020542321   111022565586   111024433953   111025667335  
111026759608   111027449694   111027622439   111028258244   111028399150  
111028566886   111029245139   111029403416   111029566449   111030124609  
111030345952   111030914561   111031025419   111031175426   111031326794
111014699574   111020542332   111022565643   111024434055   111025669247  
111026761780   111027449751   111027622507   111028258312   111028399161  
111028566921   111029245151   111029403427   111029566450   111030124621  
111030345963   111030914572   111031025420   111031175448   111031326806
111014699619   111020542433   111022565654   111024434134   111025669304  
111026766190   111027449807   111027622563   111028258323   111028399172  
111028566976   111029245162   111029403483   111029566461   111030124632  
111030345985   111030914594   111031025431   111031175459   111031326840
111014699631   111020542488   111022565700   111024434178   111025669630  
111026772726   111027449841   111027622631   111028258334   111028399194  
111028566998   111029245241   111029403539   111029566483   111030124643  
111030345996   111030914606   111031025453   111031175460   111031326873
111014699675   111020542512   111022565722   111024434202   111025669696  
111026772883   111027450966   111027622653   111028258345   111028399206  
111028567001   111029245285   111029403540   111029566719   111030124676  
111030346054   111030914617   111031025486   111031175482   111031326884
111014699709   111020542523   111022565766   111024434213   111025669708  
111026776786   111027451002   111027622675   111028258356   111028399217  
111028567102   111029245308   111029403551   111029566720   111030124698  
111030346065   111030914628   111031025497   111031175538   111031326907
111014699798   111020542545   111022565935   111024434460   111025669999  
111026778474   111027451024   111027622732   111028258367   111028399251  
111028567113   111029245320   111029403595   111029566786   111030124700  
111030346908   111030914639   111031025521   111031175549   111031326952
111014699800   111020542556   111022565991   111024435225   111025670081  
111026786912   111027451035   111027622754   111028258503   111028399262  
111028567203   111029245342   111029403618   111029566809   111030124788  
111030346919   111030914640   111031025532   111031175572   111031326985
111014699888   111020542567   111022566004   111024435270   111025671846  
111026790838   111027451046   111027622765   111028258570   111028399329  
111028567304   111029245577   111029403674   111029566832   111030124812  
111030346931   111030914651   111031025554   111031175583   111031326996
111014700410   111020542578   111022566217   111024435393   111025671857  
111026791367   111027451068   111027622800   111028258592   111028399396  
111028567337   111029245588   111029403708   111029566843   111030124889  
111030346953   111030914684   111031025565   111031175594   111031327009
111014700432   111020542590   111022566295   111024435438   111025672454  
111026793550   111027451079   111027622844   111028258604   111028399408  
111028567359   111029245599   111029403720   111029566854   111030124935  
111030346964   111030914695   111031025622   111031175617   111031327021
111014700623   111020542624   111022566408   111024435753   111025672713  
111026799792   111027451091   111027623283   111028258615   111028399419  
111028567360   111029245601   111029403731   111029567552   111030124968  
111030346975   111030914707   111031025655   111031175628   111031327032

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111014700713   111020542747   111022566453   111024435843   111025672881  
111026801246   111027452159   111027623306   111028258637   111028399431  
111028567371   111029245612   111029404349   111029567574   111030124979  
111030346997   111030914718   111031025666   111031175651   111031327054
111014700724   111020542826   111022566497   111024435887   111025673130  
111026802797   111027452160   111027623430   111028258738   111028399464  
111028567449   111029245645   111029404361   111029567596   111030125149  
111030347011   111030914819   111031025677   111031175662   111031327111
111014700937   111020542859   111022566532   111024436079   111025674669  
111026803068   111027452182   111027623508   111028258794   111028399475  
111028567483   111029245667   111029404372   111029567675   111030125150  
111030347022   111030914831   111031025699   111031175673   111031327166
111014700948   111020542871   111022566600   111024436080   111025674760  
111026803529   111027452216   111027623520   111028258806   111028399486  
111028567494   111029245690   111029404406   111029567710   111030125172  
111030347033   111030914842   111031025701   111031175684   111031327199
111014700971   111020542882   111022566745   111024436181   111025674771  
111026808401   111027452227   111027623531   111028258828   111028399532  
111028567517   111029245702   111029404484   111029567732   111030125183  
111030347044   111030914864   111031025712   111031175695   111031329595
111014700993   111020542927   111022566789   111024436383   111025676728  
111026809154   111027452261   111027623542   111028258839   111028399543  
111028567562   111029245713   111029404507   111029567765   111030125194  
111030347055   111030914875   111031025734   111031175707   111031329674
111014701040   111020542972   111022566824   111024436495   111025677202  
111026809244   111027452283   111027623553   111028258873   111028399565  
111028567573   111029245724   111029404585   111029567901   111030125239  
111030347077   111030914909   111031025745   111031175729   111031329685
111014701163   111020542994   111022567016   111024436631   111025677459  
111026809323   111027452339   111027623586   111028258895   111028399587  
111028567595   111029245735   111029404620   111029567934   111030125318  
111030347088   111030914921   111031025756   111031177024   111031329742
111014701433   111020543489   111022567252   111024436776   111025677550  
111026809918   111027452340   111027623597   111028258974   111028399598  
111028567607   111029245779   111029404631   111029567956   111030125330  
111030347099   111030914954   111031025767   111031177035   111031333231
111014701501   111020543580   111022567274   111024436811   111025677572  
111026809941   111027452351   111027623643   111028259009   111028399644  
111028567641   111029245791   111029404912   111029567967   111030125352  
111030347112   111030914998   111031025789   111031177057   111031333242
111014701679   111020543591   111022567296   111024437137   111025677774  
111026809974   111027452395   111027623665   111028259054   111028399655  
111028567674   111029245869   111029404945   111029567978   111030125363  
111030347134   111030915001   111031025802   111031177068   111031333253
111014701859   111020543669   111022567320   111024437160   111025679080  
111026810178   111027452418   111027623676   111028259098   111028399666  
111028567685   111029246387   111029404956   111029568014   111030125396  
111030347156   111030915078   111031025813   111031177080   111031333309
111014711007   111020543681   111022567410   111024437182   111025679114  
111026810606   111027452430   111027623722   111028259100   111028399699  
111028567696   111029246400   111029404978   111029568036   111030125419  
111030347246   111030915089   111031025824   111031177091   111031333310
111014751832   111020543748   111022567432   111024437283   111025679620  
111026810695   111027452441   111027623766   111028259122   111028399712  
111028567731   111029246613   111029405014   111029568047   111030125431  
111030347257   111030915135   111031025835   111031177114   111031333321
111016150567   111020543816   111022567511   111024437351   111025679732  
111026810853   111027452463   111027623801   111028259133   111028399789  
111028567797   111029246657   111029405036   111029568070   111030125442  
111030347280   111030915168   111031025846   111031177136   111031333332
111016150578   111020543827   111022567555   111024437384   111025679844  
111026812147   111027452485   111027623834   111028259188   111028399790  
111028567821   111029246736   111029405081   111029568092   111030125453  
111030347314   111030915225   111031025857   111031177147   111031333365
111016150668   111020543883   111022567599   111024437474   111025679901  
111026812237   111027452496   111027623878   111028259234   111028399813  
111028567854   111029247142   111029405216   111029568115   111030125475  
111030347336   111030915258   111031025891   111031177170   111031333387
111016153391   111020544053   111022567612   111024438037   111025679912  
111026813463   111027452508   111027623890   111028259289   111028399835  
111028567955   111029247243   111029405395   111029568137   111030125532  
111030347347   111030915269   111031025903   111031177181   111031333411
111016153481   111020544086   111022567689   111024438149   111025681421  
111026813643   111027452520   111027624824   111028259302   111028399879  
111028567977   111029247298   111029405452   111029568148   111030125543  
111030347358   111030915270   111031026128   111031177192   111031333422
111016153762   111020544097   111022568152   111024438295   111025682107  
111026814295   111027452531   111027624846   111028259357   111028399903  
111028567988   111029247322   111029405474   111029568238   111030125587  
111030347370   111030915315   111031026139   111031177204   111031334636
111016153919   111020544109   111022568163   111024439027   111025684132  
111026814958   111027452542   111027624857   111028259380   111028399914  
111028567999   111029247366   111029405496   111029568261   111030125701  
111030347415   111030915326   111031026140   111031177226   111031334647
111016155416   111020544143   111022568196   111024439049   111025684435  
111026815252   111027452564   111027624936   111028259414   111028399925  
111028568024   111029247399   111029405508   111029568519   111030125767  
111030347426   111030915393   111031026162   111031177260   111031334670
111016155449   111020544165   111022568590   111024439184   111025684525  
111026815342   111027452597   111027624981   111028259425   111028400007  
111028568057   111029247401   111029405519   111029568531   111030125778  
111030347505   111030915427   111031026173   111031177552   111031334681
111016155900   111020544200   111022568781   111024439465   111025684569  
111026815858   111027452610   111027625038   111028259447   111028400018  
111028568068   111029247434   111029405609   111029568542   111030125790  
111030347527   111030915449   111031026184   111031177574   111031334715
111016156361   111020544222   111022568804   111024439566   111025685223  
111026815881   111027452665   111027625050   111028259469   111028400030  
111028568103   111029247456   111029405643   111029568553   111030125802  
111030347550   111030915540   111031026207   111031177585   111031334748
111016157115   111020544233   111022568983   111024439814   111025685267  
111026815926   111027452676   111027625061   111028259559   111028400041  
111028568158   111029247467   111029405777   111029568575   111030125835  
111030347572   111030915551   111031026218   111031177596   111031334771
111016157137   111020544266   111022569007   111024439836   111025685559  
111026815993   111027452687   111027625117   111028259560   111028400052  
111028568181   111029247489   111029405788   111029568586   111030125846  
111030347594   111030915584   111031026252   111031177619   111031334793
111016157395   111020544402   111022569232   111024439870   111025685762  
111026817052   111027452698   111027625128   111028259571   111028400085  
111028568192   111029247490   111029405799   111029568609   111030126443  
111030347617   111030915595   111031026263   111031177686   111031334805
111016158116   111020544457   111022569287   111024439959   111025685852  
111026817209   111027452711   111027625139   111028259627   111028400096  
111028568473   111029247502   111029405801   111029568621   111030126465  
111030347651   111030915607   111031026285   111031177710   111031334816
111016158318   111020544514   111022569333   111024440119   111025685908  
111026817704   111027452733   111027625140   111028259638   111028400119  
111028568495   111029247513   111029405834   111029568643   111030126522  
111030348179   111030915630   111031026296   111031177776   111031334838
111016158778   111020544592   111022570111   111024440333   111025685953  
111026817760   111027452766   111027625162   111028259683   111028400265  
111028568507   111029247524   111029405845   111029568744   111030126566  
111030348876   111030915652   111031026308   111031177833   111031334849
111016158891   111020544716   111022570133   111024440344   111025686000  
111026817939   111027452777   111027625173   111028259739   111028401020  
111028568541   111029247535   111029405856   111029568788   111030126599  
111030348887   111030915663   111031026319   111031177866   111031334872
111016158947   111020544750   111022570177   111024440434   111025686044  
111026818288   111027452801   111027625218   111028259751   111028402289  
111028568631   111029247546   111029405979   111029568845   111030126601  
111030348900   111030915764   111031026353   111031177888   111031334883
111016159814   111020544761   111022570346   111024441109   111025686280  
111026819458   111027452812   111027625230   111028259807   111028402290  
111028568664   111029247557   111029405980   111029568867   111030126634  
111030348933   111030915775   111031026386   111031177899   111031334906
111016161233   111020544772   111022570470   111024441211   111025686370  
111026819492   111027452823   111027625285   111028259818   111028402335  
111028568675   111029247603   111029406082   111029568890   111030126656  
111030349046   111030915786   111031026397   111031177934   111031334917
111016161806   111020545391   111022570537   111024441491   111025686381  
111026819986   111027452845   111027625319   111028259852   111028402346  
111028568888   111029247647   111029406093   111029568902   111030126667  
111030349057   111030915809   111031026410   111031177978   111031334939
111016161839   111020549373   111022570638   111024441592   111025686437  
111026819997   111027452856   111027625342   111028259863   111028402368  
111028568923   111029247658   111029406105   111029568935   111030126678  
111030349091   111030915810   111031026421   111031177990   111031334940
111016161952   111020549395   111022570751   111024441682   111025688204  
111026820067   111027452889   111027625364   111028259919   111028402391  
111028568956   111029247681   111029406116   111029568968   111030126690  
111030349103   111030915821   111031026432   111031178014   111031334973
111016162436   111020594092   111022570830   111024441738   111025690331  
111026820089   111027452890   111027625432   111028259942   111028402469  
111028568967   111029247692   111029406149   111029568991   111030126735  
111030349136   111030915832   111031026443   111031178025   111031334984
111016163077   111020614602   111022570841   111024441749   111025690836  
111026821327   111027452902   111027625476   111028259953   111028402481  
111028569104   111029247704   111029406228   111029569015   111030126757  
111030349147   111030915854   111031026454   111031178070   111031335019
111016163640   111020630082   111022571033   111024441839   111025690892  
111026821798   111027452924   111027625498   111028259975   111028402492  
111028569227   111029247726   111029406251   111029569037   111030126768  
111030349620   111030915865   111031026487   111031178148   111031335042
111016163707   111020643963   111022571055   111024441862   111025690982  
111026821989   111027452935   111027625588   111028259986   111028402504  
111028569294   111029247737   111029406262   111029569048   111030126779  
111030349653   111030915876   111031026498   111031178182   111031335110
111016163718   111020650242   111022571101   111024441929   111025691208  
111026822148   111027453149   111027625599   111028260001   111028402515  
111028569395   111029247782   111029406273   111029569116   111030126814  
111030349664   111030915911   111031026511   111031178216   111031335121
111016164630   111020667509   111022571112   111024442010   111025691309  
111026822430   111027453161   111027625612   111028260023   111028402526  
111028569418   111029247793   111029406295   111029569127   111030126869  
111030349675   111030916024   111031026533   111031178250   111031335480
111016164663   111020667521   111022571123   111024442133   111025692344  
111026822777   111027453172   111027625634   111028260034   111028402548  
111028569474   111029247872   111029406329   111029569138   111030126870  
111030349743   111030916035   111031026555   111031178272   111031335491
111016165596   111020667532   111022571167   111024442155   111025692366  
111026822913   111027453206   111027625656   111028260089   111028402582  
111028569531   111029247883   111029406330   111029569149   111030126892  
111030349765   111030916046   111031026566   111031178283   111031336751
111016165653   111020667644   111022571639   111024442199   111025694098  
111026824577   111027453217   111027625689   111028260113   111028402627  
111028569812   111029247894   111029406341   111029569307   111030126915  
111030349798   111030916057   111031026702   111031178294   111031336762
111016165732   111020667688   111022571640   111024442245   111025694122  
111026824599   111027453295   111027625768   111028260135   111028402638  
111028569834   111029247906   111029406352   111029569330   111030126960  
111030349811   111030916079   111031026724   111031178441   111031336784
111016165833   111020667789   111022571684   111024442256   111025694885  
111026824713   111027453307   111027625814   111028260157   111028402650  
111028569889   111029247917   111029406374   111029569352   111030127051  
111030349822   111030916080   111031026735   111031178531   111031336795
111016165844   111020668230   111022571718   111024442335   111025694931  
111026824746   111027453363   111027625825   111028260168   111028402672  
111028569935   111029247951   111029406408   111029569420   111030127084  
111030349844   111030916103   111031026757   111031178586   111031336807
111016166047   111020668274   111022571741   111024442380   111025694953  
111026824858   111027453419   111027625836   111028260179   111028402683  
111028569946   111029248008   111029406419   111029569431   111030127118  
111030349866   111030916114   111031026768   111031178632   111031336818
111016166058   111020668454   111022571774   111024442469   111025695044  
111026824869   111027453420   111027625847   111028260191   111028402717  
111028570140   111029248031   111029406431   111029569453   111030127129  
111030349912   111030916136   111031026791   111031178733   111031336829
111016168331   111020668476   111022572146   111024442672   111025695189  
111026824971   111027453510   111027625858   111028260203   111028402751  
111028570229   111029248402   111029406644   111029569486   111030127174  
111030349945   111030916158   111031026814   111031178766   111031336841
111016170727   111020668500   111022572168   111024442694   111025695268  
111026825321   111027453543   111027625869   111028260247   111028402818  
111028570319   111029248435   111029406677   111029569509   111030127297  
111030349956   111030916170   111031026836   111031178799   111031336874
111016170783   111020668511   111022572180   111024442874   111025695909  
111026825657   111027453734   111027625904   111028260269   111028402830  
111028570353   111029248446   111029406688   111029569521   111030127321  
111030349967   111030916192   111031026858   111031178856   111031336919
111016173315   111020668566   111022572270   111024442942   111025695954  
111026826614   111027454016   111027625959   111028260281   111028402841  
111028570375   111029248457   111029406699   111029569543   111030127679  
111030350004   111030916204   111031026870   111031178878   111031336942
111016173348   111020668601   111022572359   111024443099   111025696023  
111026826838   111027454050   111027625971   111028260292   111028402874  
111028570386   111029248558   111029406701   111029569554   111030128670  
111030350015   111030916215   111031027646   111031178890   111031336975
111016208189   111020668634   111022572382   111024443314   111025696247  
111026827008   111027454072   111027626006   111028260326   111028402885  
111028570397   111029248569   111029406767   111029569600   111030128692  
111030350026   111030916226   111031027657   111031178902   111031337044
111016208280   111020668645   111022572449   111024443369   111025696281  
111026827514   111027454083   111027626017   111028260337   111028402896  
111028570410   111029248581   111029406835   111029569611   111030128715  
111030350048   111030916248   111031027679   111031178913   111031337055
111016208909   111020668667   111022572450   111024443381   111025696393  
111026827569   111027454106   111027627243   111028260348   111028402908  
111028570421   111029248626   111029407049   111029569633   111030128816  
111030350060   111030916372   111031027703   111031178957   111031337066
111016211071   111020673135   111022572472   111024443493   111025696539  
111026827615   111027454117   111027627298   111028260371   111028402919  
111028570498   111029248648   111029407083   111029569655   111030128861  
111030350082   111030916394   111031027714   111031178968   111031337099
111016211149   111020673168   111022572483   111024443594   111025697271  
111026827727   111027454128   111027627311   111028260393   111028402931  
111028570522   111029248660   111029407140   111029569677   111030128872  
111030350127   111030916406   111031027725   111031179004   111031337134
111016211688   111020673180   111022572517   111024443718   111025698014  
111026828953   111027454184   111027627355   111028260416   111028402942  
111028570634   111029248738   111029407184   111029569688   111030128894  
111030350206   111030916428   111031027736   111031179026   111031337190
111016211701   111020673191   111022572528   111024443909   111025698025  
111026829044   111027454195   111027627388   111028260450   111028402953  
111028570667   111029248749   111029407218   111029569699   111030128906  
111030350217   111030916439   111031027747   111031179037   111031337202
111016212151   111020673629   111022572595   111024443943   111025698148  
111026829279   111027454207   111027627423   111028260472   111028402964  
111028570689   111029248750   111029407230   111029569790   111030128928  
111030350228   111030916440   111031027758   111031179071   111031337314
111016215570   111020673731   111022573170   111024443976   111025698159  
111026829369   111027454218   111027627434   111028260483   111028402986  
111028570690   111029249177   111029407319   111029569802   111030128951  
111030350240   111030916462   111031027769   111031179093   111031337628
111016216571   111020673764   111022573327   111024444089   111025698328  
111026829819   111027454263   111027627456   111028260494   111028402997  
111028570757   111029249234   111029407331   111029569813   111030128962  
111030350295   111030916473   111031027770   111031179105   111031337639
111016216762   111020673775   111022573349   111024444135   111025698395  
111026830417   111027454296   111027627478   111028260551   111028403011  
111028570858   111029249335   111029407342   111029569846   111030128973  
111030350318   111030916484   111031027781   111031179127   111031337640
111016217550   111020673797   111022573361   111024444146   111025698519  
111026831159   111027454308   111027627490   111028260562   111028403022  
111028570869   111029249368   111029407364   111029569857   111030129031  
111030350330   111030916507   111031027815   111031179138   111031337662
111016218179   111020673821   111022573439   111024444168   111025698586  
111026831294   111027454364   111027627535   111028260584   111028403077  
111028570904   111029249379   111029408242   111029569914   111030129075  
111030350341   111030916518   111031027826   111031179161   111031337673
111016219079   111020673887   111022578614   111024444225   111025698665  
111026831463   111027454397   111027627546   111028260618   111028403088  
111028571017   111029249380   111029408275   111029569970   111030129109  
111030350408   111030916529   111031028221   111031179172   111031337741
111016219800   111020673900   111022579963   111024444854   111025699756  
111026831957   111027454443   111027627591   111028260663   111028403101  
111028571129   111029249391   111029408309   111029570006   111030129110  
111030351308   111030916530   111031028232   111031179206   111031337752
111016220082   111020673944   111022590270   111024444876   111025699891  
111026832138   111027454454   111027627647   111028260731   111028403123  
111028571174   111029249403   111029408343   111029570028   111030129211  
111030351780   111030916619   111031028243   111031179228   111031337785
111016221386   111020674079   111022595578   111024444977   111025700894  
111026832655   111027454465   111027627658   111028260775   111028403134  
111028571231   111029249469   111029408422   111029570039   111030129288  
111030351847   111030916620   111031028490   111031179284   111031337796
111016222444   111020674091   111022613849   111024445114   111025701042  
111026833038   111027454498   111027627669   111028260797   111028403145  
111028571624   111029249470   111029408444   111029570073   111030129299  
111030351869   111030916642   111031028502   111031179295   111031337808
111016222499   111020674169   111022621433   111024445125   111025701121  
111026833128   111027454500   111027627726   111028260809   111028403167  
111028571679   111029249504   111029408455   111029570095   111030129345  
111030351881   111030916664   111031028513   111031179307   111031337820
111016222905   111020674170   111022656442   111024445226   111025701503  
111026833173   111027454533   111027628008   111028260876   111028403998  
111028571703   111029249515   111029408578   111029570107   111030129367  
111030351892   111030916675   111031028535   111031179318   111031337831
111016223748   111020674181   111022664496   111024445327   111025701569  
111026833623   111027454555   111027628154   111028260966   111028404056  
111028571747   111029249537   111029408602   111029570152   111030129389  
111030351959   111030916686   111031028557   111031179329   111031337853

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111016223816   111020674192   111022665767   111024445530   111025703493  
111026833735   111027454599   111027628266   111028260977   111028404067  
111028571837   111029249582   111029408613   111029570174   111030129390  
111030351982   111030916697   111031028568   111031179385   111031337864
111016224468   111020674204   111022676556   111024445563   111025704180  
111026833757   111027454634   111027628345   111028260988   111028404078  
111028571848   111029249672   111029408668   111029570208   111030129424  
111030351993   111030916743   111031028579   111031179408   111031337875
111016224884   111020674260   111022718418   111024445585   111025704360  
111026834152   111027454645   111027628356   111028261046   111028404089  
111028571859   111029249683   111029408680   111029570253   111030129435  
111030352297   111030916754   111031028580   111031179431   111031337897
111016225098   111020674282   111022722648   111024445619   111025704393  
111026834321   111027454656   111027628378   111028261068   111028404102  
111028571860   111029249830   111029408703   111029570264   111030129446  
111030352680   111030916765   111031028591   111031179453   111031337921
111016225166   111020674305   111022726574   111024445620   111025704966  
111026835210   111027454689   111027628402   111028261079   111028404113  
111028571871   111029249874   111029408837   111029570286   111030129457  
111030352691   111030916776   111031028603   111031179475   111031337998
111016227236   111020674316   111022729746   111024445664   111025705035  
111026836222   111027454702   111027628457   111028261080   111028404168  
111028572120   111029249920   111029408848   111029570309   111030129525  
111030352725   111030916787   111031028658   111031179486   111031338001
111016229294   111020674327   111022747544   111024445721   111025706294  
111026836244   111027454724   111027628479   111028261282   111028404191  
111028572142   111029249942   111029408859   111029570310   111030129558  
111030352769   111030916798   111031029222   111031179497   111031338023
111016229306   111020674383   111022761922   111024445765   111025708218  
111026836288   111027454735   111027628749   111028261293   111028404203  
111028572164   111029249964   111029408871   111029570398   111030129569  
111030352781   111030916833   111031029233   111031179509   111031338034
111016233446   111020674451   111022762619   111024445787   111025708500  
111026836334   111027455118   111027628772   111028261305   111028404584  
111028572197   111029250001   111029408893   111029570400   111030129626  
111030352804   111030916978   111031029244   111031179565   111031338089
111016233817   111020674473   111022764925   111024445811   111025708544  
111026839371   111027455129   111027628783   111028261327   111028404607  
111028572254   111029250023   111029409456   111029570411   111030129716  
111030352837   111030916990   111031029255   111031179576   111031338090
111016342379   111020674484   111022771888   111024446519   111025708713  
111026843466   111027455130   111027628806   111028261349   111028404629  
111028572265   111029250146   111029409467   111029570422   111030129727  
111030352848   111030917003   111031029266   111031179587   111031338135
111016382328   111020674541   111022784893   111024446564   111025709950  
111026852927   111027455152   111027628840   111028261350   111028404641  
111028572276   111029250179   111029409524   111029570444   111030130369  
111030352994   111030917069   111031029288   111031179598   111031338146
111017085802   111020674563   111022788549   111024446711   111025710097  
111026852983   111027455242   111027628929   111028261372   111028404652  
111028572287   111029250203   111029409546   111029570466   111030130415  
111030353063   111030917160   111031029299   111031179600   111031338168
111017171167   111020674596   111022790160   111024446733   111025710198  
111026853029   111027455253   111027628952   111028261383   111028404663  
111028572300   111029250247   111029409557   111029570477   111030130437  
111030353120   111030917306   111031029312   111031179622   111031338180
111017171549   111020674631   111022793994   111024446744   111025710200  
111026853096   111027455264   111027629021   111028261394   111028404708  
111028572311   111029251282   111029409603   111029570488   111030130459  
111030353142   111030917328   111031029345   111031179644   111031338191
111017176689   111020674664   111022800533   111024446755   111025711133  
111026853119   111027455275   111027629201   111028261451   111028404731  
111028572344   111029251316   111029409625   111029570512   111030130482  
111030353209   111030917519   111031029356   111031179666   111031338203
111017176869   111020674754   111022827374   111024446766   111025711245  
111026853221   111027455354   111027629863   111028261473   111028404764  
111028572366   111029251338   111029409658   111029570523   111030130527  
111030353221   111030917609   111031029378   111031179677   111031338236
111017178333   111020674798   111022834169   111024446788   111025712707  
111026853490   111027455422   111027630113   111028261484   111028404775  
111028572568   111029251428   111029409704   111029570578   111030130639  
111030353243   111030917610   111031029389   111031180758   111031338258
111017184790   111020674945   111022850729   111024447059   111025712741  
111026854918   111027455444   111027630124   111028261563   111028404786  
111028572669   111029251518   111029409726   111029571388   111030130695  
111030353625   111030917621   111031029402   111031180769   111031338270
111017187917   111020674967   111022851203   111024447172   111025712820  
111026854952   111027455477   111027630135   111028261697   111028405226  
111028572670   111029251552   111029409793   111029571401   111030130730  
111030353658   111030917632   111031029413   111031180781   111031338304
111017188020   111020674978   111022864702   111024447251   111025712842  
111026854974   111027455512   111027630214   111028261709   111028405271  
111028572726   111029251563   111029409816   111029571456   111030130741  
111030353669   111030917687   111031029424   111031180859   111031338315
111017188031   111020674989   111022864757   111024447374   111025712932  
111026855010   111027455523   111027630236   111028261934   111028405282  
111028572759   111029251585   111029409838   111029571478   111030130752  
111030354907   111030917700   111031029435   111031180860   111031338371
111017189313   111020675159   111022864803   111024447419   111025713371  
111026855177   111027455680   111027630270   111028261967   111028405327  
111028572760   111029251631   111029409849   111029571603   111030130763  
111030354929   111030917744   111031029446   111031180871   111031338382
111017189357   111020675238   111022864825   111024447431   111025713427  
111026855504   111027455691   111027630304   111028261978   111028405350  
111028572805   111029251642   111029409850   111029572446   111030130774  
111030354952   111030917755   111031029457   111031180905   111031338393
111017191192   111020675283   111022864858   111024447576   111025713854  
111026856459   111027455714   111027630348   111028261989   111028405394  
111028572827   111029251653   111029409872   111029572468   111030130808  
111030354974   111030917766   111031029468   111031181119   111031338416
111017192586   111020675362   111022864869   111024448027   111025713898  
111026856549   111027455758   111027630359   111028262238   111028405406  
111028572850   111029251664   111029409894   111029572479   111030130819  
111030355009   111030917777   111031029479   111031181142   111031338427
111017193587   111020675373   111022864892   111024448038   111025713966  
111026856550   111027455781   111027630382   111028262250   111028405440  
111028572894   111029251686   111029409917   111029572503   111030130820  
111030355010   111030917799   111031029491   111031181175   111031338438
111017193970   111020675698   111022864948   111024448140   111025714057  
111026856583   111027455792   111027630393   111028262317   111028405473  
111028572939   111029251709   111029409940   111029572570   111030130842  
111030355021   111030917812   111031029895   111031181186   111031338450
111017198166   111020675711   111022865006   111024448229   111025714136  
111026856606   111027455871   111027630438   111028262339   111028405495  
111028572962   111029251710   111029409995   111029572626   111030130875  
111030355032   111030917845   111031029907   111031181221   111031338461
111017200823   111020675755   111022865028   111024448274   111025714282  
111026856639   111027455927   111027630461   111028262351   111028405541  
111028573019   111029251844   111029410021   111029572671   111030130943  
111030355043   111030917878   111031029929   111031181243   111031338517
111017200902   111020676048   111022865107   111024448599   111025714686  
111026856640   111027456085   111027630472   111028262373   111028405585  
111028573075   111029251855   111029410032   111029572716   111030130965  
111030355087   111030917890   111031029930   111031181265   111031338540
111017201521   111020676093   111022865286   111024448690   111025714923  
111026856707   111027456276   111027630528   111028262395   111028405596  
111028573097   111029251877   111029410043   111029572727   111030131078  
111030355133   111030917902   111031029963   111031181276   111031338551
111017209002   111020676161   111022865297   111024448926   111025715058  
111026856729   111027456300   111027630539   111028262407   111028405620  
111028573110   111029251888   111029410076   111029572750   111030131089  
111030355144   111030917935   111031029985   111031181300   111031338562
111017213322   111020676206   111022865310   111024449242   111025716879  
111026856730   111027456311   111027630551   111028262474   111028405642  
111028573121   111029251901   111029410087   111029572839   111030131113  
111030355201   111030917980   111031029996   111031181322   111031338573
111017327946   111020676217   111022865422   111024449297   111025716891  
111026856763   111027456344   111027630584   111028262519   111028406081  
111028573132   111029251912   111029410122   111029572851   111030131146  
111030355234   111030918060   111031030000   111031181366   111031338584
111017339613   111020676251   111022865477   111024449411   111025717016  
111026856831   111027456366   111027630618   111028262531   111028406092  
111028573154   111029251934   111029410425   111029572895   111030131179  
111030355245   111030918071   111031030033   111031181388   111031339798
111017641585   111020676295   111022865501   111024449422   111025717364  
111026856886   111027456388   111027630630   111028262542   111028406137  
111028573200   111029251945   111029410469   111029572952   111030131236  
111030355256   111030918093   111031030044   111031181434   111031339811
111017845615   111020676318   111022865512   111024449578   111025717409  
111026857472   111027456489   111027630731   111028262698   111028406148  
111028573211   111029251967   111029411268   111029572985   111030131382  
111030355278   111030918105   111031030055   111031181445   111031339822
111017847279   111020676824   111022865781   111024449679   111025717443  
111026857494   111027456490   111027630786   111028262711   111028406160  
111028573244   111029251978   111029411279   111029573032   111030131393  
111030355302   111030918116   111031030066   111031181535   111031339855
111017848584   111020676868   111022865815   111024449714   111025717713  
111026857517   111027456502   111027630797   111028262722   111028406216  
111028573255   111029251990   111029411280   111029573054   111030131438  
111030355313   111030918127   111031030224   111031181546   111031339877
111017850341   111020676880   111022865826   111024449781   111025718679  
111026857573   111027456513   111027630832   111028262733   111028406249  
111028573301   111029252025   111029411314   111029573065   111030131450  
111030355324   111030918149   111031030235   111031181625   111031339899
111017852826   111020676891   111022865848   111024449792   111025719119  
111026857595   111027456524   111027630843   111028262744   111028406250  
111028573334   111029252069   111029411404   111029573133   111030131483  
111030355357   111030918150   111031030268   111031181658   111031339901
111017853388   111020676914   111022865859   111024449837   111025719333  
111026857607   111027456535   111027630876   111028262755   111028406261  
111028573345   111029252070   111029411426   111029573188   111030131810  
111030355391   111030918161   111031030279   111031182143   111031339912
111017866258   111020677689   111022866119   111024449882   111025719490  
111026857618   111027456816   111027630900   111028262766   111028406272  
111028573390   111029252104   111029411459   111029573199   111030131865  
111030355414   111030918172   111031030291   111031182176   111031341061
111017884326   111020677779   111022866164   111024449916   111025719580  
111026857630   111027456951   111027630911   111028262788   111028406306  
111028574223   111029252160   111029411482   111029573223   111030131876  
111030355425   111030918183   111031030325   111031182198   111031341072
111017884573   111020677803   111022866197   111024449927   111025719603  
111026857652   111027456973   111027630933   111028262799   111028406317  
111028574290   111029252193   111029411527   111029573515   111030131898  
111030355436   111030918206   111031030336   111031182211   111031341106
111017896048   111020677836   111022866209   111024449938   111025719726  
111026857685   111027456984   111027631013   111028262801   111028406340  
111028574302   111029252205   111029411538   111029573537   111030132114  
111030355818   111030918239   111031030347   111031182222   111031341139
111017897252   111020677881   111022866232   111024449983   111025719782  
111026857708   111027456995   111027633251   111028262812   111028406373  
111028574313   111029252272   111029411583   111029573560   111030132147  
111030355841   111030918240   111031030392   111031182244   111031341162
111017897319   111020677937   111022866254   111024450031   111025719939  
111026857719   111027457019   111027633273   111028262823   111028406384  
111028574324   111029252294   111029411594   111029573582   111030132181  
111030355852   111030918251   111031030437   111031182255   111031341296
111017897386   111020678039   111022866276   111024450109   111025719984  
111026857720   111027457031   111027633284   111028262867   111028406395  
111028574357   111029252328   111029411606   111029573616   111030132237  
111030355874   111030918262   111031030448   111031182345   111031341308
111017898310   111020678062   111022866287   111024450110   111025720199  
111026857753   111027457042   111027633295   111028262889   111028406407  
111028574436   111029252340   111029411639   111029573649   111030132248  
111030355896   111030918295   111031030459   111031182356   111031341319
111017899243   111020678107   111022866344   111024450233   111025721550  
111026857809   111027457075   111027633396   111028263071   111028406418  
111028574964   111029252351   111029411707   111029573672   111030132259  
111030356101   111030918307   111031030471   111031182378   111031341331
111017901292   111020678219   111022866412   111024450244   111025721583  
111026857810   111027457097   111027633497   111028263408   111028406430  
111028574975   111029252384   111029411785   111029573683   111030132293  
111030357157   111030918318   111031030482   111031182390   111031341364
111017901438   111020678231   111022866445   111024450277   111025721617  
111026857832   111027457121   111027633565   111028263420   111028406452  
111028574997   111029252395   111029411808   111029573694   111030132305  
111030357225   111030918330   111031030550   111031182402   111031341375
111017901584   111020678242   111022866456   111024450301   111025721651  
111026857854   111027457132   111027633587   111028263442   111028406463  
111028575000   111029252418   111029411819   111029573706   111030132327  
111030358619   111030918666   111031030572   111031182435   111031341386
111017901742   111020678309   111022866490   111024450446   111025721741  
111026857933   111027457143   111027633598   111028263453   111028406474  
111028575033   111029252429   111029411820   111029573762   111030132361  
111030358697   111030918745   111031030606   111031182446   111031341421
111017901832   111020678321   111022866502   111024450468   111025722113  
111026857944   111027457345   111027633644   111028263497   111028406485  
111028575044   111029252430   111029411831   111029573784   111030132372  
111030358709   111030918756   111031030628   111031182480   111031341443
111017902259   111020678668   111022866535   111024450536   111025722405  
111026857955   111027457378   111027633655   111028263509   111028406519  
111028575055   111029252463   111029411853   111029573807   111030132394  
111030358710   111030918789   111031030639   111031182525   111031341960
111017902260   111020678703   111022866568   111024450581   111025723024  
111026858079   111027457424   111027633688   111028263543   111028406520  
111028575088   111029252474   111029412090   111029573818   111030132417  
111030358743   111030918790   111031030662   111031182761   111031341982
111017902585   111020678758   111022866603   111024450615   111025723057  
111026858103   111027457468   111027633767   111028263576   111028406542  
111028575101   111029252519   111029412102   111029573830   111030132428  
111030358765   111030918824   111031030729   111031182772   111031342017
111017902642   111020678769   111022866669   111024450637   111025723226  
111026858125   111027457491   111027634005   111028263622   111028406609  
111028575156   111029252520   111029412124   111029573841   111030132462  
111030358800   111030918846   111031030730   111031182952   111031342028
111017903597   111020678792   111022867121   111024451111   111025723877  
111026858237   111027457514   111027634106   111028263655   111028406755  
111028575178   111029252564   111029412135   111029573874   111030132473  
111030358811   111030918868   111031030741   111031182963   111031342095
111017903946   111020678826   111022867165   111024451122   111025723901  
111026858574   111027457682   111027634139   111028263677   111028406766  
111028575325   111029252575   111029412146   111029573885   111030132484  
111030358822   111030918914   111031030752   111031182985   111031342129
111017904947   111020678848   111022867187   111024451436   111025723956  
111026858653   111027457750   111027634173   111028263688   111028406777  
111028575493   111029252609   111029412371   111029573908   111030132563  
111030358833   111030918936   111031030763   111031183009   111031342152
111017961186   111020678859   111022867198   111024451447   111025724047  
111026858686   111027457783   111027634184   111028263699   111028406812  
111028575516   111029252643   111029412382   111029574527   111030132585  
111030358844   111030918947   111031030774   111031183122   111031342185
111017961210   111020679636   111022867211   111024451593   111025724294  
111026858710   111027457806   111027634195   111028263701   111028406856  
111028575606   111029252654   111029412405   111029574538   111030132631  
111030358888   111030918958   111031030785   111031183144   111031342208
111017962110   111020679681   111022867626   111024451740   111025724306  
111026859801   111027457817   111027634207   111028263712   111028406867  
111028575617   111029252665   111029412438   111029574572   111030132642  
111030359014   111030918969   111031030831   111031183166   111031342220
111017962479   111020679692   111022867682   111024451841   111025724384  
111026859890   111027457929   111027634229   111028263745   111028406889  
111028575684   111029252676   111029412449   111029574583   111030132653  
111030359036   111030918981   111031030853   111031183177   111031342231
111017963021   111020679704   111022869819   111024451863   111025724542  
111026859913   111027458188   111027634252   111028263756   111028407161  
111028575695   111029252711   111029413147   111029574606   111030132686  
111030359115   111030919342   111031030864   111031183201   111031342253
111017963627   111020679748   111022869875   111024451885   111025724867  
111026860038   111027458199   111027634285   111028263789   111028407194  
111028575831   111029252733   111029413169   111029574639   111030132710  
111030359148   111030919353   111031030886   111031183223   111031342354
111017965393   111020679760   111022869954   111024451953   111025727556  
111026860050   111027458223   111027634353   111028263824   111028407206  
111028575886   111029253194   111029413181   111029574651   111030132776  
111030359159   111030919364   111031030909   111031183368   111031342365
111017967441   111020679793   111022870046   111024452066   111025727769  
111026860061   111027458289   111027634375   111028263846   111028407240  
111028576001   111029253217   111029413204   111029574729   111030132787  
111030359171   111030919386   111031030910   111031183379   111031342387
111017967485   111020679838   111022870103   111024452099   111025727848  
111026860128   111027458290   111027634386   111028263857   111028407251  
111028576012   111029253330   111029413215   111029574741   111030132800  
111030359216   111030919397   111031030954   111031183403   111031342466
111017967643   111020680054   111022870114   111024452224   111025728210  
111026860173   111027458368   111027635477   111028263880   111028407284  
111028576045   111029253396   111029413226   111029574987   111030132888  
111030359227   111030919409   111031030976   111031183414   111031342512
111017967700   111020680076   111022870147   111024452279   111025728894  
111026860195   111027458391   111027635488   111028263891   111028407295  
111028576078   111029253408   111029413237   111029575001   111030134172  
111030359238   111030919410   111031030998   111031183447   111031342545
111017967711   111020680087   111022885884   111024452370   111025730325  
111026860285   111027458403   111027635567   111028263914   111028407329  
111028576124   111029253789   111029413271   111029575012   111030134228  
111030359306   111030919421   111031031012   111031183458   111031342556
111017967991   111020680201   111022886010   111024452549   111025730460  
111026860320   111027458447   111027635578   111028263936   111028407374  
111028576157   111029253802   111029413327   111029575090   111030134251  
111030359395   111030919432   111031031045   111031183469   111031342567
111017968183   111020680234   111022886043   111024452718   111025731450  
111026860331   111027458526   111027635613   111028263947   111028407396  
111028576225   111029253813   111029413417   111029575102   111030134295  
111030360601   111030919443   111031031067   111031184279   111031342578

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017968914   111020680313   111022886065   111024452729   111025731494  
111026860397   111027458571   111027635624   111028263981   111028407431  
111028576236   111029253824   111029413428   111029575146   111030134307  
111030361185   111030919465   111031031078   111031184303   111031342589
111017968925   111020680346   111022886166   111024452774   111025731922  
111026860409   111027458582   111027635646   111028263992   111028407442  
111028576258   111029253868   111029413451   111029575269   111030134329  
111030361310   111030919476   111031031090   111031184314   111031342657
111017969184   111020680357   111022887336   111024453607   111025733340  
111026860432   111027458605   111027635657   111028264005   111028407453  
111028576326   111029253914   111029413473   111029575281   111030134341  
111030361354   111030919487   111031031102   111031184325   111031343715
111017969612   111020680368   111022887358   111024453674   111025733418  
111026860454   111027458616   111027635668   111028264027   111028407475  
111028576337   111029253958   111029413495   111029575292   111030134352  
111030361365   111030919500   111031031124   111031184336   111031343737
111017970311   111020680403   111022887381   111024453708   111025734172  
111026860555   111027458650   111027635679   111028264083   111028407521  
111028576405   111029253992   111029413507   111029575618   111030134385  
111030361376   111030919522   111031031135   111031184358   111031343771
111017971840   111020680953   111022887437   111024453719   111025734194  
111026860634   111027458661   111027635703   111028264094   111028407532  
111028576539   111029254005   111029413552   111029575720   111030134396  
111030361433   111030919533   111031031157   111031184369   111031343793
111017971974   111020681000   111022887493   111024453809   111025734385  
111026860645   111027458740   111027635747   111028264128   111028407543  
111028577271   111029254881   111029413563   111029575731   111030134442  
111030361466   111030919544   111031031168   111031184370   111031343805
111017972740   111020681022   111022887549   111024453865   111025736668  
111026860667   111027458762   111027635758   111028264140   111028407622  
111028577282   111029254904   111029413574   111029575742   111030134453  
111030361499   111030919566   111031031180   111031184392   111031343939
111017972863   111020681112   111022887550   111024454024   111025736792  
111026860678   111027458784   111027635769   111028264151   111028407666  
111028577293   111029254937   111029413608   111029575797   111030134464  
111030361501   111030919577   111031031191   111031184415   111031343962
111017972964   111020681134   111022887572   111024454080   111025736905  
111026860702   111027458841   111027635804   111028264162   111028407701  
111028577327   111029255006   111029413619   111029575821   111030134475  
111030361523   111030919588   111031031292   111031184426   111031343973
111017973246   111020681145   111022888337   111024454091   111025736983  
111026860713   111027458919   111027635882   111028264173   111028407734  
111028577338   111029255028   111029413709   111029575832   111030134509  
111030361567   111030919599   111031031315   111031184459   111031343984
111017973459   111020681606   111022888562   111024454316   111025737221  
111026860746   111027458942   111027635893   111028264184   111028407756  
111028577596   111029255107   111029414564   111029575876   111030134510  
111030361590   111030919612   111031031359   111031184471   111031343995
111017974472   111020681707   111022888607   111024454372   111025737715  
111026860757   111027458953   111027635950   111028264218   111028407802  
111028577619   111029255141   111029414597   111029575887   111030134532  
111030361613   111030919623   111031031360   111031184482   111031344031
111017974607   111020681752   111022888652   111024454394   111025738985  
111026860825   111027458964   111027636041   111028264229   111028407824  
111028577631   111029255174   111029414609   111029575955   111030134565  
111030361624   111030919634   111031031371   111031184527   111031344042
111017975800   111020681819   111022888674   111024454406   111025739368  
111026860881   111027459167   111027636063   111028264274   111028408454  
111028577754   111029255242   111029414654   111029575966   111030134576  
111030361646   111030919689   111031031393   111031184549   111031344053
111017976429   111020681820   111022888708   111024454754   111025739391  
111026860904   111027459178   111027636074   111028264319   111028408476  
111028577776   111029255275   111029414733   111029575977   111030134598  
111030361747   111030919690   111031031405   111031184561   111031344075
111017976889   111020681842   111022888719   111024456071   111025739414  
111026860948   111027459291   111027636096   111028264599   111028408487  
111028577787   111029255332   111029414755   111029575999   111030134600  
111030361770   111030919702   111031031416   111031184572   111031344086
111017977497   111020681910   111022888786   111024456138   111025739560  
111026860960   111027459303   111027636153   111028264612   111028408511  
111028577833   111029255398   111029414935   111029576002   111030134644  
111030361781   111030919713   111031031427   111031184594   111031344097
111017977510   111020681921   111022889226   111024456149   111025739649  
111026860971   111027459314   111027636197   111028264634   111028408544  
111028577912   111029255400   111029414957   111029576024   111030134723  
111030361792   111030919724   111031031483   111031184606   111031344109
111017977879   111020681943   111022891274   111024457409   111025739830  
111026861040   111027459370   111027636243   111028264656   111028408623  
111028577967   111029255422   111029415004   111029576035   111030134745  
111030361804   111030919768   111031031494   111031184628   111031344110
111017978027   111020681976   111022891296   111024457421   111025740494  
111026861051   111027459381   111027636265   111028264678   111028408634  
111028577978   111029255433   111029415015   111029576046   111030134789  
111030361815   111030919779   111031031506   111031184640   111031344121
111017978195   111020681998   111022891319   111024457588   111025740933  
111026861107   111027459404   111027636276   111028264689   111028408645  
111028577989   111029255455   111029415059   111029576158   111030134880  
111030361848   111030919803   111031031517   111031184651   111031344132
111018008864   111020682034   111022892826   111024457836   111025743576  
111026861129   111027460293   111027636287   111028264746   111028408656  
111028577990   111029255466   111029415116   111029576361   111030134903  
111030361927   111030919836   111031031528   111031184730   111031344143
111018008897   111020682764   111022900400   111024458062   111025743655  
111026861130   111027460350   111027636333   111028264757   111028408713  
111028578070   111029255501   111029415127   111029576383   111030134914  
111030361950   111030919847   111031031540   111031184763   111031344165
111018008943   111020682810   111022915361   111024458152   111025744274  
111026861163   111027460383   111027636355   111028264779   111028408779  
111028578878   111029255523   111029415149   111029576394   111030134936  
111030361961   111030919858   111031031551   111031184819   111031344176
111018009045   111020683350   111022920402   111024458163   111025744487  
111026861220   111027460394   111027636489   111028264780   111028408791  
111028578968   111029255534   111029415161   111029576417   111030134958  
111030362007   111030919869   111031031696   111031184831   111031344187
111018009078   111020683361   111022939345   111024458196   111025746232  
111026861310   111027460417   111027636535   111028264803   111028408803  
111028578979   111029255545   111029415239   111029576440   111030135500  
111030362041   111030919870   111031031708   111031184853   111031344222
111018010047   111020683439   111022940280   111024458220   111025746399  
111026861354   111027460428   111027636568   111028264814   111028408825  
111028579026   111029255567   111029415284   111029576507   111030135511  
111030362074   111030919881   111031031720   111031184864   111031344244
111018010171   111020683473   111022941124   111024458376   111025746467  
111026861365   111027460697   111027636580   111028264825   111028409028  
111028579037   111029255602   111029415318   111029576798   111030135522  
111030362119   111030919892   111031031731   111031185483   111031344266
111018010272   111020683529   111022942024   111024458512   111025746737  
111026861376   111027460709   111027636591   111028264836   111028409062  
111028579048   111029255657   111029415341   111029576800   111030135544  
111030362131   111030919982   111031031775   111031185506   111031344301
111018010531   111020683552   111022942215   111024458523   111025746760  
111026861466   111027460710   111027636625   111028264870   111028409073  
111028579071   111029255668   111029415352   111029576811   111030135577  
111030362197   111030920232   111031031786   111031185539   111031344323
111018010597   111020683574   111022942260   111024458680   111025746771  
111026861534   111027460765   111027636647   111028264881   111028409095  
111028579105   111029255714   111029415363   111029576833   111030135612  
111030362209   111030920254   111031031797   111031185551   111031344772
111018010610   111020683585   111022942800   111024458804   111025747042  
111026861589   111027460798   111027636670   111028264892   111028409107  
111028579116   111029255725   111029415385   111029576866   111030135645  
111030362221   111030920579   111031031809   111031185562   111031344839
111018010812   111020683631   111022942822   111024458972   111025747053  
111026861590   111027460800   111027636681   111028264904   111028409310  
111028579138   111029255736   111029415408   111029576912   111030135667  
111030362232   111030920614   111031031810   111031185607   111031344884
111018010834   111020683686   111022942833   111024460593   111025747086  
111026861602   111027460844   111027636704   111028264915   111028409400  
111028579183   111029255747   111029415419   111029576945   111030135678  
111030362265   111030920658   111031031821   111031185641   111031344918
111018010913   111020683697   111022943520   111024460773   111025747222  
111026861624   111027460901   111027636771   111028265466   111028409433  
111028579194   111029255758   111029415442   111029577193   111030135689  
111030362287   111030920669   111031031832   111031185674   111031344929
111018010935   111020683710   111022944037   111024460784   111025747288  
111026861961   111027460978   111027636782   111028265477   111028409488  
111028579206   111029255769   111029415453   111029577205   111030135690  
111030362344   111030920681   111031031843   111031185731   111031344974
111018011149   111020683798   111022944059   111024460818   111025747301  
111026861994   111027460990   111027637042   111028265499   111028409567  
111028579217   111029255792   111029415464   111029577250   111030135757  
111030362355   111030920692   111031031966   111031185764   111031344996
111018011240   111020683811   111022944813   111024461202   111025747402  
111026862535   111027461025   111027637918   111028265523   111028409624  
111028579318   111029255804   111029415486   111029577261   111030135768  
111030362377   111030920704   111031031977   111031185775   111031345043
111018011486   111020683822   111022945195   111024461224   111025747570  
111026862557   111027461069   111027637930   111028265545   111028409635  
111028579385   111029255826   111029415510   111029577306   111030135791  
111030362388   111030920737   111031031988   111031185797   111031345054
111018011598   111020683833   111022945364   111024461246   111025748201  
111026862568   111027461115   111027637952   111028265578   111028409691  
111028579408   111029255848   111029415532   111029577328   111030135803  
111030362445   111030920759   111031032002   111031185809   111031345076
111018012375   111020683877   111022945397   111024461437   111025748289  
111026862580   111027461160   111027637963   111028265613   111028409703  
111028579475   111029255938   111029415565   111029577362   111030135814  
111030362456   111030920771   111031032013   111031185854   111031345087
111018012500   111020684003   111022945465   111024461448   111025748559  
111026862614   111027461182   111027637974   111028266423   111028409769  
111028579497   111029255961   111029415611   111029577463   111030135836  
111030362467   111030920793   111031032024   111031185876   111031345098
111018012870   111020684025   111022945533   111024461516   111025748593  
111026862692   111027461193   111027637985   111028266434   111028409848  
111028579510   111029256085   111029416803   111029577485   111030135870  
111030362490   111030920827   111031032035   111031185900   111031345111
111018012892   111020684070   111022945601   111024461527   111025749910  
111026862849   111027461238   111027638054   111028266456   111028409871  
111028579600   111029256119   111029416858   111029577531   111030135892  
111030362502   111030920849   111031032046   111031185922   111031345166
111018012937   111020684249   111022946242   111024461606   111025749965  
111026862995   111027461249   111027638100   111028266490   111028410042  
111028579633   111029256120   111029416869   111029577542   111030135948  
111030362535   111030920850   111031032057   111031185955   111031345188
111018013017   111020684283   111022946365   111024461763   111025750844  
111026863064   111027461250   111027638177   111028266502   111028410053  
111028579655   111029257019   111029416982   111029577553   111030135960  
111030362603   111030920861   111031032068   111031186013   111031345223
111018013118   111020684339   111022946466   111024461842   111025750978  
111026863086   111027461283   111027638188   111028266535   111028410064  
111028579712   111029257020   111029416993   111029577597   111030136006  
111030362636   111030920872   111031032237   111031186103   111031345245
111018013129   111020684395   111022946983   111024461897   111025751250  
111026863109   111027461294   111027638234   111028266546   111028410075  
111028579756   111029257042   111029417039   111029577643   111030136017  
111030362658   111030920883   111031032248   111031186136   111031345278
111018013309   111020685037   111022947074   111024462146   111025751294  
111026863121   111027461508   111027638245   111028266557   111028410109  
111028579767   111029257053   111029417084   111029577700   111030136028  
111030362669   111030920906   111031032260   111031186473   111031345324
111018013714   111020685149   111022947827   111024462179   111025751463  
111026863233   111027461542   111027638795   111028266568   111028410132  
111028579778   111029257075   111029417095   111029577755   111030136039  
111030362704   111030920940   111031032271   111031186484   111031345379
111018013949   111020686038   111022947917   111024462977   111025752060  
111026863390   111027462723   111027638841   111028266580   111028410143  
111028579813   111029257086   111029417130   111029577812   111030136040  
111030362715   111030920951   111031032372   111031186518   111031345380
111018013950   111020686139   111022948378   111024463125   111025752082  
111026863424   111027462756   111027638863   111028266636   111028410165  
111028579824   111029257097   111029417141   111029577878   111030136084  
111030363334   111030920962   111031032383   111031186529   111031345470
111018014423   111020686140   111022948402   111024463192   111025752105  
111026863435   111027462778   111027638908   111028266669   111028410176  
111028579846   111029257424   111029417152   111029577913   111030136129  
111030363389   111030920973   111031032394   111031186530   111031345515
111018014434   111020686207   111022948626   111024463226   111025752138  
111026863446   111027462835   111027638920   111028266670   111028410187  
111028579857   111029257435   111029417163   111029577935   111030136130  
111030363637   111030920984   111031032776   111031186541   111031345649
111018014456   111020686263   111022948648   111024463260   111025752183  
111026863671   111027462947   111027638931   111028266681   111028410198  
111028581580   111029257468   111029417174   111029578026   111030136590  
111030363671   111030920995   111031032811   111031186552   111031345650
111018014524   111020686274   111022948705   111024463293   111025752262  
111026863693   111027462958   111027638964   111028266726   111028410211  
111028581591   111029257480   111029417196   111029578037   111030136602  
111030363693   111030921019   111031032844   111031186574   111031345672
111018014535   111020686296   111022948750   111024463338   111025752688  
111026863772   111027462970   111027638975   111028266737   111028410222  
111028581603   111029257491   111029417219   111029578105   111030136624  
111030363705   111030921020   111031032855   111031186585   111031345683
111018014557   111020686308   111022949234   111024463507   111025753656  
111026863806   111027463016   111027638986   111028266748   111028410233  
111028581636   111029257503   111029417220   111029578150   111030136635  
111030363750   111030921031   111031032866   111031186732   111031345717
111018014715   111020686320   111022949425   111024463563   111025753735  
111026863817   111027463027   111027639033   111028266771   111028410244  
111028581647   111029257525   111029417231   111029578239   111030136657  
111030363772   111030921042   111031032877   111031186798   111031345728
111018014726   111020686397   111022949638   111024463574   111025754769  
111026863907   111027463038   111027640170   111028266782   111028410299  
111028581670   111029257536   111029417297   111029578341   111030136668  
111030363839   111030921053   111031032888   111031186800   111031345751
111018014748   111020686421   111022949942   111024463754   111025755287  
111026863918   111027463050   111027640181   111028266805   111028410592  
111028581827   111029257558   111029417309   111029578442   111030136691  
111030363851   111030921064   111031032923   111031186811   111031345829
111018014771   111020686454   111022949997   111024464205   111025755298  
111026863963   111027463072   111027640237   111028266816   111028410637  
111028581850   111029257569   111029417343   111029578486   111030136747  
111030363873   111030921075   111031032934   111031186866   111031345830
111018014939   111020686476   111022950001   111024464463   111025756031  
111026863974   111027463106   111027640259   111028266827   111028410682  
111028581861   111029257604   111029417354   111029578509   111030136769  
111030364447   111030921109   111031032945   111031187159   111031345841
111018015031   111020686498   111022950663   111024464508   111025756929  
111026864021   111027463162   111027640282   111028266849   111028410693  
111028581883   111029257637   111029417387   111029578587   111030136792  
111030364458   111030921110   111031032956   111031187227   111031345920
111018015165   111020686623   111022950708   111024464733   111025757896  
111026864100   111027463195   111027640305   111028266861   111028410727  
111028581917   111029257648   111029417433   111029578600   111030136826  
111030364470   111030921121   111031032978   111031187250   111031345931
111018015198   111020686656   111022950797   111024464777   111025758178  
111026864458   111027463207   111027640338   111028266928   111028410749  
111028581928   111029257660   111029417455   111029578611   111030136848  
111030364582   111030921143   111031032990   111031187261   111031345942
111018015211   111020686678   111022950809   111024464788   111025759090  
111026864537   111027463218   111027640350   111028266939   111028410783  
111028581939   111029257682   111029417488   111029578655   111030136860  
111030364593   111030921312   111031033014   111031187294   111031345986
111018015334   111020686689   111022950900   111024465318   111025759179  
111026864548   111027463229   111027640372   111028266940   111028410794  
111028581962   111029257750   111029417499   111029578688   111030136871  
111030364605   111030921323   111031033935   111031187306   111031346011
111018015378   111020686713   111022950911   111024465329   111025759292  
111026864571   111027463263   111027640383   111028266962   111028410806  
111028581973   111029257761   111029417501   111029578734   111030136916  
111030364627   111030921334   111031034251   111031187340   111031346022
111018015390   111020686735   111022950944   111024466319   111025759348  
111026864649   111027463274   111027640417   111028267008   111028410817  
111028581984   111029257772   111029417512   111029578778   111030136938  
111030364751   111030921345   111031034273   111031187351   111031346033
111018015479   111020686803   111022951844   111024466386   111025759360  
111026864706   111027463296   111027640428   111028267020   111028410839  
111028582008   111029258302   111029417523   111029578835   111030136950  
111030364818   111030921367   111031034284   111031187362   111031346044
111018015570   111020686836   111022952070   111024466432   111025759371  
111026864717   111027463319   111027640440   111028267031   111028410862  
111028582020   111029258313   111029417534   111029578857   111030137322  
111030364829   111030921389   111031034295   111031187384   111031346055
111018015581   111020686960   111022952283   111024466612   111025759731  
111026864762   111027463331   111027641261   111028267042   111028410941  
111028583009   111029258324   111029417545   111029578868   111030137377  
111030364841   111030921402   111031034318   111031187418   111031346066
111018015604   111020687758   111022953172   111024466623   111025759797  
111026864795   111027463353   111027641339   111028267053   111028410952  
111028584336   111029258335   111029417556   111029578880   111030137782  
111030364874   111030921413   111031034329   111031187463   111031346077
111018016201   111020688120   111022953970   111024466678   111025759809  
111026864874   111027463386   111027641340   111028267064   111028410963  
111028584370   111029258357   111029417590   111029579083   111030137827  
111030364885   111030921424   111031034330   111031187485   111031346099
111018016683   111020688197   111022954285   111024467107   111025759843  
111026865123   111027463409   111027641430   111028267086   111028410996  
111028584381   111029258368   111029417613   111029579117   111030137861  
111030364896   111030921457   111031034352   111031187519   111031346112
111018016728   111020688287   111022954544   111024467163   111025760148  
111026865156   111027463421   111027641508   111028267097   111028411009  
111028584392   111029258403   111029417646   111029579128   111030137872  
111030364920   111030921468   111031034363   111031187564   111031346123

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018016739   111020688366   111022954825   111024467196   111025760160  
111026865167   111027463443   111027641531   111028267110   111028411010  
111028584437   111029258470   111029417679   111029579139   111030137883  
111030365594   111030921491   111031034374   111031187575   111031346167
111018016807   111020688513   111022954904   111024467208   111025763668  
111026865213   111027463454   111027641823   111028267132   111028411087  
111028584482   111029258492   111029417691   111029579151   111030137939  
111030365729   111030921525   111031034385   111031187586   111031346224
111018016829   111020690055   111022955310   111024467242   111025763781  
111026865235   111027463465   111027642611   111028267143   111028411098  
111028584538   111029258504   111029417703   111029579173   111030137951  
111030365763   111030921536   111031034408   111031187610   111031346246
111018017202   111020690112   111022955893   111024467264   111025763961  
111026865257   111027463476   111027642644   111028267154   111028411133  
111028584561   111029258526   111029417714   111029580108   111030137962  
111030365831   111030921547   111031034419   111031187632   111031346280
111018017213   111020690167   111022957255   111024467387   111025764726  
111026865280   111027463487   111027642655   111028267187   111028411144  
111028584639   111029258548   111029417758   111029580119   111030137984  
111030365998   111030921569   111031034442   111031187654   111031346291
111018017752   111020690381   111022957266   111024467455   111025765525  
111026865303   111027463498   111027642701   111028267198   111028411245  
111028584651   111029258571   111029417804   111029580131   111030137995  
111030366001   111030921581   111031034453   111031187665   111031346303
111018017763   111020690561   111022957682   111024467512   111025766133  
111026865369   111027463555   111027642756   111028267222   111028411278  
111028584695   111029258582   111029417859   111029580221   111030138053  
111030366023   111030921604   111031034464   111031187676   111031347304
111018017909   111020691078   111022957727   111024467589   111025766414  
111026865392   111027463599   111027642778   111028267233   111028411290  
111028584741   111029258627   111029417882   111029580265   111030138064  
111030366045   111030921806   111031034475   111031187698   111031347315
111018018012   111020691146   111022958043   111024468344   111025766436  
111026865460   111027463612   111027642789   111028267266   111028411302  
111028584752   111029258649   111029417893   111029580276   111030138086  
111030366180   111030921828   111031034486   111031187711   111031347348
111018018124   111020691315   111022959381   111024468456   111025767808  
111026865493   111027463656   111027643869   111028267299   111028411324  
111028584774   111029259156   111029418322   111029580333   111030138121  
111030366214   111030921839   111031034497   111031187766   111031347360
111018018168   111020691359   111022959460   111024469682   111025767853  
111026865527   111027463702   111027643892   111028267312   111028411357  
111028584819   111029259167   111029418333   111029580344   111030138132  
111030366292   111030921873   111031034510   111031187801   111031347371
111018018191   111020692282   111022959842   111024469817   111025767976  
111026865549   111027463713   111027643926   111028267356   111028411379  
111028584842   111029259909   111029418423   111029580366   111030138143  
111030366348   111030921895   111031034521   111031187823   111031347382
111018018427   111020692305   111022960068   111024470516   111025768674  
111026865651   111027463757   111027643937   111028267378   111028411425  
111028584897   111029259932   111029418434   111029580399   111030138176  
111030366393   111030921907   111031034565   111031187834   111031347393
111018018450   111020692316   111022960079   111024470549   111025768753  
111026865718   111027463779   111027643959   111028267390   111028411582  
111028586653   111029259943   111029418445   111029580546   111030138211  
111030367013   111030921985   111031034576   111031187856   111031347438
111018018528   111020692372   111022960237   111024470583   111025768988  
111026866382   111027463780   111027643960   111028267413   111028411593  
111028586664   111029259954   111029418467   111029580557   111030138233  
111030367046   111030921996   111031034587   111031187867   111031347450
111018018540   111020692507   111022960282   111024470628   111025769563  
111026866393   111027463803   111027643982   111028267424   111028411605  
111028586901   111029259965   111029418513   111029580580   111030138244  
111030367068   111030922009   111031034598   111031187878   111031347461
111018018629   111020692743   111022960440   111024470695   111025770172  
111026866427   111027463825   111027644006   111028267503   111028411627  
111028586945   111029259976   111029418524   111029580636   111030138277  
111030367103   111030922032   111031034600   111031188868   111031347506
111018018630   111020692776   111022960697   111024470718   111025770374  
111026866438   111027463870   111027644017   111028267547   111028411638  
111028586967   111029260035   111029418535   111029580670   111030138288  
111030367114   111030922043   111031034688   111031188879   111031347528
111018018663   111020692811   111022960978   111024470943   111025770385  
111026866449   111027463881   111027644051   111028267558   111028411649  
111028587003   111029260046   111029418580   111029580973   111030138345  
111030367136   111030922098   111031034699   111031188903   111031347865
111018018999   111020694071   111022961003   111024471045   111025770554  
111026866540   111027463926   111027644118   111028267570   111028411661  
111028587014   111029260057   111029418603   111029580995   111030138389  
111030367170   111030922100   111031034701   111031188914   111031347876
111018019091   111020694149   111022961283   111024471146   111025771443  
111026866719   111027463937   111027644130   111028267581   111028411672  
111028587025   111029260079   111029418636   111029581222   111030138402  
111030367181   111030922111   111031034756   111031188947   111031347911
111018019158   111020694206   111022961496   111024471810   111025771926  
111026866731   111027463993   111027644220   111028267705   111028411683  
111028587036   111029260091   111029418658   111029581233   111030138413  
111030367989   111030922133   111031035106   111031188970   111031347933
111018019215   111020694789   111022961553   111024471865   111025772444  
111026866809   111027464028   111027644253   111028267738   111028411706  
111028587126   111029260103   111029418692   111029581299   111030138468  
111030367990   111030922144   111031035139   111031188981   111031347977
111018019282   111020694868   111022961935   111024472091   111025772477  
111026866843   111027464826   111027644275   111028267749   111028411728  
111028587148   111029260114   111029418715   111029581323   111030138491  
111030368014   111030922155   111031035151   111031188992   111031347999
111018019620   111020695319   111022963038   111024472721   111025772499  
111026866854   111027464837   111027644297   111028267840   111028411751  
111028587205   111029260158   111029418759   111029581334   111030138536  
111030368036   111030922199   111031035173   111031189027   111031348002
111018019664   111020695342   111022996911   111024473137   111025772602  
111026866865   111027464859   111027644309   111028267862   111028411762  
111028587216   111029260170   111029418771   111029581345   111030138547  
111030368058   111030922212   111031035184   111031189038   111031348046
111018020385   111020695375   111023012292   111024473159   111025772927  
111026866955   111027464871   111027644310   111028267884   111028411773  
111028587249   111029260181   111029418782   111029581480   111030138581  
111030368069   111030922245   111031035195   111031189049   111031348080
111018020497   111020695702   111023013686   111024473272   111025773658  
111026867091   111027464905   111027644321   111028267895   111028411784  
111028587250   111029260192   111029418793   111029581491   111030138604  
111030368070   111030922278   111031035207   111031189061   111031348349
111018020543   111020695892   111023026152   111024473373   111025773726  
111026867114   111027464927   111027644332   111028267918   111028411795  
111028587317   111029260495   111029418827   111029581514   111030138738  
111030368092   111030922290   111031035218   111031189072   111031348350
111018020554   111020696118   111023028457   111024473441   111025773928  
111026867204   111027465029   111027645119   111028267930   111028411807  
111028587339   111029260518   111029418838   111029581547   111030138929  
111030368115   111030922313   111031035263   111031189094   111031348372
111018020600   111020696365   111023058078   111024473474   111025774299  
111026867237   111027465063   111027645164   111028267963   111028411818  
111028587340   111029260529   111029418917   111029581558   111030138952  
111030368137   111030922335   111031035274   111031189106   111031348406
111018020880   111020696387   111023059664   111024473542   111025774581  
111026867338   111027465085   111027645175   111028267985   111028411829  
111028587351   111029260563   111029418928   111029581569   111030138963  
111030368148   111030922346   111031035296   111031189128   111031348417
111018020958   111020698143   111023059765   111024473553   111025774727  
111026867350   111027465096   111027645197   111028269112   111028411830  
111028587362   111029260574   111029418940   111029581604   111030138985  
111030368159   111030922379   111031035308   111031189139   111031348462
111018020992   111020698255   111023059923   111024473564   111025774772  
111026867631   111027465108   111027645209   111028269178   111028411841  
111028587373   111029260585   111029420202   111029581615   111030138996  
111030368160   111030922391   111031035331   111031189151   111031348518
111018021173   111020698390   111023060868   111024473632   111025774794  
111026867642   111027465119   111027645210   111028269235   111028411863  
111028587384   111029260619   111029420235   111029581626   111030139076  
111030368182   111030922403   111031035342   111031189195   111031348529
111018021252   111020698457   111023061993   111024473823   111025778664  
111026867686   111027465120   111027645221   111028269279   111028411874  
111028587407   111029260620   111029420246   111029581637   111030139098  
111030368193   111030922414   111031035634   111031189207   111031348541
111018021296   111020698479   111023071679   111024473845   111025779744  
111026867697   111027465131   111027645232   111028269280   111028412224  
111028587452   111029260664   111029420279   111029581660   111030139111  
111030368250   111030922425   111031035689   111031189218   111031348563
111018021397   111020698480   111023087700   111024474251   111025779788  
111026867732   111027465164   111027645254   111028269336   111028412235  
111028587485   111029260709   111029420358   111029581671   111030139122  
111030368306   111030922436   111031035768   111031189274   111031348574
111018021421   111020698536   111023089454   111024474385   111025780027  
111026867743   111027465197   111027645276   111028269358   111028412246  
111028587520   111029260721   111029420392   111029581705   111030139188  
111030368317   111030922470   111031035803   111031190793   111031348596
111018021667   111020698615   111023097419   111024474712   111025783075  
111026867754   111027465209   111027645344   111028269392   111028412257  
111028587531   111029260732   111029420404   111029581727   111030139199  
111030368339   111030922560   111031035847   111031190883   111031348653
111018021689   111020699010   111023109660   111024474925   111025783918  
111026867798   111027465210   111027645355   111028269426   111028412280  
111028587542   111029260743   111029420415   111029581750   111030139223  
111030368340   111030922571   111031035869   111031190917   111031348686
111018021702   111020699021   111023122676   111024474947   111025784087  
111026867833   111027465221   111027645940   111028269448   111028412291  
111028587553   111029260754   111029420460   111029581761   111030139234  
111030368407   111030922582   111031035892   111031190962   111031348697
111018022028   111020699032   111023127323   111024474981   111025784593  
111026868092   111027465254   111027645962   111028269459   111028412303  
111028587609   111029260787   111029420493   111029581783   111030139267  
111030368430   111030922593   111031035904   111031190973   111031348709
111018022084   111020699043   111023145277   111024475049   111025784661  
111026868261   111027465344   111027645973   111028269471   111028412314  
111028587621   111029260800   111029420505   111029581817   111030139278  
111030368463   111030922638   111031035960   111031190995   111031348754
111018022174   111020699054   111023150857   111024475050   111025784795  
111026868362   111027465377   111027645995   111028269583   111028412325  
111028587632   111029260822   111029420549   111029581828   111030139289  
111030368496   111030922649   111031035971   111031191053   111031348765
111018022185   111020699065   111023166371   111024475094   111025784863  
111026868474   111027465401   111027646008   111028269594   111028412347  
111028587676   111029260888   111029420550   111029581862   111030139313  
111030368519   111030922650   111031035982   111031191075   111031348776
111018023388   111020699111   111023170635   111024475409   111025785055  
111026868531   111027465423   111027646053   111028269639   111028412369  
111028587687   111029260901   111029420572   111029581929   111030139335  
111030368586   111030922694   111031036028   111031191109   111031348811
111018023434   111020699313   111023193843   111024475443   111025785101  
111026868632   111027465434   111027646086   111028270024   111028412796  
111028587722   111029260912   111029420617   111029581930   111030139346  
111030368711   111030922717   111031036039   111031191367   111031348833
111018023478   111020700305   111023212058   111024475465   111025785370  
111026868654   111027465490   111027646110   111028270035   111028412853  
111028587755   111029260923   111029420662   111029581974   111030139368  
111030368722   111030922773   111031036051   111031191446   111031349621
111018023489   111020700316   111023214791   111024475522   111025785460  
111026868878   111027465546   111027646132   111028270046   111028412864  
111028587766   111029260945   111029420695   111029581985   111030139436  
111030368733   111030922784   111031036062   111031191457   111031349632
111018023490   111020700349   111023215006   111024475555   111025785594  
111026868890   111027465557   111027646165   111028270327   111028412875  
111028587777   111029260967   111029420763   111029581996   111030139447  
111030368766   111030922795   111031036084   111031191479   111031349665
111018023748   111020700574   111023216827   111024475702   111025785662  
111026868979   111027465579   111027646187   111028270349   111028412897  
111028587788   111029260978   111029420785   111029582010   111030139458  
111030368979   111030922818   111031036095   111031191480   111031349676
111018023850   111020701171   111023218582   111024475724   111025785763  
111026869015   111027466435   111027646244   111028270934   111028412921  
111028587801   111029260989   111029420820   111029582043   111030139481  
111030368980   111030922896   111031036107   111031191503   111031349722
111018023894   111020701418   111023223140   111024475735   111025787417  
111026869048   111027466446   111027646288   111028270956   111028412932  
111028587823   111029261047   111029420910   111029582065   111030139526  
111030369004   111030922908   111031036129   111031191536   111031349755
111018024053   111020701520   111023230126   111024475768   111025787620  
111026869059   111027466457   111027646930   111028271003   111028412943  
111028587889   111029261058   111029420954   111029582087   111030139537  
111030369015   111030923088   111031036130   111031191581   111031349777
111018024086   111020701700   111023231251   111024475779   111025787675  
111026869060   111027466570   111027646941   111028271014   111028412965  
111028587890   111029261069   111029420976   111029582100   111030139560  
111030369217   111030923921   111031036141   111031191592   111031349799
111018024110   111020701722   111023231453   111024476084   111025787754  
111026869105   111027466592   111027646963   111028271036   111028412976  
111028587968   111029261070   111029420998   111029582111   111030139571  
111030369307   111030923932   111031036152   111031191626   111031349823
111018024154   111020701924   111023231677   111024476208   111025787877  
111026869161   111027466615   111027646985   111028271058   111028412987  
111028588059   111029261081   111029421348   111029582122   111030139650  
111030369318   111030924898   111031036163   111031191659   111031349845
111018024176   111020701979   111023233219   111024476635   111025788036  
111026869172   111027466660   111027646996   111028271148   111028412998  
111028588105   111029261104   111029421359   111029582133   111030139740  
111030369341   111030924911   111031036185   111031191682   111031349867
111018024222   111020702093   111023233231   111024476657   111025789037  
111026869217   111027466671   111027647076   111028271159   111028413012  
111028588116   111029261115   111029421360   111029582177   111030139751  
111030369352   111030924922   111031036196   111031191693   111031349878
111018024244   111020702105   111023233837   111024476747   111025789790  
111026869262   111027466682   111027647087   111028271171   111028413023  
111028588127   111029261137   111029421393   111029582188   111030139829  
111030369363   111030924944   111031036219   111031191772   111031349889
111018024266   111020702330   111023234300   111024476837   111025789835  
111026869273   111027466693   111027647122   111028271182   111028413045  
111028588138   111029261160   111029421405   111029582199   111030139841  
111030369396   111030924955   111031036242   111031191806   111031349913
111018024288   111020703005   111023234377   111024477074   111025789914  
111026869330   111027466716   111027647155   111028271227   111028413067  
111028588161   111029261182   111029421438   111029582201   111030139885  
111030369408   111030924966   111031036253   111031191873   111031349935
111018024402   111020703050   111023237752   111024477120   111025790422  
111026869341   111027466727   111027647188   111028271261   111028413089  
111028588172   111029261249   111029421449   111029582234   111030139896  
111030369419   111030924977   111031036275   111031191884   111031349946
111018024480   111020703252   111023242893   111024477175   111025790477  
111026869396   111027466749   111027647199   111028271272   111028413146  
111028588183   111029261261   111029421450   111029582302   111030139919  
111030369431   111030924988   111031036477   111031191930   111031349980
111018024491   111020703331   111023243524   111024477197   111025790512  
111026869509   111027467010   111027647245   111028271283   111028413157  
111028588194   111029261283   111029421472   111029582313   111030139942  
111030369453   111030924999   111031036499   111031191952   111031349991
111018025751   111020703465   111023243580   111024477490   111025790679  
111026869543   111027467032   111027647278   111028271306   111028413168  
111028588228   111029261294   111029421517   111029582324   111030139986  
111030369464   111030925013   111031036523   111031191974   111031350016
111018025975   111020703476   111023244828   111024477759   111025790792  
111026869554   111027467043   111027647289   111028271317   111028413179  
111028589713   111029261306   111029421539   111029582335   111030140001  
111030369475   111030925024   111031036556   111031191985   111031350049
111018026033   111020703500   111023245144   111024477838   111025792424  
111026869576   111027467122   111027647302   111028271351   111028413180  
111028589724   111029261317   111029421540   111029582346   111030140012  
111030369509   111030925035   111031036590   111031191996   111031350050
111018026617   111020703544   111023246123   111024477906   111025793560  
111026869587   111027467133   111027647357   111028271429   111028413191  
111028589735   111029261339   111029421595   111029582380   111030140023  
111030369532   111030925080   111031036613   111031192245   111031350342
111018026628   111020703555   111023246785   111024477973   111025794033  
111026870725   111027467188   111027647368   111028271430   111028413214  
111028589746   111029261351   111029421607   111029582391   111030140045  
111030369543   111030925114   111031036646   111031192290   111031350353
111018026808   111020703623   111023253840   111024478558   111025794819  
111026870769   111027467289   111027647379   111028271441   111028413236  
111028589757   111029261362   111029421630   111029582403   111030140067  
111030369554   111030925125   111031036657   111031192302   111031350375
111018026842   111020703667   111023255628   111024478727   111025795045  
111026870770   111027467290   111027647391   111028271452   111028413269  
111028589779   111029261777   111029421652   111029582560   111030140078  
111030369565   111030925147   111031036668   111031192324   111031350386
111018026998   111020703690   111023256124   111024478772   111025795450  
111026870792   111027467335   111027647425   111028271508   111028413270  
111028589803   111029261801   111029421696   111029582605   111030140203  
111030369587   111030925170   111031036680   111031192357   111031350409
111018027012   111020703814   111023256269   111024478839   111025795483  
111026870882   111027467403   111027648257   111028271575   111028413292  
111028589814   111029261834   111029421719   111029582616   111030140214  
111030369633   111030925192   111031036758   111031192379   111031350421
111018027034   111020704185   111023256281   111024478952   111025795719  
111026871535   111027467414   111027648268   111028271586   111028413304  
111028589858   111029261845   111029421731   111029582649   111030140225  
111030369655   111030925204   111031036770   111031192414   111031350432
111018027191   111020705232   111023260130   111024479054   111025795933  
111026873076   111027467425   111027648280   111028271621   111028413393  
111028589870   111029261968   111029421742   111029582717   111030140292  
111030370275   111030925226   111031036859   111031192425   111031350465
111018027517   111020705647   111023260196   111024479807   111025795966  
111026873324   111027467458   111027648291   111028271643   111028413416  
111028589915   111029261980   111029421786   111029582841   111030140326  
111030370309   111030925248   111031036882   111031192436   111031350476

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018027528   111020705726   111023260668   111024479874   111025796912  
111026873335   111027467470   111027648303   111028271654   111028413427  
111028589926   111029262004   111029421797   111029582920   111030140337  
111030370310   111030925259   111031036893   111031192469   111031350533
111018028585   111020706053   111023260972   111024479942   111025797025  
111026873368   111027467481   111027648325   111028271665   111028413449  
111028589948   111029262015   111029421809   111029582975   111030140348  
111030370343   111030925260   111031036916   111031192470   111031350599
111018028619   111020706132   111023261085   111024479953   111025797104  
111026874549   111027467504   111027648358   111028271687   111028413450  
111028589959   111029262059   111029421821   111029582997   111030140898  
111030370365   111030925282   111031036927   111031192526   111031350612
111018028620   111020706479   111023261388   111024480203   111025797126  
111026874561   111027467515   111027648370   111028271744   111028413461  
111028589971   111029262352   111029422103   111029583066   111030141585  
111030370376   111030925293   111031036949   111031192571   111031350713
111018028653   111020706592   111023266552   111024480281   111025797227  
111026875179   111027467526   111027648426   111028271777   111028413472  
111028590041   111029262408   111029422125   111029583077   111030141664  
111030370398   111030925316   111031036961   111031192649   111031350724
111018028686   111020706671   111023268026   111024480292   111025797834  
111026875472   111027467548   111027648437   111028271788   111028413483  
111028590052   111029262486   111029422170   111029583178   111030141709  
111030370422   111030925338   111031036972   111031192650   111031350757
111018028945   111020706794   111023268352   111024480348   111025797889  
111026875540   111027467593   111027648448   111028271834   111028413494  
111028590074   111029262655   111029422181   111029583235   111030141721  
111030370444   111030925350   111031037030   111031192661   111031350803
111018028978   111020706918   111023270962   111024480449   111025798060  
111026875618   111027468752   111027648459   111028271856   111028413517  
111028590120   111029262666   111029422215   111029583279   111030141754  
111030370466   111030925361   111031037041   111031192683   111031350825
111018028990   111020707043   111023274843   111024480539   111025798071  
111026875652   111027468774   111027648493   111028271878   111028413540  
111028590131   111029263038   111029422226   111029583303   111030141798  
111030370488   111030925372   111031037074   111031192694   111031350881
111018029025   111020707166   111023280479   111024480652   111025799319  
111026876305   111027468819   111027648516   111028271889   111028413551  
111028590153   111029263397   111029422237   111029583358   111030141800  
111030370501   111030925383   111031037108   111031192706   111031350915
111018029520   111020707302   111023282538   111024480663   111025799566  
111026876440   111027468842   111027648527   111028271890   111028413562  
111028590164   111029263498   111029422248   111029583415   111030141811  
111030370545   111030925394   111031037131   111031192717   111031351220
111018029531   111020707346   111023282561   111024480719   111025799599  
111026876563   111027468864   111027648549   111028271968   111028413584  
111028590186   111029263836   111029422271   111029583471   111030141912  
111030370556   111030925439   111031037153   111031192739   111031351242
111018029676   111020707368   111023283528   111024480865   111025799836  
111026876642   111027468875   111027649696   111028272004   111028414181  
111028590210   111029263869   111029422305   111029583527   111030141934  
111030370567   111030925440   111031037164   111031192740   111031351297
111018029698   111020707425   111023284732   111024481439   111025799904  
111026876710   111027468897   111027649731   111028272026   111028414417  
111028590221   111029263870   111029422372   111029584102   111030141967  
111030370589   111030925451   111031037186   111031192751   111031351321
111018029711   111020708178   111023286936   111024481495   111025799948  
111026876978   111027468932   111027649775   111028272048   111028414934  
111028590232   111029263881   111029422428   111029584236   111030142036  
111030370613   111030925462   111031037232   111031192773   111031351376
111018029902   111020708189   111023286992   111024481574   111025799993  
111026877047   111027468954   111027649786   111028272071   111028414956  
111028590243   111029263915   111029423047   111029584270   111030142092  
111030370635   111030925484   111031037254   111031192795   111031351398
111018030106   111020708415   111023289579   111024481596   111025800075  
111026878295   111027468987   111027649810   111028272655   111028414967  
111028590265   111029263948   111029423069   111029584483   111030142306  
111030370657   111030925507   111031037276   111031192829   111031351455
111018030410   111020708662   111023290010   111024481642   111025800277  
111026878880   111027468998   111027649843   111028272723   111028414978  
111028590287   111029263959   111029423070   111029584494   111030142328  
111030370668   111030925518   111031037300   111031192830   111031351488
111018030522   111020709405   111023290111   111024482036   111025801975  
111026880546   111027469001   111027649854   111028272734   111028414989  
111028590298   111029263971   111029423171   111029584528   111030142418  
111030370680   111030925529   111031037726   111031192841   111031351589
111018030533   111020709416   111023290335   111024482047   111025802033  
111026880939   111027469078   111027649876   111028272756   111028415025  
111028590311   111029264017   111029423182   111029584539   111030142430  
111030370691   111030925530   111031037737   111031192863   111031351635
111018031679   111020709854   111023291493   111024482283   111025802178  
111026882504   111027469102   111027649900   111028272778   111028415047  
111028590355   111029264039   111029423205   111029584551   111030142452  
111030370769   111030925552   111031037748   111031192874   111031351646
111018031725   111020710014   111023291684   111024482317   111025802268  
111026882762   111027469135   111027649944   111028272790   111028415069  
111028590366   111029264062   111029423238   111029584562   111030142474  
111030370882   111030925563   111031037759   111031192919   111031351679
111018031747   111020710025   111023295880   111024482340   111025802404  
111026882931   111027469168   111027649966   111028272802   111028415294  
111028590377   111029264095   111029423250   111029584573   111030142564  
111030370905   111030925585   111031037771   111031192920   111031351691
111018031882   111020710070   111023298311   111024482452   111025803506  
111026883088   111027469180   111027649999   111028272846   111028415340  
111028590388   111029264107   111029423261   111029584630   111030142609  
111030370938   111030925596   111031037782   111031192931   111031351703
111018033031   111020710328   111023301518   111024482485   111025803539  
111026883202   111027469191   111027650069   111028272857   111028415351  
111028590401   111029264118   111029423553   111029584641   111030142610  
111030370949   111030925608   111031037805   111031192942   111031351725
111018033075   111020710474   111023303655   111024482496   111025803584  
111026883673   111027469337   111027650070   111028272880   111028415362  
111028590445   111029264129   111029423609   111029584652   111030142643  
111030371029   111030925619   111031038198   111031192997   111031351747
111018033109   111020710968   111023303767   111024482553   111025803629  
111026884124   111027469348   111027650104   111028272936   111028415384  
111028590478   111029264141   111029423610   111029584719   111030142654  
111030371030   111030925620   111031038211   111031193044   111031351758
111018033255   111020711532   111023303970   111024482711   111025804237  
111026886159   111027469359   111027650159   111028272958   111028415395  
111028590502   111029264174   111029423632   111029584731   111030142676  
111030371041   111030925664   111031038233   111031193066   111031351770
111018033299   111020711554   111023304645   111024482733   111025805621  
111026886485   111027469393   111027650182   111028272969   111028415407  
111028590535   111029264185   111029423643   111029584764   111030142698  
111030371108   111030925675   111031038244   111031193910   111031351781
111018033457   111020711756   111023304779   111024482777   111025805845  
111026886755   111027469416   111027650227   111028272970   111028415418  
111028590580   111029264196   111029423722   111029584810   111030142700  
111030371119   111030925710   111031038277   111031193921   111031352625
111018033514   111020712498   111023306366   111024482856   111025806105  
111026887026   111027469461   111027650249   111028272992   111028415531  
111028590603   111029264208   111029423744   111029584854   111030142755  
111030371120   111030925945   111031038288   111031193932   111031352636
111018033772   111020713039   111023307097   111024483329   111025806183  
111026887172   111027469528   111027650250   111028273027   111028415878  
111028590614   111029264219   111029423968   111029584876   111030142766  
111030371131   111030925956   111031038299   111031193976   111031352658
111018033941   111020713275   111023307198   111024483509   111025806385  
111026887295   111027469539   111027650272   111028273038   111028415902  
111028590658   111029264242   111029423991   111029584898   111030142799  
111030371142   111030925989   111031038491   111031193987   111031352737
111018034144   111020713310   111023312093   111024483712   111025806464  
111026887633   111027469551   111027650317   111028273050   111028415913  
111028591356   111029264264   111029424026   111029584911   111030142878  
111030371793   111030926003   111031038514   111031194012   111031352816
111018034223   111020713354   111023313207   111024483745   111025806497  
111026889253   111027469607   111027650351   111028273094   111028415935  
111028591367   111029264321   111029424048   111029584922   111030142924  
111030371816   111030926014   111031038547   111031194180   111031352827
111018034908   111020713725   111023313915   111024483756   111025807634  
111026889646   111027469618   111027650362   111028273117   111028415946  
111028591389   111029264332   111029424082   111029584944   111030143352  
111030371838   111030926025   111031038558   111031194236   111031352850
111018034964   111020713860   111023315164   111024483778   111025808927  
111026889769   111027469630   111027650474   111028273151   111028415979  
111028591491   111029264354   111029424497   111029584966   111030143813  
111030371849   111030926069   111031038604   111031194258   111031352872
111018035044   111020713949   111023319685   111024483789   111025809603  
111026890378   111027469663   111027650485   111028273263   111028416004  
111028591503   111029264365   111029424509   111029584999   111030143846  
111030371861   111030926070   111031038615   111031194269   111031352894
111018035088   111020714254   111023320935   111024483936   111025809737  
111026890503   111027469685   111027650496   111028273296   111028416015  
111028591536   111029264398   111029424510   111029585002   111030143857  
111030371883   111030926092   111031038626   111031194270   111031352906
111018035145   111020714377   111023320946   111024484140   111025809816  
111026890648   111027469696   111027650519   111028273498   111028416059  
111028591569   111029264400   111029424532   111029585013   111030143936  
111030371951   111030926126   111031038659   111031194326   111031352917
111018035853   111020714423   111023322511   111024484487   111025810043  
111026892369   111027469731   111027650531   111028273500   111028416060  
111028591604   111029264411   111029424554   111029585035   111030143970  
111030371973   111030926137   111031038682   111031194348   111031352928
111018035886   111020715176   111023327101   111024484588   111025810920  
111026892448   111027469742   111027650575   111028273555   111028416071  
111028591615   111029264466   111029424576   111029585046   111030144027  
111030372008   111030926159   111031038693   111031194360   111031352962
111018035897   111020715312   111023332826   111024484623   111025811336  
111026892910   111027469786   111027650609   111028273656   111028416093  
111028591626   111029264567   111029424587   111029585057   111030144072  
111030372031   111030926193   111031038705   111031194382   111031352984
111018035909   111020715356   111023332905   111024484656   111025812034  
111026893102   111027469797   111027650621   111028273667   111028416127  
111028591637   111029264578   111029424600   111029585068   111030144083  
111030372086   111030926205   111031038716   111031194416   111031352995
111018035998   111020715996   111023332927   111024484678   111025812988  
111026893157   111027469999   111027650643   111028273678   111028416138  
111028591648   111029264589   111029424611   111029585091   111030144117  
111030372110   111030926216   111031038749   111031194427   111031353031
111018036001   111020716278   111023337191   111024484689   111025813046  
111026893348   111027470092   111027650676   111028273735   111028416183  
111028591659   111029264590   111029424644   111029585136   111030144195  
111030372121   111030926238   111031038772   111031194450   111031353053
111018036102   111020716414   111023337843   111024484836   111025813068  
111026893528   111027470126   111027650687   111028273746   111028416239  
111028591682   111029264602   111029424688   111029585147   111030144207  
111030372198   111030926249   111031038783   111031194483   111031353064
111018036168   111020716807   111023338057   111024484869   111025813697  
111026893595   111027470159   111027650698   111028273780   111028416262  
111028591817   111029264679   111029424699   111029585158   111030144410  
111030372244   111030926261   111031038794   111031194506   111031353110
111018036180   111020716874   111023338158   111024484892   111025814306  
111026893607   111027470171   111027650711   111028273814   111028416307  
111028591839   111029264703   111029424745   111029585811   111030144421  
111030372266   111030926283   111031038806   111031194517   111031353266
111018036203   111020717448   111023342489   111024484926   111025814317  
111026893775   111027470227   111027650722   111028273825   111028416329  
111028591895   111029264714   111029424756   111029585822   111030144432  
111030372299   111030926339   111031039234   111031194562   111031353479
111018036214   111020717550   111023344155   111024484948   111025814508  
111026894406   111027470249   111027650799   111028273836   111028416352  
111028591929   111029264725   111029424767   111029585989   111030144443  
111030372378   111030926340   111031039256   111031194573   111031353480
111018036427   111020717594   111023346078   111024485006   111025814744  
111026894530   111027470261   111027651363   111028273858   111028416374  
111028591963   111029264758   111029424778   111029586418   111030144511  
111030372479   111030926351   111031039267   111031194641   111031353503
111018036450   111020717909   111023346708   111024485107   111025815149  
111026895205   111027470283   111027651374   111028273904   111028416385  
111028592010   111029264769   111029424802   111029586430   111030144544  
111030372480   111030926384   111031039289   111031194663   111031353547
111018036506   111020717987   111023348586   111024485354   111025815701  
111026905263   111027470328   111027651442   111028273959   111028416408  
111028592065   111029264792   111029424813   111029586676   111030144577  
111030372491   111030926788   111031039313   111031194719   111031353570
111018037383   111020717998   111023349251   111024485400   111025815712  
111026905735   111027470407   111027651464   111028273971   111028416419  
111028592267   111029264837   111029425566   111029586733   111030144588  
111030372558   111030926799   111031039335   111031194742   111031353592
111018037394   111020718113   111023355405   111024485444   111025815835  
111026935716   111027470418   111027651509   111028274028   111028416431  
111028592289   111029264848   111029425577   111029586788   111030144612  
111030372569   111030926801   111031039403   111031194775   111031353648
111018037406   111020718180   111023355540   111024485613   111025816319  
111026935761   111027470441   111027651532   111028274039   111028416464  
111028592313   111029265579   111029425599   111029587026   111030144645  
111030372570   111030926845   111031039504   111031194786   111031353660
111018037844   111020718630   111023357148   111024485769   111025816892  
111026936289   111027470463   111027651622   111028274040   111028416475  
111028592324   111029265580   111029425601   111029587228   111030144656  
111030372963   111030926902   111031039548   111031194810   111031353693
111018037888   111020718854   111023359050   111024485792   111025817152  
111026936447   111027470474   111027651644   111028274062   111028416510  
111028592379   111029265603   111029425623   111029587295   111030144667  
111030372974   111030926935   111031039627   111031194843   111031353749
111018037989   111020718988   111023359106   111024485815   111025817219  
111026936784   111027470496   111027651666   111028274130   111028416543  
111028592380   111029265625   111029425690   111029587330   111030144870  
111030373065   111030926979   111031039672   111031194865   111031353794
111018038092   111020719002   111023362010   111024487097   111025817365  
111026937202   111027470508   111027651677   111028274141   111028416846  
111028592537   111029265681   111029425713   111029587341   111030145163  
111030373087   111030927004   111031039706   111031194876   111031353806
111018038261   111020719080   111023362166   111024487165   111025817501  
111026937246   111027470531   111027652061   111028274163   111028416857  
111028592582   111029265704   111029425746   111029587420   111030145220  
111030373111   111030927026   111031039717   111031194911   111031353817
111018038283   111020719114   111023362975   111024487299   111025817624  
111026937886   111027470542   111027652072   111028274231   111028416868  
111028592627   111029265715   111029425768   111029588027   111030145231  
111030373122   111030927284   111031039739   111031194933   111031353839
111018038340   111020719350   111023362986   111024487389   111025817725  
111026938146   111027470564   111027652083   111028274275   111028416879  
111028592649   111029265726   111029425779   111029588050   111030145264  
111030373144   111030927295   111031039740   111031194966   111031354122
111018038519   111020719507   111023363426   111024487558   111025819008  
111026938449   111027470575   111027652094   111028274398   111028416880  
111028592706   111029265748   111029425870   111029588072   111030145286  
111030373155   111030927307   111031039919   111031195002   111031354144
111018038520   111020719541   111023364359   111024488009   111025819086  
111026938517   111027470597   111027652117   111028274400   111028416891  
111028592762   111029265759   111029425881   111029588094   111030145321  
111030373177   111030927330   111031040360   111031195013   111031354199
111018038700   111020720385   111023365529   111024488021   111025819244  
111026938630   111027470621   111027652128   111028274422   111028417511  
111028592830   111029265805   111029425926   111029588106   111030145387  
111030373199   111030927341   111031040371   111031195046   111031354234
111018038823   111020720419   111023366654   111024488054   111025819963  
111026939215   111027470654   111027652139   111028274477   111028417645  
111028592852   111029265816   111029425971   111029588117   111030145398  
111030373223   111030927352   111031040629   111031195057   111031354245
111018038867   111020720420   111023367914   111024488098   111025820000  
111026940633   111027470665   111027652140   111028274545   111028417689  
111028593033   111029265850   111029426017   111029588140   111030145400  
111030373683   111030927363   111031040663   111031195103   111031354256
111018038890   111020720509   111023370109   111024488155   111025820976  
111026940666   111027470698   111027652173   111028274578   111028417690  
111028593066   111029265883   111029426039   111029588151   111030145422  
111030373694   111030927374   111031040708   111031195114   111031354302
111018039194   111020721094   111023370233   111024488188   111025821113  
111026940677   111027470711   111027652207   111028274703   111028417724  
111028593178   111029265917   111029426062   111029588184   111030145477  
111030373706   111030927385   111031040843   111031195125   111031354313
111018039206   111020721757   111023371784   111024488201   111025822103  
111026941724   111027470733   111027652229   111028274781   111028417735  
111028593369   111029265939   111029426073   111029588195   111030145499  
111030373717   111030927396   111031040955   111031195136   111031354324
111018039217   111020722130   111023375496   111024488290   111025822293  
111026941779   111027470766   111027652252   111028274804   111028417825  
111028593370   111029265940   111029426387   111029588263   111030145523  
111030373740   111030927408   111031040977   111031195563   111031354335
111018039341   111020722893   111023376060   111024488391   111025822383  
111026941780   111027470801   111027653006   111028274848   111028417847  
111028593404   111029266110   111029426455   111029588342   111030145534  
111030373773   111030927420   111031040988   111031195653   111031354368
111018039396   111020723333   111023377016   111024488403   111025822518  
111026941836   111027470823   111027653051   111028274860   111028417915  
111028593448   111029266413   111029426488   111029588533   111030145567  
111030373784   111030927453   111031041024   111031195664   111031356078
111018039420   111020723366   111023377061   111024488425   111025822530  
111026941926   111027470834   111027653107   111028274893   111028417959  
111028593459   111029266435   111029426501   111029588746   111030145613  
111030373829   111030927475   111031041057   111031195675   111031356089
111018039431   111020723894   111023378365   111024489639   111025824431  
111026942556   111027471138   111027653343   111028274905   111028418006  
111028593493   111029266547   111029426523   111029588803   111030145646  
111030373830   111030927486   111031041114   111031195697   111031356090
111018039442   111020723917   111023380403   111024489673   111025824655  
111026942567   111027471149   111027653387   111028274927   111028418040  
111028593505   111029266569   111029426534   111029589613   111030145668  
111030373841   111030927497   111031041125   111031196081   111031356102

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018039486   111020723995   111023380706   111024489684   111025824734  
111026942668   111027471251   111027653433   111028274938   111028418163  
111028593527   111029266581   111029426578   111029589747   111030145691  
111030373896   111030927509   111031041136   111031196092   111031356113
111018039521   111020724132   111023381112   111024489729   111025825274  
111026942703   111027471273   111027653488   111028274949   111028418196  
111028593538   111029266660   111029426590   111029589781   111030146108  
111030373964   111030927510   111031041147   111031196104   111031356124
111018040017   111020724154   111023381280   111024490798   111025825320  
111026943018   111027471396   111027653512   111028274983   111028418219  
111028593572   111029266716   111029426602   111029589792   111030146131  
111030374022   111030927521   111031041192   111031196148   111031356225
111018040039   111020724266   111023381460   111024490833   111025826062  
111026943074   111027471903   111027653523   111028274994   111028418253  
111028593639   111029266749   111029426613   111029589804   111030146142  
111030374055   111030927532   111031041204   111031196182   111031356315
111018040466   111020724536   111023381684   111024491036   111025826220  
111026943186   111027471914   111027653602   111028275018   111028418310  
111028593875   111029266750   111029426624   111029589815   111030146164  
111030374088   111030927576   111031041215   111031196216   111031356337
111018040613   111020724569   111023382641   111024491171   111025826354  
111026943513   111027471925   111027653613   111028275029   111028418321  
111028593886   111029266761   111029426668   111029589848   111030146603  
111030374101   111030927598   111031041226   111031196261   111031356360
111018040679   111020724693   111023383338   111024491205   111025826905  
111026943906   111027471936   111027653646   111028275030   111028418466  
111028593897   111029266772   111029426680   111029589871   111030146636  
111030374134   111030928207   111031041248   111031196283   111031356371
111018040680   111020725694   111023383563   111024491227   111025826983  
111026944525   111027471958   111027653679   111028275041   111028418679  
111028594247   111029266794   111029426691   111029589893   111030146658  
111030374156   111030928229   111031041260   111031196294   111031356382
111018040691   111020725953   111023384700   111024491317   111025827939  
111026944604   111027471970   111027653703   111028275052   111028418680  
111028594304   111029266806   111029426725   111029589938   111030146692  
111030374167   111030928230   111031041271   111031196373   111031356393
111018040725   111020726347   111023384991   111024491339   111025828929  
111026946347   111027471981   111027653725   111028275063   111028418860  
111028594326   111029266839   111029426747   111029589949   111030146748  
111030374190   111030928241   111031041316   111031196430   111031356449
111018040859   111020726796   111023385396   111024491520   111025830977  
111026946617   111027472050   111027653769   111028275096   111028418882  
111028594359   111029266851   111029426826   111029589950   111030146771  
111030374257   111030928252   111031041338   111031196452   111031356472
111018040882   111020727438   111023386061   111024491698   111025831114  
111026946730   111027472061   111027653770   111028275120   111028418893  
111028594393   111029266884   111029426837   111029589961   111030146850  
111030374279   111030928263   111031041361   111031196474   111031356483
111018041210   111020727449   111023386623   111024492644   111025831563  
111026946785   111027472083   111027653781   111028275131   111028418905  
111028594416   111029266907   111029426848   111029590042   111030146861  
111030374280   111030928274   111031041372   111031196542   111031356494
111018041490   111020727955   111023390190   111024492677   111025831697  
111026947887   111027472106   111027653804   111028275142   111028418916  
111028594449   111029267087   111029426859   111029590053   111030146951  
111030374291   111030928285   111031041383   111031196575   111031356539
111018041502   111020729261   111023391326   111024492756   111025831934  
111026948068   111027472117   111027653837   111028275153   111028418994  
111028594450   111029267177   111029426871   111029590110   111030146962  
111030374303   111030928296   111031041394   111031197789   111031356540
111018041524   111020729395   111023391708   111024492914   111025832160  
111026948103   111027472140   111027653871   111028275197   111028419029  
111028594461   111029267201   111029426882   111029590862   111030147110  
111030374347   111030928308   111031041428   111031197790   111031356551
111018041546   111020729430   111023395544   111024493038   111025832632  
111026948260   111027472162   111027653882   111028275210   111028419030  
111028594494   111029267245   111029426905   111029591009   111030147132  
111030374358   111030928331   111031041439   111031197813   111031356573
111018041580   111020729621   111023396466   111024493274   111025833318  
111026948619   111027472173   111027653905   111028275232   111028419041  
111028594517   111029267256   111029426916   111029591021   111030147165  
111030374369   111030928342   111031041451   111031197925   111031356607
111018041614   111020729722   111023397052   111024493308   111025833419  
111026948709   111027472195   111027653938   111028275243   111028419074  
111028594528   111029267751   111029426949   111029592066   111030147176  
111030374370   111030928353   111031041462   111031197958   111031356618
111018041625   111020730229   111023401418   111024494905   111025835242  
111026948732   111027472241   111027653950   111028275276   111028419085  
111028594562   111029267762   111029427434   111029592257   111030147187  
111030374404   111030928375   111031041473   111031197970   111031356641
111018041669   111020730498   111023401441   111024495197   111025836658  
111026948765   111027472285   111027653972   111028275298   111028419388  
111028594573   111029267784   111029427445   111029592471   111030147211  
111030374448   111030928410   111031041495   111031197992   111031356652
111018041737   111020730892   111023402981   111024495221   111025836872  
111026950397   111027472296   111027654018   111028275333   111028419401  
111028594584   111029267829   111029427456   111029592909   111030147222  
111030374459   111030928432   111031041507   111031198005   111031356663
111018041894   111020730904   111023403229   111024495287   111025836940  
111026950421   111027472319   111027654029   111028275366   111028419412  
111028594629   111029267874   111029427467   111029593236   111030147266  
111030374471   111030928443   111031041530   111031198049   111031356674
111018041906   111020730959   111023404893   111024495951   111025836973  
111026950476   111027472320   111027654085   111028275388   111028419445  
111028594652   111029267885   111029427502   111029596734   111030147301  
111030374527   111030928476   111031041563   111031198050   111031356753
111018041928   111020731017   111023405872   111024495995   111025837200  
111026950588   111027472331   111027654119   111028275456   111028419456  
111028594674   111029267920   111029427513   111029596745   111030147312  
111030374550   111030928498   111031041585   111031198061   111031356775
111018041940   111020731028   111023409102   111024496064   111025837233  
111026950601   111027472364   111027654951   111028275478   111028419478  
111028594685   111029267975   111029427557   111029596789   111030147367  
111030374572   111030928566   111031041619   111031198128   111031356797
111018042008   111020731084   111023409124   111024496840   111025837569  
111026950724   111027472375   111027654973   111028275490   111028419489  
111028594708   111029268022   111029427580   111029596903   111030147378  
111030375371   111030928599   111031041631   111031198140   111031356809
111018042031   111020731220   111023410913   111024496930   111025837761  
111026950836   111027472465   111027654984   111028275513   111028419502  
111028594719   111029268033   111029427591   111029597061   111030147424  
111030375393   111030928601   111031041664   111031198162   111031356810
111018042053   111020732221   111023411947   111024497100   111025837930  
111026950926   111027472476   111027654995   111028275557   111028419513  
111028594933   111029268066   111029427614   111029597397   111030147503  
111030375405   111030928623   111031041709   111031198195   111031356821
111018042097   111020733862   111023412230   111024497188   111025837941  
111026950959   111027472487   111027655008   111028275580   111028419524  
111028594944   111029268077   111029427658   111029597421   111030147615  
111030375416   111030928948   111031041732   111031198207   111031356832
111018042525   111020733884   111023414096   111024497414   111025838548  
111026951714   111027472500   111027655064   111028275748   111028419535  
111028594955   111029268088   111029427681   111029597667   111030147693  
111030375450   111030928960   111031041754   111031198229   111031356854
111018042592   111020733895   111023415727   111024497436   111025839145  
111026952311   111027472566   111027655143   111028275793   111028419591  
111028594966   111029268101   111029427726   111029598062   111030147716  
111030375483   111030929028   111031041765   111031198230   111031356887
111018043559   111020734740   111023416278   111024497559   111025839167  
111026952333   111027472645   111027655165   111028275805   111028419603  
111028594999   111029268112   111029427737   111029598297   111030147727  
111030375551   111030929039   111031041787   111031198263   111031356911
111018043582   111020734751   111023416717   111024497638   111025839336  
111026952423   111027472656   111027655176   111028275816   111028419614  
111028595002   111029268134   111029427760   111029601551   111030147738  
111030375629   111030929040   111031041811   111031198285   111031356933
111018043920   111020734773   111023417279   111024497650   111025839459  
111026953671   111027472678   111027655244   111028275872   111028419636  
111028595013   111029268246   111029427849   111029604059   111030147749  
111030375630   111030929051   111031042766   111031198308   111031356944
111018043942   111020734942   111023417381   111024497672   111025839505  
111026954447   111027472779   111027655323   111028275894   111028419647  
111028595024   111029268594   111029427850   111029604273   111030147750  
111030375641   111030929062   111031042788   111031199095   111031356955
111018044336   111020734997   111023418427   111024497829   111025839538  
111026955099   111027472803   111027655389   111028275962   111028419658  
111028595035   111029268617   111029427883   111029618852   111030147851  
111030375663   111030929567   111031042845   111031199118   111031356977
111018045102   111020735000   111023422051   111024497852   111025839550  
111026955167   111027472814   111027655402   111028276008   111028419669  
111028595079   111029268640   111029427894   111029620338   111030147873  
111030375708   111030929635   111031042867   111031199130   111031356988
111018045135   111020736786   111023422220   111024497986   111025839774  
111026955279   111027472847   111027655413   111028276019   111028419670  
111028595091   111029268662   111029428154   111029632263   111030147895  
111030375786   111030929657   111031042889   111031199152   111031357002
111018045168   111020736966   111023424109   111024497997   111025839785  
111026962604   111027472870   111027655457   111028276110   111028420302  
111028595147   111029268673   111029428165   111029635109   111030147918  
111030375821   111030929668   111031042913   111031199185   111031357013
111018045304   111020737080   111023424659   111024498033   111025839943  
111026962659   111027472881   111027655468   111028276121   111028420346  
111028595158   111029268684   111029428176   111029638337   111030147952  
111030375865   111030929680   111031042924   111031199208   111031357057
111018045450   111020737125   111023425267   111024498066   111025839987  
111026962671   111027472915   111027655491   111028276132   111028420357  
111028595170   111029268763   111029428187   111029642310   111030147974  
111030375876   111030929703   111031042935   111031199231   111031357068
111018045641   111020737350   111023431680   111024498077   111025840002  
111026962749   111027472937   111027655536   111028276154   111028420380  
111028595181   111029268774   111029428266   111029662637   111030147996  
111030375887   111030929826   111031043015   111031199309   111031357080
111018045674   111020738160   111023431905   111024498796   111025840046  
111026962750   111027472959   111027655547   111028276200   111028420391  
111028595192   111029268796   111029428301   111029668734   111030148009  
111030375898   111030929871   111031043037   111031199310   111031357091
111018045685   111020738249   111023433480   111024498965   111025841362  
111026962761   111027472982   111027655558   111028276244   111028420403  
111028595204   111029268808   111029428323   111029680390   111030148032  
111030375911   111030929927   111031043071   111031199400   111031357125
111018045720   111020738485   111023433974   111024499001   111025841643  
111026962772   111027472993   111027655592   111028276378   111028420436  
111028595215   111029268831   111029428334   111029680907   111030148043  
111030375922   111030929938   111031043093   111031199411   111031357136
111018045887   111020738531   111023434054   111024499135   111025841744  
111026962783   111027473017   111027655615   111028276424   111028420458  
111028595226   111029268853   111029428345   111029687342   111030148054  
111030376406   111030929950   111031043127   111031199444   111031357338
111018046068   111020738980   111023435392   111024499179   111025841890  
111026963762   111027473040   111027655648   111028276592   111028420481  
111028595237   111029268864   111029428390   111029705387   111030148212  
111030376417   111030929972   111031043149   111031199477   111031357417
111018047216   111020739015   111023436551   111024500330   111025841924  
111026963784   111027473051   111027655659   111028276750   111028420492  
111028595574   111029269146   111029428402   111029714871   111030148234  
111030376440   111030930008   111031043161   111031199488   111031357451
111018047272   111020739037   111023437226   111024500453   111025843634  
111026963818   111027473062   111027655682   111028277212   111028420504  
111028595585   111029269427   111029428413   111029727280   111030148289  
111030376507   111030930974   111031043183   111031199499   111031357462
111018047317   111020739082   111023438564   111024500464   111025845175  
111026963829   111027473107   111027655693   111028277223   111028420515  
111028595596   111029269551   111029428480   111029736123   111030148324  
111030376530   111030930985   111031043521   111031199512   111031357484
111018047508   111020740411   111023439116   111024500554   111025845557  
111026963863   111027473118   111027655705   111028277256   111028420526  
111028595620   111029269573   111029428525   111029736257   111030148357  
111030376732   111030931021   111031043565   111031199523   111031357495
111018047520   111020740567   111023441591   111024500745   111025846288  
111026963896   111027473141   111027655716   111028277289   111028420548  
111028595653   111029269630   111029428547   111029736527   111030148379  
111030376743   111030931043   111031043600   111031199567   111031357507
111018047586   111020741029   111023443537   111024500789   111025846389  
111026963931   111027473152   111027655839   111028277290   111028420593  
111028595664   111029269641   111029428558   111029736561   111030148469  
111030376754   111030931054   111031043644   111031199590   111031357518
111018047722   111020741030   111023443885   111024500903   111025846457  
111026964011   111027473196   111027655840   111028277313   111028420672  
111028595686   111029269652   111029428570   111029736572   111030148492  
111030376765   111030931065   111031043655   111031199624   111031357529
111018047889   111020741197   111023444112   111024500914   111025846468  
111026964022   111027473309   111027655851   111028277324   111028420706  
111028595710   111029269685   111029428581   111029736617   111030148515  
111030376811   111030931076   111031043666   111031199635   111031357541
111018047935   111020741210   111023444718   111024500925   111025846570  
111026964167   111027473354   111027655929   111028277346   111028420739  
111028596058   111029269696   111029428604   111029736954   111030148582  
111030376855   111030931098   111031043677   111031199657   111031357563
111018048026   111020741276   111023446417   111024500936   111025846705  
111026964257   111027473365   111027655952   111028277368   111028420751  
111028596069   111029269731   111029428648   111029737281   111030148650  
111030376877   111030931122   111031044498   111031199668   111031357574
111018048161   111020741300   111023446451   111024500981   111025846761  
111026965001   111027473387   111027656009   111028277379   111028420795  
111028596081   111029269854   111029428671   111029737382   111030148672  
111030376901   111030931144   111031044500   111031199679   111031357619
111018048408   111020741377   111023447531   111024500992   111025847919  
111026965012   111027473422   111027656054   111028277380   111028420807  
111028596104   111029269977   111029428693   111029737540   111030148683  
111030376945   111030931155   111031044522   111031199703   111031357620
111018048464   111020741423   111023447968   111024501061   111025849348  
111026965045   111027473455   111027656122   111028277481   111028420829  
111028596115   111029270003   111029428716   111029738091   111030148717  
111030376978   111030931188   111031044533   111031199725   111031357686
111018048510   111020741478   111023450108   111024501072   111025849472  
111026965067   111027473466   111027656133   111028277504   111028420885  
111028596159   111029270115   111029428761   111029738754   111030148762  
111030376990   111030931212   111031044577   111031199736   111031357743
111018048622   111020741524   111023452054   111024501207   111025849652  
111026965102   111027473499   111027656155   111028277537   111028420931  
111028596160   111029270126   111029428783   111029739081   111030148773  
111030377036   111030931245   111031044601   111031199747   111031357754
111018048655   111020741546   111023453910   111024501511   111025849708  
111026965124   111027473523   111027656391   111028277571   111028420942  
111028596238   111029270665   111029428840   111029739238   111030148807  
111030378015   111030931267   111031044612   111031199758   111031357787
111018048677   111020741917   111023455709   111024501634   111025849719  
111026965135   111027473534   111027656492   111028277627   111028420964  
111028596250   111029270700   111029428895   111029739418   111030148829  
111030378048   111030931278   111031044667   111031199781   111031357798
111018048756   111020742110   111023456238   111024501689   111025850339  
111026965146   111027474816   111027656537   111028277649   111028420975  
111028596272   111029270946   111029428907   111029739621   111030148830  
111030378071   111030931289   111031044702   111031199804   111031357800
111018048914   111020742143   111023457880   111024502017   111025851644  
111026965168   111027474872   111027656571   111028277717   111028421000  
111028596294   111029270968   111029429942   111029739632   111030148852  
111030378116   111030931302   111031044735   111031199815   111031357855
111018048970   111020742200   111023461155   111024502882   111025851655  
111026965203   111027474894   111027656582   111028277762   111028421011  
111028596418   111029270980   111029429953   111029739654   111030148874  
111030378149   111030931324   111031044746   111031199837   111031357866
111018049005   111020742266   111023463304   111024503120   111025851778  
111026965214   111027474940   111027656605   111028277773   111028421066  
111028596430   111029271161   111029430089   111029739665   111030148885  
111030378150   111030931335   111031044768   111031199859   111031357899
111018049016   111020745573   111023464608   111024503153   111025851824  
111026965225   111027474962   111027656638   111028277784   111028421077  
111028596452   111029271172   111029430113   111029739687   111030148896  
111030378183   111030931346   111031044779   111031199860   111031357923
111018049027   111020747722   111023469490   111024503232   111025851868  
111026965236   111027474984   111027656751   111028277795   111028421718  
111028596474   111029271183   111029430214   111029739700   111030148908  
111030378217   111030931357   111031044791   111031199882   111031357945
111018049038   111020747755   111023470649   111024503265   111025853051  
111026965247   111027475042   111027656885   111028277818   111028421763  
111028596485   111029271194   111029430258   111029739711   111030148931  
111030378239   111030931379   111031044814   111031199927   111031357956
111018049106   111020747924   111023473776   111024503355   111025854287  
111026965269   111027475053   111027656908   111028277841   111028421774  
111028596508   111029271228   111029430281   111029739744   111030148942  
111030378262   111030931380   111031044869   111031199938   111031357978
111018049139   111020748981   111023473844   111024503603   111025854311  
111026965326   111027475086   111027656964   111028277885   111028421796  
111028596520   111029271239   111029430348   111029741657   111030148964  
111030378284   111030931391   111031044881   111031199950   111031357989
111018049218   111020749038   111023475936   111024503737   111025854625  
111026965359   111027475097   111027657022   111028277896   111028421820  
111028596542   111029271262   111029430360   111029741725   111030148997  
111030378307   111030931469   111031044915   111031199994   111031357990
111018049229   111020753077   111023476397   111024503827   111025854669  
111026965382   111027475198   111027657044   111028277920   111028421831  
111028596586   111029271295   111029430382   111029741804   111030149000  
111030378352   111030931481   111031045039   111031200256   111031358441
111018049432   111020753202   111023478175   111024503906   111025854681  
111026965393   111027475233   111027657066   111028277942   111028421886  
111028596597   111029271341   111029431271   111029741815   111030149011  
111030378396   111030931492   111031045062   111031200278   111031359239
111018049588   111020753347   111023482091   111024503984   111025855255  
111026965438   111027475255   111027657099   111028277964   111028421909  
111028596632   111029271352   111029431282   111029742131   111030149033  
111030378419   111030931526   111031045152   111031200290   111031359240

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018049601   111020753415   111023483610   111024504019   111025856010  
111026965449   111027475277   111027657101   111028277975   111028421932  
111028596980   111029271374   111029431305   111029742311   111030149055  
111030378420   111030931537   111031045220   111031200964   111031359251
111018049689   111020803141   111023484914   111024504211   111025856100  
111026965472   111027475288   111027657112   111028277986   111028421954  
111028596991   111029271408   111029431327   111029742445   111030149077  
111030379465   111030931548   111031045242   111031201000   111031359262
111018049836   111020816314   111023487018   111024504334   111025856133  
111026965483   111027475299   111027657123   111028277997   111028422067  
111028597071   111029271419   111029431349   111029742546   111030149099  
111030379498   111030931571   111031045310   111031201011   111031359273
111018049904   111020861673   111023488109   111024504514   111025857875  
111026965528   111027475312   111027657145   111028278000   111028422191  
111028597105   111029271420   111029431350   111029742625   111030149112  
111030379511   111030931582   111031045365   111031201033   111031359307
111018050793   111020864351   111023489076   111024504570   111025858461  
111026969881   111027475334   111027657156   111028278022   111028422225  
111028597116   111029271598   111029431361   111029742737   111030149213  
111030379522   111030931605   111031045400   111031201044   111031359318
111018050928   111020883677   111023490641   111024504682   111025858528  
111026976542   111027475345   111027657178   111028278033   111028422236  
111028597127   111029271666   111029431372   111029743974   111030149303  
111030379544   111030931649   111031045411   111031201066   111031359385
111018050951   111020885343   111023493228   111024504750   111025858595  
111026983584   111027475378   111027657213   111028278055   111028422247  
111028597149   111029271688   111029431394   111029743996   111030149347  
111030379566   111030931672   111031045455   111031201077   111031359396
111018050973   111020885590   111023493239   111024506066   111025858674  
111026984383   111027475435   111027657246   111028278088   111028422269  
111028597150   111029271712   111029431417   111029744694   111030149358  
111030379577   111030931739   111031045488   111031201101   111031359408
111018051154   111020886692   111023493431   111024506291   111025858900  
111026985733   111027475480   111027657325   111028278112   111028422281  
111028597172   111029271723   111029431428   111029744818   111030149415  
111030379656   111030931863   111031046513   111031201123   111031359419
111018051187   111020887086   111023493868   111024506886   111025858999  
111026986453   111027475503   111027657404   111028278123   111028422337  
111028597183   111029271778   111029431440   111029744874   111030149426  
111030379678   111030931885   111031046535   111031201178   111031359464
111018051222   111020887424   111023494757   111024507113   111025859114  
111026996690   111027475569   111027657415   111028278145   111028422348  
111028597239   111029271789   111029431451   111029744975   111030149448  
111030379689   111030931931   111031046557   111031201189   111031359475
111018051378   111020889404   111023495994   111024507236   111025859440  
111027000989   111027475570   111027657437   111028278178   111028422405  
111028597240   111029271846   111029431462   111029745471   111030149459  
111030379690   111030931997   111031046579   111031201224   111031359510
111018051468   111020889482   111023497705   111024507270   111025860116  
111027001126   111027475581   111027657482   111028278189   111028422742  
111028597251   111029271868   111029431484   111029745482   111030149460  
111030379735   111030932033   111031046580   111031201235   111031359521
111018051996   111020890811   111023498212   111024507393   111025860947  
111027001216   111027475615   111027657538   111028278202   111028422753  
111028597262   111029271880   111029431495   111029745684   111030149482  
111030379746   111030932055   111031046591   111031201257   111031359565
111018052278   111020893959   111023501004   111024507449   111025861061  
111027001339   111027475637   111027657617   111028278213   111028422764  
111028597295   111029271914   111029431507   111029745730   111030149505  
111030379780   111030932066   111031046625   111031201268   111031359622
111018052289   111020894747   111023501420   111024507630   111025861072  
111027002857   111027475659   111027657651   111028278246   111028422786  
111028597329   111029272274   111029431529   111029746023   111030149538  
111030379791   111030932088   111031046669   111031201279   111031359633
111018052302   111020898347   111023501475   111024507731   111025861140  
111027003386   111027475671   111027657707   111028278279   111028422876  
111028597587   111029272285   111029431530   111029746269   111030149549  
111030379803   111030932099   111031046681   111031201291   111031359655
111018052335   111020900712   111023501587   111024507764   111025861230  
111027003421   111027476885   111027657820   111028278280   111028422887  
111028597611   111029272319   111029431541   111029746810   111030149550  
111030380085   111030932112   111031046692   111031201303   111031359712
111018052414   111020903827   111023502724   111024507887   111025862118  
111027003724   111027476920   111027657842   111028278291   111028422898  
111028597666   111029272320   111029431585   111029746944   111030149583  
111030382953   111030932123   111031046704   111031201314   111031359790
111018052436   111020904345   111023502904   111024507944   111025862477  
111027003735   111027476964   111027657965   111028278303   111028422900  
111028597677   111029272331   111029431608   111029747024   111030149606  
111030385079   111030932145   111031046715   111031201404   111031361456
111018052571   111020904446   111023503602   111024507999   111025862488  
111027003847   111027476986   111027657976   111028278314   111028423608  
111028597712   111029272397   111029431631   111029747170   111030149617  
111030385945   111030932167   111031046748   111031201426   111031361478
111018052605   111020905964   111023505255   111024508068   111025863568  
111027003881   111027476997   111027658012   111028278347   111028423619  
111028597723   111029272409   111029431675   111029747710   111030149628  
111030385967   111030932178   111031046782   111031201459   111031361513
111018053033   111020906077   111023505862   111024508091   111025864413  
111027004332   111027477022   111027658056   111028278369   111028423620  
111028597734   111029272410   111029432182   111029747776   111030151643  
111030386070   111030932189   111031046805   111031201460   111031361535
111018053044   111020909856   111023505907   111024508215   111025864547  
111027004512   111027477033   111027658067   111028278381   111028423631  
111028597745   111029272421   111029432193   111029747844   111030151665  
111030386115   111030932190   111031046849   111031201482   111031361546
111018053055   111020911084   111023509912   111024508237   111025864648  
111027005827   111027477055   111027658292   111028278392   111028423653  
111028597767   111029272443   111029432205   111029747888   111030151676  
111030386137   111030932224   111031046861   111031201493   111031361603
111018053112   111020911714   111023512343   111024508271   111025865975  
111027005906   111027477066   111027658315   111028278404   111028423675  
111028597778   111029272476   111029432238   111029748148   111030151711  
111030386328   111030932257   111031046872   111031201527   111031361614
111018053167   111020911804   111023512680   111024508686   111025866011  
111027005917   111027477101   111027658337   111028278448   111028423686  
111028597789   111029272544   111029432249   111029748182   111030151733  
111030386340   111030932291   111031046883   111031202214   111031361670
111018053246   111020916652   111023513333   111024508697   111025866695  
111027006165   111027477123   111027658360   111028278471   111028423697  
111028597790   111029272566   111029432250   111029749116   111030151801  
111030386362   111030932695   111031046906   111031202225   111031361681
111018053336   111020920275   111023514402   111024508901   111025866707  
111027007908   111027477134   111027658371   111028278482   111028423709  
111028597824   111029272612   111029432283   111029749307   111030151812  
111030386384   111030932718   111031046917   111031202236   111031361726
111018053392   111020922176   111023515548   111024508934   111025866729  
111027009090   111027477145   111027658416   111028278505   111028423710  
111028597846   111029272634   111029432317   111029749374   111030151878  
111030386395   111030932729   111031046928   111031202269   111031361782
111018053651   111020922288   111023515863   111024508978   111025866909  
111027009157   111027477224   111027658449   111028278527   111028423732  
111028597903   111029272667   111029432339   111029749464   111030151889  
111030386418   111030932730   111031046951   111031202270   111031361849
111018053763   111020923841   111023516730   111024509126   111025867573  
111027009203   111027477291   111027658450   111028278538   111028423765  
111028597914   111029272702   111029432362   111029749598   111030151890  
111030386429   111030932752   111031046962   111031202304   111031361850
111018053785   111020926305   111023518798   111024510689   111025867607  
111027009258   111027477314   111027658494   111028278549   111028423844  
111028597947   111029272713   111029432407   111029749699   111030151902  
111030386452   111030932763   111031047064   111031202337   111031361861
111018053796   111020928341   111023520735   111024510724   111025868451  
111027009270   111027477325   111027658539   111028278550   111028423855  
111028597958   111029272735   111029432418   111029749813   111030151913  
111030386496   111030932808   111031047121   111031202348   111031361872
111018053932   111020928789   111023521163   111024510780   111025868956  
111027009461   111027477415   111027658719   111028278583   111028423866  
111028598229   111029272746   111029432441   111029749835   111030151946  
111030386508   111030932819   111031047132   111031202360   111031361906
111018054618   111020929522   111023521253   111024510926   111025870443  
111027009696   111027477471   111027658731   111028278594   111028423888  
111028598274   111029272768   111029432496   111029749925   111030151979  
111030386519   111030932820   111031047143   111031202449   111031361917
111018054708   111020930377   111023521714   111024510937   111025871433  
111027009720   111027477482   111027658764   111028278617   111028423899  
111028598285   111029272779   111029432531   111029750017   111030151980  
111030386520   111030932831   111031047154   111031202450   111031361928
111018054898   111020933673   111023523996   111024510982   111025871758  
111027029115   111027477549   111027658786   111028278639   111028423934  
111028598296   111029272814   111029432609   111029750130   111030151991  
111030386531   111030932842   111031047200   111031202506   111031361951
111018055642   111020935383   111023524278   111024511073   111025871972  
111027048048   111027477550   111027658832   111028278640   111028424036  
111028598331   111029272847   111029432610   111029751052   111030152004  
111030386542   111030932853   111031047211   111031202584   111031362031
111018055664   111020937161   111023525493   111024511084   111025871994  
111027048802   111027477684   111027658854   111028278651   111028424069  
111028598465   111029272869   111029432621   111029751568   111030152015  
111030386575   111030932875   111031047222   111031202595   111031362097
111018055710   111020937464   111023528069   111024511118   111025872816  
111027052155   111027477707   111027658865   111028278684   111028424081  
111028598487   111029272881   111029432654   111029751670   111030152060  
111030386586   111030932897   111031047288   111031202810   111031362682
111018055743   111020939006   111023528261   111024511130   111025873705  
111027060200   111027478089   111027658876   111028278707   111028424115  
111028598500   111029272915   111029433914   111029752187   111030152082  
111030386597   111030932932   111031047299   111031202832   111031362705
111018055765   111020940233   111023531748   111024511163   111025873930  
111027061649   111027478090   111027658900   111028278741   111028424137  
111028598522   111029272960   111029433947   111029752222   111030152093  
111030386609   111030932954   111031047312   111031202887   111031362716
111018055787   111020941289   111023536046   111024511220   111025875145  
111027064765   111027478124   111027658911   111028278752   111028424148  
111028598904   111029273006   111029433969   111029752457   111030152116  
111030386610   111030932976   111031047356   111031202922   111031362738
111018055877   111020945069   111023537126   111024511253   111025875583  
111027064855   111027478179   111027658944   111028278785   111028424227  
111028598915   111029273039   111029434027   111029754426   111030152127  
111030386643   111030932987   111031047389   111031202999   111031362750
111018055888   111020946813   111023538835   111024511286   111025876696  
111027064866   111027478236   111027658977   111028278796   111028424261  
111028598948   111029273040   111029434038   111029754831   111030152149  
111030386654   111030932998   111031047480   111031203002   111031362794
111018055899   111020948714   111023539612   111024511703   111025876810  
111027064888   111027478988   111027659103   111028278819   111028424272  
111028598959   111029273141   111029434094   111029755922   111030152161  
111030386665   111030933001   111031047503   111031203035   111031362806
111018055923   111020951189   111023539713   111024511983   111025877811  
111027065979   111027479046   111027659114   111028278820   111028424294  
111028598960   111029273152   111029434151   111029756035   111030152183  
111030386676   111030933012   111031047637   111031203046   111031362839
111018056227   111020953147   111023544135   111024512041   111025877990  
111027067993   111027479147   111027659158   111028278831   111028424328  
111028598971   111029273174   111029434173   111029756125   111030152251  
111030386698   111030933023   111031047648   111031203080   111031362851
111018056340   111020953899   111023550727   111024512096   111025878104  
111027068017   111027479169   111027659169   111028278853   111028424339  
111028598993   111029273185   111029434184   111029756169   111030152352  
111030386711   111030933045   111031047671   111031203091   111031362918
111018056351   111020963418   111023551661   111024512423   111025878687  
111027068039   111027479192   111027659204   111028278875   111028424340  
111028599006   111029273196   111029434195   111029758037   111030152385  
111030387442   111030933067   111031047761   111031203147   111031362930
111018056474   111020963733   111023552279   111024512445   111025880950  
111027068073   111027479204   111027659215   111028278897   111028424430  
111028599499   111029273220   111029434230   111029758059   111030152419  
111030387453   111030933090   111031047772   111031203158   111031362952
111018056485   111020964509   111023552640   111024512670   111025880961  
111027068107   111027479293   111027659237   111028278910   111028424441  
111028599501   111029273264   111029434252   111029758172   111030152431  
111030387486   111030933102   111031047817   111031203440   111031362963
111018056542   111020970562   111023556532   111024512692   111025882132  
111027068129   111027479305   111027659259   111028278921   111028424496  
111028599512   111029273275   111029434285   111029758183   111030152453  
111030387509   111030933113   111031047851   111031203473   111031362974
111018056823   111020970696   111023557207   111024512737   111025882154  
111027068208   111027479316   111027659260   111028278943   111028424519  
111028599534   111029273321   111029434331   111029758206   111030152509  
111030387510   111030933124   111031047873   111031203495   111031362996
111018056902   111020971316   111023557948   111024513862   111025882187  
111027068231   111027479350   111027659305   111028278998   111028424553  
111028599545   111029273365   111029434353   111029758824   111030152521  
111030387532   111030933146   111031047907   111031203529   111031363009
111018057486   111020971406   111023561459   111024513907   111025882288  
111027068242   111027479361   111027659350   111028279045   111028424609  
111028599556   111029274120   111029434375   111029758835   111030152532  
111030387565   111030933157   111031047918   111031203541   111031363010
111018057587   111020971428   111023561594   111024514021   111025884752  
111027068275   111027479406   111027659361   111028279056   111028424621  
111028599769   111029274175   111029434397   111029758880   111030152600  
111030387598   111030933168   111031047930   111031203563   111031363032
111018057688   111020971978   111023565802   111024514032   111025884886  
111027068343   111027479440   111027659383   111028279078   111028424632  
111028599770   111029274186   111029434409   111029758981   111030152611  
111030387622   111030933179   111031049763   111031203574   111031363043
111018058948   111020972070   111023566522   111024514313   111025901088  
111027068387   111027479462   111027659417   111028279124   111028424676  
111028599781   111029274197   111029434465   111029759061   111030152633  
111030387701   111030933191   111031049819   111031203585   111031363065
111018058982   111020972373   111023567275   111024514380   111025904003  
111027068398   111027479495   111027659451   111028279214   111028424700  
111028599804   111029274210   111029434500   111029759139   111030152644  
111030387723   111030933214   111031049820   111031203608   111031363100
111018059028   111020973565   111023568669   111024514391   111025904104  
111027068400   111027479518   111027659462   111028279225   111028424711  
111028599859   111029274243   111029434511   111029759140   111030152655  
111030387745   111030933225   111031049831   111031203631   111031363111
111018059387   111020975815   111023569334   111024514515   111025906353  
111027068499   111027479529   111027659484   111028279258   111028424766  
111028599916   111029274287   111029434533   111029759308   111030152677  
111030387778   111030933247   111031049864   111031203642   111031363122
111018059422   111020976513   111023570101   111024514560   111025906375  
111027068501   111027479552   111027659529   111028279326   111028425734  
111028599949   111029274300   111029434555   111029760265   111030152699  
111030387790   111030933269   111031049909   111031203664   111031363133
111018059433   111020977479   111023573340   111024514672   111025906386  
111027068624   111027479585   111027659574   111028279360   111028425756  
111028599950   111029274366   111029434566   111029760298   111030152723  
111030387813   111030933270   111031049910   111031203686   111031363155
111018059545   111020982183   111023573755   111024514717   111025907174  
111027068635   111027479620   111027659596   111028279382   111028425824  
111028600009   111029274377   111029434601   111029760300   111030152756  
111030387824   111030933315   111031049921   111031203697   111031363188
111018059556   111020983544   111023578176   111024514852   111025907219  
111027068691   111027479664   111027659608   111028279405   111028425857  
111028600065   111029274445   111029434623   111029760388   111030152767  
111030387835   111030934035   111031049965   111031203710   111031363201
111018059725   111020983971   111023579065   111024514885   111025907220  
111027068714   111027479732   111027659619   111028279416   111028425903  
111028600076   111029274456   111029434645   111029760456   111030152778  
111030387846   111030934046   111031049998   111031203721   111031363212
111018059736   111020984983   111023580225   111024515077   111025907231  
111027068769   111027479855   111027659653   111028279438   111028425914  
111028600087   111029274489   111029434667   111029760580   111030152802  
111030387857   111030934079   111031050013   111031203732   111031363605
111018059792   111020985254   111023581406   111024515246   111025907242  
111027068770   111027480127   111027659686   111028279449   111028425936  
111028600100   111029274490   111029434678   111029760591   111030152824  
111030388432   111030934080   111031050035   111031203743   111031363616
111018059826   111020988347   111023581912   111024516180   111025907253  
111027068781   111027480161   111027659697   111028279450   111028425958  
111028600122   111029274502   111029434959   111029760603   111030152868  
111030388454   111030934147   111031050046   111031203765   111031363649
111018060356   111020995266   111023583587   111024516483   111025907310  
111027068804   111027480206   111027659721   111028279461   111028425969  
111028600177   111029274524   111029434960   111029760827   111030152879  
111030388465   111030934169   111031050080   111031203776   111031363672
111018060413   111020996098   111023584982   111024516595   111025907343  
111027069434   111027480240   111027659732   111028279483   111028425981  
111028600436   111029274535   111029434971   111029761233   111030152880  
111030388533   111030934170   111031050103   111031203787   111031363694
111018060424   111020996942   111023586748   111024516618   111025907398  
111027069445   111027480251   111027659743   111028279494   111028425992  
111028600469   111029274557   111029435039   111029761266   111030152903  
111030388544   111030934181   111031050114   111031203866   111031363728
111018060479   111020998494   111023589493   111024516652   111025907400  
111027069489   111027480262   111027659765   111028279517   111028426016  
111028600526   111029274568   111029435040   111029761435   111030152947  
111030388555   111030934204   111031050147   111031203877   111031363740
111018060480   111020998922   111023594657   111024516674   111025907444  
111027069681   111027480273   111027659787   111028279573   111028426038  
111028600616   111029274580   111029435073   111029761569   111030152958  
111030388599   111030934215   111031050158   111031203899   111031363762
111018060569   111020999002   111023594736   111024516696   111025907455  
111027069748   111027480330   111027659798   111028279584   111028426050  
111028600649   111029274636   111029435095   111029761941   111030152969  
111030388601   111030934226   111031050169   111031203923   111031363773
111018060884   111020999271   111023596042   111024516764   111025907466  
111027069906   111027480374   111027659800   111028279629   111028426061  
111028600672   111029274647   111029435107   111029763628   111030152992  
111030388612   111030934259   111031050181   111031203934   111031363807

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018060907   111021004617   111023598381   111024516775   111025907477  
111027069962   111027480396   111027659811   111028279630   111028426083  
111028600728   111029274669   111029435118   111029763640   111030153005  
111030388656   111030934293   111031050192   111031203945   111031363829
111018061177   111021006451   111023598785   111024516821   111025907499  
111027069995   111027480420   111027659833   111028279674   111028426094  
111028600773   111029274681   111029435130   111029763695   111030153588  
111030388678   111030934338   111031050248   111031203967   111031363830
111018061267   111021006978   111023600206   111024516900   111025908973  
111027070009   111027480475   111027659844   111028279696   111028426195  
111028600818   111029274692   111029435163   111029763707   111030153599  
111030388881   111030934350   111031050259   111031203978   111031363841
111018061278   111021007036   111023600475   111024516911   111025909008  
111027070043   111027480497   111027659855   111028279708   111028426229  
111028600841   111029274704   111029435174   111029763853   111030153959  
111030388892   111030934372   111031050282   111031203989   111031363863
111018061289   111021007755   111023604019   111024516922   111025909019  
111027070100   111027480510   111027659866   111028279719   111028426331  
111028600885   111029274715   111029435196   111029764001   111030153960  
111030388904   111030934383   111031050293   111031204003   111031363896
111018061313   111021009038   111023604930   111024516933   111025909075  
111027070256   111027480543   111027659877   111028279720   111028426342  
111028600908   111029274759   111029435297   111029764214   111030153971  
111030388937   111030934394   111031050349   111031204014   111031363919
111018061379   111021009151   111023607247   111024516955   111025909570  
111027070379   111027480554   111027659923   111028279742   111028426375  
111028600919   111029274782   111029435310   111029764258   111030153982  
111030388960   111030934406   111031050361   111031204047   111031363942
111018061458   111021011570   111023607764   111024516988   111025909581  
111027070425   111027480565   111027659989   111028279786   111028426386  
111028600920   111029274816   111029435365   111029765237   111030153993  
111030389310   111030934439   111031050372   111031204069   111031363953
111018061672   111021011772   111023608226   111024517541   111025909615  
111027070447   111027480598   111027660037   111028279797   111028426397  
111028600975   111029274883   111029435398   111029765327   111030154006  
111030389365   111030934451   111031050383   111031204115   111031365438
111018061694   111021014416   111023611938   111024517608   111025909693  
111027070458   111027480655   111027660048   111028279832   111028426421  
111028600997   111029274917   111029435411   111029765574   111030154017  
111030389376   111030934473   111031050406   111031204126   111031365450
111018061740   111021014461   111023618845   111024517631   111025909727  
111027070470   111027480666   111027660756   111028279876   111028426443  
111028601000   111029274928   111029435433   111029765642   111030154028  
111030389387   111030934495   111031050473   111031204148   111031365461
111018061762   111021014573   111023620477   111024517642   111025909749  
111027070818   111027480677   111027660767   111028279887   111028426465  
111028601011   111029274940   111029435444   111029765743   111030154039  
111030389398   111030934518   111031050495   111031204160   111031365472
111018061841   111021015765   111023620758   111024517664   111025909761  
111027070829   111027480688   111027660778   111028279898   111028426487  
111028601022   111029274962   111029435455   111029765945   111030154107  
111030389422   111030934574   111031050529   111031204205   111031365494
111018062022   111021018825   111023625416   111024517675   111025909772  
111027070896   111027480701   111027660802   111028279977   111028426511  
111028601055   111029274984   111029435477   111029766328   111030154118  
111030389444   111030934596   111031050552   111031204216   111031365517
111018062044   111021019477   111023630175   111024517721   111025909783  
111027070953   111027480712   111027660868   111028279988   111028426522  
111028601077   111029275019   111029435501   111029766474   111030154130  
111030389466   111030934608   111031050563   111031204227   111031365528
111018062156   111021021201   111023632548   111024517732   111025909794  
111027070964   111027480745   111027660879   111028280047   111028426533  
111028601088   111029275031   111029435523   111029766913   111030154152  
111030389477   111030934620   111031050574   111031204272   111031365551
111018062189   111021021728   111023641571   111024517754   111025909817  
111027071000   111027480778   111027660880   111028280058   111028426544  
111028601099   111029275053   111029435534   111029766935   111030154219  
111030389488   111030934642   111031050585   111031204306   111031365562
111018062369   111021021885   111023641818   111024517765   111025909840  
111027071066   111027480813   111027660891   111028280070   111028426555  
111028601178   111029275064   111029435567   111029766979   111030154220  
111030389668   111030934697   111031050608   111031204328   111031365573
111018062426   111021023359   111023646329   111024517822   111025909851  
111027071077   111027480868   111027660925   111028280081   111028426566  
111028602393   111029275097   111029435590   111029767352   111030154534  
111030389680   111030934709   111031050620   111031204339   111031365630
111018062471   111021023573   111023648141   111024517844   111025909862  
111027071099   111027480879   111027660936   111028280148   111028426588  
111028602405   111029275121   111029435657   111029767420   111030154567  
111030389691   111030934754   111031050653   111031204340   111031365685
111018062493   111021026790   111023669155   111024517866   111025912035  
111027071684   111027480880   111027660958   111028280159   111028426612  
111028602449   111029275154   111029435679   111029767789   111030154589  
111030389703   111030934765   111031050743   111031204351   111031365708
111018062538   111021027791   111023678762   111024517901   111025912057  
111027071707   111027481410   111027661252   111028280160   111028426678  
111028602450   111029275176   111029435747   111029767903   111030154590  
111030389714   111030934787   111031051182   111031204362   111031365719
111018062550   111021028466   111023678863   111024518205   111025912079  
111027071718   111027481432   111027661320   111028280216   111028426689  
111028602506   111029275187   111029435792   111029767936   111030154679  
111030389736   111030935092   111031051205   111031204373   111031365720
111018063001   111021029131   111023679224   111024518227   111025912080  
111027071763   111027481465   111027661375   111028280227   111028427343  
111028602528   111029275288   111029435815   111029768049   111030154703  
111030389758   111030935104   111031051216   111031204407   111031365731
111018063146   111021030391   111023679268   111024518238   111025912091  
111027071808   111027481487   111027661421   111028280238   111028427680  
111028602562   111029275301   111029435859   111029769747   111030154736  
111030389804   111030935115   111031051250   111031204418   111031365742
111018063191   111021031471   111023679370   111024518249   111025912114  
111027071886   111027481511   111027661432   111028280250   111028427714  
111028602573   111029275334   111029435882   111029770042   111030154747  
111030389815   111030935126   111031051261   111031204441   111031365797
111018063326   111021032551   111023679381   111024518272   111025912125  
111027071897   111027481588   111027661443   111028280261   111028427736  
111028602595   111029275356   111029435927   111029770783   111030154769  
111030389837   111030935148   111031051283   111031204452   111031366439
111018065485   111021033507   111023679392   111024518665   111025912147  
111027071921   111027481599   111027661454   111028280272   111028428041  
111028602719   111029275648   111029435949   111029770884   111030154781  
111030389882   111030935159   111031051306   111031204463   111031366451
111018066262   111021038445   111023679482   111024518698   111025912158  
111027071976   111027481601   111027661476   111028280294   111028428052  
111028602742   111029275659   111029435950   111029770907   111030154792  
111030389893   111030935171   111031051339   111031204485   111031366462
111018067791   111021038546   111023679640   111024518700   111025912170  
111027072034   111027481645   111027661487   111028280339   111028428063  
111028602753   111029275660   111029435961   111029772347   111030154916  
111030389905   111030935205   111031051340   111031204553   111031366495
111018067881   111021042192   111023679651   111024518711   111025912192  
111027072067   111027481656   111027661498   111028280340   111028428175  
111028602786   111029275671   111029435983   111029772820   111030154938  
111030389950   111030935823   111031051362   111031204586   111031366507
111018068264   111021043452   111023679730   111024518722   111025912204  
111027072191   111027481678   111027661511   111028280351   111028428197  
111028602797   111029275682   111029436423   111029773179   111030154950  
111030389961   111030935845   111031051395   111031204597   111031366518
111018068309   111021044228   111023681520   111024518766   111025912237  
111027072203   111027481690   111027661522   111028280384   111028428232  
111028602821   111029275738   111029436467   111029773382   111030154994  
111030389972   111030935856   111031051407   111031205374   111031366529
111018068376   111021048121   111023681564   111024518777   111025912271  
111027072270   111027481702   111027661555   111028280395   111028428243  
111028602865   111029275749   111029436478   111029773393   111030155007  
111030390154   111030935867   111031051418   111031205420   111031366530
111018069175   111021048648   111023681698   111024518801   111025912282  
111027072281   111027481713   111027661577   111028280418   111028428265  
111028602887   111029275772   111029436489   111029773595   111030155029  
111030390165   111030935878   111031051441   111031205431   111031366563
111018069445   111021049919   111023681733   111024518812   111025912293  
111027072304   111027481746   111027661599   111028280496   111028428276  
111028602911   111029275794   111029436490   111029773685   111030155052  
111030390176   111030935889   111031052015   111031205442   111031366608
111018069816   111021050977   111023681755   111024518902   111025912338  
111027072326   111027481836   111027661645   111028280520   111028428300  
111028603013   111029275806   111029436513   111029774338   111030155074  
111030390211   111030935924   111031052026   111031205497   111031366620
111018069838   111021051125   111023681834   111024518946   111025912653  
111027072337   111027481881   111027661656   111028280531   111028428333  
111028603024   111029275817   111029436838   111029774732   111030155085  
111030390222   111030935946   111031052037   111031205509   111031366675
111018070885   111021053082   111023681845   111024518957   111025912686  
111027072360   111027481904   111027661689   111028280542   111028428366  
111028603046   111029275828   111029437749   111029775306   111030155108  
111030390255   111030935979   111031052048   111031205510   111031366710
111018071796   111021056502   111023682688   111024519026   111025912697  
111027072393   111027481915   111027661690   111028280564   111028428377  
111028603439   111029275839   111029437761   111029775384   111030155131  
111030390266   111030935980   111031052060   111031205521   111031366743
111018072832   111021057154   111023682734   111024519183   111025912709  
111027072416   111027481926   111027661702   111028280586   111028428401  
111028603473   111029275873   111029437794   111029776206   111030155153  
111030390277   111030936015   111031052071   111031205543   111031366754
111018072988   111021057480   111023682756   111024519341   111025912934  
111027072438   111027481937   111027661713   111028280609   111028428412  
111028603495   111029275884   111029437806   111029776217   111030155164  
111030390288   111030936026   111031052093   111031205565   111031366844
111018073226   111021057637   111023682789   111024519374   111025913047  
111027072607   111027482051   111027661735   111028280621   111028428423  
111028603518   111029275907   111029437839   111029776228   111030155197  
111030390299   111030936037   111031052105   111031205611   111031366877
111018073349   111021060990   111023683061   111024519442   111025913058  
111027072630   111027482062   111027661757   111028280755   111028428445  
111028603552   111029275929   111029437873   111029776374   111030155254  
111030390301   111030936093   111031052116   111031205622   111031366912
111018073563   111021062295   111023683128   111024519453   111025913069  
111027072641   111027482174   111027661803   111028280856   111028428467  
111028604081   111029275930   111029438032   111029776532   111030155265  
111030390323   111030936138   111031052127   111031205644   111031366923
111018073574   111021063566   111023683308   111024519486   111025913070  
111027072663   111027482196   111027661814   111028280867   111028428489  
111028604104   111029275941   111029438054   111029776554   111030155276  
111030390367   111030936149   111031052138   111031205655   111031366956
111018073710   111021063634   111023683320   111024519666   111025913238  
111027072674   111027482219   111027661825   111028280889   111028428625  
111028604115   111029275952   111029438076   111029776723   111030155287  
111030390491   111030936161   111031052149   111031205688   111031366978
111018075217   111021066389   111023683353   111024519677   111025913272  
111027072719   111027483513   111027661847   111028280890   111028428670  
111028604126   111029275985   111029438111   111029777308   111030155300  
111030390503   111030936206   111031052150   111031205699   111031366989
111018075284   111021068437   111023683410   111024519701   111025913283  
111027072720   111027483557   111027661869   111028280924   111028428704  
111028604148   111029276054   111029438144   111029777342   111030155333  
111030390514   111030936228   111031052172   111031206544   111031366990
111018075453   111021071891   111023683454   111024519734   111025913306  
111027072753   111027483580   111027661881   111028280935   111028428737  
111028604182   111029276087   111029438199   111029777386   111030155412  
111030390536   111030936240   111031052183   111031206588   111031367003
111018075611   111021075716   111023683487   111024519969   111025913317  
111027073811   111027483647   111027661948   111028280957   111028428906  
111028604205   111029276098   111029438201   111029777410   111030155434  
111030390547   111030936262   111031052228   111031206757   111031367025
111018075666   111021075930   111023683498   111024520028   111025913340  
111027073822   111027483669   111027661971   111028280968   111028428940  
111028604227   111029276100   111029438256   111029777465   111030155489  
111030390570   111030936273   111031052240   111031206803   111031367081
111018075813   111021077842   111023683511   111024520039   111025913474  
111027073877   111027483670   111027662062   111028280991   111028428951  
111028604283   111029276144   111029438267   111029777498   111030155557  
111030390581   111030936330   111031052262   111031206814   111031367092
111018075891   111021080677   111023683599   111024520297   111025913519  
111027073899   111027483715   111027662073   111028281004   111028428962  
111028604294   111029276188   111029438289   111029777971   111030155568  
111030390592   111030936341   111031052273   111031206847   111031367115
111018075970   111021081971   111023683645   111024520668   111025913553  
111027073923   111027483737   111027662084   111028281015   111028429367  
111028604317   111029276199   111029438290   111029778129   111030155580  
111030390615   111030936363   111031052307   111031206869   111031367137
111018076128   111021084143   111023683825   111024520679   111025913654  
111027073934   111027483849   111027662107   111028281026   111028429378  
111028604328   111029276212   111029438818   111029778141   111030155614  
111030390637   111030936374   111031052509   111031207039   111031367148
111018076498   111021086886   111023683858   111024520703   111025913665  
111027073967   111027484200   111027662589   111028281105   111028429446  
111028604362   111029276256   111029438829   111029778501   111030155816  
111030390648   111030936396   111031052521   111031207062   111031367159
111018076612   111021087517   111023683982   111024520714   111025913676  
111027074058   111027484233   111027662635   111028281127   111028429457  
111028604384   111029276289   111029438908   111029778534   111030155850  
111030390659   111030936408   111031053319   111031207084   111031367171
111018076713   111021089621   111023683993   111024520758   111025913687  
111027074069   111027484255   111027662646   111028281138   111028429479  
111028604430   111029276335   111029438986   111029778736   111030155861  
111030390671   111030936419   111031053320   111031207354   111031367182
111018077129   111021089788   111023685399   111024520848   111025913700  
111027074115   111027484288   111027662668   111028281149   111028429491  
111028604485   111029276357   111029438997   111029778769   111030155906  
111030390705   111030936442   111031053342   111031207365   111031367238
111018077163   111021090601   111023686570   111024520859   111025913755  
111027074126   111027484301   111027662725   111028281161   111028429558  
111028604698   111029276403   111029439123   111029778826   111030155939  
111030390716   111030936453   111031053397   111031207398   111031367261
111018078029   111021093198   111023686772   111024520882   111025913777  
111027074159   111027484323   111027662736   111028281172   111028430202  
111028604700   111029276414   111029439189   111029778837   111030155940  
111030390749   111030936464   111031053410   111031207400   111031367272
111018078254   111021093659   111023687267   111024521018   111025913788  
111027074160   111027484378   111027662758   111028281183   111028430235  
111028604744   111029276425   111029439190   111029778893   111030155951  
111030390772   111030936475   111031053432   111031207444   111031367283
111018079233   111021094043   111023687278   111024521029   111025913799  
111027074193   111027484468   111027662770   111028281262   111028430246  
111028604766   111029276436   111029439224   111029779030   111030157133  
111030390794   111030936486   111031053926   111031207455   111031367317
111018079558   111021095189   111023687289   111024521096   111025913845  
111027074216   111027484480   111027662826   111028281284   111028430370  
111028604823   111029276447   111029439358   111029779119   111030157144  
111030390817   111030936497   111031053959   111031207488   111031367339
111018079727   111021096450   111023687290   111024521119   111025913878  
111027074238   111027484581   111027663265   111028281307   111028430437  
111028604856   111029276470   111029439460   111029779355   111030157188  
111030390828   111030936521   111031053993   111031207512   111031367340
111018079873   111021102740   111023687357   111024521120   111025913890  
111027074261   111027484592   111027663917   111028281330   111028430606  
111028604889   111029276481   111029439527   111029780054   111030157199  
111030390840   111030936532   111031054006   111031207545   111031367395
111018079907   111021103358   111023687515   111024521322   111025913902  
111027074272   111027484626   111027663940   111028281824   111028430628  
111028604902   111029276504   111029439572   111029780256   111030157267  
111030390884   111030936565   111031054051   111031207556   111031367430
111018080112   111021103381   111023688123   111024521333   111025913946  
111027074294   111027484637   111027663951   111028281835   111028430651  
111028604935   111029276515   111029439594   111029780560   111030157289  
111030390918   111030936576   111031054073   111031207578   111031367441
111018081720   111021104483   111023688134   111024521445   111025913957  
111027074306   111027485593   111027663995   111028281879   111028430796  
111028604957   111029276526   111029439628   111029780649   111030157313  
111030390929   111030936587   111031054107   111031207590   111031367519
111018081809   111021111010   111023688471   111024521456   111025913968  
111027074362   111027485661   111027664019   111028281880   111028430853  
111028604968   111029276537   111029439741   111029780672   111030157335  
111030390952   111030936644   111031054118   111031207602   111031367531
111018082248   111021111076   111023691396   111024521478   111025913991  
111027074373   111027485683   111027664031   111028281891   111028430897  
111028604980   111029276582   111029439763   111029780728   111030157346  
111030390963   111030937296   111031054174   111031207635   111031367564
111018082282   111021111560   111023693376   111024521489   111025914127  
111027074395   111027485728   111027664042   111028281903   111028430909  
111028604991   111029276593   111029439820   111029780942   111030157357  
111030390974   111030937320   111031054185   111031207646   111031367586
111018082316   111021111582   111023693400   111024521513   111025915421  
111027074418   111027485739   111027664064   111028281925   111028430932  
111028605026   111029276627   111029439897   111029781099   111030157368  
111030390985   111030937353   111031054196   111031207668   111031367610
111018082327   111021112426   111023693983   111024521568   111025915443  
111027074441   111027485773   111027664109   111028281936   111028430943  
111028605037   111029276638   111029440068   111029781178   111030157379  
111030390996   111030937397   111031054208   111031207703   111031367621
111018082338   111021116509   111023694209   111024521579   111025915465  
111027074452   111027485908   111027664121   111028281969   111028430954  
111028605082   111029276650   111029440079   111029781224   111030157436  
111030391021   111030937409   111031054219   111031207714   111031367665
111018082495   111021120021   111023695413   111024521647   111025915487  
111027074485   111027485931   111027664143   111028281970   111028430965  
111028605239   111029276661   111029440147   111029781246   111030157470  
111030391032   111030937432   111031054231   111031207769   111031368453
111018082530   111021123945   111023695974   111024521658   111025915498  
111027074519   111027485986   111027664154   111028281992   111028431001  
111028605240   111029276728   111029440170   111029781505   111030157481  
111030391043   111030937443   111031054275   111031207804   111031368486

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018082541   111021124115   111023701242   111024521681   111025915522  
111027074553   111027485997   111027664176   111028282016   111028431012  
111028605273   111029276740   111029440204   111029782461   111030157504  
111030391054   111030937454   111031054297   111031207815   111031368521
111018082563   111021124575   111023701938   111024521726   111025915577  
111027074586   111027486055   111027664222   111028282027   111028431045  
111028605431   111029276975   111029440215   111029782472   111030157526  
111030391065   111030937487   111031054376   111031207826   111031368543
111018082596   111021126319   111023702456   111024521771   111025915588  
111027075510   111027486066   111027664255   111028282038   111028431056  
111028605554   111029277145   111029440226   111029782517   111030157537  
111030391087   111030937500   111031054534   111031207859   111031368600
111018082620   111021129749   111023702513   111024521805   111025915601  
111027075521   111027486156   111027664277   111028282049   111028431067  
111028605565   111029277291   111029440316   111029782539   111030157560  
111030391100   111030937544   111031056031   111031207893   111031368622
111018082631   111021130392   111023702535   111024521849   111025915678  
111027075576   111027486167   111027664288   111028282072   111028431078  
111028605611   111029277325   111029440394   111029782641   111030157593  
111030391133   111030937588   111031056042   111031207905   111031368633
111018083632   111021130707   111023702557   111024521883   111025915690  
111027075600   111027486190   111027664312   111028282320   111028431089  
111028605699   111029277347   111029440440   111029782988   111030157605  
111030391144   111030937599   111031056097   111031207949   111031368655
111018083766   111021133351   111023702692   111024521894   111025915702  
111027075644   111027486202   111027664390   111028282342   111028431102  
111028605778   111029277358   111029440462   111029783046   111030157649  
111030391155   111030937601   111031056110   111031209323   111031368677
111018084396   111021133519   111023702827   111024521906   111025915713  
111027075723   111027486213   111027664402   111028282353   111028431146  
111028605789   111029277381   111029440507   111029783552   111030157672  
111030391166   111030937623   111031056121   111031209334   111031368699
111018084565   111021136938   111023702838   111024521917   111025915768  
111027075756   111027486303   111027664446   111028282386   111028431179  
111028605813   111029277415   111029440529   111029783664   111030157683  
111030391177   111030937634   111031056154   111031209345   111031368701
111018084600   111021137669   111023702861   111024521939   111025915779  
111027075778   111027486358   111027664457   111028282397   111028431191  
111028605846   111029277426   111029440530   111029783754   111030157706  
111030391188   111030937678   111031056187   111031209378   111031368712
111018085320   111021139919   111023703031   111024521951   111025915780  
111027075789   111027486369   111027664479   111028282410   111028431517  
111028605868   111029277460   111029440541   111029783945   111030157717  
111030391199   111030938275   111031056200   111031209389   111031368790
111018085331   111021142306   111023703851   111024521995   111025915814  
111027075790   111027486448   111027664480   111028282421   111028431539  
111028605880   111029277471   111029440585   111029783990   111030157728  
111030391201   111030938310   111031056222   111031209413   111031368857
111018086073   111021142429   111023703895   111024522020   111025915869  
111027075891   111027486459   111027664626   111028282487   111028431540  
111028605936   111029277482   111029440608   111029784092   111030157739  
111030391212   111030938321   111031056277   111031209424   111031369184
111018086107   111021142508   111023704043   111024522042   111025915870  
111027075947   111027486516   111027664637   111028282522   111028431551  
111028605958   111029277493   111029440619   111029784935   111030157762  
111030391234   111030938332   111031056288   111031209525   111031369195
111018086130   111021143071   111023704065   111024522053   111025915960  
111027075958   111027486527   111027664659   111028282533   111028431573  
111028605969   111029277505   111029440631   111029785004   111030157807  
111030391289   111030938387   111031056378   111031209558   111031369218
111018086253   111021143138   111023704076   111024522154   111025915971  
111027075970   111027486538   111027664660   111028283433   111028431595  
111028605981   111029277527   111029440675   111029785127   111030157830  
111030392538   111030938411   111031056402   111031209569   111031369230
111018086466   111021145343   111023704087   111024522165   111025916051  
111027076005   111027486550   111027664671   111028283444   111028431630  
111028606005   111029277538   111029440686   111029785149   111030157841  
111030392550   111030938422   111031056413   111031209570   111031369241
111018086499   111021146096   111023704111   111024522233   111025916084  
111027076016   111027486561   111027664693   111028283466   111028431641  
111028606016   111029277594   111029440697   111029785161   111030158145  
111030392561   111030938466   111031056446   111031209581   111031369263
111018086534   111021149561   111023704199   111024522356   111025916095  
111027076050   111027486572   111027664705   111028283501   111028431719  
111028606027   111029277606   111029440709   111029785217   111030158167  
111030392583   111030938477   111031056457   111031209592   111031369296
111018086556   111021151643   111023704201   111024522390   111025916174  
111027076072   111027486594   111027664817   111028283523   111028431742  
111028606049   111029278326   111029440866   111029785677   111030158178  
111030392628   111030938488   111031056468   111031209615   111031369308
111018086578   111021152071   111023704346   111024522446   111025916208  
111027076106   111027486639   111027664840   111028283534   111028431753  
111028606308   111029278337   111029440888   111029785712   111030158189  
111030392640   111030938556   111031056480   111031209682   111031369331
111018086589   111021152093   111023704391   111024522547   111025916219  
111027076454   111027486651   111027664862   111028283545   111028431764  
111028606319   111029278416   111029440923   111029785790   111030158190  
111030392730   111030938567   111031056491   111031209693   111031369375
111018086769   111021154949   111023705011   111024522558   111025916220  
111027076487   111027486684   111027664873   111028283578   111028431809  
111028606331   111029278450   111029440934   111029786016   111030158202  
111030392741   111030938602   111031056536   111031209705   111031369410
111018086770   111021156053   111023705099   111024522569   111025916231  
111027076498   111027486730   111027664907   111028283589   111028431944  
111028606364   111029278472   111029440956   111029786027   111030158235  
111030392752   111030938635   111031056569   111031209716   111031369498
111018086871   111021161868   111023705606   111024522637   111025916264  
111027076601   111027486763   111027664963   111028283590   111028431977  
111028606386   111029278483   111029440989   111029786061   111030158246  
111030392763   111030938668   111031057133   111031209727   111031369511
111018086961   111021162421   111023705695   111024522682   111025916309  
111027076612   111027486774   111027665009   111028283602   111028432024  
111028606443   111029278494   111029440990   111029786162   111030158336  
111030392774   111030938703   111031057144   111031209749   111031369555
111018087007   111021163040   111023705718   111024522738   111025916310  
111027076645   111027486785   111027665010   111028283613   111028432035  
111028606454   111029278506   111029441047   111029786836   111030158358  
111030392785   111030938714   111031057166   111031209839   111031369566
111018087568   111021163983   111023705730   111024523234   111025916354  
111027076656   111027486796   111027665032   111028283635   111028432079  
111028606465   111029278551   111029441070   111029786892   111030158426  
111030392864   111030938736   111031057177   111031209851   111031369588
111018087647   111021164131   111023705819   111024523256   111025916466  
111027076713   111027486819   111027665043   111028283646   111028432103  
111028606533   111029278629   111029441463   111029787062   111030158437  
111030392932   111030938781   111031057188   111031209862   111031369982
111018087726   111021166481   111023705853   111024523278   111025916534  
111027076724   111027486909   111027665065   111028283668   111028432642  
111028606960   111029278663   111029441621   111029787118   111030158516  
111030392943   111030939018   111031057199   111031209884   111031369993
111018087805   111021170497   111023705998   111024524000   111025916545  
111027076735   111027487191   111027665087   111028283679   111028432866  
111028606982   111029278786   111029441643   111029787208   111030158684  
111030392987   111030939041   111031057223   111031209907   111031370041
111018087849   111021171229   111023706012   111024524011   111025916578  
111027076746   111027487258   111027665100   111028283691   111028432912  
111028607039   111029278797   111029441665   111029787578   111030158729  
111030392998   111030939052   111031057289   111031209996   111031370052
111018087850   111021172141   111023706067   111024524022   111025916590  
111027076757   111027487269   111027665133   111028283703   111028432923  
111028607051   111029278810   111029441676   111029787635   111030158741  
111030393067   111030939063   111031057302   111031210000   111031370063
111018088031   111021172668   111023706078   111024524505   111025917175  
111027076768   111027487360   111027665155   111028283736   111028432934  
111028607073   111029278821   111029441698   111029787927   111030158774  
111030393124   111030939074   111031057324   111031210022   111031370142
111018088222   111021172770   111023706089   111024524639   111025917197  
111027076803   111027487461   111027665166   111028283758   111028432945  
111028607084   111029278832   111029441700   111029788018   111030158808  
111030393146   111030939085   111031057368   111031210033   111031370175
111018088244   111021172860   111023706090   111024524662   111025917210  
111027076814   111027487595   111027665672   111028283769   111028432989  
111028607107   111029278887   111029441744   111029788063   111030158820  
111030393157   111030939096   111031057391   111031210055   111031370186
111018088288   111021173861   111023706595   111024524673   111025917298  
111027076825   111027487685   111027665706   111028283804   111028432990  
111028607129   111029278898   111029441755   111029788276   111030158831  
111030393168   111030939153   111031057403   111031210101   111031370209
111018088323   111021174277   111023706663   111024524684   111025917300  
111027076858   111027487696   111027665717   111028283893   111028433014  
111028607130   111029278900   111029441799   111029788704   111030158842  
111030393247   111030939221   111031057414   111031211214   111031370232
111018088390   111021175740   111023706832   111024524695   111025917917  
111027076870   111027487731   111027665795   111028284388   111028433025  
111028607141   111029278933   111029441801   111029788827   111030158853  
111030393270   111030939692   111031057425   111031211247   111031370276
111018088413   111021176909   111023706854   111024524707   111025917928  
111027076881   111027487764   111027665896   111028284467   111028433058  
111028607152   111029280060   111029441812   111029789176   111030158864  
111030393292   111030939715   111031057436   111031211269   111031370287
111018088446   111021177056   111023706865   111024524741   111025918008  
111027076959   111027487786   111027665920   111028284478   111028433418  
111028607174   111029280071   111029441823   111029789413   111030158886  
111030393360   111030939760   111031057447   111031211292   111031370298
111018088503   111021177832   111023707013   111024524774   111025918019  
111027078063   111027487797   111027665953   111028284489   111028433430  
111028607219   111029280082   111029441834   111029789503   111030159067  
111030393405   111030939816   111031057458   111031211315   111031370940
111018088558   111021178709   111023707057   111024524785   111025918053  
111027078131   111027487843   111027665986   111028284490   111028433441  
111028607231   111029280093   111029442419   111029790550   111030159157  
111030393416   111030939838   111031057470   111031211348   111031371345
111018088569   111021181590   111023707079   111024524796   111025918064  
111027078142   111027487865   111027666752   111028284502   111028433496  
111028607242   111029280105   111029442464   111029790875   111030159360  
111030393450   111030939850   111031057481   111031211371   111031371356
111018088727   111021182029   111023707080   111024524932   111025918468  
111027078164   111027487887   111027666831   111028284513   111028433508  
111028607253   111029280127   111029442891   111029792114   111030159371  
111030393472   111030939861   111031057492   111031211382   111031371367
111018088839   111021183671   111023707103   111024524954   111025918491  
111027078221   111027487922   111027666842   111028284579   111028433519  
111028607286   111029280138   111029442914   111029792282   111030159405  
111030393483   111030939883   111031057537   111031211438   111031371378
111018089054   111021183794   111023707147   111024524987   111025918525  
111027078232   111027487955   111027666886   111028284603   111028433586  
111028607343   111029280161   111029442947   111029792293   111030159416  
111030393494   111030939894   111031057762   111031211449   111031371389
111018089638   111021183884   111023707169   111024525001   111025918569  
111027078287   111027487977   111027666909   111028284647   111028433722  
111028607354   111029280172   111029442969   111029792349   111030159450  
111030393764   111030939917   111031057784   111031211876   111031371435
111018089683   111021183985   111023707271   111024525135   111025918659  
111027078311   111027487999   111027666932   111028284658   111028433823  
111028607398   111029280183   111029442970   111029792541   111030159483  
111030393786   111030939951   111031057807   111031211911   111031371457
111018089773   111021184122   111023707305   111024525191   111025918660  
111027078344   111027488068   111027666943   111028284726   111028433867  
111028607433   111029280228   111029442992   111029792596   111030159494  
111030393810   111030939995   111031057841   111031211944   111031371648
111018089920   111021184537   111023707901   111024525326   111025918671  
111027078355   111027488079   111027666954   111028284748   111028433890  
111028607488   111029280240   111029443027   111029793351   111030159517  
111030393843   111030940009   111031057852   111031212002   111031371659
111018089953   111021184997   111023707990   111024525371   111025918750  
111027078366   111027488080   111027666998   111028284759   111028433946  
111028607512   111029280251   111029443038   111029793542   111030159562  
111030393876   111030940021   111031057874   111031212035   111031371727
111018090067   111021187990   111023708036   111024525393   111025918817  
111027078388   111027488158   111027667034   111028284760   111028433968  
111028607534   111029280295   111029443049   111029793597   111030159573  
111030395216   111030940032   111031057920   111031212046   111031371749
111018090124   111021191287   111023708104   111024525405   111025918839  
111027078399   111027488169   111027667045   111028284793   111028433991  
111028607556   111029280307   111029443410   111029793777   111030159607  
111030395238   111030940065   111031057953   111031212057   111031371794
111018090292   111021191782   111023708148   111024525450   111025918840  
111027078445   111027488215   111027667078   111028284827   111028434059  
111028607567   111029280329   111029443421   111029793812   111030159618  
111030395249   111030940087   111031057964   111031212136   111031371839
111018090315   111021192446   111023708182   111024525540   111025919100  
111027078478   111027488259   111027667089   111028284838   111028434082  
111028607602   111029280330   111029443432   111029793878   111030159629  
111030395261   111030940100   111031057975   111031212181   111031371840
111018090359   111021193054   111023708227   111024525551   111025919245  
111027078513   111027488260   111027667113   111028284861   111028434093  
111028608029   111029280341   111029443443   111029793913   111030159674  
111030395328   111030940122   111031058011   111031212192   111031371851
111018090528   111021198262   111023708878   111024526057   111025919267  
111027078535   111027488293   111027667124   111028284872   111028434127  
111028608052   111029280352   111029443476   111029794093   111030159719  
111030395362   111030940133   111031058022   111031212282   111031371907
111018090573   111021199847   111023708946   111024526147   111025919964  
111027078546   111027488327   111027667157   111028284894   111028434138  
111028608085   111029280363   111029443487   111029794127   111030159731  
111030395384   111030940201   111031058044   111031212350   111031371918
111018090595   111021205935   111023709352   111024526169   111025919986  
111027078557   111027488349   111027667179   111028284917   111028434150  
111028608142   111029280396   111029443522   111029794318   111030159809  
111030395429   111030940223   111031058066   111031212383   111031371952
111018090809   111021213080   111023709374   111024526170   111025920135  
111027078579   111027490410   111027667191   111028284939   111028434161  
111028608557   111029280431   111029443533   111029794543   111030160014  
111030395441   111030940267   111031058077   111031212440   111031371996
111018090999   111021213136   111023709509   111024526237   111025920326  
111027078625   111027490432   111027667337   111028284940   111028434183  
111028608928   111029280442   111029443544   111029795702   111030160036  
111030395463   111030940290   111031058088   111031212462   111031372032
111018091013   111021216656   111023709532   111024526271   111025920337  
111027079389   111027490443   111027667348   111028284984   111028435296  
111028608951   111029280453   111029443555   111029796242   111030160047  
111030395474   111030940313   111031058099   111031212484   111031372087
111018091877   111021217961   111023709655   111024526574   111025920359  
111027079446   111027490454   111027667371   111028285031   111028435331  
111028609086   111029280475   111029443577   111029796264   111030160137  
111030395508   111030940335   111031058123   111031212495   111031372122
111018092328   111021218063   111023709767   111024526631   111025920382  
111027079468   111027490465   111027667382   111028285075   111028435353  
111028609132   111029280486   111029443690   111029796309   111030160148  
111030395519   111030940357   111031058178   111031212529   111031372199
111018092395   111021218377   111023709789   111024526642   111025920416  
111027079514   111027490476   111027667393   111028285097   111028435375  
111028609176   111029280521   111029443757   111029796534   111030160159  
111030395542   111030940368   111031058189   111031212530   111031372201
111018092407   111021219075   111023709891   111024526653   111025920427  
111027079558   111027490500   111027667405   111028285109   111028435498  
111028609187   111029280532   111029443791   111029796602   111030160193  
111030395553   111030940391   111031058202   111031212552   111031372212
111018092553   111021219334   111023709914   111024526664   111025920438  
111027079581   111027490577   111027667416   111028285233   111028435533  
111028609211   111029280543   111029443825   111029798031   111030160238  
111030395564   111030940403   111031058246   111031212574   111031372245
111018092586   111021219547   111023710365   111024526710   111025920461  
111027079626   111027490588   111027667427   111028285255   111028435544  
111028609233   111029280554   111029443847   111029798042   111030160272  
111030395575   111030940436   111031058257   111031212619   111031372256
111018092610   111021221652   111023710433   111024526732   111025920483  
111027079648   111027490612   111027667438   111028285503   111028435566  
111028609255   111029280576   111029443869   111029798345   111030160340  
111030395586   111030940458   111031058279   111031212710   111031372267
111018092722   111021223025   111023710488   111024526754   111025920517  
111027079693   111027490623   111027667449   111028285525   111028435645  
111028609266   111029280587   111029443892   111029798491   111030160384  
111030395597   111030940470   111031058280   111031212721   111031372278
111018092777   111021224824   111023710578   111024526811   111025920528  
111027079716   111027490645   111027667472   111028285570   111028435678  
111028609277   111029280622   111029443959   111029798536   111030160429  
111030395609   111030940975   111031058314   111031212787   111031372289
111018092788   111021227287   111023710589   111024526855   111025920540  
111027079727   111027490678   111027667483   111028285637   111028435746  
111028609299   111029280655   111029443971   111029798570   111030160531  
111030395654   111030941178   111031058325   111031212800   111031372324
111018092878   111021228446   111023710613   111024526877   111025920595  
111027079750   111027490689   111027667494   111028285682   111028435757  
111028609312   111029280666   111029443993   111029798659   111030160542  
111030395700   111030941189   111031058336   111031212833   111031372346
111018092902   111021228806   111023710657   111024526923   111025920607  
111027079985   111027490735   111027667988   111028285693   111028435780  
111028609345   111029280699   111029444006   111029798693   111030160621  
111030395722   111030941224   111031058369   111031212866   111031372368
111018092980   111021230023   111023710679   111024527070   111025920810  
111027080000   111027490779   111027668013   111028285749   111028435836  
111028609378   111029280701   111029444017   111029798705   111030160632  
111030395733   111030941257   111031058381   111031212912   111031372379
111018093093   111021232564   111023710983   111024527351   111025921248  
111027080011   111027490791   111027668035   111028285761   111028435847  
111028609413   111029280745   111029444028   111029798716   111030160643  
111030395744   111030941279   111031058392   111031212989   111031372436
111018093105   111021233026   111023711018   111024527395   111025921259  
111027080022   111027490847   111027668080   111028285772   111028435881  
111028609424   111029280756   111029444040   111029798727   111030160654  
111030395777   111030941291   111031058437   111031213003   111031372458

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018093239   111021233228   111023711041   111024527430   111025923093  
111027080088   111027490892   111027668091   111028286380   111028435915  
111028609435   111029280790   111029444129   111029798828   111030160665  
111030395788   111030941336   111031058460   111031213047   111031372470
111018093251   111021234230   111023712301   111024527452   111025923116  
111027080134   111027490904   111027668114   111028286391   111028435926  
111028609457   111029280802   111029444130   111029798930   111030160698  
111030395801   111030941358   111031058505   111031213058   111031372504
111018093284   111021234836   111023712312   111024527485   111025923341  
111027080156   111027490993   111027668136   111028286469   111028435959  
111028609479   111029280813   111029444152   111029798941   111030160700  
111030395812   111030941370   111031058583   111031214150   111031372526
111018094746   111021235679   111023712413   111024527520   111025923352  
111027080224   111027491051   111027668147   111028286470   111028435971  
111028609525   111029280835   111029444163   111029798963   111030160711  
111030395867   111030941493   111031058606   111031214206   111031372548
111018094757   111021235703   111023712468   111024527698   111025923712  
111027080235   111027491062   111027668158   111028286504   111028436152  
111028609547   111029280868   111029444174   111029799065   111030160744  
111030395878   111030941516   111031058640   111031214228   111031372559
111018094780   111021237154   111023712536   111024527722   111025923802  
111027080246   111027491107   111027668169   111028286515   111028436174  
111028609558   111029280891   111029444208   111029799076   111030160801  
111030395889   111030941538   111031058707   111031214240   111031372593
111018094814   111021237750   111023712648   111024528183   111025923835  
111027080303   111027491130   111027668170   111028286526   111028436196  
111028609570   111029280903   111029444220   111029799100   111030160979  
111030395890   111030941561   111031058730   111031214251   111031372616
111018094937   111021238021   111023712671   111024528240   111025924027  
111027080325   111027491141   111027668181   111028286537   111028436219  
111028609592   111029280914   111029444253   111029799133   111030160980  
111030395924   111030941594   111031058741   111031214273   111031372638
111018095118   111021239033   111023712716   111024528464   111025924375  
111027080336   111027491163   111027668226   111028286560   111028436220  
111028609604   111029281375   111029444725   111029799144   111030160991  
111030395935   111030941606   111031058752   111031214307   111031372661
111018095174   111021239932   111023712750   111024528802   111025924410  
111027080347   111027491264   111027668271   111028286593   111028436286  
111028609626   111029281409   111029444747   111029799302   111030161059  
111030395980   111030941617   111031058796   111031214318   111031372672
111018096007   111021244949   111023712772   111024528824   111025924454  
111027080370   111027491275   111027668293   111028286784   111028436321  
111028609648   111029281421   111029444769   111029799324   111030161172  
111030395991   111030941628   111031058808   111031214565   111031372728
111018096063   111021245085   111023712817   111024528835   111025924498  
111027080381   111027491321   111027668305   111028286795   111028436332  
111028609873   111029281432   111029444792   111029799414   111030161217  
111030396015   111030941673   111031058820   111031214633   111031372740
111018096108   111021247672   111023712839   111024528925   111025924566  
111027080415   111027491703   111027668338   111028286807   111028436343  
111028609918   111029281645   111029444837   111029799773   111030161228  
111030396026   111030941695   111031058842   111031214644   111031372751
111018096120   111021250373   111023712918   111024528947   111025924926  
111027080426   111027491769   111027668349   111028286818   111028436387  
111028609941   111029282387   111029444893   111029799920   111030161240  
111030396037   111030942179   111031058853   111031214666   111031372762
111018096131   111021250463   111023712941   111024528969   111025925040  
111027080437   111027491792   111027668350   111028286841   111028436411  
111028609952   111029282433   111029444949   111029799953   111030161307  
111030396059   111030942180   111031058875   111031215870   111031372818
111018096546   111021256087   111023713009   111024529016   111025925264  
111027080448   111027491860   111027668361   111028286863   111028436422  
111028609963   111029282444   111029444950   111029799986   111030161329  
111030396071   111030942225   111031058910   111031215915   111031372829
111018096580   111021258483   111023713054   111024529038   111025925534  
111027080471   111027491905   111027668406   111028286874   111028436433  
111028609996   111029282455   111029444961   111029800002   111030161330  
111030396172   111030942247   111031058921   111031215993   111031372841
111018096591   111021261971   111023713065   111024529094   111025927907  
111027080482   111027491916   111027668428   111028286964   111028436444  
111028610000   111029282466   111029444972   111029800181   111030161341  
111030396206   111030942269   111031058954   111031216006   111031372852
111018096681   111021262208   111023713098   111024529106   111025927941  
111027080493   111027491927   111027668440   111028287000   111028436455  
111028610044   111029282477   111029445018   111029800697   111030161396  
111030396239   111030942292   111031058965   111031216062   111031373033
111018096995   111021263197   111023713122   111024529128   111025928515  
111027080505   111027491938   111027668484   111028287011   111028436466  
111028610077   111029282578   111029445029   111029800709   111030161408  
111030396240   111030942304   111031058987   111031216073   111031373303
111018097008   111021264064   111023713133   111024529139   111025928548  
111027080527   111027491950   111027668541   111028287044   111028437175  
111028610101   111029282590   111029445186   111029801463   111030161431  
111030396251   111030942315   111031058998   111031216084   111031373392
111018097996   111021265289   111023713278   111024529207   111025928582  
111027080538   111027491972   111027668552   111028287246   111028437221  
111028610123   111029282602   111029445197   111029818595   111030161532  
111030396262   111030942348   111031059034   111031216095   111031373404
111018098223   111021266459   111023713324   111024529320   111025929088  
111027080572   111027491994   111027668585   111028287257   111028437254  
111028610134   111029282657   111029445210   111029826246   111030161543  
111030396273   111030942371   111031059067   111031216107   111031373426
111018098762   111021268811   111023713346   111024529375   111025929235  
111027080583   111027492029   111027668608   111028287279   111028437298  
111028610202   111029282972   111029445221   111029827933   111030161644  
111030396307   111030942416   111031059078   111031216118   111031373459
111018098818   111021271163   111023713379   111024529409   111025929853  
111027080606   111027492030   111027669126   111028287291   111028437344  
111028610213   111029284154   111029445254   111029837046   111030161655  
111030396318   111030942427   111031059089   111031216130   111031373460
111018098863   111021272030   111023713593   111024529454   111025930271  
111027080640   111027492052   111027669137   111028287303   111028437366  
111028610257   111029284198   111029445276   111029855822   111030161666  
111030396565   111030942438   111031059090   111031216141   111031373505
111018098953   111021273312   111023713605   111024529476   111025932150  
111027080651   111027492074   111027669160   111028287325   111028437579  
111028610279   111029284200   111029445298   111029874294   111030161699  
111030396600   111030942517   111031059113   111031216185   111031373516
111018098986   111021277271   111023713661   111024529500   111025932644  
111027081089   111027492119   111027669249   111028287369   111028437715  
111028610314   111029284211   111029445377   111029899235   111030161701  
111030396611   111030942562   111031059146   111031216208   111031373527
111018100249   111021280174   111023713672   111024529522   111025932981  
111027081124   111027492142   111027669272   111028287381   111028437726  
111028610358   111029284244   111029445401   111029900935   111030161712  
111030396666   111030942573   111031059168   111031216220   111031373550
111018100272   111021280758   111023713706   111024529544   111025933140  
111027081135   111027492164   111027669317   111028287426   111028437760  
111028610369   111029284255   111029445412   111029903938   111030161723  
111030396701   111030942595   111031059180   111031216231   111031373583
111018100306   111021281388   111023713728   111024529566   111025933971  
111027081179   111027492186   111027669328   111028287437   111028437793  
111028610392   111029284266   111029445793   111029910598   111030161970  
111030396745   111030942641   111031059225   111031216253   111031373594
111018100418   111021282200   111023713807   111024529577   111025934084  
111027081180   111027492197   111027669351   111028287448   111028437805  
111028610864   111029284277   111029445816   111029910723   111030161981  
111030396778   111030942674   111031059236   111031216275   111031373617
111018100463   111021282255   111023713841   111024529623   111025935300  
111027081191   111027492209   111027669430   111028287482   111028437827  
111028610875   111029284299   111029445827   111029944753   111030162005  
111030396802   111030942685   111031059269   111031216286   111031373628
111018100485   111021284370   111023713874   111024529656   111025935355  
111027081214   111027492221   111027669452   111028287505   111028437849  
111028610932   111029284312   111029445850   111029957825   111030162027  
111030396813   111030942977   111031059281   111031216297   111031373639
111018100496   111021286103   111023714662   111024529689   111025936244  
111027081258   111027492333   111027669801   111028287527   111028437850  
111028611067   111029284334   111029445883   111029958039   111030162049  
111030396824   111030942988   111031059292   111031216321   111031373640
111018100520   111021287553   111023714741   111024529702   111025936288  
111027081270   111027492355   111027669812   111028287550   111028437939  
111028611135   111029284367   111029445906   111029958837   111030162061  
111030397612   111030943293   111031059304   111031216332   111031373651
111018100531   111021288824   111023714921   111024529735   111025936323  
111027081281   111027492366   111027669834   111028287594   111028437951  
111028611146   111029284378   111029445917   111029958882   111030162072  
111030397645   111030943316   111031059315   111031216343   111031373673
111018100542   111021289599   111023714998   111024529779   111025936581  
111027081315   111027492467   111027669867   111028287606   111028437962  
111028611157   111029284389   111029445939   111029959298   111030162083  
111030397667   111030943338   111031061116   111031216354   111031373684
111018100733   111021289645   111023715056   111024529814   111025936963  
111027081539   111027492591   111027670791   111028287617   111028437995  
111028611191   111029284402   111029445940   111029959355   111030162094  
111030397678   111030943350   111031061475   111031216455   111031373695
111018100834   111021289689   111023715168   111024529836   111025939135  
111027081618   111027492681   111027670803   111028287628   111028438008  
111028611203   111029284435   111029445984   111029959401   111030162140  
111030397690   111030943372   111031061510   111031216477   111031373707
111018100889   111021289713   111023715180   111024529869   111025939146  
111027081629   111027492726   111027670858   111028288966   111028438020  
111028611225   111029284446   111029446053   111029960065   111030162173  
111030397713   111030943383   111031061521   111031216499   111031373741
111018100957   111021294438   111023715247   111024529870   111025939247  
111027081652   111027492737   111027670904   111028288988   111028438031  
111028611270   111029284457   111029446064   111029960087   111030162184  
111030397724   111030943394   111031061598   111031216523   111031373831
111018100979   111021295181   111023715337   111024529926   111025939809  
111027081663   111027492782   111027670926   111028288999   111028438042  
111028611304   111029284479   111029446109   111029960234   111030162207  
111030397735   111030943406   111031061600   111031216534   111031373842
111018101026   111021297431   111023715506   111024529982   111025939821  
111027081708   111027492793   111027670937   111028289013   111028438053  
111028611315   111029284491   111029446266   111029960290   111030162218  
111030397746   111030943428   111031061611   111031216545   111031373875
111018101071   111021298083   111023715539   111024530018   111025939887  
111027081719   111027492805   111027670959   111028289035   111028438097  
111028611337   111029284547   111029446277   111029960302   111030162230  
111030397768   111030943451   111031061633   111031216556   111031373886
111018101082   111021300009   111023715540   111024530119   111025939898  
111027081720   111027492838   111027670971   111028289080   111028438121  
111028611348   111029284558   111029446299   111029960368   111030162252  
111030397779   111030943484   111031061655   111031216567   111031373909
111018101138   111021304597   111023715641   111024531222   111025939922  
111027081731   111027492850   111027670993   111028289091   111028438299  
111028611360   111029284570   111029446367   111029960571   111030162263  
111030397803   111030943495   111031061666   111031216578   111031373910
111018101341   111021304924   111023715652   111024531233   111025940261  
111027081742   111027492872   111027671006   111028289125   111028438312  
111028611416   111029284626   111029446390   111029961404   111030162274  
111030397814   111030943518   111031061699   111031216590   111031373943
111018101475   111021306296   111023715742   111024531615   111025940373  
111027081832   111027492883   111027671039   111028289136   111028438446  
111028611450   111029284637   111029446402   111029961639   111030162308  
111030397825   111030943529   111031061712   111031216602   111031373998
111018101521   111021306500   111023716103   111024531671   111025942027  
111027081865   111027492973   111027671062   111028289147   111028438525  
111028611483   111029284648   111029446435   111029961774   111030162320  
111030397836   111030943530   111031061723   111031216613   111031374045
111018101543   111021308456   111023716136   111024531693   111025942083  
111027081876   111027493020   111027671084   111028289158   111028438536  
111028611506   111029284659   111029446569   111029961976   111030162331  
111030397869   111030943552   111031061745   111031216679   111031374056
111018101633   111021308670   111023716293   111024531705   111025942173  
111027081887   111027493031   111027671231   111028289169   111028438592  
111028611528   111029284660   111029446648   111029963642   111030162342  
111030397870   111030943563   111031061767   111031216680   111031374078
111018101756   111021309727   111023716709   111024531806   111025942195  
111027081933   111027493075   111027671309   111028289170   111028438615  
111028611685   111029284671   111029446660   111029963686   111030162353  
111030397937   111030943574   111031062218   111031216703   111031374089
111018101835   111021313014   111023716721   111024531851   111025942667  
111027081944   111027493097   111027671365   111028289192   111028438648  
111028611720   111029284682   111029446794   111029964126   111030162421  
111030397959   111030943675   111031062229   111031216714   111031374135
111018101857   111021313250   111023716787   111024531873   111025942881  
111027081988   111027493143   111027671512   111028289237   111028438660  
111028611775   111029284705   111029446806   111029964294   111030162959  
111030397960   111030943686   111031062252   111031216725   111031374146
111018101879   111021313575   111023716800   111024531952   111025943219  
111027082024   111027493154   111027671567   111028289260   111028438761  
111028611786   111029284716   111029446817   111029964452   111030162982  
111030398006   111030943710   111031062263   111031216736   111031374551
111018101880   111021315702   111023716877   111024531963   111025944210  
111027082046   111027494177   111027671646   111028289293   111028438840  
111028611797   111029284727   111029446828   111029964946   111030163017  
111030398051   111030943721   111031062285   111031216758   111031374562
111018101970   111021316983   111023716888   111024532098   111025944287  
111027082091   111027494188   111027671668   111028289620   111028438873  
111028611810   111029284749   111029446839   111029965026   111030163040  
111030398141   111030943732   111031062375   111031216769   111031374595
111018102465   111021318604   111023717070   111024532155   111025944658  
111027082103   111027494212   111027671679   111028289664   111028438941  
111028611821   111029284750   111029446840   111029965060   111030163051  
111030398163   111030943754   111031062409   111031216781   111031374630
111018102588   111021319290   111023717081   111024532201   111025945064  
111027082585   111027494245   111027671703   111028289686   111028438952  
111028611832   111029284761   111029446851   111029965172   111030163073  
111030398174   111030943798   111031062410   111031216848   111031374641
111018102656   111021319830   111023717159   111024532267   111025945266  
111027082631   111027495167   111027671714   111028289709   111028439346  
111028613003   111029284862   111029446884   111029965273   111030163084  
111030398208   111030943901   111031062432   111031216871   111031374696
111018102702   111021320719   111023717193   111024532278   111025945301  
111027082721   111027495190   111027672669   111028289710   111028439391  
111028613238   111029285436   111029447043   111029965486   111030163095  
111030398253   111030943912   111031062454   111031216905   111031374764
111018102960   111021323419   111023717249   111024532289   111025947774  
111027082765   111027495235   111027672704   111028289743   111028439403  
111028613306   111029285447   111029447076   111029967095   111030163174  
111030398310   111030943934   111031062498   111031216950   111031374797
111018103152   111021323778   111023717272   111024532436   111025947785  
111027082798   111027495257   111027672760   111028289754   111028439414  
111028613317   111029285458   111029447098   111029967231   111030163208  
111030398365   111030943945   111031062500   111031216961   111031374810
111018103556   111021323846   111023717373   111024532469   111025948449  
111027082822   111027495279   111027672827   111028289833   111028439436  
111028613328   111029285481   111029447100   111029968209   111030163242  
111030398411   111030943967   111031062566   111031216983   111031374843
111018103624   111021324937   111023717395   111024532526   111025949091  
111027082877   111027495291   111027672861   111028289855   111028439481  
111028613339   111029285504   111029447122   111029969592   111030163310  
111030398433   111030944014   111031062588   111031216994   111031374854
111018103668   111021324959   111023717700   111024532548   111025949103  
111027082989   111027495325   111027672928   111028289877   111028439492  
111028613351   111029285515   111029447155   111029969660   111030163321  
111030398466   111030944025   111031062645   111031217007   111031374876
111018103714   111021325219   111023718116   111024532627   111025949169  
111027083126   111027495336   111027672962   111028289888   111028439548  
111028613384   111029285537   111029447245   111029969705   111030163365  
111030398501   111030944047   111031062678   111031217029   111031374887
111018103769   111021325961   111023718273   111024532650   111025949507  
111027083171   111027495347   111027672973   111028289901   111028439571  
111028613395   111029285548   111029447267   111029969840   111030163398  
111030398534   111030944148   111031062689   111031217074   111031374898
111018103815   111021328076   111023718341   111024532683   111025949530  
111027083249   111027495448   111027673019   111028289923   111028439627  
111028613430   111029285571   111029447289   111029970134   111030163411  
111030398556   111030944159   111031062702   111031217085   111031374900
111018103871   111021329572   111023718565   111024532694   111025950015  
111027083294   111027495460   111027673020   111028289956   111028439638  
111028613441   111029285582   111029447559   111029970325   111030163422  
111030398567   111030944160   111031062746   111031217096   111031375428
111018103949   111021329808   111023718666   111024532784   111025951117  
111027083339   111027495471   111027673053   111028289989   111028439650  
111028613474   111029285593   111029447605   111029970460   111030163433  
111030398590   111030944205   111031062803   111031217119   111031375439
111018103983   111021330125   111023718699   111024532830   111025965796  
111027083351   111027495505   111027673064   111028289990   111028439683  
111028613508   111029285605   111029447627   111029970505   111030163444  
111030398624   111030944216   111031062836   111031217131   111031375811
111018104085   111021335232   111023718723   111024532852   111025973784  
111027083362   111027495516   111027673097   111028290004   111028439717  
111028613520   111029285616   111029447649   111029970583   111030163523  
111030399579   111030944249   111031062847   111031217142   111031375822
111018104119   111021335377   111023718868   111024532863   111025974279  
111027083384   111027496416   111027673198   111028290026   111028439728  
111028613553   111029285627   111029447739   111029971023   111030163534  
111030399636   111030944250   111031062858   111031217209   111031375833
111018104287   111021335412   111023718880   111024532885   111025976271  
111027083395   111027496450   111027673200   111028290037   111028439739  
111028613575   111029285649   111029447773   111029971113   111030163578  
111030399647   111030944339   111031062869   111031217221   111031375912
111018104322   111021335681   111023718891   111024532931   111025983437  
111027083429   111027496461   111027673244   111028290059   111028439751  
111028613609   111029285650   111029447807   111029971135   111030163602  
111030399669   111030946218   111031062870   111031217254   111031375934
111018104344   111021335715   111023718903   111024534078   111025987330  
111027083463   111027496506   111027673266   111028290071   111028439762  
111028613610   111029285739   111029447829   111029971157   111030163624  
111030399692   111030946229   111031062881   111031217265   111031375945

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018104355   111021335850   111023718925   111024534089   111025990020  
111027083474   111027496528   111027673288   111028290082   111028439773  
111028613643   111029285751   111029447908   111029973070   111030163646  
111030399715   111030946230   111031062926   111031217287   111031375956
111018104962   111021335940   111023719285   111024534124   111025992910  
111027083531   111027496551   111027673299   111028290093   111028439863  
111028613654   111029285762   111029447942   111029973261   111030163668  
111030399726   111030946263   111031062937   111031217300   111031375967
111018104984   111021336020   111023719319   111024534135   111025997038  
111027083542   111027496562   111027673312   111028290116   111028439896  
111028613665   111029285795   111029447953   111029974172   111030163703  
111030399872   111030946308   111031062971   111031217322   111031375989
111018105019   111021336097   111023719971   111024534203   111025999939  
111027084835   111027496652   111027673323   111028290127   111028439920  
111028613676   111029285852   111029447964   111029974318   111030163725  
111030399883   111030946320   111031062993   111031217333   111031376014
111018105288   111021336110   111023720186   111024534258   111026005556  
111027084891   111027496663   111027673345   111028290138   111028439964  
111028613698   111029285885   111029447975   111029974408   111030163736  
111030399894   111030946397   111031063017   111031217355   111031376047
111018105389   111021336176   111023720399   111024534416   111026007615  
111027084958   111027497338   111027673367   111028290149   111028439986  
111028613700   111029285896   111029448000   111029974431   111030163769  
111030399906   111030946454   111031063028   111031217366   111031376070
111018105413   111021336761   111023720401   111024534438   111026008672  
111027084969   111027497350   111027673378   111028290194   111028440001  
111028613711   111029285919   111029448055   111029974475   111030163781  
111030399939   111030946476   111031063039   111031217399   111031376126
111018105457   111021337144   111023720456   111024534652   111026008739  
111027084981   111027497406   111027673457   111028290206   111028440012  
111028613733   111029286493   111029448336   111029974813   111030163804  
111030399940   111030946487   111031063062   111031217412   111031376159
111018105558   111021337201   111023720478   111024534685   111026012891  
111027084992   111027497451   111027674166   111028290273   111028440023  
111028613755   111029286538   111029448347   111029975342   111030163815  
111030399984   111030946500   111031063073   111031217445   111031376328
111018105604   111021337267   111023720580   111024534731   111026013117  
111027085005   111027497462   111027674188   111028290295   111028440034  
111028613766   111029286606   111029448369   111029975971   111030164760  
111030400011   111030946511   111031063107   111031217478   111031376339
111018105626   111021337302   111023720658   111024534753   111026013971  
111027085027   111027497473   111027674199   111028290644   111028440067  
111028613788   111029286617   111029448392   111029976286   111030164805  
111030400033   111030946555   111031063691   111031217513   111031376340
111018105648   111021337346   111023720670   111024534843   111026014006  
111027085061   111027497495   111027674201   111028290701   111028440078  
111028613801   111029286628   111029448437   111029976387   111030164827  
111030400044   111030946599   111031063703   111031217524   111031376351
111018105716   111021337368   111023721615   111024534865   111026014433  
111027085083   111027497507   111027674212   111028290723   111028440090  
111028613812   111029286639   111029448493   111029976466   111030164838  
111030400066   111030946656   111031063725   111031217557   111031376373
111018105749   111021337380   111023721648   111024534898   111026015771  
111027085184   111027497541   111027674245   111028290958   111028440102  
111028613834   111029286651   111029448516   111029976736   111030164849  
111030400134   111030946667   111031063736   111031218367   111031376395
111018106199   111021337425   111023721682   111024534900   111026015827  
111027085207   111027497552   111027674289   111028290970   111028440146  
111028613856   111029286673   111029448820   111029976747   111030164883  
111030400156   111030946689   111031063758   111031218378   111031376407
111018106234   111021337436   111023721693   111024534966   111026015939  
111027085218   111027497563   111027674324   111028290981   111028440179  
111028613913   111029286695   111029448842   111029976860   111030164894  
111030400178   111030946690   111031063769   111031218468   111031376429
111018106706   111021337458   111023721705   111024535046   111026016053  
111027085230   111027497585   111027674335   111028291049   111028440191  
111028613924   111029286707   111029448853   111029977153   111030164906  
111030400190   111030946702   111031063792   111031218547   111031376430
111018106717   111021337559   111023721794   111024535103   111026016110  
111027086242   111027497664   111027674346   111028291050   111028440203  
111028613979   111029286729   111029448864   111029977311   111030164917  
111030400202   111030946713   111031063804   111031218570   111031376441
111018106964   111021337560   111023721952   111024535271   111026017425  
111027086286   111027497675   111027674357   111028291083   111028440214  
111028613991   111029286741   111029449157   111029977456   111030164951  
111030400213   111030946735   111031063826   111031219054   111031376452
111018107000   111021337605   111023721996   111024535282   111026018190  
111027086411   111027497686   111027674368   111028291094   111028440247  
111028614015   111029286752   111029449168   111029977502   111030165288  
111030400235   111030946746   111031063837   111031219076   111031376474
111018108348   111021337616   111023722122   111024535305   111026018213  
111027086444   111027497709   111027674380   111028291162   111028440258  
111028614048   111029286763   111029449191   111029978783   111030165301  
111030400257   111030946780   111031063882   111031219098   111031376531
111018108360   111021337638   111023722166   111024535349   111026018246  
111027086455   111027497721   111027674391   111028291184   111028440269  
111028614059   111029286774   111029449225   111029978873   111030165356  
111030400268   111030946814   111031063893   111031219100   111031376553
111018108382   111021337649   111023722458   111024535721   111026018257  
111027086523   111027497732   111027674414   111028291229   111028440281  
111028614093   111029286808   111029449472   111029979144   111030165424  
111030400842   111030946825   111031063905   111031219111   111031376621
111018108461   111021337650   111023722571   111024535743   111026018426  
111027086534   111027497754   111027674469   111028291274   111028440292  
111028614105   111029286820   111029449539   111029979290   111030165446  
111030400853   111030946847   111031063916   111031219177   111031376643
111018108506   111021337672   111023722638   111024535754   111026018448  
111027086545   111027497798   111027674492   111028291285   111028440315  
111028614116   111029286831   111029449540   111029979650   111030165457  
111030400864   111030946858   111031063927   111031219188   111031376654
111018108517   111021337706   111023722672   111024535787   111026018471  
111027086567   111027497811   111027674560   111028291296   111028440360  
111028614127   111029286853   111029449595   111029980517   111030165491  
111030401089   111030946892   111031063938   111031219201   111031376698
111018108797   111021337717   111023722694   111024535798   111026020788  
111027086602   111027497833   111027674582   111028291308   111028440382  
111028614183   111029286864   111029449641   111029980630   111030165503  
111030401090   111030946904   111031063972   111031219256   111031376700
111018108810   111021337739   111023722740   111024536373   111026021060  
111027086624   111027497844   111027674616   111028291320   111028440393  
111028614217   111029286909   111029449652   111029981901   111030165514  
111030401102   111030946915   111031063983   111031219267   111031376711
111018108911   111021337740   111023723808   111024536384   111026021127  
111027086691   111027497855   111027674638   111028291342   111028440427  
111028614240   111029286932   111029449663   111029982137   111030165536  
111030401113   111030946926   111031063994   111031219324   111031376722
111018108988   111021337751   111023724045   111024536407   111026021329  
111027086736   111027497877   111027674751   111028291353   111028440450  
111028614251   111029286943   111029449685   111029982148   111030165547  
111030401124   111030946937   111031064018   111031219346   111031376733
111018109147   111021337807   111023724078   111024536485   111026021789  
111027086769   111027497888   111027674784   111028291386   111028440472  
111028614262   111029286976   111029449955   111029997425   111030165558  
111030401179   111030946960   111031064030   111031219380   111031376744
111018109215   111021337841   111023724089   111024536609   111026023253  
111027086770   111027497901   111027674795   111028291409   111028440483  
111028614273   111029287562   111029449977   111029997447   111030165828  
111030401180   111030946982   111031064052   111031219391   111031376755
111018109271   111021337852   111023724113   111024536621   111026024029  
111027086792   111027497923   111027674818   111028291410   111028440494  
111028614284   111029287584   111029449988   111029997492   111030165839  
111030401191   111030947017   111031064074   111031219414   111031376766
111018109282   111021338033   111023724168   111024536654   111026024142  
111027086848   111027497934   111027674841   111028291421   111028441822  
111028614295   111029287595   111029450014   111029998864   111030165918  
111030401203   111030947028   111031064085   111031219436   111031376777
111018109305   111021338099   111023724179   111024536698   111026024153  
111027086860   111027497945   111027674852   111028291500   111028441866  
111028614318   111029287607   111029450069   111029998875   111030165941  
111030401225   111030947039   111031064131   111031219470   111031376801
111018109350   111021338123   111023724450   111024536744   111026024401  
111027086893   111027497978   111027674874   111028291533   111028441877  
111028614329   111029287618   111029450115   111029999102   111030165985  
111030401236   111030947051   111031064142   111031219481   111031376823
111018109361   111021338145   111023724506   111024536777   111026024445  
111027086916   111027497990   111027674942   111028291555   111028441901  
111028614363   111029287641   111029450508   111029999124   111030165996  
111030401270   111030947062   111031064153   111031219492   111031376845
111018109383   111021338246   111023724517   111024536991   111026024579  
111027086950   111027498014   111027674964   111028291599   111028441934  
111028614565   111029287663   111029450519   111029999168   111030166021  
111030401292   111030947073   111031064164   111031219504   111031376856
111018109664   111021338392   111023724595   111024537026   111026025165  
111027087052   111027498036   111027674997   111028291612   111028441945  
111028614701   111029287674   111029450564   111029999203   111030166032  
111030401304   111030947095   111031064175   111031219537   111031376890
111018109765   111021338426   111023724663   111024537149   111026025233  
111027088334   111027498069   111027675000   111028291656   111028441956  
111028614745   111029287685   111029450632   111029999214   111030166076  
111030401326   111030947107   111031064197   111031219560   111031376902
111018109855   111021338493   111023724696   111024537183   111026026098  
111027088503   111027498104   111027675011   111028291667   111028441990  
111028614789   111029287719   111029450643   111030000073   111030166087  
111030401348   111030947129   111031064209   111031219649   111031376924
111018110431   111021338505   111023724854   111024537284   111026026111  
111027088671   111027498126   111027675044   111028291690   111028442014  
111028614813   111029287753   111029450654   111030001928   111030166155  
111030401359   111030947130   111031064243   111031219650   111031376946
111018110554   111021338527   111023724922   111024537329   111026026289  
111027088716   111027498148   111027675055   111028291702   111028442070  
111028614824   111029287764   111029450665   111030002154   111030166166  
111030401382   111030947141   111031064254   111031219672   111031376968
111018110576   111021338583   111023724955   111024537330   111026026391  
111027089571   111027498193   111027675123   111028291724   111028442081  
111028614857   111029287809   111029450698   111030005359   111030166188  
111030401393   111030947152   111031064276   111031219728   111031377396
111018110587   111021338606   111023724977   111024537341   111026026526  
111027089784   111027498227   111027675134   111028291757   111028442160  
111028614891   111029287810   111029450711   111030031729   111030166199  
111030401427   111030947163   111031064489   111031219739   111031377408
111018110655   111021338718   111023725013   111024537374   111026027516  
111027090012   111027498249   111027675145   111028291779   111028442182  
111028614914   111029287854   111029450744   111030031763   111030166436  
111030401449   111030947208   111031064502   111031219751   111031377419
111018110813   111021338741   111023725080   111024537396   111026027628  
111027091956   111027498294   111027675156   111028291803   111028442205  
111028615746   111029287898   111029450755   111030031774   111030166447  
111030401461   111030947219   111031064513   111031219773   111031377420
111018110947   111021338774   111023725147   111024537431   111026027640  
111027092070   111027498340   111027675167   111028291814   111028442216  
111028615768   111029287900   111029450766   111030031909   111030166481  
111030401472   111030947220   111031064546   111031219852   111031377431
111018110958   111021338820   111023725158   111024537453   111026027752  
111027092126   111027498351   111027675202   111028291836   111028442227  
111028615803   111029287911   111029450788   111030031910   111030166504  
111030401494   111030947477   111031064579   111031219874   111031377453
111018110981   111021338831   111023725260   111024537464   111026028719  
111027092463   111027498564   111027675213   111028291847   111028442249  
111028615814   111029288125   111029450812   111030031921   111030166515  
111030401562   111030947534   111031064580   111031219942   111031377464
111018111320   111021338864   111023725710   111024537475   111026028731  
111027092687   111027498586   111027675246   111028291858   111028442294  
111028615825   111029288260   111029450834   111030031998   111030167134  
111030401595   111030947589   111031064614   111031219964   111031377475
111018112051   111021338943   111023725743   111024537521   111026028764  
111027093251   111027498621   111027675257   111028291869   111028442362  
111028615836   111029288327   111029451105   111030032001   111030167156  
111030401630   111030947613   111031064625   111031219975   111031377521
111018112062   111021339001   111023725754   111024537554   111026029024  
111027093532   111027499453   111027675291   111028291881   111028442384  
111028615858   111029288361   111029451149   111030032012   111030167167  
111030401652   111030947624   111031066267   111031219997   111031378027
111018112185   111021339034   111023725765   111024538342   111026029248  
111027093701   111027499497   111027675325   111028291892   111028442395  
111028615869   111029288372   111029451251   111030032034   111030167178  
111030401663   111030947635   111031066278   111031220001   111031378061
111018112253   111021339056   111023725855   111024538409   111026029271  
111027093778   111027499565   111027675347   111028293120   111028442407  
111028615870   111029288383   111029451295   111030032045   111030167224  
111030401685   111030947657   111031066289   111031220045   111031378072
111018112365   111021339157   111023725899   111024538432   111026029529  
111027094083   111027499576   111027676719   111028293164   111028442452  
111028615926   111029288417   111029451307   111030032056   111030167268  
111030401696   111030947668   111031066313   111031220078   111031378083
111018112387   111021339168   111023726014   111024538487   111026030813  
111027095455   111027499587   111027677710   111028293186   111028442463  
111028615937   111029288428   111029451341   111030032078   111030167279  
111030401719   111030947837   111031066324   111031220090   111031378319
111018112398   111021339708   111023726069   111024538500   111026030824  
111027097143   111027499598   111027677732   111028293209   111028442485  
111028615960   111029288495   111029451396   111030032089   111030167280  
111030401720   111030947882   111031066380   111031220124   111031378533
111018112411   111021339742   111023726104   111024538533   111026030868  
111027097558   111027499813   111027677776   111028293210   111028442519  
111028616028   111029288507   111029451408   111030032090   111030167291  
111030401865   111030947893   111031066391   111031220157   111031378544
111018112444   111021339797   111023726205   111024538555   111026030936  
111027097660   111027499891   111027677822   111028293232   111028442520  
111028616040   111029288529   111029451419   111030032102   111030167358  
111030401876   111030947916   111031067145   111031220999   111031378555
111018112488   111021340306   111023726250   111024538577   111026030958  
111027097851   111027499925   111027677833   111028293243   111028442575  
111028616095   111029288530   111029451442   111030032124   111030167370  
111030401898   111030947938   111031067156   111031221024   111031378566
111018112523   111021340407   111023726294   111024538599   111026030969  
111027097862   111027499958   111027677844   111028293254   111028442586  
111028616152   111029288596   111029451464   111030032135   111030167392  
111030401966   111030947972   111031067167   111031221035   111031378623
111018112567   111021340429   111023726373   111024538993   111026031443  
111027098021   111027499969   111027677923   111028293300   111028442609  
111028616163   111029288608   111029451475   111030032146   111030167426  
111030401977   111030947994   111031067178   111031221057   111031378634
111018113029   111021340474   111023726430   111024539006   111026031465  
111027098076   111027499981   111027677945   111028293333   111028442643  
111028616208   111029288631   111029451644   111030032168   111030167460  
111030402013   111030948018   111031067202   111031221103   111031378656
111018113096   111021340520   111023726632   111024539017   111026031487  
111027098177   111027500041   111027677956   111028293366   111028442654  
111028616387   111029288664   111029452252   111030032179   111030167471  
111030402035   111030948041   111031067213   111031221585   111031378667
111018113423   111021340700   111023726788   111024539039   111026031500  
111027100115   111027500108   111027677978   111028293399   111028442687  
111028616466   111029288675   111029452386   111030032180   111030167505  
111030402079   111030948063   111031067235   111031221596   111031378690
111018113603   111021340799   111023726799   111024539231   111026031601  
111027100496   111027500120   111027678003   111028293401   111028442698  
111028616501   111029288686   111029452409   111030032236   111030167527  
111030402091   111030948074   111031067268   111031221608   111031378713
111018113894   111021340856   111023726823   111024539321   111026031656  
111027100823   111027500153   111027678014   111028293434   111028442711  
111028616512   111029288710   111029452432   111030032450   111030167538  
111030402103   111030948085   111031067279   111031221619   111031378724
111018113939   111021340979   111023726867   111024539433   111026031768  
111027101004   111027500164   111027678025   111028293456   111028442744  
111028616567   111029288732   111029452443   111030032494   111030167572  
111030402158   111030948096   111031067280   111031221620   111031379141
111018113940   111021340991   111023726889   111024539466   111026031960  
111027101127   111027500175   111027678058   111028293467   111028442755  
111028616578   111029288754   111029452454   111030032517   111030167639  
111030402169   111030948131   111031067291   111031221709   111031379152
111018113951   111021341082   111023726913   111024539477   111026032219  
111027101172   111027500210   111027678092   111028293490   111028442766  
111028616602   111029288765   111029452476   111030032539   111030167684  
111030402237   111030948142   111031067303   111031221721   111031379163
111018114075   111021341105   111023726924   111024539567   111026032972  
111027101600   111027500221   111027678137   111028293502   111028442777  
111028616624   111029289722   111029452487   111030032562   111030167718  
111030402260   111030948175   111031067325   111031221743   111031379185
111018114334   111021341172   111023726968   111024539613   111026032983  
111027102780   111027500232   111027678205   111028293535   111028442801  
111028616635   111029289755   111029452498   111030032573   111030167729  
111030402507   111030948186   111031067358   111031221787   111031379208
111018114367   111021341206   111023727059   111024539668   111026033861  
111027102803   111027500254   111027678216   111028293546   111028442812  
111028616646   111029289766   111029452577   111030032584   111030167730  
111030402518   111030948210   111031067606   111031221800   111031379219
111018114413   111021341251   111023727116   111024539691   111026033894  
111027103174   111027500399   111027678249   111028293557   111028442823  
111028616668   111029289777   111029452599   111030032641   111030167752  
111030402530   111030948221   111031067628   111031221811   111031379231
111018114514   111021341374   111023727127   111024539770   111026034064  
111027103297   111027500423   111027678306   111028293568   111028442834  
111028616679   111029289812   111029452612   111030032708   111030167763  
111030402541   111030948243   111031067662   111031221822   111031379242
111018114637   111021341442   111023727149   111024539848   111026034086  
111027105132   111027500434   111027678317   111028293579   111028442979  
111028616680   111029289823   111029452667   111030032731   111030167774  
111030402552   111030948265   111031067684   111031221833   111031379332
111018114828   111021341453   111023727194   111024539949   111026034109  
111027105312   111027500490   111027678339   111028293580   111028443004  
111028616703   111029289856   111029452689   111030032764   111030167808  
111030402574   111030948276   111031067695   111031221899   111031379376

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018115469   111021341587   111023727598   111024540008   111026034121  
111027105389   111027500513   111027678351   111028293591   111028443015  
111028616736   111029289867   111029452713   111030032775   111030167853  
111030402596   111030948298   111031067741   111031221901   111031379387
111018115751   111021341611   111023727633   111024540109   111026034187  
111027105840   111027500557   111027678395   111028293658   111028443734  
111028616747   111029289902   111029452724   111030032809   111030167864  
111030402608   111030948300   111031067796   111031221967   111031379398
111018116404   111021341644   111023727644   111024540176   111026034200  
111027108124   111027500579   111027678430   111028293670   111028443745  
111028616781   111029289924   111029452825   111030033462   111030167910  
111030402619   111030948333   111031067820   111031221978   111031379411
111018116493   111021341699   111023728836   111024540277   111026034211  
111027108360   111027500614   111027678452   111028293692   111028443824  
111028616815   111029289935   111029452937   111030033484   111030167932  
111030402653   111030948377   111031067831   111031221990   111031379455
111018116628   111021341756   111023729039   111024540301   111026034222  
111027108449   111027500669   111027678474   111028293704   111028443835  
111028616837   111029289957   111029452993   111030033495   111030167954  
111030402686   111030948388   111031067853   111031222025   111031379477
111018116909   111021341958   111023729208   111024540356   111026034233  
111027109068   111027500838   111027678485   111028293737   111028443879  
111028616848   111029289968   111029453051   111030033518   111030168371  
111030402743   111030948423   111031067864   111031222036   111031379499
111018119339   111021342713   111023729220   111024540367   111026034255  
111027109945   111027500883   111027678564   111028293748   111028444049  
111028616860   111029289979   111029453095   111030033529   111030168393  
111030403542   111030948445   111031067897   111031222047   111031379501
111018119384   111021342768   111023729512   111024540424   111026034390  
111027110701   111027500894   111027678575   111028293760   111028444061  
111028616949   111029289980   111029453107   111030033530   111030168416  
111030403553   111030948456   111031067965   111031222069   111031379534
111018119474   111021342803   111023729523   111024540480   111026034435  
111027111050   111027500928   111027678586   111028293771   111028444072  
111028616961   111029289991   111029453141   111030033541   111030168438  
111030403621   111030948467   111031068012   111031222070   111031379545
111018119687   111021342825   111023729545   111024540491   111026034446  
111027111094   111027500995   111027678609   111028293838   111028445196  
111028616972   111029290016   111029453185   111030033563   111030168483  
111030403632   111030948962   111031068023   111031222081   111031379556
111018122838   111021342960   111023729736   111024541829   111026034457  
111027111342   111027501042   111027678621   111028293872   111028445208  
111028617007   111029290050   111029453196   111030033574   111030168506  
111030403700   111030948973   111031068034   111031222092   111031379589
111018123312   111021343006   111023729769   111024541852   111026034468  
111027111353   111027501053   111027678643   111028293894   111028445219  
111028617030   111029290083   111029453208   111030033732   111030168551  
111030403733   111030948995   111031068135   111031222115   111031379590
111018123817   111021343062   111023729826   111024541964   111026034480  
111027111803   111027501109   111027678654   111028293939   111028445220  
111028617096   111029290094   111029453219   111030033776   111030168562  
111030403799   111030949514   111031068146   111031222126   111031380941
111018124762   111021343073   111023729871   111024541997   111026034558  
111027111904   111027501176   111027678676   111028293940   111028445231  
111028617108   111029290173   111029453220   111030033787   111030168573  
111030403801   111030949525   111031068551   111031222137   111031380952
111018125819   111021343084   111023729994   111024542291   111026034570  
111027111948   111027501200   111027678687   111028293962   111028445253  
111028617120   111029290207   111029453231   111030033822   111030168595  
111030403812   111030949536   111031068584   111031222160   111031380974
111018125886   111021343095   111023730064   111024542347   111026034592  
111027112949   111027501222   111027678711   111028294019   111028445275  
111028617153   111029290218   111029453275   111030033866   111030168607  
111030403823   111030949570   111031069046   111031222182   111031380985
111018126203   111021343129   111023730097   111024542796   111026034626  
111027113030   111027501312   111027678733   111028294020   111028445286  
111028617164   111029290230   111029453343   111030033877   111030168663  
111030403889   111030949581   111031070093   111031222205   111031381010
111018127327   111021343208   111023730187   111024542831   111026034637  
111027113052   111027501334   111027678766   111028294031   111028445310  
111028617401   111029290241   111029453354   111030033888   111030168719  
111030403935   111030949592   111031070105   111031222216   111031381021
111018127899   111021343264   111023730222   111024542886   111026034659  
111027113175   111027501378   111027678777   111028294053   111028445354  
111028617423   111029290319   111029453365   111030033934   111030168731  
111030403979   111030949604   111031070149   111031222249   111031381706
111018128340   111021343365   111023730367   111024542976   111026034671  
111027113827   111027501389   111027678801   111028294097   111028445365  
111028617456   111029290331   111029453398   111030033945   111030168775  
111030404037   111030949615   111031070194   111031222294   111031381762
111018129251   111021343422   111023730378   111024543001   111026034716  
111027113894   111027501424   111027679116   111028294165   111028445398  
111028617467   111029290342   111029453411   111030033978   111030168809  
111030404060   111030949626   111031070217   111031222306   111031381773
111018129453   111021343433   111023730389   111024543023   111026034727  
111027113928   111027501435   111027679239   111028294176   111028445400  
111028617557   111029290353   111029453444   111030034014   111030168821  
111030404071   111030949637   111031070228   111031222317   111031381784
111018131681   111021343455   111023730503   111024543089   111026034750  
111027114031   111027501536   111027679341   111028294187   111028445411  
111028617568   111029290364   111029454265   111030034025   111030168832  
111030404093   111030949682   111031070239   111031222339   111031381830
111018131715   111021343466   111023730592   111024543102   111026034873  
111027114277   111027501569   111027679363   111028294222   111028445444  
111028617591   111029290375   111029454276   111030034485   111030168854  
111030404116   111030949738   111031070251   111031222384   111031381841
111018132187   111021343590   111023730772   111024543124   111026034963  
111027115267   111027501581   111027679385   111028294233   111028445455  
111028617625   111029290386   111029454287   111030034508   111030168876  
111030404251   111030949749   111031070273   111031222407   111031381908
111018132299   111021343657   111023730862   111024543135   111026035199  
111027116820   111027501592   111027679521   111028294244   111028445523  
111028617669   111029290409   111029454298   111030034519   111030168900  
111030404307   111030949783   111031070284   111031222418   111031381919
111018132446   111021343815   111023731256   111024543179   111026035234  
111027116987   111027501615   111027679600   111028294255   111028445534  
111028618716   111029290410   111029454344   111030034621   111030168911  
111030404497   111030949794   111031070307   111031222430   111031381931
111018132783   111021343927   111023731278   111024543360   111026035245  
111027117483   111027501659   111027680455   111028294266   111028445545  
111028618738   111029290421   111029454355   111030034632   111030168922  
111030404509   111030949806   111031070318   111031222452   111031381942
111018133021   111021343961   111023731313   111024543416   111026035256  
111027117966   111027501727   111027680466   111028294288   111028445578  
111028618772   111029290443   111029454524   111030034654   111030168955  
111030404521   111030949828   111031070329   111031222519   111031381964
111018133458   111021343983   111023731368   111024543461   111026036606  
111027118495   111027501738   111027680477   111028294299   111028445590  
111028618783   111029290454   111029454557   111030034700   111030168999  
111030404532   111030949839   111031070330   111031222520   111031381975
111018133559   111021344007   111023731492   111024543483   111026036617  
111027118563   111027501749   111027680501   111028295908   111028445602  
111028618806   111029290465   111029454579   111030034711   111030169013  
111030404554   111030949840   111031070352   111031222531   111031381986
111018133616   111021344018   111023731537   111024543528   111026036628  
111027119216   111027501761   111027680578   111028295931   111028445624  
111028618873   111029290476   111029454995   111030034812   111030169035  
111030404688   111030949851   111031070408   111031222597   111031381997
111018133920   111021344029   111023731559   111024543540   111026036639  
111027119508   111027501794   111027680589   111028295975   111028445635  
111028618884   111029290498   111029455097   111030034878   111030169080  
111030404701   111030949873   111031070419   111031222676   111031382011
111018134011   111021344119   111023731560   111024543562   111026036662  
111027119520   111027501806   111027680590   111028295986   111028445668  
111028618918   111029290500   111029455109   111030034890   111030169158  
111030404723   111030950224   111031070420   111031222700   111031382033
111018134673   111021344153   111023731717   111024543573   111026036673  
111027119924   111027501839   111027680602   111028296000   111028445703  
111028618941   111029290522   111029455121   111030034902   111030169170  
111030404745   111030950280   111031070486   111031222799   111031382044
111018134684   111021344197   111023731784   111024543618   111026036976  
111027120061   111027502166   111027680679   111028296022   111028445747  
111028618985   111029290533   111029455154   111030034913   111030169192  
111030404756   111030950303   111031070521   111031222856   111031382055
111018134796   111021344287   111023731818   111024543685   111026036987  
111027120139   111027502245   111027680680   111028296033   111028445781  
111028619032   111029290544   111029455222   111030034924   111030169226  
111030404790   111030950336   111031070532   111031222878   111031382101
111018134819   111021344311   111023731997   111024543720   111026037360  
111027120241   111027502302   111027680769   111028296066   111028445860  
111028619054   111029290555   111029455255   111030034946   111030169237  
111030404835   111030950358   111031070576   111031222889   111031382112
111018134820   111021344546   111023732044   111024543731   111026037371  
111027122276   111027502324   111027680770   111028296077   111028445871  
111028619087   111029290577   111029455323   111030034968   111030169653  
111030404846   111030950370   111031070598   111031222890   111031382123
111018134831   111021344568   111023732055   111024543786   111026037405  
111027122502   111027502515   111027680804   111028296134   111028445893  
111028619098   111029291736   111029455334   111030034979   111030170318  
111030404857   111030950392   111031070600   111031222902   111031382134
111018134910   111021344603   111023732077   111024543977   111026037416  
111027122513   111027502559   111027680815   111028296156   111028446074  
111028619111   111029291747   111029455367   111030034980   111030170330  
111030404879   111030950404   111031070611   111031223666   111031382145
111018135146   111021344681   111023732088   111024543988   111026038260  
111027123198   111027502560   111027680826   111028296189   111028446096  
111028619133   111029291770   111029455378   111030035374   111030170352  
111030404903   111030950493   111031070622   111031223688   111031382156
111018135898   111021344748   111023732437   111024543999   111026038282  
111027123727   111027502638   111027680859   111028296235   111028446108  
111028619155   111029291792   111029455413   111030035385   111030170396  
111030405364   111030951078   111031070644   111031224915   111031382167
111018136271   111021344759   111023732471   111024544125   111026038293  
111027123794   111027502661   111027680927   111028296257   111028446119  
111028619492   111029291983   111029455648   111030035420   111030170442  
111030405386   111030951089   111031070712   111031224948   111031382189
111018136349   111021344793   111023732538   111024544394   111026038349  
111027124032   111027502728   111027680950   111028296268   111028446120  
111028619526   111029292018   111029455682   111030035431   111030170453  
111030405397   111030951090   111031070734   111031224960   111031382202
111018136350   111021344883   111023732572   111024544440   111026038372  
111027124672   111027502784   111027680994   111028296303   111028446142  
111028619537   111029292030   111029455716   111030035543   111030170600  
111030405409   111030951102   111031070756   111031224993   111031382224
111018136518   111021344928   111023732606   111024544462   111026038440  
111027124762   111027502829   111027681007   111028296314   111028446153  
111028619582   111029292041   111029455738   111030035554   111030170824  
111030405421   111030951113   111031070790   111031225095   111031382257
111018136619   111021345064   111023732639   111024544495   111026038451  
111027124863   111027502863   111027681029   111028296358   111028446164  
111028619593   111029292085   111029455749   111030035587   111030170925  
111030405432   111030951135   111031070802   111031225129   111031382303
111018137395   111021345075   111023732662   111024544529   111026038484  
111027125459   111027502874   111027681030   111028296381   111028446254  
111028619683   111029292096   111029455750   111030035655   111030170947  
111030405443   111030951179   111031071656   111031225130   111031382314
111018137430   111021345143   111023732673   111024545542   111026038495  
111027125516   111027502896   111027681108   111028297089   111028446265  
111028619739   111029292120   111029455817   111030035677   111030170958  
111030405454   111030951191   111031071690   111031225141   111031382325
111018138576   111021345187   111023733359   111024545575   111026038563  
111027125820   111027502920   111027681186   111028297124   111028446298  
111028619740   111029292142   111029455884   111030035688   111030170969  
111030405476   111030951203   111031071735   111031225152   111031382460
111018138644   111021345198   111023733405   111024546194   111026038642  
111027125909   111027502931   111027681197   111028297157   111028446300  
111028619751   111029292175   111029456504   111030035734   111030170970  
111030405500   111030951236   111031071779   111031225174   111031382471
111018138734   111021345299   111023733438   111024546262   111026038721  
111027126078   111027503011   111027681221   111028297191   111028446311  
111028620001   111029292221   111029456515   111030035756   111030171038  
111030405522   111030951258   111031071791   111031225196   111031382482
111018138789   111021345334   111023733562   111024546307   111026038776  
111027126966   111027503055   111027681232   111028297203   111028446692  
111028620012   111029292254   111029456559   111030035778   111030171061  
111030405533   111030951269   111031071803   111031225523   111031382493
111018138835   111021345457   111023733573   111024546352   111026038787  
111027127372   111027503606   111027681287   111028297214   111028446704  
111028620023   111029292276   111029456593   111030035824   111030171072  
111030405544   111030951270   111031071825   111031225589   111031382505
111018138868   111021345547   111023733685   111024546363   111026038798  
111027127541   111027503842   111027681478   111028297236   111028446748  
111028620056   111029292300   111029456605   111030035835   111030171083  
111030405601   111030951281   111031071881   111031225624   111031382516
111018139285   111021345626   111023733731   111024546420   111026038844  
111027128025   111027503909   111027681490   111028297247   111028446760  
111028620089   111029292333   111029456728   111030035846   111030171162  
111030405634   111030951292   111031071892   111031225635   111031382549
111018139409   111021345637   111023733832   111024546453   111026038866  
111027128115   111027503987   111027681513   111028297270   111028446872  
111028620090   111029292344   111029456739   111030035857   111030171184  
111030405667   111030951304   111031071926   111031225703   111031382550
111018139432   111021346605   111023733843   111024546464   111026038901  
111027128182   111027504012   111027681557   111028297281   111028446894  
111028620102   111029292399   111029456740   111030035868   111030171195  
111030405678   111030951315   111031071959   111031225725   111031382583
111018139500   111021346616   111023733944   111024546543   111026038912  
111027128193   111027504203   111027681580   111028297438   111028446939  
111028620203   111029292401   111029456751   111030035880   111030171230  
111030405702   111030951348   111031071993   111031225747   111031382594
111018139566   111021346661   111023733999   111024546622   111026038923  
111027128542   111027504225   111027681614   111028297461   111028446940  
111028620225   111029292412   111029456818   111030035891   111030171252  
111030405713   111030951584   111031072039   111031225758   111031382617
111018139588   111021346717   111023734046   111024546633   111026038934  
111027128700   111027504337   111027681647   111028297472   111028446962  
111028620843   111029292434   111029457459   111030035903   111030171285  
111030405768   111030951607   111031072040   111031225769   111031382628
111018139678   111021346863   111023734079   111024546644   111026038945  
111027128722   111027504405   111027681704   111028297483   111028447019  
111028620955   111029292456   111029457471   111030035936   111030171296  
111030405791   111030951629   111031072051   111031225770   111031382640
111018139779   111021346874   111023734125   111024546655   111026038967  
111027129701   111027504416   111027682200   111028297494   111028447075  
111028621158   111029292467   111029457505   111030035947   111030171308  
111030405836   111030951630   111031072107   111031225792   111031382921
111018140872   111021346885   111023734136   111024546677   111026038989  
111027129723   111027504427   111027682277   111028297562   111028447143  
111028621181   111029292490   111029457527   111030035958   111030171320  
111030405847   111030951663   111031072129   111031225826   111031382932
111018141132   111021347000   111023734170   111024546699   111026039014  
111027129789   111027504528   111027682402   111028297573   111028447154  
111028621215   111029292502   111029457606   111030036005   111030171364  
111030405892   111030951685   111031072219   111031225848   111031382943
111018141176   111021347022   111023734361   111024546981   111026039058  
111027130006   111027504539   111027682413   111028297696   111028447176  
111028621259   111029292524   111029457617   111030036038   111030171397  
111030406309   111030951708   111031072220   111031225859   111031382987
111018141211   111021347066   111023734428   111024547094   111026039069  
111027130017   111027504540   111027682480   111028297731   111028447187  
111028621305   111029292546   111029457639   111030036049   111030171409  
111030406310   111030951719   111031072231   111031225938   111031382998
111018141277   111021347145   111023734440   111024547151   111026039339  
111027130095   111027504573   111027682503   111028297786   111028447198  
111028621338   111029292658   111029457640   111030036050   111030171443  
111030406343   111030951731   111031072253   111031225949   111031383034
111018141996   111021347189   111023734518   111024547162   111026039340  
111027130242   111027504663   111027682514   111028297810   111028447200  
111028621349   111029292670   111029457651   111030036094   111030171454  
111030406354   111030951753   111031072264   111031225961   111031383045
111018142111   111021347213   111023735272   111024547173   111026039407  
111027130264   111027504674   111027682547   111028297821   111028447211  
111028621361   111029292681   111029457673   111030036162   111030171500  
111030406398   111030951786   111031072297   111031225994   111031383067
111018142199   111021347336   111023735698   111024547207   111026039418  
111027130534   111027504685   111027682558   111028297843   111028447233  
111028621484   111029292692   111029457684   111030036195   111030171522  
111030407007   111030951809   111031072398   111031226018   111031383078
111018142201   111021347404   111023735777   111024547218   111026039430  
111027131120   111027504742   111027682570   111028297865   111028447244  
111028621530   111029292715   111029457707   111030036207   111030171533  
111030407018   111030951810   111031072411   111031226030   111031383090
111018142223   111021347415   111023735801   111024547263   111026039441  
111027131513   111027504786   111027682626   111028297898   111028447266  
111028621541   111029292726   111029457741   111030036285   111030171690  
111030407029   111030951821   111031072433   111031226108   111031383102
111018142335   111021347426   111023735935   111024547274   111026039452  
111027132244   111027504843   111027682659   111028297900   111028447277  
111028621552   111029292748   111029457752   111030036308   111030171735  
111030407041   111030951843   111031072466   111031226153   111031383135
111018142492   111021347471   111023736004   111024547397   111026039463  
111027133346   111027504854   111027682660   111028297911   111028447288  
111028621585   111029292759   111029457774   111030036364   111030171825  
111030407074   111030951865   111031072477   111031226175   111031383146

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018142526   111021347493   111023736060   111024547454   111026039496  
111027133818   111027504898   111027682693   111028297933   111028447389  
111028621653   111029292771   111029457808   111030036421   111030172422  
111030407085   111030951876   111031072488   111031226186   111031383157
111018142649   111021347527   111023736138   111024547533   111026039508  
111027134112   111027504900   111027682738   111028297944   111028447402  
111028621686   111029293424   111029457819   111030036432   111030172433  
111030407119   111030951898   111031072512   111031226197   111031383168
111018142706   111021347594   111023736295   111024547656   111026039519  
111027134213   111027504922   111027682750   111028297988   111028448379  
111028621776   111029293446   111029457831   111030036443   111030172499  
111030407120   111030951900   111031072578   111031226210   111031383225
111018142739   111021347617   111023736475   111024548691   111026039610  
111027134246   111027504933   111027682761   111028298776   111028448403  
111028621798   111029293468   111029457842   111030036487   111030172534  
111030407131   111030951911   111031072602   111031226546   111031383236
111018142795   111021347730   111023736666   111024548781   111026039621  
111027134325   111027504988   111027683403   111028298787   111028448414  
111028621800   111029293479   111029458270   111030036511   111030172556  
111030407142   111030952686   111031072624   111031226568   111031384372
111018142863   111021347774   111023736701   111024548804   111026039632  
111027134404   111027505114   111027683458   111028298798   111028448425  
111028621833   111029293503   111029458382   111030036522   111030172567  
111030407175   111030952710   111031072646   111031226658   111031384406
111018142874   111021347785   111023736734   111024549962   111026039665  
111027134460   111027505136   111027683470   111028298800   111028448436  
111028621866   111029293558   111029458438   111030036612   111030172590  
111030407210   111030952721   111031072657   111031226704   111031384428
111018142919   111021347808   111023736835   111024550021   111026039676  
111027135887   111027505158   111027683515   111028298822   111028448560  
111028621899   111029293569   111029458472   111030036724   111030172613  
111030407287   111030952754   111031072679   111031226715   111031384462
111018143055   111021347842   111023736914   111024550098   111026039700  
111027135988   111027505170   111027683526   111028298833   111028448582  
111028622126   111029293581   111029458506   111030037062   111030172657  
111030407322   111030952833   111031072714   111031226737   111031384495
111018143965   111021347864   111023737027   111024550492   111026039755  
111027136596   111027505181   111027683638   111028298844   111028448627  
111028622148   111029293626   111029458517   111030037073   111030172691  
111030407333   111030952855   111031072725   111031227884   111031384507
111018143998   111021348663   111023737050   111024550515   111026039766  
111027136901   111027505383   111027683683   111028298866   111028448661  
111028622182   111029293648   111029458528   111030037084   111030172781  
111030407524   111030952866   111031072758   111031227918   111031384518
111018144135   111021348674   111023737173   111024550526   111026039801  
111027137104   111027505417   111027683728   111028298899   111028448773  
111028622193   111029293907   111029458629   111030037095   111030172826  
111030407535   111030952888   111031073726   111031227941   111031384529
111018144337   111021348742   111023738781   111024550548   111026039878  
111027137159   111027505440   111027683795   111028298901   111028448795  
111028622250   111029293929   111029458663   111030037107   111030172860  
111030407557   111030952912   111031073760   111031227952   111031384530
111018144427   111021348832   111023738792   111024550571   111026039889  
111027137193   111027505462   111027683807   111028299351   111028448829  
111028622261   111029293985   111029458696   111030037118   111030172871  
111030407568   111030952923   111031073771   111031227974   111031384574
111018144573   111021348911   111023738950   111024550582   111026039913  
111027137238   111027505473   111027683818   111028299362   111028448830  
111028622283   111029296113   111029458708   111030037129   111030172927  
111030407591   111030952945   111031073782   111031227985   111031384585
111018144607   111021349035   111023738994   111024550605   111026039935  
111027137373   111027505529   111027683920   111028299429   111028448852  
111028622328   111029296135   111029458719   111030037130   111030172938  
111030407603   111030952956   111031073827   111031228009   111031384620
111018144652   111021349383   111023739085   111024550650   111026039957  
111027137542   111027505541   111027684011   111028299452   111028448874  
111028622362   111029296157   111029458753   111030037152   111030172950  
111030407625   111030952967   111031073850   111031228010   111031384631
111018144663   111021349439   111023739096   111024550683   111026039979  
111027137957   111027505552   111027684022   111028299463   111028448920  
111028622373   111029296203   111029458775   111030037466   111030172983  
111030407681   111030952978   111031073883   111031228021   111031384664
111018144797   111021349473   111023739175   111024550740   111026040005  
111027138307   111027505596   111027684033   111028299485   111028448975  
111028622384   111029296258   111029458809   111030037477   111030173153  
111030407715   111030952990   111031073906   111031228043   111031384675
111018144821   111021349530   111023739186   111024550773   111026040027  
111027138329   111027505608   111027684044   111028299496   111028449572  
111028622395   111029296270   111029458843   111030037501   111030173175  
111030407737   111030953003   111031074121   111031228054   111031384686
111018144944   111021349563   111023739209   111024550841   111026040038  
111027138352   111027505642   111027684066   111028299519   111028449628  
111028622429   111029296292   111029458865   111030037545   111030173265  
111030407771   111030953014   111031074277   111031228076   111031384709
111018144966   111021349574   111023739300   111024550852   111026040117  
111027138622   111027505697   111027684112   111028299531   111028449639  
111028622430   111029296326   111029459350   111030037589   111030173298  
111030407793   111030953047   111031074468   111031228087   111031384721
111018145181   111021349596   111023739311   111024550919   111026040128  
111027139027   111027505721   111027684145   111028299553   111028449640  
111028622474   111029296337   111029459406   111030037590   111030173300  
111030407838   111030953058   111031074525   111031228098   111031384732
111018145350   111021349619   111023739940   111024550964   111026040140  
111027139634   111027505765   111027684202   111028299575   111028449673  
111028622485   111029296348   111029459440   111030037602   111030173311  
111030407850   111030953070   111031074749   111031228144   111031384754
111018145372   111021349653   111023739973   111024550986   111026040162  
111027139746   111027505800   111027684246   111028299610   111028449684  
111028622496   111029296359   111029459462   111030037613   111030173355  
111030407872   111030953913   111031074750   111031228335   111031384776
111018145518   111021349721   111023739984   111024551011   111026040229  
111027140658   111027505822   111027684280   111028299665   111028449695  
111028622508   111029296371   111029459473   111030037624   111030173401  
111030407917   111030953935   111031075908   111031228357   111031384787
111018145844   111021349732   111023740010   111024551033   111026040252  
111027140692   111027505877   111027684303   111028299676   111028449707  
111028622519   111029296461   111029459484   111030037657   111030174794  
111030407940   111030953946   111031075920   111031228425   111031384798
111018145888   111021349888   111023740021   111024551044   111026040263  
111027140759   111027505978   111027684594   111028299687   111028449718  
111028622553   111029296472   111029459552   111030037679   111030174840  
111030407973   111030953968   111031075975   111031228447   111031384800
111018145978   111021349901   111023740054   111024551066   111026040296  
111027140906   111027506036   111027684662   111028299698   111028449741  
111028622564   111029296494   111029459585   111030037680   111030174873  
111030407995   111030953980   111031075986   111031228469   111031385069
111018146003   111021350048   111023740087   111024551112   111026040342  
111027141772   111027506047   111027684684   111028299744   111028449774  
111028622597   111029296506   111029459596   111030037703   111030174907  
111030408031   111030954015   111031075997   111031228492   111031385395
111018146081   111021350093   111023740267   111024551235   111026040375  
111027141839   111027506058   111027684875   111028299799   111028449785  
111028622609   111029296540   111029459608   111030037714   111030174918  
111030408109   111030954048   111031076011   111031228504   111031385496
111018146137   111021350127   111023740324   111024551268   111026040892  
111027141840   111027506115   111027684897   111028299812   111028449808  
111028622621   111029296551   111029459686   111030037736   111030174929  
111030408154   111030954059   111031076022   111031228515   111031385508
111018146621   111021350172   111023740357   111024551426   111026040926  
111027142278   111027506126   111027684909   111028299823   111028449820  
111028622643   111029296584   111029459776   111030037769   111030174941  
111030408200   111030954082   111031076033   111031228559   111031386082
111018146711   111021350251   111023740368   111024551459   111026040959  
111027142289   111027506137   111027684932   111028299856   111028449853  
111028622700   111029296629   111029459822   111030037770   111030174985  
111030408233   111030954093   111031076055   111031228571   111031386093
111018146722   111021350262   111023740403   111024551516   111026040971  
111027142469   111027506407   111027684954   111028299889   111028449875  
111028622722   111029296630   111029459833   111030037905   111030175009  
111030408312   111030954105   111031076066   111031228616   111031386105
111018146980   111021350318   111023740436   111024551527   111026041017  
111027143156   111027506418   111027684965   111028299890   111028449886  
111028622733   111029296652   111029459855   111030037916   111030175087  
111030409100   111030954127   111031076077   111031228650   111031386116
111018147093   111021350352   111023740559   111024551583   111026041028  
111027143202   111027506441   111027684976   111028299902   111028449897  
111028622766   111029296708   111029459866   111030037927   111030175100  
111030409111   111030954149   111031076112   111031229235   111031386138
111018147790   111021350363   111023740593   111024551606   111026041039  
111027143213   111027506485   111027685012   111028299946   111028449910  
111028622845   111029296720   111029459888   111030037938   111030175155  
111030409122   111030954150   111031076178   111031229246   111031386172
111018147879   111021350486   111023740706   111024551651   111026041051  
111027143224   111027506508   111027685113   111028300028   111028449943  
111028622856   111029296731   111029460600   111030037949   111030175177  
111030409155   111030954240   111031076202   111031229280   111031386206
111018147903   111021350576   111023740762   111024551718   111026041073  
111027143516   111027506542   111027685124   111028300039   111028449965  
111028623734   111029296775   111029460633   111030037950   111030175245  
111030409177   111030954295   111031076246   111031229291   111031386217
111018147925   111021350622   111023740852   111024551741   111026041084  
111027144056   111027506553   111027685135   111028300040   111028449987  
111028624027   111029296786   111029460655   111030037961   111030175256  
111030409201   111030954374   111031076268   111031229303   111031386228
111018148049   111021350633   111023741000   111024551763   111026041107  
111027146698   111027506632   111027685168   111028300051   111028450215  
111028624038   111029296797   111029460688   111030037972   111030175278  
111030409212   111030954419   111031076291   111031229325   111031386239
111018148106   111021350644   111023741011   111024551819   111026041792  
111027146733   111027506834   111027685214   111028300062   111028450237  
111028624061   111029296810   111029460701   111030038029   111030175290  
111030409245   111030954442   111031076358   111031229336   111031386240
111018148319   111021350756   111023741055   111024551842   111026041826  
111027148959   111027506890   111027685225   111028300118   111028450248  
111028624083   111029296821   111029460734   111030038030   111030175302  
111030409278   111030954475   111031076381   111031229347   111031386251
111018148375   111021350778   111023741066   111024551886   111026041859  
111027150187   111027506902   111027685292   111028300129   111028450293  
111028624106   111029296843   111029460824   111030038052   111030175357  
111030409290   111030954521   111031076392   111031229369   111031386273
111018148397   111021350813   111023741088   111024551921   111026041860  
111027150356   111027506913   111027685304   111028300141   111028450305  
111028624128   111029296854   111029460835   111030038074   111030175403  
111030409302   111030954543   111031076404   111031229392   111031386284
111018148623   111021350914   111023741516   111024552012   111026041927  
111027151773   111027507015   111027685348   111028300152   111028450316  
111028624139   111029296865   111029460846   111030038096   111030175414  
111030409571   111030954565   111031076415   111031229437   111031386295
111018166229   111021350925   111023741561   111024552034   111026041950  
111027151818   111027507026   111027685359   111028300196   111028450338  
111028624140   111029296876   111029460880   111030038568   111030175469  
111030409605   111030954622   111031076426   111031229460   111031386307
111018186704   111021351061   111023741572   111024552067   111026041961  
111027152101   111027507071   111027685382   111028300208   111028450349  
111028624195   111029296898   111029461027   111030038647   111030175504  
111030409638   111030954666   111031076448   111031229482   111031386329
111018186715   111021351825   111023741606   111024552102   111026041983  
111027153146   111027507082   111027685427   111028300219   111028450383  
111028624207   111029296900   111029461061   111030038681   111030175537  
111030409649   111030954677   111031076493   111031229505   111031386341
111018186748   111021352062   111023741639   111024552135   111026041994  
111027153157   111027507093   111027685449   111028300231   111028450394  
111028624252   111029296911   111029461072   111030038715   111030175559  
111030409650   111030954789   111031076516   111031229527   111031386374
111018186793   111021352095   111023741842   111024552236   111026042018  
111027153933   111027507105   111027685461   111028300275   111028450428  
111028624285   111029296944   111029461117   111030038748   111030175571  
111030409661   111030954790   111031076527   111031229538   111031386396
111018186816   111021352185   111023741853   111024552247   111026042029  
111027154079   111027507149   111027685472   111028300545   111028450462  
111028624364   111029296966   111029461308   111030038906   111030175638  
111030409683   111030954835   111031076550   111031229561   111031386419
111018187176   111021352657   111023741909   111024552269   111026042052  
111027154114   111027507172   111027685539   111028300556   111028450473  
111028624421   111029297002   111029461319   111030038984   111030175649  
111030409818   111030954846   111031076594   111031229572   111031386420
111018187198   111021352680   111023741943   111024552382   111026042131  
111027154383   111027507194   111027685551   111028300578   111028450495  
111028624432   111029297035   111029461331   111030039143   111030175650  
111030409829   111030954880   111031076606   111031229583   111031386442
111018187457   111021352736   111023741954   111024552472   111026042142  
111027154754   111027507206   111027686057   111028300589   111028450529  
111028624487   111029297046   111029461342   111030039176   111030175694  
111030409830   111030954914   111031076628   111031229617   111031386475
111018189763   111021352781   111023742001   111024552551   111026042175  
111027155069   111027507228   111027686068   111028300590   111028450642  
111028624500   111029297057   111029461410   111030039187   111030175728  
111030409841   111030955285   111031076640   111031229628   111031386486
111018189808   111021352804   111023742034   111024552573   111026042254  
111027155171   111027507251   111027686080   111028300602   111028450686  
111028624522   111029297079   111029461432   111030039198   111030175751  
111030409863   111030955353   111031076651   111031229639   111031386497
111018189831   111021352871   111023742090   111024552630   111026042265  
111027155261   111027508038   111027686114   111028300613   111028450697  
111028624533   111029297136   111029461443   111030039200   111030175762  
111030409885   111030955409   111031076673   111031229684   111031386509
111018190080   111021352893   111023742135   111024552652   111026042287  
111027155272   111027508083   111027686125   111028301209   111028450709  
111028624555   111029297158   111029461465   111030039211   111030175807  
111030409908   111030955410   111031076684   111031229718   111031386510
111018190114   111021352916   111023742157   111024552696   111026042300  
111027155384   111027508094   111027686147   111028301210   111028450743  
111028624566   111029297181   111029461476   111030039222   111030175818  
111030409942   111030955432   111031076707   111031229752   111031386532
111018190226   111021352961   111023742180   111024552900   111026042388  
111027155485   111027508106   111027686169   111028301276   111028450765  
111028624612   111029297192   111029461500   111030039244   111030175830  
111030410012   111030955555   111031076718   111031229774   111031386565
111018190237   111021353052   111023742214   111024552933   111026042399  
111027156374   111027508117   111027686192   111028301287   111028450776  
111028624634   111029297215   111029461511   111030039266   111030175841  
111030410023   111030955577   111031076729   111031229819   111031386576
111018190271   111021353119   111023742236   111024552988   111026042456  
111027156789   111027508151   111027686215   111028301300   111028450798  
111028624645   111029297248   111029461544   111030039312   111030175863  
111030410034   111030955588   111031076730   111031229831   111031386598
111018190349   111021353344   111023742281   111024553013   111026042568  
111027156947   111027508173   111027686552   111028301388   111028452093  
111028624656   111029297259   111029461588   111030039334   111030175874  
111030410045   111030955601   111031076752   111031229875   111031386600
111018190361   111021353401   111023742304   111024553091   111026042782  
111027157151   111027508195   111027686686   111028301399   111028452206  
111028624689   111029297260   111029461601   111030039345   111030175885  
111030410067   111030955612   111031076943   111031229897   111031386655
111018190383   111021353434   111023742427   111024553114   111026043097  
111027157511   111027508218   111027686697   111028301412   111028452273  
111028624690   111029297271   111029462365   111030039547   111030175920  
111030410078   111030955623   111031077348   111031229932   111031386666
111018190394   111021353502   111023743529   111024553125   111026043110  
111027157713   111027508229   111027686709   111028301423   111028452307  
111028624702   111029297282   111029462411   111030039569   111030175931  
111030410090   111030955634   111031077359   111031230529   111031386677
111018190495   111021353984   111023743530   111024553215   111026043200  
111027157746   111027508230   111027686732   111028301445   111028452330  
111028624757   111029297305   111029462433   111030039705   111030175953  
111030410135   111030955656   111031077360   111031230552   111031386701
111018190619   111021354884   111023743574   111024553259   111026043222  
111027158297   111027508263   111027686787   111028301456   111028453140  
111028624768   111029298171   111029462444   111030039738   111030175964  
111030410168   111030955678   111031077371   111031230631   111031386712
111018190697   111021354895   111023743710   111024553372   111026043446  
111027159120   111027508274   111027686811   111028301524   111028453184  
111028624779   111029298238   111029462466   111030039749   111030175975  
111030410180   111030955689   111031077393   111031230653   111031386723
111018190732   111021355177   111023743743   111024553743   111026043491  
111027159164   111027508285   111027686833   111028301535   111028453296  
111028624803   111029298249   111029462477   111030039750   111030175986  
111030410203   111030955690   111031077405   111031230664   111031386734
111018190800   111021355212   111023743776   111024553855   111026043592  
111027159287   111027508296   111027686855   111028301557   111028453319  
111028624836   111029298261   111029462488   111030039783   111030176011  
111030410236   111030955713   111031077438   111031230686   111031386789
111018190844   111021355234   111023743800   111024553866   111026043637  
111027159467   111027508320   111027686866   111028301568   111028453320  
111028624847   111029298283   111029462501   111030039806   111030176044  
111030410371   111030955735   111031077449   111031230710   111031386802
111018191092   111021355515   111023743901   111024553877   111026043705  
111027159490   111027508375   111027686899   111028301579   111028453331  
111028625220   111029298306   111029462512   111030039840   111030176055  
111030410416   111030955746   111031077450   111031230743   111031386813
111018191115   111021355627   111023743912   111024553899   111026043750  
111027159524   111027508386   111027686901   111028301603   111028453342  
111028625242   111029298317   111029462703   111030040099   111030176112  
111030410438   111030955768   111031077461   111031230833   111031387869
111018191137   111021355649   111023743934   111024553912   111026043761  
111027159614   111027508397   111027686956   111028301636   111028453353  
111028625286   111029298339   111029462893   111030040189   111030176156  
111030410450   111030955847   111031077517   111031230899   111031387881
111018191148   111021355661   111023743945   111024553934   111026043772  
111027159692   111027508487   111027687003   111028301669   111028453364  
111028625343   111029298340   111029462916   111030040291   111030176178  
111030410472   111030955858   111031077551   111031230912   111031387892
111018192116   111021355717   111023743956   111024554025   111026043806  
111027159704   111027508511   111027687014   111028301681   111028453375  
111028625758   111029298373   111029462938   111030040460   111030176189  
111030410517   111030955904   111031077652   111031230923   111031387915
111018192127   111021355728   111023743967   111024554069   111026043839  
111027159861   111027508555   111027687047   111028301726   111028453397  
111028625769   111029298395   111029462994   111030040763   111030176190  
111030410528   111030955915   111031078585   111031230956   111031387926

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018192138   111021355852   111023744081   111024554081   111026043930  
111027159872   111027508612   111027687081   111028301737   111028453498  
111028625770   111029298430   111029463029   111030040785   111030176235  
111030410595   111030955937   111031078596   111031230967   111031387937
111018192150   111021355942   111023744115   111024554137   111026044009  
111027159883   111027508645   111027687665   111028301816   111028453511  
111028625781   111029298553   111029463030   111030040808   111030176246  
111030410630   111030955971   111031078642   111031230978   111031387948
111018192183   111021356033   111023744182   111024554249   111026044267  
111027159995   111027508656   111027687676   111028301827   111028453522  
111028625804   111029298575   111029463041   111030040819   111030176303  
111030410641   111030955982   111031078653   111031231003   111031387959
111018192194   111021356077   111023744227   111024554294   111026044289  
111027162225   111027508667   111027687698   111028301872   111028453847  
111028625860   111029298597   111029463063   111030040820   111030176314  
111030411125   111030956028   111031078664   111031231014   111031387960
111018192284   111021356202   111023744238   111024554306   111026044302  
111027162348   111027508678   111027687744   111028302323   111028453869  
111028625949   111029298609   111029463085   111030040831   111030176347  
111030411136   111030956039   111031079171   111031231036   111031387971
111018192408   111021356257   111023744306   111024554317   111026044324  
111027162405   111027508689   111027687799   111028302367   111028453870  
111028625961   111029298610   111029463108   111030040853   111030176381  
111030411170   111030956073   111031079193   111031231070   111031387982
111018192420   111021356763   111023744418   111024554339   111026044335  
111027162472   111027508690   111027687801   111028302378   111028453926  
111028625972   111029298621   111029463120   111030040909   111030176392  
111030411192   111030956107   111031079205   111031231092   111031387993
111018192442   111021356785   111023744463   111024554384   111026044391  
111027162506   111027508735   111027687834   111028302390   111028453948  
111028626029   111029298643   111029463142   111030040932   111030176448  
111030411237   111030956118   111031079801   111031231193   111031388017
111018192453   111021357472   111023744519   111024554418   111026049756  
111027162551   111027508757   111027687856   111028302402   111028453971  
111028626052   111029298654   111029463153   111030040954   111030176482  
111030411260   111030956129   111031079812   111031232116   111031388028
111018192464   111021357483   111023744597   111024554531   111026055348  
111027162629   111027508814   111027687889   111028302479   111028454028  
111028626063   111029298665   111029463197   111030040965   111030176505  
111030411271   111030956130   111031079823   111031232138   111031388286
111018192497   111021357506   111023746522   111024554610   111026063943  
111027162630   111027508869   111027687890   111028302480   111028454040  
111028626074   111029298711   111029463221   111030040976   111030176527  
111030411282   111030956163   111031079856   111031232150   111031388297
111018192532   111021357517   111023746555   111024554665   111026067093  
111027162731   111027508870   111027687968   111028302907   111028454051  
111028626142   111029299880   111029463322   111030041023   111030176538  
111030411293   111030956196   111031079878   111031232194   111031388309
111018192543   111021357539   111023746645   111024554676   111026079197  
111027162821   111027508971   111027688015   111028302985   111028454073  
111028626153   111029299903   111029463333   111030041045   111030176572  
111030411305   111030956219   111031079889   111031232295   111031388321
111018192576   111021357696   111023746667   111024554722   111026083226  
111027162832   111027508993   111027688891   111028302996   111028454118  
111028626210   111029299925   111029463423   111030041067   111030176606  
111030411316   111030956220   111031079890   111031233836   111031388332
111018192622   111021357708   111023746690   111024554744   111026083237  
111027162854   111027509770   111027688947   111028303043   111028454130  
111028626221   111029299947   111029463456   111030041078   111030177618  
111030411349   111030956264   111031079913   111031233869   111031388365
111018192633   111021357809   111023746702   111024554755   111026083259  
111027163529   111027509815   111027688958   111028303054   111028454185  
111028626243   111029299958   111029463513   111030041089   111030177674  
111030411350   111030956286   111031079935   111031233870   111031388398
111018192655   111021357843   111023746713   111024554799   111026083451  
111027163697   111027509882   111027688981   111028303076   111028454196  
111028626254   111029299969   111029463524   111030041090   111030177731  
111030411394   111030956365   111031079968   111031233881   111031388400
111018192699   111021357944   111023746780   111024554801   111026083484  
111027164171   111027509893   111027689005   111028303087   111028454231  
111028626298   111029299970   111029463546   111030041102   111030177742  
111030411406   111030956387   111031080005   111031233892   111031388411
111018192723   111021358035   111023746791   111024554812   111026083495  
111027164722   111027509927   111027689308   111028303100   111028454242  
111028626388   111029300007   111029463568   111030041146   111030177753  
111030411417   111030956398   111031080050   111031233926   111031388422
111018192745   111021358068   111023746825   111024554834   111026083563  
111027164777   111027509950   111027689331   111028303111   111028454253  
111028626445   111029300030   111029463580   111030041225   111030177810  
111030411428   111030956400   111031080072   111031233937   111031388444
111018192790   111021358079   111023746870   111024554890   111026083596  
111027164878   111027510064   111027689364   111028303122   111028454770  
111028626489   111029300041   111029463939   111030041304   111030177821  
111030411439   111030956411   111031080094   111031233948   111031388477
111018192835   111021358114   111023746948   111024554902   111026083877  
111027164890   111027510165   111027689397   111028303278   111028454848  
111028626502   111029300063   111029463951   111030041663   111030177887  
111030411507   111030956422   111031080128   111031234051   111031388488
111018192857   111021358664   111023746993   111024554924   111026084115  
111027165138   111027510198   111027689410   111028303470   111028454916  
111028626557   111029300108   111029463995   111030041674   111030177933  
111030411530   111030956433   111031080140   111031234095   111031388499
111018192880   111021358721   111023747006   111024554979   111026084463  
111027165677   111027510200   111027689421   111028303481   111028454927  
111028626580   111029300120   111029464042   111030041696   111030177955  
111030411541   111030956455   111031080184   111031234107   111031388501
111018192936   111021358754   111023747028   111024554991   111026084474  
111027165701   111027510222   111027689487   111028303784   111028454938  
111028626614   111029300131   111029464053   111030041708   111030177966  
111030411563   111030956477   111031080229   111031234129   111031388534
111018192970   111021358798   111023747129   111024555037   111026084485  
111027165914   111027510244   111027689500   111028303807   111028454949  
111028626647   111029300142   111029464121   111030041720   111030178215  
111030411596   111030956499   111031080252   111031234152   111031388567
111018193061   111021358967   111023747130   111024555059   111026084834  
111027166117   111027510299   111027689533   111028303852   111028455085  
111028626658   111029300153   111029464154   111030041764   111030178226  
111030411608   111030956501   111031080274   111031234163   111031388578
111018193072   111021358978   111023747208   111024555093   111026084845  
111027167051   111027510301   111027689577   111028303863   111028455119  
111028626681   111029300164   111029464198   111030041797   111030178237  
111030411620   111030957748   111031080285   111031234174   111031388589
111018193094   111021359036   111023747242   111024555105   111026084856  
111027167084   111027510345   111027689588   111028303874   111028455120  
111028626726   111029300186   111029464200   111030041809   111030178248  
111030411642   111030957759   111031080296   111031234185   111031388613
111018193106   111021359047   111023747309   111024555116   111026084867  
111027167163   111027510402   111027689601   111028303896   111028455131  
111028626737   111029300209   111029464255   111030041810   111030178327  
111030411664   111030957805   111031080319   111031234196   111031388848
111018193274   111021359070   111023747400   111024555127   111026084946  
111027167242   111027510457   111027689713   111028303908   111028455153  
111028626760   111029300221   111029464312   111030041832   111030178361  
111030411710   111030957838   111031080320   111031234208   111031388859
111018193320   111021359137   111023747422   111024555194   111026084957  
111027167275   111027510479   111027689735   111028303931   111028455164  
111028626771   111029300232   111029464716   111030041843   111030178394  
111030411721   111030957894   111031080342   111031234220   111031388860
111018193353   111021359159   111023747512   111024555206   111026085048  
111027167736   111027510536   111027689791   111028303964   111028455175  
111028626782   111029300254   111029464727   111030041854   111030179508  
111030411765   111030957906   111031080353   111031234231   111031388882
111018193364   111021359182   111023747589   111024555600   111026085060  
111027167882   111027510581   111027689836   111028304011   111028455186  
111028626906   111029300276   111029464783   111030041865   111030179531  
111030411776   111030957928   111031080397   111031234264   111031388893
111018193397   111021359227   111023747635   111024556667   111026085071  
111027167893   111027511425   111027689892   111028304022   111028455232  
111028626962   111029300287   111029464828   111030041876   111030179575  
111030411844   111030957951   111031080409   111031234275   111031388905
111018193410   111021359261   111023747657   111024556702   111026085194  
111027167994   111027511526   111027690984   111028304033   111028455276  
111028627491   111029300298   111029464873   111030041898   111030179610  
111030411855   111030957995   111031080410   111031234297   111031388916
111018193498   111021360230   111023747668   111024556746   111026085239  
111027168007   111027511548   111027691019   111028304044   111028455344  
111028627525   111029300300   111029464895   111030041900   111030179632  
111030411866   111030958020   111031080454   111031234332   111031388927
111018193533   111021360353   111023747680   111024556768   111026085240  
111027168164   111027511571   111027691020   111028304055   111028455355  
111028627558   111029300333   111029464907   111030041922   111030179698  
111030411877   111030958031   111031080465   111031234365   111031388938
111018193612   111021360397   111023748344   111024556858   111026085251  
111027168186   111027511593   111027691075   111028304077   111028455377  
111028627581   111029300377   111029464974   111030041933   111030179711  
111030412351   111030958053   111031080487   111031234376   111031388949
111018193702   111021360443   111023748377   111024556926   111026085284  
111027168209   111027511649   111027691165   111028304099   111028455399  
111028627637   111029300388   111029464985   111030041944   111030179733  
111030412362   111030958075   111031080498   111031234387   111031389287
111018193746   111021360498   111023748412   111024557163   111026085307  
111027169974   111027511650   111027691176   111028304112   111028455412  
111028627682   111029300399   111029464996   111030042002   111030179777  
111030412373   111030958097   111031080500   111031234400   111031389300
111018193757   111021360690   111023748580   111024557219   111026085318  
111027170011   111027511694   111027691187   111028304178   111028455434  
111028627738   111029302087   111029465010   111030042013   111030179799  
111030412395   111030958110   111031080544   111031234422   111031389344
111018193904   111021360724   111023748658   111024557501   111026085330  
111027170088   111027511706   111027691200   111028304190   111028455445  
111028627749   111029302100   111029465021   111030042024   111030179812  
111030412485   111030958121   111031080588   111031234444   111031389355
111018193926   111021360768   111023749334   111024557657   111026085936  
111027170493   111027511717   111027691266   111028304202   111028455490  
111028627761   111029302391   111029465054   111030042046   111030179823  
111030412496   111030958154   111031080599   111031234455   111031389377
111018193948   111021360881   111023749390   111024557736   111026086005  
111027170549   111027511728   111027691299   111028304257   111028455513  
111028627794   111029302414   111029465065   111030042057   111030179845  
111030412519   111030958198   111031080634   111031234499   111031389388
111018194028   111021360892   111023749424   111024557781   111026086195  
111027170718   111027511784   111027691334   111028304291   111028455524  
111028627817   111029302425   111029465076   111030042305   111030179856  
111030412520   111030958200   111031080645   111031234512   111031389399
111018194040   111021360915   111023749435   111024557792   111026086285  
111027170752   111027511807   111027691390   111028304303   111028455568  
111028627839   111029302470   111029465098   111030042327   111030180050  
111030412564   111030958222   111031080656   111031234534   111031389580
111018194062   111021361040   111023749514   111024557860   111026086308  
111027170820   111027511830   111027691413   111028304325   111028455579  
111028627862   111029302481   111029465100   111030042338   111030180083  
111030412968   111030958233   111031080667   111031234589   111031389591
111018195287   111021361062   111023749570   111024557961   111026086397  
111027170886   111027511841   111027691446   111028304369   111028455591  
111028627918   111029302515   111029465122   111030042350   111030180094  
111030413251   111030958244   111031080713   111031234613   111031389636
111018195298   111021361196   111023749604   111024557994   111026086409  
111027171102   111027511852   111027691457   111028304381   111028455625  
111028627929   111029302526   111029465155   111030042372   111030180106  
111030413318   111030958266   111031080757   111031234635   111031389670
111018195300   111021361242   111023749659   111024558007   111026086421  
111027171225   111027511863   111027691468   111028304426   111028455737  
111028627941   111029302593   111029465166   111030042394   111030180117  
111030413329   111030958277   111031080791   111031234646   111031389681
111018195401   111021361286   111023749727   111024558052   111026086645  
111027172079   111027511908   111027691479   111028304459   111028455748  
111028627963   111029302627   111029465177   111030042417   111030180151  
111030413330   111030958312   111031080803   111031234703   111031389704
111018195467   111021361343   111023749806   111024558175   111026086702  
111027172181   111027511919   111027691592   111028304516   111028455760  
111028628324   111029302638   111029465199   111030042439   111030180162  
111030413554   111030958345   111031080881   111031234714   111031389715
111018195478   111021361376   111023749828   111024558186   111026086735  
111027172316   111027511920   111027691615   111028304549   111028455816  
111028628357   111029302650   111029465223   111030042484   111030180230  
111030413565   111030958367   111031080892   111031234758   111031389748
111018195502   111021361499   111023749873   111024558209   111026086779  
111027172338   111027511931   111027691637   111028304921   111028456143  
111028628391   111029302661   111029465234   111030042507   111030180252  
111030413587   111030958424   111031080960   111031234770   111031389759
111018195513   111021361545   111023749907   111024558276   111026086791  
111027172585   111027511953   111027691671   111028304954   111028456165  
111028628403   111029302717   111029466077   111030042518   111030180296  
111030413622   111030958435   111031081264   111031234781   111031390043
111018195524   111021361668   111023749918   111024558298   111026086847  
111027173496   111027511964   111027691783   111028304965   111028456200  
111028628425   111029302739   111029466088   111030042530   111030180331  
111030413666   111030958457   111031081286   111031234893   111031390065
111018195568   111021361938   111023749930   111024558322   111026086881  
111027173564   111027512033   111027691895   111028304976   111028456211  
111028628470   111029302807   111029466101   111030042541   111030180342  
111030413677   111030958468   111031081297   111031234916   111031390076
111018195636   111021362018   111023750088   111024558995   111026086892  
111027173643   111027512112   111027691907   111028304987   111028456222  
111028628481   111029302830   111029466123   111030042574   111030180375  
111030413688   111030958479   111031081309   111031234961   111031390087
111018195658   111021362186   111023750123   111024559020   111026086937  
111027173856   111027512167   111027691930   111028304998   111028456244  
111028628526   111029302841   111029466202   111030042608   111030180386  
111030413699   111030958491   111031081310   111031234983   111031390100
111018195669   111021362232   111023750314   111024559132   111026086959  
111027173946   111027512279   111027691941   111028305001   111028456345  
111028628661   111029302852   111029466213   111030042619   111030180397  
111030413701   111030958503   111031081332   111031234994   111031390111
111018195692   111021362838   111023750325   111024559255   111026086960  
111027174026   111027512291   111027691963   111028305045   111028456367  
111028628706   111029302874   111029466224   111030042620   111030180410  
111030413734   111030958514   111031081343   111031235029   111031390122
111018195748   111021362872   111023750370   111024559266   111026087006  
111027174059   111027512314   111027691985   111028305056   111028456390  
111028628717   111029302896   111029466325   111030042642   111030180443  
111030413767   111030958536   111031081354   111031235030   111031390144
111018195940   111021362940   111023750459   111024559390   111026087354  
111027174105   111027512336   111027691996   111028305078   111028456402  
111028628728   111029302908   111029466358   111030042653   111030180465  
111030413778   111030958547   111031081376   111031235041   111031390155
111018195951   111021363008   111023750505   111024559446   111026087365  
111027174251   111027512381   111027692009   111028305089   111028456424  
111028628751   111029302919   111029466369   111030042664   111030180487  
111030413790   111030958558   111031081398   111031235063   111031390177
111018196042   111021363019   111023750538   111024559480   111026087411  
111027174295   111027512561   111027692010   111028305090   111028456457  
111028628795   111029302920   111029466370   111030042697   111030180498  
111030413802   111030958569   111031081400   111031235074   111031390188
111018196109   111021363031   111023750572   111024559525   111026087433  
111027174341   111027512662   111027692021   111028305102   111028456468  
111028628829   111029302931   111029466460   111030043047   111030180533  
111030413824   111030958570   111031081422   111031235131   111031390201
111018196110   111021363198   111023750718   111024560145   111026087466  
111027174385   111027513506   111027692043   111028305113   111028456828  
111028628874   111029302942   111029466505   111030043575   111030180544  
111030413857   111030958604   111031081466   111031235142   111031390212
111018196132   111021363255   111023750785   111024560178   111026087556  
111027174790   111027513517   111027692054   111028305124   111028456840  
111028628919   111029302975   111029466583   111030043597   111030180555  
111030413879   111030958637   111031082568   111031235164   111031390223
111018196165   111021363402   111023750820   111024560235   111026087578  
111027174802   111027513540   111027692065   111028305146   111028456851  
111028628931   111029302997   111029466594   111030043700   111030180577  
111030413880   111030958659   111031082580   111031235197   111031390234
111018196288   111021363435   111023752035   111024560279   111026087590  
111027174879   111027513551   111027692100   111028305168   111028456884  
111028628964   111029303000   111029466831   111030043890   111030180656  
111030413958   111030958660   111031082625   111031236389   111031390256
111018196312   111021363468   111023752192   111024560303   111026087905  
111027175342   111027513573   111027692122   111028305179   111028456929  
111028628997   111029303022   111029466864   111030043902   111030180779  
111030413969   111030958671   111031082726   111031236413   111031390278
111018196750   111021363536   111023752215   111024560336   111026087927  
111027175533   111027513674   111027692155   111028305180   111028456930  
111028629000   111029303033   111029466954   111030043924   111030181253  
111030413970   111030958682   111031082737   111031236424   111031390335
111018196839   111021363592   111023752237   111024560347   111026087950  
111027175601   111027513753   111027692188   111028305191   111028456952  
111028629033   111029303055   111029466965   111030043946   111030181264  
111030413992   111030958738   111031082759   111031236446   111031390357
111018196862   111021363637   111023752372   111024560369   111026087972  
111027175702   111027513786   111027692212   111028305214   111028456963  
111028629134   111029303101   111029466998   111030043980   111030181321  
111030414005   111030958749   111031082816   111031236457   111031390368
111018196907   111021363659   111023752394   111024560415   111026088074  
111027175713   111027513797   111027692245   111028305236   111028456985  
111028629145   111029303123   111029467045   111030044015   111030181400  
111030414038   111030958761   111031082849   111031236479   111031390380
111018196952   111021363671   111023752439   111024560426   111026088108  
111027175746   111027513810   111027692256   111028305258   111028457009  
111028629729   111029303145   111029467090   111030044026   111030181422  
111030414049   111030958783   111031082861   111031236547   111031390391
111018196985   111021363738   111023752451   111024560459   111026088119  
111027175847   111027513887   111027692267   111028305304   111028457032  
111028629853   111029303167   111029467102   111030044071   111030181433  
111030414061   111030958817   111031082872   111031236592   111031390403

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018197010   111021363996   111023752619   111024560538   111026088142  
111027175881   111027513898   111027692739   111028306552   111028457076  
111028629886   111029303178   111029467113   111030044082   111030181466  
111030414083   111030958828   111031082883   111031236615   111031390425
111018197043   111021364155   111023752642   111024560606   111026088175  
111027175937   111027513900   111027692784   111028306563   111028457111  
111028629910   111029303189   111029467135   111030044116   111030181477  
111030414375   111030958840   111031082928   111031236637   111031390436
111018197054   111021364166   111023752653   111024560853   111026088186  
111027176972   111027513911   111027692841   111028306596   111028457122  
111028629921   111029303224   111029467214   111030044127   111030181501  
111030414454   111030958884   111031082951   111031236671   111031390447
111018197098   111021364188   111023752664   111024560921   111026088197  
111027177030   111027513933   111027692852   111028306697   111028457144  
111028629932   111029303235   111029467269   111030044138   111030181545  
111030414522   111030958895   111031082984   111031236693   111031390469
111018197111   111021364199   111023752675   111024561012   111026088221  
111027177838   111027513944   111027692942   111028306709   111028457212  
111028629954   111029303246   111029467337   111030044149   111030181567  
111030414533   111030958907   111031082995   111031236705   111031390548
111018197122   111021364649   111023752710   111024561551   111026088265  
111027177973   111027513955   111027693033   111028306710   111028457245  
111028629976   111029303268   111029467359   111030044161   111030181589  
111030414544   111030958918   111031083042   111031236716   111031390559
111018197144   111021364661   111023752721   111024561775   111026088388  
111027178109   111027513966   111027693099   111028306743   111028457290  
111028630068   111029303291   111029467405   111030044172   111030181602  
111030415275   111030958974   111031083064   111031236806   111031390920
111018197155   111021364739   111023752732   111024561797   111026088557  
111027178121   111027514013   111027693167   111028306776   111028457346  
111028630080   111029303347   111029467427   111030044183   111030181624  
111030415411   111030958985   111031083086   111031236828   111031390931
111018197166   111021364773   111023752776   111024561810   111026088568  
111027178176   111027514035   111027693730   111028306833   111028457414  
111028630260   111029303448   111029467472   111030044475   111030181635  
111030415433   111030958996   111031083097   111031236862   111031390942
111018197199   111021364841   111023752822   111024561821   111026088580  
111027178200   111027514091   111027693819   111028306844   111028457447  
111028630282   111029303471   111029467483   111030044486   111030181714  
111030415501   111030959043   111031083110   111031236873   111031391493
111018197201   111021364874   111023752978   111024561898   111026088591  
111027178288   111027514136   111027693864   111028306866   111028457481  
111028630293   111029303505   111029467506   111030044497   111030181725  
111030415534   111030959054   111031083121   111031236907   111031391516
111018197212   111021364908   111023753092   111024561922   111026088636  
111027178402   111027514169   111027693897   111028306912   111028457492  
111028630349   111029303516   111029467528   111030044509   111030181736  
111030415567   111030959098   111031083143   111031236952   111031391527
111018197223   111021364919   111023753159   111024561977   111026088760  
111027178682   111027514170   111027693987   111028306923   111028457818  
111028630394   111029303549   111029467539   111030044510   111030181758  
111030415589   111030959122   111031083200   111031237043   111031391549
111018197526   111021365000   111023753216   111024561988   111026088838  
111027178783   111027514215   111027694348   111028306978   111028457852  
111028630596   111029303594   111029467551   111030044521   111030181792  
111030415590   111030959133   111031083222   111031237076   111031391550
111018197582   111021365055   111023753520   111024562035   111026088850  
111027179087   111027515429   111027694371   111028306989   111028457863  
111028630833   111029304124   111029467562   111030044532   111030181804  
111030415635   111030959166   111031083244   111031237098   111031391561
111018197627   111021365077   111023753553   111024562046   111026088872  
111027179289   111027515430   111027694382   111028307003   111028457896  
111028630844   111029304135   111029468260   111030044576   111030181815  
111030415691   111030959223   111031083255   111031237111   111031392258
111018197661   111021365145   111023753586   111024562057   111026088883  
111027179380   111027515441   111027694427   111028307025   111028457920  
111028630901   111029304179   111029468282   111030044598   111030181848  
111030415703   111030959234   111031083277   111031237155   111031392270
111018197672   111021365325   111023753610   111024562091   111026090549  
111027179391   111027515463   111027694438   111028307058   111028457931  
111028630923   111029304203   111029468349   111030044644   111030181859  
111030415725   111030959245   111031083299   111031237177   111031392281
111018197683   111021365370   111023753722   111024562169   111026090594  
111027179469   111027515474   111027694506   111028307092   111028457953  
111028631014   111029304214   111029468372   111030044655   111030181927  
111030415736   111030959278   111031083323   111031237201   111031392292
111018197706   111021365404   111023753913   111024562170   111026090617  
111027179560   111027515485   111027694607   111028307126   111028457975  
111028631137   111029304225   111029468383   111030044756   111030181950  
111030415804   111030959289   111031083367   111031237223   111031392304
111018197717   111021365460   111023753946   111024562192   111026090640  
111027179717   111027515496   111027694685   111028307159   111028458000  
111028631148   111029304393   111029468473   111030044767   111030182030  
111030415871   111030959762   111031083378   111031237278   111031392315
111018197829   111021365493   111023753957   111024562215   111026090651  
111027179784   111027515508   111027694696   111028307182   111028458022  
111028631159   111029304416   111029468507   111030044778   111030182052  
111030415882   111030959784   111031083402   111031237313   111031392348
111018197908   111021365549   111023753968   111024562237   111026090695  
111027179807   111027515519   111027694708   111028307216   111028458077  
111028631171   111029304427   111029468530   111030044789   111030182063  
111030415893   111030959795   111031083435   111031237346   111031392359
111018198527   111021365729   111023754194   111024562451   111026090707  
111027179841   111027515520   111027694731   111028307238   111028458099  
111028631182   111029304438   111029468552   111030044824   111030182085  
111030415949   111030959807   111031083446   111031237379   111031392360
111018198538   111021365741   111023754262   111024562484   111026090729  
111027179896   111027515531   111027694810   111028307249   111028458101  
111028631193   111029304450   111029468585   111030045050   111030182131  
111030415972   111030959829   111031083468   111031237380   111031392382
111018198550   111021365763   111023754295   111024562530   111026090785  
111027180034   111027515542   111027694854   111028307261   111028458123  
111028631205   111029304472   111029468697   111030045061   111030182153  
111030415994   111030959852   111031083491   111031237458   111031392393
111018198572   111021365774   111023754329   111024562541   111026090808  
111027180832   111027515564   111027694876   111028307272   111028458145  
111028631227   111029304494   111029468709   111030045072   111030182209  
111030416052   111030959874   111031083536   111031237469   111031392405
111018198594   111021365820   111023754363   111024562552   111026091078  
111027180911   111027515597   111027694933   111028307283   111028458178  
111028631238   111029304517   111029468743   111030045106   111030182210  
111030416119   111030959885   111031083558   111031237492   111031392416
111018198695   111021365875   111023754374   111024562585   111026091089  
111027180955   111027515621   111027695024   111028307294   111028458189  
111028631249   111029304539   111029468765   111030045117   111030182287  
111030416120   111030959919   111031083569   111031237526   111031392438
111018198875   111021365909   111023754486   111024562608   111026091090  
111027181002   111027515632   111027695035   111028307317   111028458235  
111028631250   111029304595   111029468798   111030045140   111030182322  
111030416164   111030959953   111031083581   111031237537   111031392450
111018199203   111021365976   111023754497   111024562653   111026091124  
111027181013   111027515643   111027695057   111028307328   111028458268  
111028631272   111029304719   111029468800   111030045151   111030183110  
111030416209   111030959964   111031083615   111031237560   111031392483
111018199236   111021366135   111023754554   111024562664   111026091146  
111027181158   111027515687   111027695068   111028307339   111028458280  
111028631294   111029304753   111029468844   111030045184   111030183132  
111030416221   111030959986   111031083660   111031237582   111031392517
111018199270   111021366146   111023754611   111024562686   111026091191  
111027181204   111027515698   111027695585   111028307373   111028458291  
111028631340   111029304809   111029468855   111030045207   111030183176  
111030416254   111030960012   111031083738   111031237593   111031392539
111018199348   111021366854   111023754699   111024562697   111026091214  
111027181248   111027515700   111027695596   111028307384   111028458303  
111028631812   111029304821   111029468877   111030045252   111030183200  
111030416276   111030960067   111031083750   111031237605   111031392540
111018199393   111021366865   111023754712   111024562743   111026091225  
111027181293   111027515733   111027695619   111028307395   111028458325  
111028631823   111029304854   111029468923   111030045263   111030183301  
111030416300   111030960078   111031083761   111031237638   111031392573
111018199539   111021366887   111023754745   111024562754   111026091292  
111027181349   111027515744   111027695686   111028307407   111028458369  
111028631980   111029304876   111029468945   111030045285   111030183323  
111030416311   111030960090   111031083772   111031237649   111031392595
111018199629   111021366900   111023754790   111024562800   111026091315  
111027181361   111027515799   111027695710   111028307429   111028458404  
111028631991   111029304900   111029468989   111030045319   111030183446  
111030416322   111030960102   111031083783   111031238594   111031392607
111018199641   111021366922   111023754802   111024562855   111026091326  
111027181619   111027515902   111027695743   111028307441   111028458628  
111028632026   111029304911   111029469036   111030045320   111030183514  
111030416333   111030960113   111031083806   111031238606   111031392641
111018199674   111021366966   111023754947   111024562901   111026091359  
111027181721   111027515924   111027695787   111028307452   111028458651  
111028632037   111029304933   111029469081   111030045331   111030183525  
111030416344   111030960124   111031083817   111031238617   111031392652
111018199696   111021367046   111023755229   111024562934   111026091405  
111027181899   111027515957   111027695800   111028307531   111028458684  
111028632059   111029304944   111029469148   111030045353   111030183581  
111030416513   111030960180   111031083840   111031238662   111031392663
111018199708   111021367079   111023755263   111024563036   111026091427  
111027181945   111027515979   111027695822   111028307575   111028458774  
111028632071   111029304966   111029469160   111030045364   111030183637  
111030416546   111030960191   111031083862   111031238695   111031392685
111018199832   111021367169   111023755364   111024563047   111026091438  
111027182216   111027516004   111027695855   111028307665   111028458796  
111028632116   111029305035   111029469272   111030045375   111030183648  
111030416557   111030960203   111031083873   111031238741   111031392696
111018199843   111021367215   111023755858   111024563115   111026091540  
111027182238   111027516015   111027695877   111028307676   111028458808  
111028632194   111029305046   111029469283   111030045397   111030183671  
111030416579   111030960225   111031083884   111031238752   111031392719
111018199865   111021367305   111023755869   111024563126   111026092754  
111027182261   111027516026   111027695912   111028307687   111028458820  
111028632262   111029305068   111029469294   111030045421   111030183693  
111030416591   111030960247   111031083930   111031238763   111031392720
111018199876   111021367327   111023756017   111024563205   111026092800  
111027182306   111027516037   111027695934   111028307698   111028459078  
111028632363   111029305462   111029469373   111030045443   111030183705  
111030416625   111030960258   111031083963   111031238774   111031392753
111018199887   111021367361   111023756039   111024563216   111026092822  
111027182531   111027516060   111027695956   111028307700   111028459089  
111028632374   111029305507   111029470139   111030045454   111030183794  
111030416636   111030960304   111031084043   111031238796   111031392764
111018199900   111021367383   111023756107   111024563227   111026092833  
111027182621   111027516082   111027696126   111028307722   111028459124  
111028632396   111029305552   111029470151   111030045476   111030183828  
111030416647   111030960315   111031084054   111031238808   111031392775
111018199933   111021367417   111023756286   111024563272   111026092844  
111027182698   111027516194   111027696137   111028307733   111028459135  
111028632408   111029305585   111029470207   111030045487   111030183851  
111030416658   111030960326   111031084065   111031238864   111031392797
111018199977   111021367428   111023756297   111024563328   111026092855  
111027182777   111027516284   111027696182   111028308598   111028459168  
111028632431   111029305608   111029470218   111030045500   111030183873  
111030416692   111030960337   111031084076   111031238897   111031392810
111018199999   111021367552   111023756365   111024563429   111026093025  
111027182801   111027516385   111027696610   111028308622   111028459247  
111028633106   111029305619   111029470229   111030045511   111030183884  
111030416748   111030960359   111031084098   111031238909   111031392832
111018200048   111021367620   111023756400   111024563463   111026093104  
111027183532   111027516396   111027696621   111028308644   111028459258  
111028633117   111029305664   111029470230   111030045522   111030183930  
111030417187   111030960371   111031084100   111031238910   111031392876
111018200060   111021367631   111023756477   111024563575   111026093126  
111027183688   111027516510   111027696632   111028308655   111028459270  
111028633140   111029305675   111029470252   111030045533   111030183963  
111030417200   111030960416   111031084111   111031238921   111031392887
111018200138   111021367664   111023756488   111024563935   111026093171  
111027183723   111027516532   111027696665   111028308677   111028459427  
111028633151   111029305732   111029470263   111030045544   111030183974  
111030417211   111030960438   111031084144   111031239034   111031392900
111018200150   111021367710   111023756501   111024563946   111026093193  
111027183767   111027516543   111027696700   111028308688   111028459438  
111028633229   111029305754   111029470319   111030045555   111030183985  
111030417266   111030960449   111031084166   111031239056   111031392911
111018200251   111021367765   111023756523   111024563968   111026093205  
111027183778   111027517184   111027696711   111028308699   111028459449  
111028633252   111029305776   111029470320   111030045566   111030184065  
111030417301   111030960450   111031084234   111031239078   111031392922
111018200273   111021367800   111023757120   111024563991   111026093216  
111027183813   111027517252   111027696722   111028308701   111028459450  
111028633320   111029306564   111029470331   111030045577   111030184087  
111030417334   111030960472   111031084515   111031239124   111031392933
111018200295   111021367822   111023757164   111024564217   111026093227  
111027183846   111027517656   111027696834   111028308734   111028459461  
111028633386   111029306586   111029470364   111030045599   111030184122  
111030417592   111030960506   111031084526   111031239135   111031393170
111018200318   111021367855   111023757175   111024564295   111026093238  
111027184016   111027517667   111027696890   111028308745   111028459483  
111028633443   111029306597   111029470386   111030045601   111030184414  
111030417626   111030960539   111031084537   111031239146   111031393181
111018200329   111021367888   111023757210   111024564307   111026093283  
111027184072   111027517735   111027696902   111028308756   111028459506  
111028633465   111029306609   111029470397   111030045612   111030184447  
111030417637   111030960573   111031084548   111031239179   111031393204
111018200352   111021367967   111023757232   111024564374   111026093328  
111027184128   111027517757   111027696913   111028308767   111028459528  
111028633476   111029306878   111029470410   111030045959   111030184593  
111030417648   111030960584   111031084560   111031239236   111031393912
111018200767   111021368227   111023757287   111024564509   111026093339  
111027184465   111027517791   111027696957   111028308778   111028459595  
111028633500   111029306889   111029470443   111030045960   111030184616  
111030417659   111030960595   111031084605   111031239247   111031393923
111018200813   111021368238   111023757333   111024564510   111026093351  
111027184713   111027517803   111027697048   111028308789   111028459618  
111028633522   111029306924   111029470498   111030045971   111030184975  
111030417682   111030960607   111031084616   111031239258   111031393934
111018200846   111021368250   111023757355   111024564688   111026093362  
111027185714   111027517881   111027697116   111028308790   111028459629  
111028633544   111029306957   111029470500   111030045982   111030185033  
111030417716   111030960618   111031084627   111031239270   111031393945
111018200880   111021368373   111023757467   111024564846   111026093395  
111027185769   111027518118   111027697149   111028308824   111028459630  
111028634130   111029306968   111029470544   111030045993   111030185077  
111030417738   111030960630   111031084649   111031239292   111031393990
111018200891   111021368474   111023757557   111024564857   111026093430  
111027185815   111027518141   111027697150   111028308891   111028459641  
111028634141   111029306979   111029470577   111030046028   111030185156  
111030417750   111030960652   111031084661   111031239326   111031394003
111018200947   111021368823   111023757614   111024564880   111026093441  
111027186377   111027518163   111027697172   111028308903   111028459696  
111028634152   111029307004   111029470634   111030046039   111030185167  
111030417761   111030960663   111031084683   111031239359   111031394025
111018201016   111021368878   111023757737   111024564891   111026093485  
111027186535   111027518196   111027697239   111028308947   111028459742  
111028634163   111029307026   111029470768   111030046051   111030185268  
111030417783   111030960674   111031084728   111031239360   111031394036
111018201038   111021368902   111023758110   111024564925   111026093496  
111027186546   111027518208   111027697284   111028308970   111028459775  
111028634185   111029307037   111029470779   111030046073   111030185279  
111030417806   111030960708   111031084762   111031239911   111031394069
111018201072   111021370365   111023758312   111024565926   111026093519  
111027186557   111027518219   111027697295   111028309027   111028459797  
111028634220   111029307059   111029470803   111030046084   111030185280  
111030417817   111030961293   111031084795   111031239944   111031394070
111018201094   111021370387   111023758457   111024566006   111026093542  
111027187952   111027518253   111027697330   111028309038   111028459809  
111028634231   111029307060   111029470814   111030046118   111030185291  
111030417828   111030961305   111031084818   111031239977   111031394081
111018201151   111021370691   111023759054   111024566039   111026093553  
111027188111   111027518264   111027697341   111028309319   111028460159  
111028634242   111029307071   111029470825   111030046130   111030185314  
111030417862   111030961327   111031084830   111031240036   111031394092
111018201218   111021370758   111023759076   111024566129   111026093564  
111027188245   111027518275   111027697352   111028309342   111028460171  
111028634253   111029307093   111029470869   111030046174   111030185347  
111030417873   111030961507   111031085213   111031240047   111031394115
111018201263   111021370871   111023759111   111024566488   111026093575  
111027188391   111027518309   111027697363   111028309353   111028460238  
111028634275   111029307105   111029470881   111030046185   111030185358  
111030417884   111030961563   111031085235   111031240058   111031394137
111018201342   111021371311   111023759166   111024566534   111026093609  
111027188436   111027518310   111027697396   111028309364   111028460249  
111028634286   111029307116   111029470892   111030046196   111030185448  
111030417907   111030961574   111031085291   111031240070   111031394148
111018201375   111021371377   111023759267   111024566589   111026093766  
111027188458   111027518343   111027697420   111028309375   111028460250  
111028634309   111029307138   111029470971   111030046219   111030185493  
111030417918   111030961619   111031086247   111031240081   111031394159
111018201397   111021371423   111023759278   111024566624   111026093834  
111027188638   111027518354   111027697453   111028309397   111028460261  
111028634310   111029307150   111029471006   111030046220   111030185538  
111030417929   111030961631   111031086292   111031240104   111031394171
111018201555   111021371456   111023759391   111024566646   111026093845  
111027190170   111027518376   111027697464   111028309443   111028460272  
111028634365   111029307161   111029471129   111030046231   111030185583  
111030417985   111030961642   111031086315   111031240126   111031394182
111018201599   111021371546   111023759537   111024566680   111026093889  
111027190181   111027518387   111027697475   111028309454   111028460283  
111028634376   111029307194   111029471130   111030046534   111030185628  
111030418009   111030961664   111031086359   111031240137   111031394193

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018201645   111021371658   111023759706   111024566736   111026093957  
111027190372   111027518455   111027697497   111028309498   111028460665  
111028634613   111029307240   111029471141   111030046589   111030185639  
111030418043   111030961686   111031086360   111031240148   111031394632
111018201678   111021371670   111023759717   111024566747   111026093980  
111027190530   111027518499   111027698241   111028309500   111028460676  
111028634624   111029307251   111029471174   111030046613   111030185662  
111030418087   111030961710   111031086371   111031240160   111031394643
111018201948   111021371704   111023759739   111024566804   111026093991  
111027190620   111027518501   111027698252   111028309533   111028460687  
111028634646   111029307329   111029471208   111030046624   111030185684  
111030418144   111030961765   111031086405   111031240193   111031394654
111018201971   111021371759   111023759773   111024566871   111026094026  
111027190664   111027518512   111027698285   111028309566   111028460711  
111028634657   111029307330   111029471253   111030046668   111030185707  
111030418481   111030961798   111031086450   111031240227   111031394698
111018202017   111021371805   111023759784   111024566882   111026094273  
111027190776   111027518523   111027699275   111028309588   111028460777  
111028634680   111029307385   111029471264   111030046679   111030185718  
111030418515   111030961855   111031086472   111031240249   111031394744
111018202208   111021372042   111023760517   111024566949   111026094295  
111027190822   111027518534   111027699309   111028309645   111028460799  
111028634691   111029307408   111029472287   111030046680   111030185729  
111030418526   111030961899   111031086483   111031240272   111031394766
111018202231   111021372053   111023760584   111024566994   111026094330  
111027190934   111027518556   111027699332   111028309779   111028460801  
111028634725   111029307419   111029472300   111030046691   111030185741  
111030418537   111030961923   111031086506   111031240317   111031394777
111018202332   111021372086   111023760719   111024567030   111026094341  
111027191014   111027519704   111027699433   111028309780   111028460823  
111028634747   111029307431   111029472377   111030046703   111030185796  
111030418559   111030962081   111031086562   111031240351   111031394788
111018202365   111021372097   111023760753   111024567041   111026095274  
111027191069   111027519726   111027699512   111028309791   111028460867  
111028634758   111029307442   111029472467   111030046725   111030185808  
111030418605   111030962115   111031086607   111031240373   111031394801
111018202376   111021372143   111023760832   111024567096   111026097119  
111027192295   111027519748   111027699769   111028309803   111028460889  
111028634769   111029307453   111029472478   111030046736   111030185932  
111030418627   111030962160   111031086988   111031240395   111031394845
111018202387   111021372187   111023760843   111024567131   111026097142  
111027192947   111027519771   111027699781   111028309814   111028460890  
111028634770   111029307464   111029472489   111030046758   111030186023  
111030418638   111030962182   111031086999   111031240418   111031394889
111018202398   111021372301   111023760911   111024567298   111026097186  
111027193027   111027519782   111027699815   111028309825   111028460913  
111028634826   111029307475   111029472524   111030046769   111030186056  
111030418649   111030962238   111031087057   111031240452   111031394902
111018202433   111021372390   111023760922   111024567322   111026097209  
111027193072   111027519805   111027699826   111028309836   111028460924  
111028634837   111029307497   111029472636   111030047546   111030186157  
111030418650   111030962250   111031087068   111031240474   111031394913
111018202444   111021372479   111023761563   111024567344   111026097210  
111027193106   111027519872   111027699848   111028309959   111028460935  
111028634871   111029307509   111029472658   111030047568   111030186304  
111030418683   111030962261   111031087080   111031240520   111031394935
111018202466   111021372480   111023761653   111024567366   111026097221  
111027193162   111027519883   111027699871   111028309960   111028460946  
111028634882   111029307521   111029472793   111030047603   111030186966  
111030418706   111030962283   111031087091   111031240711   111031394957
111018202501   111021372525   111023761709   111024567399   111026097232  
111027193274   111027519906   111027699950   111028309993   111028460957  
111028635175   111029307554   111029472805   111030047614   111030187057  
111030418717   111030962294   111031087103   111031240722   111031394968
111018202714   111021372536   111023761754   111024567401   111026097287  
111027193285   111027519939   111027699994   111028310007   111028461004  
111028635209   111029307598   111029472816   111030047636   111030187068  
111030418728   111030962317   111031087114   111031240924   111031395004
111018202770   111021372558   111023761787   111024567489   111026097298  
111027193331   111027519984   111027700009   111028310096   111028461015  
111028635210   111029307600   111029472827   111030047658   111030187080  
111030418751   111030962340   111031087158   111031240968   111031395251
111018203018   111021372581   111023761822   111024567490   111026097300  
111027193342   111027520010   111027700032   111028310120   111028461037  
111028635254   111029307611   111029472849   111030047669   111030187125  
111030418762   111030962395   111031087170   111031241071   111031395273
111018203029   111021372716   111023761899   111024567524   111026098097  
111027193386   111027520054   111027700043   111028310142   111028461059  
111028635287   111029308229   111029472850   111030047670   111030187136  
111030418773   111030962430   111031087181   111031241149   111031395295
111018203063   111021372750   111023761901   111024567546   111026098110  
111027193959   111027520087   111027700076   111028310164   111028461060  
111028635298   111029308724   111029472861   111030047681   111030187147  
111030418795   111030962520   111031087192   111031241161   111031395318
111018203096   111021372828   111023761990   111024567579   111026098121  
111027194039   111027520100   111027700111   111028310197   111028461082  
111028635300   111029308768   111029472883   111030047704   111030187169  
111030418829   111030962542   111031087215   111031241228   111031395330
111018203119   111021372840   111023762159   111024567614   111026098198  
111027194107   111027520155   111027700122   111028310209   111028461329  
111028635311   111029308780   111029472894   111030047726   111030187170  
111030418830   111030962575   111031087293   111031241239   111031395374
111018203175   111021372851   111023762250   111024567647   111026098312  
111027194310   111027520166   111027700661   111028310243   111028461363  
111028635322   111029308791   111029472928   111030047760   111030187226  
111030418841   111030962610   111031087316   111031241240   111031395509
111018203197   111021372873   111023762485   111024567681   111026098570  
111027194332   111027520188   111027700694   111028310298   111028461385  
111028635333   111029309309   111029472973   111030047805   111030187248  
111030418863   111030962621   111031087338   111031241262   111031395510
111018203209   111021372918   111023762519   111024568413   111026100765  
111027194477   111027520199   111027700706   111028310300   111028461396  
111028635355   111029309310   111029472995   111030047827   111030187271  
111030419493   111030963486   111031087361   111031241284   111031395532
111018203210   111021372929   111023762520   111024568479   111026101148  
111027194501   111027520245   111027700829   111028310333   111028461408  
111028635366   111029309321   111029473019   111030047849   111030187305  
111030419527   111030963532   111031087372   111031241330   111031395565
111018203221   111021372996   111023762531   111024568480   111026101193  
111027194613   111027520267   111027700841   111028310344   111028461419  
111028635377   111029309332   111029473053   111030047850   111030187316  
111030419549   111030963554   111031087394   111031241385   111031395600
111018203377   111021373010   111023762766   111024568514   111026103454  
111027194635   111027520290   111027700852   111028310377   111028461420  
111028635759   111029309343   111029473109   111030047861   111030187349  
111030419550   111030963587   111031087406   111031241396   111031395611
111018203388   111021373155   111023762799   111024568525   111026103667  
111027194668   111027520313   111027700885   111028310388   111028461431  
111028635760   111029309354   111029473110   111030047872   111030187361  
111030419617   111030963598   111031087428   111031241420   111031395655
111018203456   111021373199   111023762867   111024568547   111026105298  
111027194680   111027520379   111027700931   111028310412   111028461442  
111028635771   111029309365   111029473143   111030047928   111030187383  
111030419628   111030963644   111031087439   111031241475   111031395677
111018203467   111021373346   111023762878   111024568569   111026108189  
111027194736   111027520447   111027700975   111028310456   111028461453  
111028635782   111029309387   111029473154   111030047939   111030187439  
111030419651   111030963688   111031087440   111031241509   111031395699
111018203502   111021373414   111023762924   111024568659   111026117404  
111027194893   111027520571   111027701022   111028310467   111028461497  
111028635827   111029309398   111029473176   111030047984   111030187451  
111030419662   111030963712   111031087495   111031241510   111031395712
111018203524   111021373469   111023762935   111024568671   111026120082  
111027194938   111027520582   111027701235   111028310478   111028461509  
111028635838   111029309411   111029473200   111030048008   111030187473  
111030419684   111030963756   111031087608   111031241521   111031395723
111018203557   111021373470   111023762979   111024568750   111026120464  
111027194950   111027520593   111027701279   111028310490   111028461510  
111028635849   111029309422   111029473222   111030048019   111030187484  
111030419695   111030963778   111031087619   111031241543   111031395745
111018203715   111021373537   111023763026   111024568828   111026125997  
111027194961   111027520605   111027701291   111028310513   111028461521  
111028635850   111029309433   111029473244   111030048020   111030187721  
111030419707   111030963790   111031087653   111031241565   111031395756
111018203726   111021373548   111023763048   111024568839   111026126606  
111027195041   111027520616   111027701303   111028310546   111028461543  
111028636941   111029309455   111029473288   111030048042   111030187732  
111030419718   111030963846   111031087664   111031241600   111031395767
111018203759   111021373560   111023763082   111024568873   111026130151  
111027195074   111027521437   111027701347   111028310557   111028461565  
111028636952   111029309477   111029473345   111030048075   111030187765  
111030419729   111030964139   111031087697   111031241644   111031395789
111018203760   111021373773   111023763093   111024568884   111026130397  
111027195085   111027521448   111027702102   111028310568   111028461587  
111028636985   111029309523   111029473367   111030048097   111030187787  
111030419730   111030964151   111031087732   111031241701   111031395802
111018203771   111021373795   111023763105   111024568907   111026130645  
111027195131   111027521459   111027702135   111028310603   111028461600  
111028636996   111029309556   111029474616   111030048109   111030187822  
111030419752   111030964184   111031087743   111031241723   111031395824
111018203872   111021373829   111023763194   111024568952   111026131017  
111027195142   111027521617   111027702146   111028310636   111028461611  
111028637009   111029309567   111029475404   111030048110   111030187866  
111030419763   111030964195   111031088148   111031241767   111031395857
111018203928   111021373841   111023763273   111024568963   111026131961  
111027195209   111027521628   111027702179   111028310669   111028461622  
111028637010   111029309589   111029475549   111030048121   111030187877  
111030419774   111030964229   111031088171   111031241857   111031395879
111018203951   111021373852   111023763329   111024569245   111026132232  
111027195232   111027521673   111027703439   111028310670   111028461644  
111028637032   111029309590   111029475561   111030048132   111030187901  
111030419785   111030964263   111031088182   111031241868   111031395880
111018204019   111021373874   111023763330   111024569267   111026133367  
111027195300   111027521695   111027703462   111028310704   111028461655  
111028637043   111029310064   111029475572   111030048154   111030187912  
111030419864   111030964274   111031088193   111031241936   111031395903
111018204053   111021373931   111023764140   111024569683   111026133570  
111027196547   111027521718   111027703484   111028310726   111028461666  
111028637054   111029310086   111029475583   111030048165   111030187989  
111030419897   111030964285   111031088205   111031242252   111031395914
111018204064   111021373997   111023764151   111024569694   111026133592  
111027196569   111027522214   111027703507   111028310748   111028461677  
111028637065   111029310097   111029475639   111030048176   111030187990  
111030419943   111030964296   111031088216   111031242263   111031395925
111018204086   111021374011   111023764173   111024569830   111026134537  
111027196570   111027522539   111027703518   111028310759   111028461699  
111028637087   111029310121   111029475718   111030048211   111030188014  
111030419965   111030964308   111031088227   111031242285   111031395947
111018204110   111021374022   111023764229   111024569841   111026135347  
111027196592   111027522573   111027703530   111028310771   111028462308  
111028637133   111029310176   111029475842   111030048581   111030188025  
111030419976   111030964319   111031088238   111031242296   111031396005
111018205065   111021374077   111023764252   111024569874   111026135516  
111027196604   111027522652   111027703574   111028310793   111028462364  
111028637144   111029310187   111029475864   111030048604   111030188036  
111030420002   111030964342   111031088249   111031242319   111031396027
111018205111   111021374099   111023764296   111024569908   111026135774  
111027196626   111027522708   111027703608   111028310805   111028462375  
111028637155   111029310277   111029475909   111030048637   111030188519  
111030420057   111030964353   111031088261   111031242320   111031396049
111018205177   111021374112   111023764353   111024569920   111026136348  
111027196660   111027522731   111027703631   111028310827   111028462386  
111028637166   111029310301   111029475965   111030048659   111030188520  
111030420079   111030964364   111031088698   111031242331   111031396599
111018205199   111021374178   111023764375   111024570281   111026136472  
111027196693   111027522742   111027703642   111028310838   111028462421  
111028637403   111029310312   111029475987   111030048660   111030188564  
111030420114   111030964443   111031088722   111031242342   111031396601
111018205201   111021374246   111023764432   111024571170   111026136922  
111027196738   111027522810   111027703653   111028310849   111028462432  
111028637414   111029310334   111029475998   111030048716   111030188621  
111030420136   111030964454   111031088777   111031242375   111031396612
111018205289   111021374336   111023764465   111024571248   111026136944  
111027196761   111027522876   111027703697   111028310872   111028462443  
111028637425   111029310345   111029476012   111030048727   111030188676  
111030420147   111030964500   111031088788   111031242397   111031396623
111018205458   111021374404   111023764511   111024571282   111026136988  
111027196772   111027522898   111027703732   111028310906   111028462454  
111028637436   111029310356   111029476045   111030048738   111030189655  
111030420181   111030964511   111031088823   111031242409   111031396634
111018205470   111021374415   111023764555   111024571305   111026137822  
111027196794   111027522911   111027703754   111028310939   111028462498  
111028637447   111029310435   111029476078   111030048749   111030190208  
111030420192   111030964522   111031088834   111031242410   111031396645
111018205638   111021374426   111023764599   111024571316   111026138227  
111027196806   111027522933   111027703888   111028310940   111028462500  
111028637458   111029310884   111029476102   111030048907   111030190376  
111030420204   111030964814   111031088856   111031242465   111031396678
111018205649   111021374482   111023764612   111024571866   111026138272  
111027196839   111027522944   111027703899   111028311480   111028462511  
111028637469   111029310907   111029476315   111030048918   111030190433  
111030420293   111030964825   111031088968   111031242487   111031396702
111018205650   111021374550   111023764689   111024571888   111026139251  
111027197582   111027522955   111027703923   111028311514   111028462522  
111028637481   111029310918   111029476360   111030048929   111030190444  
111030420316   111030964948   111031088980   111031242498   111031396713
111018205694   111021374583   111023765185   111024571912   111026139374  
111027197649   111027522999   111027703990   111028311547   111028462555  
111028637492   111029310929   111029476393   111030048930   111030190455  
111030420327   111030964960   111031089037   111031242500   111031396724
111018205717   111021374594   111023765208   111024571923   111026141096  
111027197650   111027523169   111027704148   111028311558   111028462577  
111028637504   111029310930   111029476416   111030048974   111030190501  
111030420338   111030965006   111031089048   111031242555   111031396757
111018205740   111021374651   111023765231   111024571956   111026141175  
111027197661   111027523620   111027704182   111028311570   111028462724  
111028637526   111029310963   111029476562   111030048996   111030190556  
111030420349   111030965028   111031089060   111031242577   111031396768
111018205818   111021374662   111023765242   111024571967   111026141456  
111027197717   111027523664   111027704193   111028311581   111028462735  
111028637559   111029310985   111029476584   111030049010   111030190578  
111030420383   111030965040   111031089093   111031242599   111031396791
111018205863   111021374695   111023765253   111024571989   111026141872  
111027197728   111027523675   111027704216   111028311592   111028462757  
111028637605   111029311009   111029476595   111030049032   111030190589  
111030420406   111030965062   111031089341   111031242601   111031396814
111018205885   111021374741   111023765286   111024572081   111026143144  
111027197773   111027523743   111027704227   111028311604   111028462768  
111028637616   111029311010   111029476618   111030049054   111030190602  
111030420428   111030965118   111031089778   111031242656   111031396825
111018205953   111021374819   111023765310   111024572092   111026143683  
111027197818   111027523776   111027704250   111028311637   111028462779  
111028637627   111029311065   111029476629   111030049065   111030190646  
111030420473   111030965332   111031089790   111031242667   111031396836
111018206011   111021374842   111023765646   111024572171   111026143739  
111027197863   111027523800   111027704294   111028311659   111028462791  
111028637638   111029311076   111029476641   111030049087   111030190657  
111030420495   111030965400   111031089813   111031242689   111031396847
111018206055   111021374875   111023765680   111024572216   111026144347  
111027197942   111027523844   111027704317   111028311660   111028462803  
111028637650   111029311087   111029476674   111030049098   111030190680  
111030420541   111030965422   111031089835   111031242690   111031396870
111018206156   111021374897   111023765691   111024572250   111026144628  
111027198550   111027523855   111027704384   111028311671   111028462858  
111028637661   111029311144   111029476685   111030049122   111030190736  
111030420596   111030965444   111031089879   111031242713   111031397411
111018206178   111021374909   111023765815   111024572261   111026145281  
111027198572   111027523901   111027704429   111028311693   111028462892  
111028637672   111029311199   111029476731   111030049144   111030190769  
111030420664   111030965477   111031089880   111031242735   111031397433
111018206257   111021375102   111023765882   111024572283   111026145359  
111027198583   111027523912   111027704430   111028311738   111028462926  
111028637717   111029311346   111029476821   111030049188   111030190781  
111030420675   111030965488   111031089891   111031242768   111031397444
111018206268   111021375135   111023765938   111024572407   111026145607  
111027198594   111027523923   111027704474   111028311806   111028462948  
111028637728   111029311379   111029476843   111030049212   111030190792  
111030420710   111030965499   111031089936   111031242779   111031397455
111018206314   111021375146   111023765950   111024572430   111026145742  
111027198606   111027523967   111027704564   111028311828   111028462959  
111028637739   111029311380   111029476933   111030049245   111030190804  
111030420765   111030965501   111031089947   111031242803   111031397466
111018206369   111021375191   111023766018   111024572496   111026145797  
111027198628   111027523978   111027704643   111028311895   111028462971  
111028637751   111029311391   111029476977   111030049256   111030190815  
111030420866   111030965523   111031089958   111031242825   111031397488
111018206370   111021375203   111023766085   111024572520   111026146091  
111027198718   111027524003   111027704654   111028311907   111028463017  
111028637762   111029311650   111029476988   111030049290   111030190826  
111030421014   111030965545   111031089969   111031242836   111031397499
111018206392   111021375236   111023766119   111024572553   111026147968  
111027198729   111027524025   111027704698   111028311918   111028463040  
111028637773   111029311661   111029477024   111030049548   111030190893  
111030421025   111030965556   111031090028   111031242870   111031397501
111018206448   111021375315   111023766175   111024572610   111026148194  
111027198730   111027524081   111027704733   111028311929   111028463163  
111028638000   111029311672   111029477057   111030049560   111030190949  
111030421047   111030965589   111031090040   111031243365   111031397691
111018206505   111021375359   111023766197   111024572632   111026148363  
111027198741   111027524104   111027705813   111028311930   111028463174  
111028638044   111029311694   111029477068   111030049605   111030190972  
111030421069   111030965602   111031090477   111031244748   111031397703
111018206527   111021375405   111023766254   111024572698   111026148419  
111027198774   111027524115   111027705824   111028311941   111028463196  
111028638055   111029311706   111029477080   111030049627   111030190983  
111030421092   111030965613   111031090534   111031244771   111031397714
111018206550   111021375472   111023766322   111024572788   111026148598  
111027198785   111027524126   111027705846   111028311974   111028463242  
111028638077   111029311739   111029477091   111030049638   111030191029  
111030421115   111030965624   111031090545   111031244793   111031397747

 

SCH-A-32



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018206561   111021375483   111023766344   111024572812   111026148633  
111027198819   111027524148   111027706500   111028311985   111028463253  
111028638099   111029311751   111029477125   111030049931   111030191030  
111030421148   111030965635   111031090624   111031244805   111031397792
111018206583   111021375494   111023766377   111024572823   111026148857  
111027198853   111027524452   111027706544   111028311996   111028463275  
111028638101   111029311841   111029477147   111030049942   111030191041  
111030421205   111030965679   111031090646   111031244816   111031397848
111018206606   111021375506   111023766388   111024572845   111026149162  
111027198897   111027524463   111027706555   111028312021   111028463972  
111028638112   111029311885   111029477181   111030049964   111030191085  
111030421216   111030965691   111031090668   111031244838   111031397860
111018206639   111021375551   111023766401   111024572957   111026150142  
111027199258   111027524474   111027706577   111028312087   111028463983  
111028638123   111029311919   111029477192   111030049986   111030191096  
111030421373   111030965703   111031090691   111031244849   111031397871
111018206695   111021375595   111023766412   111024572968   111026150603  
111027199304   111027524519   111027706623   111028312133   111028464018  
111028638145   111029312033   111029477215   111030049997   111030191164  
111030421418   111030965714   111031090714   111031244850   111031398265
111018206741   111021375764   111023766434   111024573015   111026150748  
111027199337   111027524520   111027706746   111028312144   111028464029  
111028638178   111029312044   111029477226   111030050056   111030191175  
111030421474   111030965736   111031090736   111031244861   111031398276
111018206752   111021375786   111023766445   111024573026   111026150838  
111027199371   111027524531   111027706757   111028312470   111028464030  
111028638189   111029312055   111029477237   111030050067   111030191186  
111030421485   111030965758   111031090747   111031244883   111031398287
111018206831   111021375797   111023766502   111024573060   111026150894  
111027199393   111027524586   111027706768   111028312492   111028464041  
111028638202   111029312156   111029477260   111030050089   111030191265  
111030421496   111030965769   111031090770   111031244906   111031398298
111018206932   111021375810   111023766546   111024573442   111026151907  
111027199405   111027524665   111027706779   111028312504   111028464052  
111028638213   111029312189   111029477282   111030050102   111030191276  
111030421508   111030965815   111031090781   111031244917   111031398311
111018206998   111021375900   111023766591   111024574678   111026153853  
111027200251   111027524744   111027706803   111028312515   111028464074  
111028638246   111029312190   111029477495   111030050113   111030191298  
111030421520   111030965826   111031090804   111031244928   111031398344
111018207056   111021375911   111023766658   111024574689   111026154135  
111027200262   111027524801   111027706825   111028312526   111028464085  
111028638257   111029312213   111029477518   111030050124   111030191827  
111030421531   111030965837   111031090815   111031244939   111031398355
111018207090   111021375977   111023766692   111024574702   111026155035  
111027200284   111027524968   111027706869   111028312537   111028464412  
111028638291   111029312381   111029477563   111030050146   111030192187  
111030421542   111030965848   111031090848   111031244940   111031398366
111018207102   111021376125   111023766704   111024574746   111026156429  
111027200329   111027524991   111027706870   111028312559   111028464423  
111028638976   111029312392   111029477596   111030050203   111030192198  
111030421553   111030965859   111031090871   111031244962   111031398388
111018207146   111021376316   111023766715   111024575770   111026156496  
111027200330   111027525015   111027706892   111028312582   111028464434  
111028638998   111029312415   111029477619   111030050225   111030192255  
111030421575   111030965893   111031090916   111031244973   111031398399
111018207168   111021376327   111023766816   111024575792   111026156520  
111027200341   111027525026   111027706948   111028312605   111028464467  
111028639056   111029312426   111029477642   111030050258   111030192277  
111030421586   111030965905   111031090949   111031245031   111031398423
111018207180   111021376585   111023768054   111024575826   111026156531  
111027200352   111027525048   111027706959   111028312649   111028464478  
111028639472   111029312448   111029477653   111030050269   111030192288  
111030421700   111030966265   111031090950   111031245042   111031398478
111018207214   111021376620   111023768087   111024575837   111026156609  
111027200363   111027525059   111027707006   111028312672   111028464524  
111028639483   111029312505   111029477697   111030050281   111030192299  
111030421711   111030966276   111031090994   111031245064   111031398489
111018207247   111021376631   111023768100   111024575882   111026156711  
111027200374   111027525060   111027707017   111028312694   111028464546  
111028639494   111029312538   111029477743   111030050483   111030192301  
111030421722   111030966322   111031091007   111031245075   111031398513
111018207292   111021376664   111023768122   111024575916   111026156902  
111027200475   111027525071   111027707028   111028312740   111028464557  
111028639517   111029312549   111029477811   111030050517   111030192312  
111030421799   111030966355   111031091029   111031245109   111031398771
111018207371   111021376686   111023768201   111024575950   111026156924  
111027200598   111027525149   111027707051   111028312751   111028464579  
111028639528   111029312572   111029478339   111030050551   111030192356  
111030421812   111030966366   111031091445   111031245110   111031399233
111018207393   111021376765   111023768212   111024575961   111026157149  
111027200622   111027525408   111027707084   111028312795   111028464580  
111028639539   111029312583   111029478340   111030050562   111030192367  
111030421845   111030966388   111031091478   111031245121   111031399277
111018207427   111021376800   111023768223   111024575983   111026157295  
111027200633   111027525442   111027707095   111028312896   111028464591  
111028639540   111029312594   111029478373   111030050573   111030192389  
111030421867   111030966399   111031091502   111031245143   111031399288
111018207449   111021376990   111023768346   111024576018   111026157330  
111027200699   111027525464   111027707107   111028312908   111028464647  
111028639562   111029312628   111029478430   111030050607   111030192390  
111030422004   111030966401   111031091524   111031245165   111031399301
111018207472   111021377003   111023768403   111024576085   111026158915  
111027200701   111027525475   111027707174   111028312931   111028464669  
111028639584   111029312651   111029478452   111030050629   111030192402  
111030422059   111030966412   111031091535   111031245211   111031399323
111018207517   111021377047   111023768447   111024576096   111026158993  
111027200723   111027525576   111027707185   111028312964   111028464692  
111028639595   111029312752   111029478520   111030050630   111030192413  
111030422060   111030966423   111031091546   111031245222   111031399334
111018207528   111021377069   111023768458   111024576108   111026159051  
111027200767   111027525587   111027707219   111028312975   111028464704  
111028639607   111029312763   111029478553   111030050641   111030192424  
111030422082   111030966445   111031091557   111031245233   111031399378
111018207551   111021377317   111023768559   111024576119   111026161234  
111027200835   111027525600   111027707220   111028313000   111028464715  
111028639618   111029312774   111029478564   111030050663   111030192435  
111030422138   111030966467   111031091603   111031245244   111031399390
111018207595   111021377340   111023768582   111024576175   111026161661  
111027200868   111027525611   111027707231   111028313022   111028464726  
111028639630   111029312819   111029478586   111030050708   111030192446  
111030422194   111030966489   111031091614   111031245558   111031399413
111018207607   111021377395   111023768908   111024576186   111026161717  
111027200903   111027525622   111027707264   111028313044   111028464760  
111028640193   111029312820   111029478632   111030050720   111030192536  
111030422206   111030966490   111031091625   111031245592   111031399424
111018207674   111021377418   111023768919   111024576209   111026161919  
111027200958   111027525633   111027707297   111028313347   111028464805  
111028640205   111029312842   111029478654   111030050876   111030192570  
111030422228   111030966669   111031091636   111031245604   111031399435
111018207696   111021377452   111023768931   111024576232   111026161920  
111027200970   111027525677   111027707321   111028313358   111028464816  
111028640216   111029312910   111029478687   111030050898   111030192581  
111030422239   111030966692   111031091669   111031245615   111031399457
111018207708   111021377597   111023768964   111024576254   111026162178  
111027200981   111027525701   111027707332   111028313369   111028464850  
111028640227   111029312921   111029478755   111030050911   111030192806  
111030422240   111030966861   111031091670   111031245637   111031399536
111018207719   111021377700   111023769000   111024576265   111026162314  
111027201083   111027525712   111027707354   111028313392   111028464861  
111028640238   111029312932   111029478799   111030051507   111030192817  
111030422251   111030966906   111031091681   111031245648   111031399558
111018207720   111021377711   111023769011   111024576276   111026162369  
111027201274   111027525734   111027707411   111028313404   111028464917  
111028640249   111029312943   111029478801   111030051518   111030193122  
111030422295   111030966928   111031091726   111031245659   111031399569
111018207809   111021377755   111023769112   111024576287   111026162628  
111027201487   111027525767   111027707488   111028313437   111028464928  
111028640250   111029312965   111029478812   111030051541   111030193155  
111030422329   111030967075   111031091771   111031245671   111031399581
111018207821   111021377812   111023769145   111024576355   111026163461  
111027201881   111027525857   111027707523   111028313459   111028465222  
111028640261   111029312976   111029478878   111030051552   111030193166  
111030422341   111030967097   111031091782   111031245682   111031399592
111018207900   111021377834   111023769167   111024576423   111026163506  
111027201926   111027526320   111027708029   111028313493   111028465491  
111028640272   111029312987   111029478889   111030051574   111030194099  
111030422408   111030967109   111031091793   111031245693   111031399648
111018207933   111021377845   111023769178   111024576434   111026163629  
111027201948   111027526386   111027708119   111028313505   111028465503  
111028640294   111029313012   111029478890   111030051585   111030194101  
111030422419   111030967110   111031091805   111031245705   111031399659
111018207955   111021377856   111023769202   111024576489   111026163652  
111027201971   111027526465   111027708120   111028313516   111028465525  
111028640306   111029313045   111029478957   111030051631   111030194123  
111030422431   111030967132   111031091816   111031245727   111031399671
111018208631   111021377946   111023769257   111024576535   111026163821  
111027201982   111027526476   111027708232   111028313527   111028465659  
111028640317   111029313067   111029478979   111030051642   111030194178  
111030422543   111030967143   111031091827   111031245749   111031399705
111018208811   111021377968   111023769279   111024576591   111026164282  
111027202006   111027526500   111027708254   111028313549   111028465660  
111028640328   111029313078   111029478980   111030051653   111030194189  
111030423072   111030967154   111031091849   111031246931   111031399716
111018208866   111021378127   111023769336   111024576636   111026164620  
111027202017   111027526511   111027708287   111028313561   111028465705  
111028640339   111029313090   111029479004   111030051675   111030194190  
111030423083   111030967176   111031091872   111031246942   111031399738
111018208888   111021378396   111023769358   111024576669   111026164664  
111027202073   111027526544   111027708333   111028313606   111028465727  
111028640351   111029313102   111029479048   111030051710   111030194235  
111030423106   111030967198   111031091883   111031246964   111031399749
111018208978   111021378408   111023769369   111024576737   111026164798  
111027202107   111027526577   111027708434   111028313695   111028465738  
111028640362   111029313124   111029479846   111030051721   111030194291  
111030423128   111030967211   111031091906   111031246975   111031399750
111018209351   111021378419   111023769370   111024576838   111026164844  
111027202219   111027526588   111027708445   111028313718   111028465750  
111028640373   111029313135   111029479880   111030051743   111030194303  
111030423139   111030967233   111031091939   111031246986   111031399783
111018209373   111021378790   111023769381   111024576861   111026165553  
111027202590   111027526634   111027708467   111028313730   111028465783  
111028641026   111029313157   111029479891   111030051776   111030194336  
111030423140   111030967266   111031092255   111031246997   111031399794
111018209429   111021378802   111023769493   111024576928   111026166880  
111027202602   111027526678   111027708490   111028313752   111028465840  
111028641037   111029313427   111029479958   111030051798   111030194347  
111030423252   111030967277   111031092277   111031247000   111031399806
111018209452   111021378846   111023769516   111024576951   111026167386  
111027202624   111027526689   111027708513   111028313808   111028465862  
111028641060   111029313438   111029479981   111030051822   111030194358  
111030423296   111030967288   111031092312   111031247011   111031399828
111018209463   111021378880   111023769561   111024576973   111026167588  
111027202635   111027526713   111027708524   111028313954   111028465907  
111028641082   111029313450   111029479992   111030051844   111030194369  
111030423308   111030967299   111031092334   111031247099   111031399851
111018209474   111021378914   111023769583   111024576984   111026167656  
111027202725   111027526724   111027708771   111028313976   111028465918  
111028641105   111029313472   111029480028   111030051866   111030194370  
111030423342   111030967435   111031092345   111031247123   111031399873
111018209485   111021378981   111023769662   111024577008   111026167735  
111027202736   111027526937   111027708782   111028314203   111028465952  
111028641138   111029313494   111029480039   111030051877   111030194381  
111030423364   111030967468   111031092389   111031247145   111031399884
111018209519   111021379038   111023769673   111024577097   111026167779  
111027202804   111027527084   111027708793   111028314214   111028465974  
111028641149   111029313506   111029480040   111030051899   111030194404  
111030423397   111030967479   111031092424   111031247156   111031399952
111018209632   111021379061   111023769718   111024577198   111026167881  
111027202950   111027527095   111027708940   111028314225   111028466009  
111028641150   111029313517   111029480062   111030051901   111030194415  
111030423410   111030967626   111031092446   111031247167   111031399963
111018209687   111021379285   111023769729   111024577233   111026167915  
111027203007   111027527129   111027708951   111028314247   111028466010  
111028641161   111029313528   111029480073   111030051912   111030194471  
111030423612   111030967637   111031092457   111031247178   111031400506
111018209722   111021380298   111023769785   111024577345   111026167971  
111027203041   111027527163   111027708973   111028314258   111028466087  
111028641172   111029313551   111029480084   111030051923   111030194493  
111030423678   111030967659   111031092468   111031247189   111031400775
111018209924   111021380524   111023769831   111024577367   111026169377  
111027203052   111027527231   111027708995   111028314270   111028466098  
111028641284   111029313573   111029480107   111030051934   111030194549  
111030424219   111030967660   111031092479   111031247213   111031400810
111018209979   111021380579   111023769875   111024577413   111026169401  
111027203074   111027527264   111027709008   111028314371   111028466111  
111028641318   111029313607   111029480433   111030051989   111030194561  
111030424613   111030967671   111031092491   111031247235   111031400832
111018209980   111021380805   111023770776   111024577446   111026169434  
111027203085   111027527398   111027709020   111028314528   111028466650  
111028641329   111029313618   111029480602   111030052014   111030194617  
111030424646   111030967682   111031092503   111031247246   111031400944
111018209991   111021380816   111023770798   111024577457   111026169456  
111027203153   111027527422   111027709075   111028314539   111028466683  
111028641330   111029314147   111029480613   111030052249   111030194628  
111030424679   111030967705   111031092525   111031247257   111031400955
111018210049   111021380849   111023770855   111024577503   111026170368  
111027203175   111027527477   111027709121   111028314551   111028466694  
111028641374   111029314158   111029480736   111030052261   111030194651  
111030424680   111030967716   111031092547   111031247279   111031400988
111018210050   111021380861   111023770934   111024578458   111026170492  
111027203209   111027527488   111027709143   111028314607   111028466717  
111028641385   111029314169   111029480747   111030052317   111030194662  
111030424691   111030967750   111031092558   111031247280   111031400999
111018210061   111021380883   111023770945   111024578504   111026170559  
111027203221   111027528232   111027709277   111028314618   111028467640  
111028641419   111029314170   111029480826   111030052362   111030194695  
111030424747   111030967761   111031092569   111031247291   111031401024
111018210139   111021381154   111023770956   111024579381   111026170638  
111027203276   111027528254   111027709288   111028314630   111028467752  
111028641420   111029314181   111029480859   111030052373   111030194763  
111030424815   111030967772   111031092604   111031247314   111031401620
111018210465   111021381277   111023770967   111024579437   111026170986  
111027203298   111027528265   111027709301   111028314696   111028467763  
111028641442   111029314204   111029480905   111030052407   111030194819  
111030425377   111030967794   111031092648   111031247336   111031401631
111018210566   111021381334   111023771047   111024579448   111026171460  
111027203300   111027528276   111027709963   111028314821   111028467785  
111028641475   111029314215   111029481164   111030052418   111030194853  
111030425412   111030967828   111031092693   111031247369   111031401653
111018210645   111021381356   111023771159   111024579583   111026172427  
111027203445   111027528333   111027709985   111028314865   111028467864  
111028641486   111029314226   111029481186   111030052463   111030194864  
111030425456   111030967839   111031092761   111031247370   111031401664
111018210702   111021381367   111023771216   111024579617   111026172630  
111027203489   111027528344   111027710022   111028314876   111028467954  
111028641509   111029314259   111029481265   111030052496   111030194886  
111030425467   111030967840   111031092794   111031247392   111031401710
111018210870   111021381491   111023771283   111024579910   111026172764  
111027203580   111027528355   111027710033   111028314898   111028467998  
111028641521   111029314282   111029481276   111030052508   111030194897  
111030425490   111030967862   111031092806   111031247415   111031401732
111018210904   111021381525   111023771294   111024579921   111026172810  
111027203591   111027528377   111027710088   111028314922   111028468001  
111028641543   111029314316   111029481287   111030052520   111030194909  
111030425513   111030968043   111031092817   111031247437   111031401765
111018210959   111021381569   111023771328   111024580035   111026172887  
111027203625   111027528388   111027710112   111028314944   111028468034  
111028641554   111029314473   111029481311   111030052542   111030196035  
111030425524   111030968391   111031092873   111031247448   111031401776
111018210971   111021381581   111023771362   111024580068   111026172999  
111027203759   111027528412   111027710167   111028314955   111028468045  
111028641576   111029314495   111029481344   111030052564   111030196046  
111030425535   111030968414   111031093122   111031247505   111031401822
111018211006   111021381648   111023771395   111024580103   111026173002  
111027203760   111027528423   111027710404   111028314977   111028468078  
111028641587   111029314529   111029481355   111030052777   111030196057  
111030425546   111030968447   111031093313   111031247516   111031401833
111018211107   111021381851   111023771407   111024580169   111026173079  
111027203838   111027528456   111027710437   111028314988   111028468090  
111028641598   111029314563   111029481399   111030052801   111030196079  
111030425636   111030968458   111031093346   111031247527   111031401855
111018211174   111021381941   111023771519   111024580293   111026174632  
111027203849   111027528489   111027710448   111028315394   111028468135  
111028641600   111029314642   111029481412   111030052812   111030196080  
111030425704   111030968470   111031093357   111031247538   111031401899
111018211196   111021382021   111023771553   111024580394   111026174643  
111027203861   111027528524   111027710482   111028315417   111028468146  
111028641611   111029314653   111029481423   111030052845   111030196091  
111030425726   111030968481   111031093379   111031247550   111031401901
111018211208   111021382054   111023771621   111024580518   111026174700  
111027203928   111027528535   111027710493   111028315439   111028468179  
111028641622   111029314664   111029481456   111030052889   111030196103  
111030425748   111030968504   111031093650   111031247583   111031401934

 

SCH-A-33



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018211220   111021382087   111023771643   111024580585   111026175475  
111027203951   111027528579   111027710516   111028315451   111028468214  
111028641633   111029314709   111029481591   111030052890   111030196125  
111030425759   111030968515   111031093661   111031247594   111031401967
111018211286   111021382122   111023771711   111024580596   111026175600  
111027204075   111027528580   111027710538   111028315462   111028468258  
111028641992   111029314754   111029481603   111030052913   111030196136  
111030425760   111030968526   111031093672   111031247606   111031401978
111018211354   111021382199   111023771722   111024580620   111026175891  
111027204109   111027528614   111027710549   111028315484   111028468315  
111028642005   111029314765   111029481636   111030052924   111030196259  
111030425771   111030968537   111031093683   111031247617   111031402003
111018211398   111021382234   111023771755   111024580642   111026176870  
111027204121   111027528669   111027710550   111028315495   111028468360  
111028642016   111029314787   111029481658   111030053419   111030196271  
111030425793   111030968548   111031093784   111031247628   111031402025
111018211422   111021382302   111023771823   111024580686   111026177196  
111027204211   111027528670   111027710561   111028315518   111028468405  
111028642027   111029314798   111029481704   111030053790   111030196316  
111030425805   111030968605   111031093795   111031247639   111031402047
111018211512   111021382391   111023771867   111024580732   111026177433  
111027204222   111027528715   111027710594   111028315541   111028468427  
111028642038   111029314855   111029481715   111030053802   111030196338  
111030425827   111030968638   111031093807   111031247662   111031402058
111018211589   111021383617   111023771889   111024580787   111026177905  
111027204255   111027528760   111027710943   111028315552   111028468438  
111028642049   111029314899   111029482132   111030053813   111030196349  
111030425838   111030968649   111031093829   111031247673   111031402070
111018211590   111021383730   111023771913   111024580923   111026178030  
111027204277   111027528771   111027711023   111028315585   111028468483  
111028642162   111029314901   111029482143   111030053835   111030196361  
111030425883   111030968650   111031093830   111031247684   111031402205
111018211624   111021383831   111023771924   111024581238   111026178322  
111027204301   111027528782   111027711056   111028315596   111028468506  
111028642241   111029315575   111029482165   111030053914   111030196394  
111030425906   111030968672   111031093841   111031247695   111031402227
111018211668   111021383921   111023771968   111024581272   111026178557  
111027204312   111027528850   111027711258   111028315619   111028468528  
111028642285   111029315586   111029482176   111030053925   111030196428  
111030425928   111030968683   111031093863   111031248427   111031402249
111018211781   111021383976   111023771991   111024581317   111026178737  
111027204345   111027529198   111027711281   111028315732   111028468539  
111028642296   111029315801   111029482187   111030053969   111030196439  
111030425940   111030968694   111031093885   111031248843   111031402272
111018211859   111021384045   111023772015   111024581339   111026178951  
111027204367   111027529233   111027711292   111028315743   111028468573  
111028642319   111029315823   111029482244   111030054195   111030196440  
111030425951   111030968739   111031093908   111031248876   111031402283
111018212625   111021384113   111023772059   111024581351   111026179200  
111027204424   111027529301   111027711315   111028315765   111028468618  
111028642320   111029315834   111029482288   111030054230   111030196529  
111030425973   111030968740   111031093919   111031248887   111031402294
111018212647   111021384214   111023772060   111024581373   111026179705  
111027204457   111027529334   111027711326   111028315822   111028468629  
111028642331   111029315902   111029482301   111030054241   111030196530  
111030425984   111030968773   111031093931   111031248898   111031402317
111018212658   111021384225   111023772071   111024581384   111026179794  
111027204468   111027529378   111027711348   111028315833   111028469057  
111028642342   111029316105   111029482750   111030054252   111030196541  
111030426008   111030968807   111031093942   111031248922   111031402340
111018212939   111021384269   111023772543   111024581395   111026179840  
111027204514   111027529457   111027711382   111028315844   111028469091  
111028642364   111029316127   111029482761   111030054263   111030196552  
111030426031   111030968818   111031094044   111031248944   111031402384
111018212962   111021384348   111023772611   111024581418   111026179873  
111027204547   111027529468   111027711450   111028315855   111028469136  
111028642375   111029316138   111029482772   111030054274   111030196563  
111030426110   111030968829   111031094055   111031248955   111031402395
111018212984   111021384371   111023772712   111024581452   111026181786  
111027204615   111027529626   111027711461   111028316283   111028469147  
111028642803   111029316172   111029482783   111030054319   111030196619  
111030426121   111030968852   111031094088   111031248966   111031402418
111018213008   111021384405   111023772790   111024581496   111026181809  
111027204671   111027530167   111027711506   111028316306   111028469158  
111028642825   111029316183   111029482806   111030054320   111030196675  
111030426705   111030968863   111031094123   111031248977   111031402441
111018213042   111021384450   111023772802   111024581508   111026181810  
111027204682   111027530213   111027711810   111028316328   111028469181  
111028642836   111029316217   111029482817   111030054364   111030196709  
111030426749   111030968874   111031094280   111031248999   111031402463
111018213053   111021384483   111023772813   111024581520   111026181821  
111027204727   111027530976   111027711865   111028316384   111028469192  
111028642847   111029316228   111029482839   111030054375   111030196710  
111030426761   111030968885   111031094291   111031249024   111031402474
111018213064   111021384494   111023772824   111024581766   111026181999  
111027204738   111027530998   111027711900   111028316407   111028469204  
111028642881   111029316284   111029482840   111030054410   111030196721  
111030426828   111030968931   111031094404   111031249035   111031402508
111018213086   111021384517   111023772880   111024581812   111026182079  
111027204783   111027531001   111027711955   111028316418   111028469226  
111028642892   111029316307   111029482851   111030054421   111030196743  
111030426851   111030968986   111031094426   111031249046   111031402519
111018213109   111021384618   111023772925   111024581845   111026182136  
111027204839   111027531034   111027712046   111028316429   111028469260  
111028642937   111029316352   111029482862   111030054432   111030196754  
111030426907   111030968997   111031094448   111031249068   111031402520
111018213143   111021384652   111023772936   111024582329   111026182204  
111027204840   111027531078   111027712057   111028316430   111028469271  
111028642960   111029316374   111029482873   111030054443   111030196765  
111030426918   111030969011   111031094459   111031249091   111031402553
111018213211   111021384696   111023772981   111024582330   111026182282  
111027204851   111027531113   111027712103   111028316452   111028469574  
111028642971   111029316408   111029482895   111030054454   111030196798  
111030426963   111030969022   111031094460   111031249114   111031402564
111018213255   111021384708   111023773005   111024582420   111026182653  
111027204862   111027531135   111027712125   111028316463   111028469675  
111028642993   111029316419   111029482918   111030054465   111030196833  
111030427076   111030969101   111031094505   111031249147   111031402575
111018213266   111021384753   111023773825   111024582509   111026182901  
111027204918   111027531157   111027712215   111028316474   111028469732  
111028643017   111029316431   111029482930   111030054476   111030196866  
111030427177   111030969123   111031094583   111031249169   111031402621
111018213288   111021384821   111023773869   111024582565   111026183159  
111027204952   111027531179   111027712259   111028316496   111028469787  
111028643028   111029316442   111029483155   111030054498   111030196877  
111030427188   111030969145   111031094594   111031249170   111031402632
111018213299   111021386014   111023774163   111024582600   111026183407  
111027204963   111027531203   111027712271   111028316508   111028469811  
111028643051   111029316453   111029483199   111030054500   111030196888  
111030427212   111030969156   111031094606   111031249181   111031402676
111018213301   111021386160   111023774174   111024583252   111026185544  
111027204974   111027531236   111027712282   111028316519   111028469833  
111028643488   111029316521   111029483201   111030054544   111030196899  
111030427256   111030969167   111031094617   111031249204   111031402698
111018213413   111021386711   111023774196   111024583274   111026185566  
111027205032   111027531269   111027712327   111028316520   111028469877  
111028643512   111029316532   111029483245   111030054566   111030197362  
111030427289   111030969178   111031094707   111031249248   111031402711
111018213558   111021386777   111023774220   111024583285   111026186444  
111027205076   111027531270   111027712338   111028316586   111028469934  
111028643523   111029317599   111029483256   111030054599   111030197373  
111030427302   111030969189   111031094718   111031249305   111031402722
111018213569   111021386878   111023774264   111024583296   111026186534  
111027205098   111027531281   111027712349   111028316621   111028470194  
111028643556   111029317892   111029483289   111030054601   111030197395  
111030427346   111030969190   111031094729   111031249316   111031402744
111018213581   111021386979   111023774310   111024583342   111026186578  
111027205100   111027531348   111027712350   111028316643   111028470206  
111028643578   111029317904   111029483290   111030054612   111030197441  
111030427380   111030969202   111031094752   111031249327   111031402755
111018213604   111021387037   111023774321   111024583498   111026186938  
111027206583   111027531382   111027712552   111028316665   111028470228  
111028643590   111029317926   111029483302   111030054623   111030197463  
111030427391   111030969213   111031094774   111031249361   111031402766
111018213615   111021387532   111023774365   111024583555   111026187276  
111027206752   111027531427   111027712563   111028316676   111028470273  
111028643613   111029317959   111029483313   111030054645   111030197485  
111030427414   111030969224   111031094785   111031249394   111031402777
111018213626   111021387565   111023774376   111024583588   111026187490  
111027206763   111027531449   111027712653   111028316687   111028470329  
111028643624   111029318040   111029483324   111030054656   111030197508  
111030427436   111030969235   111031095607   111031249417   111031402799
111018213895   111021387789   111023774433   111024583645   111026187850  
111027206774   111027531506   111027712675   111028316698   111028470341  
111028643848   111029318051   111029483335   111030054667   111030197520  
111030427447   111030969246   111031095630   111031249428   111031402801
111018213907   111021387981   111023774466   111024583667   111026188222  
111027206796   111027531517   111027712686   111028316722   111028470352  
111028643859   111029318062   111029483357   111030054689   111030197531  
111030427470   111030969268   111031095641   111031249439   111031402834
111018213952   111021388500   111023774488   111024583814   111026188974  
111027206820   111027531539   111027712833   111028316733   111028470374  
111028643860   111029318220   111029483379   111030054746   111030197542  
111030427515   111030969280   111031095652   111031249451   111031402845
111018213963   111021389107   111023774512   111024583858   111026189212  
111027206831   111027531720   111027712967   111028316744   111028470510  
111028643905   111029318523   111029483403   111030054768   111030197553  
111030427537   111030969347   111031095674   111031249462   111031402856
111018213985   111021389219   111023774523   111024583869   111026189807  
111027206864   111027531731   111027712989   111028316777   111028470521  
111028644467   111029318556   111029483537   111030054780   111030197564  
111030427548   111030969358   111031095685   111031249473   111031402867
111018214032   111021389297   111023774534   111024583892   111026189931  
111027206910   111027531764   111027713003   111028316788   111028470587  
111028644478   111029318578   111029483706   111030054791   111030197799  
111030427559   111030969369   111031095696   111031249529   111031402890
111018214043   111021389398   111023774545   111024583915   111026192755  
111027206921   111027531832   111027713036   111028317082   111028470598  
111028644557   111029318589   111029483717   111030054803   111030197834  
111030427582   111030969370   111031096260   111031249530   111031402902
111018214054   111021389433   111023774578   111024584130   111026192812  
111027207001   111027532990   111027715274   111028317105   111028470600  
111028644579   111029318602   111029483942   111030054858   111030197845  
111030427616   111030969415   111031096271   111031249574   111031402913
111018214098   111021390222   111023774613   111024584163   111026193554  
111027207056   111027533014   111027715296   111028317161   111028470622  
111028644591   111029318635   111029483953   111030054869   111030197867  
111030427638   111030969426   111031096282   111031249596   111031402935
111018214111   111021390277   111023774679   111024584219   111026193587  
111027207067   111027533036   111027715342   111028317183   111028470633  
111028644603   111029318657   111029483964   111030054892   111030198138  
111030427649   111030969459   111031096305   111031249608   111031402957
111018214177   111021390312   111023774680   111024584220   111026193701  
111027207078   111027533070   111027715364   111028317194   111028470655  
111028644614   111029318679   111029483986   111030054915   111030198149  
111030427672   111030969471   111031096316   111031249619   111031402968
111018214199   111021390323   111023774714   111024584275   111026193846  
111027207089   111027533126   111027715397   111028317206   111028470666  
111028644625   111029318714   111029483997   111030054926   111030198228  
111030427683   111030969482   111031096349   111031249631   111031402991
111018214201   111021390367   111023774758   111024584286   111026193947  
111027207090   111027533137   111027715409   111028317228   111028470701  
111028644636   111029318758   111029484011   111030054948   111030198262  
111030427706   111030969505   111031096350   111031249642   111031403004
111018214212   111021390389   111023774781   111024584365   111026194106  
111027207113   111027533148   111027715421   111028317239   111028470712  
111028644658   111029319344   111029484055   111030054959   111030198307  
111030427728   111030969561   111031096361   111031249653   111031403015
111018214256   111021390929   111023774837   111024584387   111026194229  
111027207124   111027533171   111027715432   111028317420   111028470734  
111028644962   111029319355   111029484077   111030054982   111030198329  
111030427841   111030969583   111031096394   111031249686   111031404173
111018214324   111021390952   111023774848   111024584400   111026195668  
111027207135   111027533205   111027715443   111028317431   111028470767  
111028644973   111029319366   111029484088   111030054993   111030198341  
111030427863   111030969594   111031096574   111031249721   111031404184
111018214335   111021394529   111023774871   111024584488   111026195725  
111027207203   111027533227   111027715454   111028317453   111028470824  
111028644984   111029319377   111029484101   111030055028   111030198453  
111030427874   111030969617   111031096596   111031249866   111031404229
111018214346   111021417165   111023774927   111024584501   111026195949  
111027207214   111027533238   111027715498   111028317486   111028470868  
111028645031   111029319401   111029484112   111030055039   111030198464  
111030427908   111030969640   111031096619   111031249888   111031404230
111018214379   111021418829   111023774961   111024584556   111026196186  
111027207258   111027533249   111027715533   111028317497   111028471241  
111028645198   111029319423   111029484134   111030056096   111030198868  
111030427942   111030969864   111031096642   111031249899   111031404241
111018214391   111021424602   111023775018   111024584578   111026197301  
111027207270   111027533283   111027716668   111028317509   111028471926  
111028645323   111029319445   111029484145   111030056108   111030198879  
111030427964   111030969886   111031096653   111031249901   111031404252
111018214425   111021425388   111023775030   111024584602   111026197413  
111027207348   111027533733   111027716680   111028317510   111028471948  
111028645345   111029319456   111029484156   111030056119   111030198880  
111030427997   111030969897   111031096664   111031249912   111031404263
111018214447   111021433466   111023775265   111024586569   111026197637  
111027207359   111027533744   111027716703   111028317532   111028471960  
111028645356   111029319467   111029484167   111030056142   111030198891  
111030428178   111030970068   111031096686   111031249945   111031404274
111018214548   111021433567   111023775311   111024586604   111026197783  
111027207371   111027533788   111027716725   111028317543   111028471971  
111028645367   111029319490   111029484246   111030056153   111030198914  
111030428190   111030970091   111031096709   111031249956   111031404296
111018214571   111021437044   111023775322   111024586637   111026197828  
111027207393   111027533799   111027716747   111028317565   111028472017  
111028645378   111029319513   111029484257   111030056175   111030198925  
111030428279   111030970631   111031096710   111031249978   111031404331
111018215033   111021437112   111023775344   111024586660   111026197974  
111027207405   111027533801   111027716769   111028317587   111028472028  
111028645389   111029319524   111029484280   111030056186   111030198992  
111030428280   111030970675   111031096721   111031249990   111031404364
111018215077   111021438719   111023775355   111024586705   111026198065  
111027207416   111027533823   111027716781   111028317598   111028472051  
111028645390   111029319535   111029484314   111030056197   111030199049  
111030428291   111030970721   111031096754   111031250026   111031404375
111018215257   111021444794   111023775399   111024586783   111026199572  
111027207876   111027533867   111027716815   111028317600   111028472129  
111028645468   111029319568   111029484325   111030056221   111030199061  
111030428370   111030970765   111031096776   111031250048   111031404421
111018215280   111021446527   111023775423   111024586851   111026199639  
111027207887   111027533913   111027716826   111028317622   111028472152  
111028645479   111029319579   111029484347   111030056232   111030199072  
111030429270   111030970787   111031096787   111031250059   111031404443
111018215291   111021447089   111023775445   111024586862   111026199662  
111027207933   111027533924   111027717041   111028317644   111028472208  
111028645480   111029319603   111029484404   111030056243   111030199094  
111030429281   111030971003   111031096798   111031250071   111031404500
111018215369   111021447214   111023775490   111024586884   111026200137  
111027207966   111027533968   111027717052   111028317655   111028472220  
111028645491   111029319669   111029484437   111030056333   111030199106  
111030429304   111030971014   111031096800   111031250105   111031404511
111018215415   111021447876   111023775502   111024586907   111026200171  
111027207988   111027533979   111027717063   111028317666   111028472275  
111028645682   111029319726   111029485135   111030056344   111030199128  
111030429315   111030971047   111031097430   111031250127   111031404555
111018215426   111021449564   111023775546   111024586930   111026202803  
111027208002   111027533991   111027717085   111028317688   111028472286  
111028645693   111029319771   111029485146   111030056399   111030199139  
111030429405   111030971069   111031097485   111031250149   111031404566
111018216102   111021451152   111023775557   111024586941   111026202814  
111027208057   111027534004   111027717096   111028317969   111028472310  
111028645705   111029320144   111029485562   111030056401   111030199140  
111030429472   111030971070   111031097496   111031250150   111031404588
111018216270   111021451400   111023776323   111024586952   111026202948  
111027208068   111027534048   111027717108   111028317970   111028472321  
111028645727   111029320155   111029485618   111030056467   111030199162  
111030429506   111030971092   111031097531   111031250161   111031404623
111018216348   111021452287   111023776356   111024587010   111026203433  
111027208170   111027534071   111027718255   111028317981   111028472354  
111028645738   111029320212   111029485629   111030056535   111030199195  
111030429551   111030971104   111031097542   111031250172   111031404645
111018216359   111021454032   111023776389   111024587032   111026203725  
111027208226   111027534082   111027718277   111028317992   111028472365  
111028645851   111029320278   111029485641   111030056557   111030199432  
111030429629   111030971137   111031097609   111031250183   111031405220
111018216483   111021455101   111023776525   111024587043   111026203860  
111027208248   111027534138   111027718288   111028318274   111028472387  
111028645963   111029320302   111029485685   111030056647   111030199443  
111030429630   111030971159   111031097610   111031250206   111031405242
111018216494   111021458182   111023776693   111024587054   111026203882  
111027208529   111027534194   111027718301   111028318320   111028472398  
111028645974   111029321145   111029485720   111030056658   111030199498  
111030429641   111030971160   111031097632   111031250543   111031405286
111018216540   111021460871   111023776716   111024587100   111026204647  
111027208585   111027534318   111027718356   111028318331   111028472444  
111028646065   111029321167   111029485900   111030056669   111030199634  
111030429663   111030971182   111031097654   111031250565   111031405321
111018216551   111021462503   111023776738   111024587111   111026205187  
111027208596   111027534329   111027718390   111028318375   111028472488  
111028646076   111029321190   111029485922   111030056670   111030199690  
111030429685   111030971193   111031097665   111031250587   111031405354

 

SCH-A-34



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018216562   111021476823   111023776783   111024587166   111026205356  
111027208620   111027534330   111027718424   111028318386   111028472523  
111028646100   111029321202   111029485944   111030056681   111030199779  
111030429708   111030971249   111031097687   111031250600   111031405365
111018216696   111021476845   111023776806   111024587188   111026205581  
111027208631   111027534419   111027718929   111028318397   111028472545  
111028646111   111029321257   111029485966   111030056704   111030199904  
111030429720   111030971250   111031097700   111031250611   111031405376
111018216753   111021479477   111023776828   111024587199   111026205705  
111027208732   111027534420   111027718952   111028318421   111028472657  
111028646144   111029321280   111029486035   111030056715   111030199982  
111030429775   111030971261   111031097711   111031250622   111031405387
111018216764   111021480288   111023776873   111024587201   111026205750  
111027208956   111027534442   111027718963   111028318443   111028472668  
111028646188   111029321291   111029486114   111030056726   111030200042  
111030429865   111030971283   111031097722   111031250633   111031405411
111018216775   111021490177   111023776907   111024587212   111026205772  
111027209047   111027534453   111027718974   111028318465   111028472679  
111028646199   111029321381   111029486192   111030056748   111030200097  
111030430137   111030971317   111031097766   111031250644   111031405433
111018216854   111021491505   111023776929   111024587223   111026205918  
111027209058   111027534464   111027719021   111028318476   111028472680  
111028646201   111029321392   111029486642   111030056771   111030200109  
111030430148   111030971328   111031097777   111031250677   111031405444
111018216865   111021494744   111023776930   111024587267   111026205930  
111027209104   111027534486   111027719043   111028318500   111028472770  
111028646368   111029321404   111029486664   111030056782   111030200110  
111030430193   111030971564   111031097812   111031250688   111031405477
111018216876   111021497826   111023776941   111024587302   111026205963  
111027209126   111027534497   111027719111   111028318511   111028472781  
111028646379   111029321426   111029486710   111030056805   111030200143  
111030430227   111030971597   111031097823   111031250701   111031405499
111018216900   111021500348   111023777009   111024587414   111026205996  
111027209137   111027534510   111027719144   111028318522   111028472792  
111028646380   111029321459   111029486754   111030056827   111030200165  
111030430238   111030971609   111031097935   111031250734   111031405501
111018216911   111021502643   111023777010   111024587458   111026206032  
111027209148   111027534521   111027719155   111028318533   111028472804  
111028646391   111029321493   111029486765   111030056850   111030200176  
111030430856   111030971902   111031097946   111031250745   111031405534
111018216999   111021502711   111023777223   111024587492   111026206122  
111027209159   111027534532   111027719212   111028318544   111028472860  
111028646414   111029321527   111029486787   111030056861   111030200187  
111030430878   111030971924   111031097957   111031250789   111031405567
111018217046   111021502722   111023777245   111024587537   111026207820  
111027209160   111027534565   111027719256   111028319321   111028472871  
111028646436   111029321550   111029486945   111030056872   111030200200  
111030430924   111030971935   111031098330   111031250802   111031406333
111018217079   111021502788   111023777278   111024587649   111026208078  
111027209182   111027534598   111027720371   111028319343   111028472893  
111028646447   111029321628   111029486956   111030056894   111030200233  
111030430935   111030971957   111031098352   111031250813   111031406355
111018217103   111021502823   111023777290   111024587650   111026209237  
111027209238   111027534688   111027720416   111028319354   111028472905  
111028646458   111029321651   111029487003   111030056939   111030200266  
111030430980   111030971979   111031098420   111031250846   111031406366
111018217147   111021502878   111023777302   111024587672   111026209798  
111027209249   111027534712   111027720438   111028319365   111028472927  
111028646469   111029321673   111029487069   111030056940   111030200288  
111030431082   111030971980   111031098431   111031250857   111031406377
111018217169   111021503048   111023777324   111024587728   111026210060  
111027209250   111027534756   111027720472   111028319387   111028472950  
111028646481   111029321684   111029487070   111030056951   111030200299  
111030431116   111030972004   111031098453   111031250868   111031406467
111018217215   111021503059   111023777559   111024587751   111026210442  
111027209261   111027534767   111027720483   111028319398   111028472972  
111028646492   111029321695   111029487081   111030056984   111030200334  
111030431138   111030972026   111031098464   111031250879   111031406489
111018217248   111021503071   111023777627   111024587762   111026210879  
111027209272   111027534802   111027720494   111028319411   111028472994  
111028646548   111029321707   111029487115   111030057266   111030200390  
111030431149   111030972048   111031098475   111031250947   111031406490
111018217260   111021503105   111023777650   111024587795   111026211195  
111027209294   111027534813   111027720528   111028319422   111028473029  
111028646571   111029321730   111029487137   111030057323   111030200413  
111030431194   111030972059   111031098486   111031250958   111031406524
111018217271   111021503150   111023777683   111024587841   111026211241  
111027209317   111027534857   111027720540   111028319433   111028473041  
111028646582   111029321741   111029487159   111030057389   111030200457  
111030431262   111030972060   111031098497   111031250970   111031406557
111018217305   111021503161   111023777773   111024587863   111026211319  
111027209328   111027534868   111027720551   111028319488   111028473052  
111028646593   111029321774   111029487171   111030057402   111030200479  
111030431273   111030972071   111031098509   111031251049   111031406568
111018217327   111021503194   111023777784   111024587874   111026211397  
111027209362   111027534879   111027720573   111028319512   111028473063  
111028646605   111029321987   111029487182   111030057413   111030200480  
111030431396   111030972082   111031098510   111031251083   111031406579
111018217372   111021503228   111023777795   111024587920   111026211993  
111027209373   111027534914   111027720595   111028319534   111028473074  
111028647280   111029321998   111029487227   111030057457   111030200536  
111030431420   111030972093   111031098521   111031251094   111031406603
111018217451   111021504050   111023777807   111024587953   111026213007  
111027209384   111027534925   111027720607   111028319556   111028473108  
111028647303   111029322001   111029487249   111030057480   111030200558  
111030431497   111030972105   111031098543   111031251128   111031407075
111018217473   111021504061   111023777863   111024587975   111026214154  
111027209407   111027535858   111027720630   111028319567   111028473120  
111028647314   111029322876   111029487250   111030057514   111030200569  
111030431510   111030972116   111031098554   111031251140   111031407121
111018217507   111021504083   111023777874   111024588022   111026214547  
111027209429   111027535869   111027720641   111028319590   111028473131  
111028647325   111029322887   111029487261   111030057525   111030200615  
111030431521   111030972138   111031098565   111031251207   111031407132
111018217518   111021505826   111023777908   111024588101   111026214738  
111027209430   111027535892   111027720652   111028319602   111028473142  
111028647336   111029322933   111029487283   111030057592   111030200660  
111030431565   111030972217   111031098576   111031251229   111031407143
111018217608   111021505871   111023777986   111024588112   111026214750  
111027209463   111027535937   111027720663   111028319624   111028473153  
111028647358   111029322999   111029487294   111030057604   111030200671  
111030431587   111030972240   111031098587   111031251230   111031407154
111018217664   111021505882   111023778033   111024588134   111026214772  
111027209474   111027535948   111027720696   111028319679   111028473186  
111028647392   111029323002   111029487317   111030057615   111030200727  
111030431633   111030972251   111031098598   111031251241   111031407176
111018217697   111021505893   111023778112   111024588156   111026214806  
111027209845   111027535993   111027720708   111028319680   111028473210  
111028647404   111029323147   111029487339   111030057660   111030200839  
111030431666   111030972284   111031098600   111031251263   111031407200
111018217709   111021505905   111023778134   111024588190   111026215313  
111027209867   111027536028   111027720720   111028319691   111028473221  
111028647426   111029323181   111029487373   111030059099   111030200873  
111030431677   111030972307   111031098622   111031251274   111031407211
111018217743   111021505916   111023778178   111024588202   111026217517  
111027209902   111027536040   111027720764   111028319747   111028473232  
111028647448   111029323204   111029487407   111030059112   111030200907  
111030431992   111030972318   111031098633   111031251296   111031407233
111018217776   111021505949   111023778213   111024588213   111026217809  
111027209913   111027536062   111027720775   111028319758   111028473243  
111028647482   111029323293   111029487856   111030059145   111030200918  
111030432094   111030972329   111031098644   111031251320   111031407255
111018217787   111021506052   111023778257   111024588246   111026218158  
111027209924   111027536073   111027720786   111028319769   111028473276  
111028647505   111029323349   111029487867   111030059167   111030200929  
111030432139   111030972330   111031098701   111031251342   111031407266
111018217811   111021506120   111023778279   111024588572   111026218787  
111027209946   111027536084   111027720854   111028319770   111028473287  
111028647538   111029323361   111029487890   111030059178   111030200952  
111030432207   111030972341   111031098723   111031251364   111031407288
111018217822   111021506142   111023778325   111024588606   111026218833  
111027209991   111027536118   111027720922   111028319826   111028473300  
111028647549   111029323417   111029487913   111030059190   111030200974  
111030432230   111030972374   111031098756   111031251386   111031407301
111018217877   111021506164   111023778897   111024588695   111026218923  
111027210005   111027536129   111027720933   111028319837   111028473322  
111028647561   111029323428   111029487924   111030059246   111030201043  
111030432263   111030972385   111031098790   111031251421   111031407334
111018217888   111021506175   111023778921   111024589865   111026218934  
111027210016   111027536196   111027720955   111028319882   111028473535  
111028647583   111029323507   111029487935   111030059268   111030201054  
111030432364   111030972396   111031099296   111031251432   111031407378
111018217978   111021506243   111023778943   111024589876   111026218945  
111027210050   111027536219   111027721002   111028319916   111028473546  
111028647785   111029323541   111029488060   111030059303   111030201065  
111030432386   111030972419   111031099331   111031251443   111031407413
111018218014   111021506254   111023778976   111024589898   111026219698  
111027210061   111027536220   111027721013   111028319927   111028473579  
111028647831   111029323574   111029488071   111030059336   111030201076  
111030432397   111030972420   111031099342   111031251454   111031407435
111018218610   111021506300   111023779113   111024589933   111026219801  
111027210072   111027536387   111027721057   111028319950   111028473614  
111028647842   111029323596   111029488431   111030059369   111030201087  
111030432409   111030972431   111031099353   111031251498   111031407446
111018218643   111021506333   111023779135   111024589988   111026220836  
111027210106   111027536466   111027721181   111028319961   111028473669  
111028647864   111029323608   111029488442   111030059381   111030201144  
111030432623   111030972464   111031099364   111031251500   111031407491
111018218687   111021506344   111023779157   111024590014   111026221714  
111027210139   111027536499   111027721215   111028320301   111028473670  
111028647897   111029323710   111029488486   111030059415   111030201166  
111030432667   111030972475   111031099375   111031251511   111031407503
111018218698   111021506399   111023779179   111024590036   111026221815  
111027210140   111027536523   111027721518   111028320312   111028473726  
111028648102   111029323732   111029488497   111030059426   111030201201  
111030432724   111030972486   111031099386   111031251757   111031407514
111018218755   111021506445   111023781149   111024590137   111026222153  
111027210184   111027537524   111027721530   111028320345   111028473737  
111028648113   111029323754   111029488521   111030059459   111030201267  
111030432735   111030972497   111031099397   111031251959   111031407558
111018219206   111021506467   111023781251   111024590148   111026222265  
111027210229   111027537557   111027721552   111028320356   111028473805  
111028648135   111029323934   111029488532   111030059527   111030201278  
111030432746   111030972509   111031099410   111031251971   111031407581
111018219239   111021506490   111023781295   111024590362   111026222603  
111027210241   111027537568   111027721574   111028320367   111028473894  
111028648146   111029323945   111029488543   111030059550   111030201302  
111030432780   111030972510   111031099432   111031252578   111031407592
111018219307   111021506502   111023781329   111024590373   111026222827  
111027210252   111027537625   111027721642   111028320378   111028473917  
111028648157   111029323978   111029489049   111030059561   111030201335  
111030432825   111030972543   111031099454   111031252714   111031407604
111018219385   111021506524   111023781341   111024590395   111026224144  
111027210263   111027537658   111027721653   111028320390   111028473928  
111028648179   111029324126   111029489061   111030059583   111030201346  
111030432904   111030972554   111031099476   111031252736   111031407615
111018219408   111021506580   111023781363   111024590485   111026224414  
111027210285   111027537681   111027721664   111028320402   111028473940  
111028648203   111029324137   111029489072   111030059617   111030201414  
111030432915   111030972565   111031099511   111031252758   111031407637
111018219587   111021506625   111023781442   111024590496   111026224582  
111027210296   111027537692   111027721697   111028320840   111028473951  
111028648247   111029324249   111029489140   111030060181   111030201425  
111030432926   111030972598   111031099522   111031252770   111031407648
111018219992   111021506658   111023781486   111024590519   111026224773  
111027210319   111027537704   111027721709   111028320862   111028473973  
111028648258   111029324261   111029489151   111030060192   111030201481  
111030432937   111030972633   111031099645   111031252815   111031407682
111018220028   111021506681   111023781521   111024590542   111026224841  
111027210342   111027537726   111027721743   111028320873   111028473995  
111028648270   111029324418   111029489184   111030060226   111030202033  
111030432971   111030972644   111031099656   111031252859   111031407693
111018220040   111021506759   111023781543   111024590553   111026224953  
111027210364   111027537759   111027722115   111028320895   111028474086  
111028648304   111029324441   111029489207   111030060237   111030202336  
111030432993   111030972655   111031099667   111031252893   111031407705
111018220107   111021506760   111023781600   111024590586   111026225011  
111027210375   111027537771   111027722137   111028320941   111028474109  
111028648326   111029324463   111029489218   111030060248   111030202538  
111030433017   111030972688   111031099678   111031252905   111031407716
111018220130   111021506782   111023781633   111024590643   111026225617  
111027210397   111027537782   111027722159   111028320963   111028474884  
111028648641   111029324474   111029489285   111030060293   111030202549  
111030433051   111030972701   111031099702   111031252916   111031407727
111018220174   111021506906   111023781644   111024590700   111026226810  
111027210409   111027537827   111027722171   111028320996   111028474985  
111028648876   111029324485   111029489296   111030060361   111030202572  
111030433073   111030972712   111031099724   111031253603   111031407749
111018220219   111021506917   111023781666   111024590766   111026226854  
111027210410   111027537838   111027722463   111028321010   111028475032  
111028648922   111029324496   111029489308   111030060417   111030202594  
111030433084   111030973555   111031099735   111031253614   111031407750
111018220242   111021507345   111023781734   111024590777   111026227170  
111027210421   111027537849   111027722474   111028321021   111028475043  
111028649080   111029324531   111029489331   111030060439   111030202639  
111030433107   111030973566   111031099746   111031253647   111031407783
111018220309   111021507356   111023781813   111024590799   111026227237  
111027210465   111027538097   111027722485   111028321032   111028475065  
111028649125   111029324542   111029489342   111030060462   111030202662  
111030433118   111030973601   111031099757   111031253658   111031407817
111018220310   111021507367   111023782263   111024590924   111026227338  
111027210511   111027538121   111027722519   111028321043   111028475076  
111028649147   111029324575   111029489353   111030060518   111030202695  
111030433130   111030973623   111031099779   111031253669   111031407828
111018220343   111021507402   111023782308   111024590935   111026227507  
111027211534   111027538132   111027722531   111028321076   111028475087  
111028649170   111029324586   111029489386   111030060563   111030202707  
111030433141   111030973656   111031099780   111031253670   111031407840
111018220354   111021507435   111023782319   111024591026   111026227798  
111027211567   111027538154   111027722575   111028321111   111028475098  
111028649226   111029324597   111029489397   111030060585   111030202730  
111030433174   111030973667   111031099791   111031253692   111031407851
111018221726   111021507536   111023782375   111024591048   111026229420  
111027211589   111027538165   111027722609   111028321144   111028475100  
111028649271   111029324621   111029489409   111030060596   111030202808  
111030433185   111030973690   111031099825   111031253704   111031407862
111018221737   111021507558   111023782409   111024591071   111026229565  
111027211635   111027538187   111027722632   111028321166   111028475122  
111028649282   111029324698   111029489432   111030060642   111030202820  
111030433208   111030973735   111031100233   111031253715   111031407873
111018221793   111021507581   111023795289   111024591138   111026229688  
111027211679   111027538200   111027722643   111028321177   111028475188  
111028649293   111029324700   111029489454   111030060653   111030202831  
111030433736   111030973746   111031100244   111031253726   111031407884
111018221883   111021507648   111023805775   111024591150   111026229712  
111027211725   111027538277   111027722687   111028321290   111028475201  
111028649338   111029324722   111029489500   111030060710   111030202842  
111030433747   111030973757   111031100299   111031253737   111031407895
111018221894   111021507659   111023822088   111024591161   111026229802  
111027211747   111027538299   111027722744   111028321302   111028475212  
111028649350   111029325329   111029489511   111030060721   111030202864  
111030433769   111030973779   111031100345   111031253748   111031407918
111018221984   111021507749   111023856782   111024591420   111026229835  
111027211758   111027538301   111027722788   111028321324   111028475245  
111028649361   111029325420   111029489522   111030060743   111030202886  
111030433949   111030973780   111031100491   111031253760   111031407929
111018222042   111021507828   111023856827   111024591431   111026229868  
111027211770   111027538312   111027722799   111028321346   111028475256  
111028649417   111029325453   111029489533   111030060787   111030202897  
111030433972   111030973814   111031100592   111031253816   111031407941
111018222109   111021507840   111023856838   111024591442   111026229969  
111027211781   111027538356   111027722946   111028321425   111028475289  
111028649439   111029325464   111029489555   111030060798   111030203809  
111030433994   111030973825   111031100637   111031253827   111031407952
111018222154   111021507884   111023856849   111024591464   111026230039  
111027211871   111027538389   111027723194   111028321470   111028475290  
111028649451   111029325475   111029489623   111030060800   111030203832  
111030434029   111030973858   111031100648   111031253849   111031408627
111018222165   111021507907   111023856872   111024591509   111026231108  
111027211893   111027539605   111027723228   111028321481   111028475313  
111028649901   111029325486   111029489645   111030060989   111030203843  
111030434108   111030973881   111031100660   111031253872   111031408728
111018222198   111021507929   111023857468   111024591532   111026231153  
111027211905   111027539616   111027723273   111028321492   111028475436  
111028649912   111029325497   111029489656   111030061014   111030203854  
111030434131   111030973892   111031100693   111031253883   111031408751
111018222255   111021507941   111023857547   111024591554   111026231513  
111027211938   111027539728   111027723307   111028321571   111028475447  
111028650284   111029325521   111029489667   111030061025   111030203876  
111030434142   111030973959   111031100705   111031253894   111031408762
111018222390   111021508010   111023857569   111024591565   111026232277  
111027212513   111027539751   111027723419   111028321582   111028475492  
111028650307   111029325925   111029489735   111030061036   111030203887  
111030434153   111030973971   111031101054   111031253917   111031410068
111018222413   111021508043   111023857581   111024591633   111026232299  
111027212524   111027539784   111027723475   111028321627   111028475515  
111028650330   111029325947   111029489768   111030061069   111030203898  
111030434164   111030974062   111031101111   111031253940   111031410147
111018222446   111021508087   111023859369   111024591644   111026232323  
111027212557   111027539830   111027723486   111028321638   111028475548  
111028650363   111029325969   111029489780   111030061070   111030203900  
111030434175   111030974084   111031101122   111031253951   111031410169

 

SCH-A-35



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018222468   111021508111   111023859370   111024591677   111026232334  
111027212579   111027539863   111027724050   111028321650   111028475582  
111028650442   111029325970   111029489803   111030061126   111030203933  
111030434186   111030974095   111031101133   111031253962   111031410170
111018222480   111021508188   111023860709   111024591767   111026232345  
111027212625   111027539908   111027724937   111028321717   111028475605  
111028650464   111029325981   111029489814   111030061193   111030203944  
111030434276   111030974118   111031101155   111031253995   111031410192
111018222547   111021508201   111023860765   111024591778   111026232367  
111027212636   111027539942   111027725039   111028321728   111028475627  
111028650521   111029325992   111029489825   111030061249   111030203955  
111030434298   111030974130   111031101166   111031254008   111031410248
111018222637   111021508313   111023860787   111024591789   111026233032  
111027212681   111027539964   111027725040   111028321740   111028475661  
111028650554   111029326005   111029489858   111030061520   111030204024  
111030434322   111030974152   111031101177   111031254020   111031410260
111018222839   111021508324   111023860798   111024591813   111026233054  
111027212704   111027539975   111027725051   111028321762   111028475683  
111028650565   111029326128   111029489870   111030061564   111030204035  
111030434366   111030974196   111031101212   111031254042   111031410282
111018222873   111021508379   111023860877   111024591903   111026233087  
111027212715   111027539986   111027725062   111028321784   111028475740  
111028650576   111029326139   111029489892   111030061597   111030204057  
111030434399   111030974242   111031101223   111031254064   111031410293
111018222884   111021508380   111023860899   111024591925   111026233098  
111027212737   111027540023   111027725073   111028321795   111028475830  
111028650712   111029326140   111029489926   111030061788   111030204091  
111030434412   111030974253   111031101234   111031254121   111031410305
111018222918   111021508391   111023861069   111024591970   111026234291  
111027212748   111027540034   111027725792   111028321829   111028475841  
111028650756   111029326184   111029489982   111030061801   111030204136  
111030434513   111030974297   111031102549   111031254143   111031410316
111018222963   111021508414   111023861340   111024591981   111026234392  
111027212782   111027540056   111027725804   111028321830   111028475896  
111028650778   111029326195   111029490018   111030061823   111030204170  
111030434524   111030974310   111031102561   111031254165   111031410350
111018223009   111021508458   111023861384   111024591992   111026234471  
111027212805   111027540179   111027725826   111028321852   111028475920  
111028650802   111029326218   111029490030   111030061867   111030204192  
111030434579   111030974354   111031102572   111031254176   111031410394
111018223010   111021508470   111023861395   111024592016   111026234538  
111027212838   111027540180   111027725905   111028323045   111028475942  
111028650835   111029326230   111029490120   111030061890   111030204507  
111030434591   111030974376   111031102594   111031254198   111031410428
111018223032   111021508492   111023861407   111024592106   111026234549  
111027212850   111027541710   111027725961   111028323067   111028475975  
111028650947   111029326285   111029490153   111030061935   111030204574  
111030434625   111030974398   111031102606   111031254200   111031410439
111018223076   111021508526   111023861586   111024592151   111026234572  
111027212906   111027541732   111027725994   111028323078   111028476325  
111028650958   111029326386   111029490197   111030061957   111030204596  
111030434647   111030974400   111031102639   111031254211   111031410440
111018223784   111021508571   111023861643   111024592229   111026234583  
111027212940   111027541754   111027726030   111028323089   111028476336  
111028650992   111029326410   111029490232   111030062004   111030204608  
111030434681   111030974433   111031102651   111031254446   111031410451
111018223863   111021508593   111023861687   111024592230   111026234617  
111027212951   111027541776   111027726052   111028323146   111028476954  
111028651016   111029326454   111029490311   111030062026   111030204620  
111030434692   111030974466   111031102662   111031254457   111031410473
111018223885   111021508605   111023861801   111024592285   111026234628  
111027213008   111027541798   111027726063   111028323179   111028476976  
111028651038   111029326500   111029491110   111030062048   111030204642  
111030434715   111030974488   111031102684   111031254479   111031410495
111018223920   111021508627   111023861812   111024592375   111026234718  
111027213019   111027541800   111027726074   111028323203   111028477078  
111028651061   111029326544   111029491132   111030062059   111030204653  
111030434737   111030974499   111031102695   111031254491   111031410507
111018223942   111021508638   111023861968   111024592386   111026234752  
111027213020   111027541811   111027726096   111028323214   111028477089  
111028651072   111029326612   111029491143   111030062082   111030204664  
111030434748   111030974523   111031102707   111031254525   111031410518
111018223953   111021508717   111023861979   111024592397   111026234820  
111027213053   111027541833   111027726119   111028323225   111028477090  
111028651128   111029326634   111029491176   111030062105   111030204675  
111030439754   111030974534   111031102718   111031254558   111031410530
111018223964   111021508762   111023862093   111024592476   111026234831  
111027213064   111027541844   111027726164   111028323236   111028477124  
111028651139   111029326645   111029491198   111030062138   111030204686  
111030448888   111030974578   111031102729   111031254570   111031410541
111018224077   111021508795   111023862330   111024592544   111026234842  
111027213075   111027541855   111027726940   111028323247   111028477135  
111028651173   111029326678   111029491211   111030062172   111030204709  
111030449777   111030974590   111031102741   111031254581   111031410552
111018224099   111021508807   111023862419   111024592702   111026234853  
111027213086   111027541877   111027726984   111028323540   111028477214  
111028651184   111029326702   111029491266   111030062194   111030204721  
111030451309   111030974613   111031102752   111031254604   111031410574
111018224101   111021508841   111023862712   111024592746   111026234864  
111027214010   111027541934   111027727097   111028323573   111028477225  
111028651207   111029326713   111029491345   111030062206   111030204743  
111030451310   111030974646   111031102774   111031254615   111031410585
111018224112   111021508874   111023862790   111024593387   111026234875  
111027214032   111027541956   111027727109   111028323584   111028477236  
111028651218   111029326724   111029491367   111030062217   111030204776  
111030451321   111030974714   111031102785   111031254626   111031410664
111018224123   111021510967   111023862857   111024593455   111026234909  
111027214043   111027541967   111027727121   111028323629   111028477247  
111028651229   111029326735   111029491378   111030062239   111030204798  
111030451332   111030974781   111031102819   111031254637   111031410754
111018224134   111021511058   111023862879   111024593466   111026234943  
111027214076   111027541990   111027727143   111028323652   111028477270  
111028651230   111029326779   111029491525   111030062510   111030204800  
111030451354   111030974826   111031102820   111031254648   111031410798
111018224189   111021511328   111023862958   111024593534   111026234976  
111027214098   111027542014   111027727154   111028323674   111028477326  
111028651241   111029326825   111029491895   111030062521   111030204844  
111030451365   111030974859   111031102831   111031254659   111031410811
111018224213   111021511362   111023862981   111024593691   111026234987  
111027214111   111027542070   111027727165   111028323685   111028477337  
111028651296   111029326858   111029491996   111030062598   111030204855  
111030451387   111030974893   111031102842   111031254671   111031410855
111018224224   111021511373   111023863319   111024593714   111026235045  
111027214155   111027542081   111027727187   111028324260   111028477348  
111028652095   111029326869   111029492010   111030062622   111030204866  
111030453435   111030974950   111031102864   111031254693   111031410866
111018224268   111021511395   111023863409   111024593769   111026235056  
111027214188   111027542115   111027727200   111028324271   111028477360  
111028652141   111029326870   111029492021   111030062644   111030205137  
111030453457   111030974961   111031102875   111031254727   111031410899
111018224336   111021511452   111023863410   111024593860   111026235078  
111027214199   111027542148   111027727211   111028324282   111028477382  
111028652152   111029326881   111029492133   111030062712   111030205159  
111030453503   111030975018   111031102886   111031254738   111031410967
111018224358   111021511485   111023863432   111024593882   111026235146  
111027214201   111027542205   111027727266   111028324305   111028477416  
111028652185   111029326904   111029492605   111030062778   111030205171  
111030453558   111030975063   111031102897   111031254749   111031410978
111018224369   111021511496   111023863487   111024593893   111026235191  
111027214212   111027542216   111027728852   111028324327   111028477461  
111028652196   111029326959   111029492706   111030063106   111030205261  
111030454481   111030975658   111031102921   111031254772   111031411014
111018224370   111021511519   111023863689   111024593905   111026235214  
111027214223   111027542250   111027728964   111028324383   111028477494  
111028652220   111029326982   111029492739   111030063128   111030205306  
111030454526   111030975737   111031102943   111031254839   111031411025
111018224415   111021511553   111023863713   111024593927   111026235225  
111027214234   111027542261   111027729831   111028324394   111028477506  
111028652264   111029327028   111029492751   111030063184   111030205317  
111030454537   111030975805   111031102954   111031254840   111031411081
111018224437   111021511597   111023863780   111024593972   111026235270  
111027214278   111027542272   111027731979   111028324406   111028478282  
111028652365   111029327040   111029492773   111030063230   111030205351  
111030454548   111030975816   111031102965   111031254862   111031411092
111018224819   111021511609   111023863791   111024593983   111026235337  
111027214289   111027542283   111027733915   111028324428   111028478293  
111028652387   111029328940   111029492784   111030063241   111030205485  
111030454559   111030975850   111031102987   111031254873   111031411104
111018224943   111021511665   111023864152   111024593994   111026235359  
111027214357   111027542317   111027733971   111028324440   111028478305  
111028652411   111029328995   111029492852   111030063263   111030205496  
111030454627   111030975883   111031102998   111031254895   111031411126
111018224987   111021511676   111023864376   111024594007   111026235438  
111027214379   111027542328   111027735625   111028324451   111028478327  
111028652433   111029329053   111029492863   111030063285   111030205609  
111030454649   111030975894   111031103034   111031254907   111031411205
111018225023   111021511700   111023864398   111024594029   111026235450  
111027214391   111027542339   111027735838   111028324473   111028478361  
111028652501   111029329064   111029492885   111030063331   111030205755  
111030454683   111030975917   111031103045   111031254941   111031411216
111018225067   111021511733   111023864422   111024594074   111026235517  
111027214414   111027542340   111027736019   111028324484   111028478406  
111028652770   111029329109   111029492908   111030063342   111030205823  
111030454739   111030975939   111031103067   111031254974   111031411227
111018225135   111021511812   111023886897   111024594096   111026235528  
111027214436   111027542373   111027737144   111028324518   111028478428  
111028652781   111029329121   111029492920   111030063364   111030205979  
111030454795   111030975940   111031103090   111031254985   111031411238
111018225157   111021511823   111023923631   111024594119   111026235551  
111027214447   111027542384   111027739348   111028324529   111028478440  
111028652792   111029329132   111029492942   111030063375   111030206059  
111030454829   111030975962   111031103113   111031255010   111031411283
111018225179   111021511878   111023930482   111024594197   111026235595  
111027214481   111027542407   111027754873   111028324541   111028478484  
111028652859   111029329143   111029492953   111030063386   111030206060  
111030454841   111030976020   111031103157   111031255021   111031411294
111018225180   111021511890   111023978260   111024594209   111026235685  
111027214504   111027542418   111027755515   111028324563   111028478529  
111028652905   111029329198   111029492975   111030063421   111030206071  
111030454863   111030976042   111031103168   111031255043   111031412284
111018225203   111021511957   111024002966   111024594232   111026236136  
111027214515   111027542430   111027762591   111028324585   111028478530  
111028652949   111029329200   111029492997   111030063432   111030206093  
111030454896   111030976064   111031103179   111031255065   111031412307
111018225269   111021511968   111024044333   111024594243   111026236192  
111027214560   111027542463   111027764391   111028324631   111028478541  
111028652983   111029329222   111029493044   111030063454   111030206251  
111030454908   111030976109   111031103191   111031255098   111031412363
111018225281   111021511979   111024047549   111024594254   111026236215  
111027214616   111027542474   111027765066   111028324642   111028478552  
111028653063   111029329233   111029493066   111030063724   111030206273  
111030454920   111030976110   111031103203   111031255111   111031412396
111018225359   111021511980   111024067811   111024594524   111026236226  
111027216078   111027542520   111027765853   111028324798   111028478574  
111028653131   111029329244   111029493077   111030063757   111030206295  
111030454964   111030976121   111031103214   111031255122   111031412408
111018225393   111021512004   111024109560   111024594568   111026236237  
111027216089   111027542531   111027765909   111028324844   111028478620  
111028653164   111029329266   111029493101   111030063780   111030206442  
111030454975   111030976165   111031103225   111031255605   111031412419
111018225416   111021512026   111024109717   111024594580   111026236259  
111027216090   111027542542   111027765954   111028324855   111028478631  
111028653197   111029329277   111029493112   111030063814   111030206521  
111030455000   111030976176   111031103236   111031255650   111031412420
111018225427   111021512059   111024110854   111024594614   111026236350  
111027216124   111027542553   111027766113   111028324877   111028478642  
111028653210   111029329288   111029493134   111030063847   111030206576  
111030455033   111030976211   111031103247   111031255694   111031412442
111018225438   111021512138   111024115411   111024594704   111026236361  
111027216135   111027542564   111027766539   111028324912   111028478675  
111028653221   111029329299   111029493156   111030063858   111030206655  
111030455044   111030976390   111031103270   111031255706   111031412464
111018225461   111021512194   111024117143   111024594883   111026236462  
111027216146   111027542609   111027766922   111028324923   111028478686  
111028653232   111029329929   111029493178   111030063869   111030206767  
111030455088   111030976413   111031103281   111031255717   111031412486
111018225539   111021512666   111024120710   111024594906   111026236473  
111027216157   111027542632   111027766955   111028324967   111028478709  
111028653298   111029329952   111029493189   111030063881   111030206790  
111030455101   111030976446   111031103304   111031255751   111031412509
111018225540   111021513791   111024120754   111024594928   111026236989  
111027216225   111027542665   111027766966   111028325003   111028478732  
111028653300   111029329974   111029493190   111030063892   111030206824  
111030455123   111030976479   111031103326   111031255762   111031412521
111018225573   111021514219   111024120765   111024594951   111026237047  
111027216247   111027542698   111027767732   111028325014   111028478844  
111028653344   111029330011   111029493224   111030063948   111030206846  
111030455167   111030976480   111031103360   111031255795   111031412532
111018225641   111021514466   111024120866   111024594973   111026237058  
111027216270   111027542722   111027767754   111028325036   111028478866  
111028653355   111029330088   111029494393   111030063959   111030206857  
111030455190   111030976491   111031103371   111031255818   111031412543
111018225674   111021514523   111024120877   111024595020   111026237081  
111027216292   111027542733   111027769004   111028325047   111028478934  
111028653366   111029330099   111029494427   111030063960   111030206936  
111030455246   111030976525   111031103405   111031255830   111031412554
111018225685   111021514635   111024120912   111024595301   111026237115  
111027216304   111027542755   111027769510   111028325104   111028478945  
111028653377   111029330101   111029494438   111030063993   111030207117  
111030455257   111030976536   111031103416   111031255852   111031412565
111018226417   111021514972   111024120923   111024595367   111026237126  
111027216360   111027542766   111027769543   111028325115   111028478956  
111028654288   111029330224   111029494449   111030064006   111030207128  
111030455280   111030976547   111031103438   111031255874   111031412598
111018226855   111021515131   111024120934   111024595402   111026237159  
111027216371   111027542788   111027769699   111028325159   111028478978  
111028654299   111029330235   111029494450   111030064028   111030207139  
111030455291   111030976558   111031103449   111031255885   111031412666
111018226899   111021515243   111024120956   111024595468   111026237227  
111027216483   111027542801   111027769756   111028325261   111028478990  
111028654312   111029330246   111029494461   111030064039   111030207140  
111030455314   111030976569   111031103450   111031255920   111031412699
111018226912   111021516738   111024120989   111024595558   111026237294  
111027216494   111027542812   111027769789   111028325272   111028479025  
111028654334   111029330257   111029494506   111030064040   111030207151  
111030455864   111030976570   111031103461   111031255931   111031412701
111018226945   111021516828   111024120990   111024595569   111026237306  
111027216539   111027542823   111027770815   111028325306   111028479036  
111028654345   111029330314   111029494528   111030064051   111030207195  
111030455932   111030976581   111031103472   111031255942   111031412756
111018226978   111021516839   111024121036   111024595570   111026237317  
111027216540   111027542878   111027771029   111028325407   111028479227  
111028654390   111029330325   111029494562   111030064062   111030207207  
111030455943   111030976626   111031103483   111031255964   111031412789
111018227025   111021516851   111024121092   111024595626   111026237339  
111027216551   111027542889   111027771030   111028325429   111028479249  
111028654413   111029330370   111029494584   111030064073   111030207218  
111030455987   111030976659   111031103506   111031255986   111031412824
111018227036   111021516862   111024121137   111024595693   111026237373  
111027216562   111027542913   111027771467   111028325496   111028479328  
111028655010   111029330381   111029494607   111030064084   111030207229  
111030456001   111030976682   111031103517   111031256011   111031412846
111018227070   111021516918   111024121148   111024595727   111026237407  
111027216618   111027542924   111027771579   111028325519   111028479362  
111028655043   111029330415   111029494629   111030064118   111030207241  
111030456348   111030976693   111031103540   111031256044   111031412936
111018227081   111021517403   111024121193   111024595749   111026237441  
111027216629   111027542935   111027772020   111028325531   111028479373  
111028655054   111029330437   111029494663   111030064130   111030207308  
111030456360   111030977357   111031103562   111031256099   111031412947
111018227160   111021524669   111024121238   111024595884   111026237474  
111027216652   111027542946   111027772334   111028325553   111028479384  
111028655076   111029330459   111029494720   111030064185   111030207319  
111030456371   111030977368   111031103584   111031256123   111031412958
111018227249   111021527145   111024121249   111024595907   111026237519  
111027216674   111027542979   111027772895   111028325575   111028479430  
111028655087   111029330505   111029494821   111030064219   111030207320  
111030456393   111030977380   111031103630   111031256134   111031412969
111018227261   111021535177   111024121418   111024595963   111026237586  
111027216696   111027543004   111027772941   111028325586   111028479463  
111028655098   111029330527   111029494832   111030064242   111030207331  
111030456416   111030977414   111031103674   111031256336   111031413005
111018227294   111021535447   111024121520   111024595985   111026237609  
111027216731   111027543059   111027773458   111028325610   111028479474  
111028655144   111029331225   111029494843   111030064264   111030207342  
111030456438   111030977425   111031103719   111031256358   111031413016
111018227306   111021542928   111024121632   111024595996   111026237632  
111027216809   111027543060   111027773469   111028325632   111028479519  
111028655199   111029331236   111029494911   111030064297   111030207498  
111030456506   111030977436   111031103753   111031256369   111031413038
111018227429   111021553997   111024121665   111024596414   111026237654  
111027216810   111027543093   111027773795   111028325654   111028479531  
111028655201   111029331247   111029494966   111030064310   111030207522  
111030456539   111030977447   111031103775   111031256381   111031413049
111018227485   111021555494   111024121687   111024596492   111026237676  
111027216821   111027543127   111027773829   111028325676   111028479575  
111028655212   111029331270   111029495046   111030064321   111030207533  
111030456551   111030977458   111031104776   111031256404   111031413072
111018227553   111021681809   111024121711   111024596649   111026237687  
111027216900   111027543150   111027773874   111028325698   111028479609  
111028655234   111029331326   111029495057   111030064365   111030207544  
111030456562   111030977469   111031104787   111031256415   111031413083

 

SCH-A-36



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018227586   111021695781   111024121722   111024596661   111026237711  
111027217372   111027543217   111027773953   111028325733   111028479643  
111028655256   111029331348   111029495091   111030065209   111030207555  
111030456584   111030977492   111031104800   111031256426   111031413139
111018227643   111021726102   111024121777   111024596672   111026237777  
111027217473   111027543239   111027774033   111028325744   111028479676  
111028655267   111029331371   111029495125   111030065298   111030207577  
111030456595   111030977537   111031104844   111031256437   111031413151
111018227654   111021737834   111024121867   111024596706   111026237788  
111027217495   111027543284   111027774077   111028325812   111028479698  
111028655290   111029331382   111029495158   111030065344   111030207588  
111030456630   111030978156   111031104855   111031256459   111031413173
111018228048   111021737867   111024121889   111024596852   111026237823  
111027217552   111027543307   111027774493   111028326868   111028479700  
111028655313   111029331416   111029495169   111030065366   111030207599  
111030456663   111030978167   111031104888   111031256505   111031413218
111018228059   111021737878   111024122015   111024596908   111026237867  
111027219879   111027543981   111027774842   111028326880   111028479722  
111028655324   111029331427   111029495170   111030065388   111030207645  
111030456720   111030978178   111031104899   111031256516   111031413241
111018228071   111021740243   111024122026   111024596919   111026237878  
111027219925   111027544397   111027775944   111028326925   111028479777  
111028655458   111029331461   111029495204   111030065401   111030207656  
111030456731   111030978213   111031105441   111031256527   111031413263
111018228082   111021740311   111024122037   111024596920   111026237890  
111027219958   111027544409   111027775977   111028326947   111028479867  
111028655469   111029331483   111029495226   111030065412   111030207667  
111030456742   111030978224   111031105452   111031256572   111031413296
111018228150   111021740322   111024122060   111024596931   111026237935  
111027219992   111027544432   111027776215   111028327803   111028479890  
111028655481   111029331506   111029495237   111030065423   111030207678  
111030456753   111030978235   111031105463   111031256606   111031413308
111018228295   111021740366   111024122239   111024596942   111026237979  
111027220006   111027544443   111027776574   111028327836   111028479913  
111028655492   111029331607   111029495259   111030065434   111030207702  
111030456775   111030978257   111031105520   111031256617   111031413331
111018228385   111021740388   111024122420   111024596953   111026237991  
111027220040   111027544476   111027777766   111028327847   111028479946  
111028655526   111029331641   111029495260   111030065456   111030207724  
111030456809   111030978268   111031105531   111031256628   111031413342
111018228408   111021740412   111024122464   111024597000   111026238026  
111027220231   111027544555   111027777889   111028327904   111028479968  
111028655571   111029331944   111029495282   111030065467   111030207757  
111030456810   111030978279   111031105553   111031256639   111031413364
111018228543   111021740423   111024122486   111024597011   111026238048  
111027220264   111027544588   111027778532   111028327948   111028480072  
111028655582   111029332002   111029495293   111030065489   111030207768  
111030456832   111030978291   111031105609   111031256640   111031413375
111018228576   111021740456   111024122521   111024597022   111026238071  
111027220848   111027544599   111027778565   111028327959   111028480083  
111028655627   111029332024   111029495316   111030065490   111030207814  
111030457035   111030978303   111031105610   111031256673   111031413386
111018228611   111021740467   111024122576   111024597033   111026238127  
111027221074   111027544601   111027778655   111028327971   111028480117  
111028655650   111029332046   111029495327   111030065524   111030207825  
111030457046   111030978314   111031105621   111031256695   111031413397
111018228712   111021746227   111024122600   111024597370   111026238138  
111027221153   111027545051   111027778778   111028328073   111028480140  
111028655661   111029332068   111029495350   111030065535   111030207858  
111030457068   111030978347   111031105676   111031256752   111031413410
111018228790   111021760379   111024122633   111024597404   111026238149  
111027221164   111027545073   111027778846   111028328095   111028480151  
111028656022   111029332080   111029495361   111030065591   111030207904  
111030457293   111030978358   111031105698   111031256785   111031413454
111018229038   111021760403   111024122688   111024597493   111026238161  
111027221872   111027545095   111027779375   111028328129   111028480162  
111028656033   111029332147   111029495383   111030065603   111030209052  
111030457316   111030978370   111031105711   111031256796   111031413465
111018229072   111021760414   111024122712   111024597527   111026238183  
111027222301   111027545118   111027779432   111028328130   111028480173  
111028656257   111029332169   111029495394   111030065614   111030209131  
111030457361   111030978381   111031105766   111031256808   111031413993
111018229083   111021760425   111024122723   111024597549   111026238206  
111027222604   111027545141   111027779511   111028328141   111028480623  
111028656268   111029332215   111029495406   111030065838   111030209153  
111030457372   111030978426   111031105799   111031256842   111031414028
111018229713   111021760436   111024122734   111024597640   111026238251  
111027223021   111027545163   111027779634   111028328196   111028480634  
111028656279   111029332226   111029495428   111030065849   111030209175  
111030457394   111030978437   111031105812   111031256897   111031414073
111018229735   111021760458   111024122767   111024597662   111026239623  
111027223065   111027545185   111027781121   111028328297   111028480678  
111028656628   111029332248   111029495440   111030065883   111030209186  
111030457439   111030978448   111031105823   111031256909   111031414141
111018229757   111021760515   111024122789   111024597820   111026239667  
111027223290   111027545196   111027781255   111028328310   111028481286  
111028656639   111029332271   111029495721   111030065906   111030209197  
111030457440   111030978459   111031105845   111031256932   111031414185
111018229780   111021760537   111024122857   111024597853   111026239678  
111027223414   111027545208   111027781356   111028328343   111028481309  
111028656707   111029332305   111029496092   111030065939   111030209254  
111030457451   111030978482   111031105890   111031256943   111031414242
111018229836   111021760740   111024122879   111024598180   111026239689  
111027223425   111027545220   111027781479   111028328354   111028481310  
111028656763   111029332327   111029496115   111030065940   111030209276  
111030457495   111030978549   111031105902   111031257001   111031414253
111018229858   111021760762   111024123869   111024598225   111026239702  
111027223436   111027545231   111027781570   111028328365   111028481332  
111028656808   111029332361   111029496171   111030065962   111030209298  
111030457529   111030978550   111031105913   111031257012   111031414297
111018229870   111021760795   111024123881   111024598258   111026239735  
111027223447   111027545321   111027781615   111028328398   111028481354  
111028656820   111029332372   111029496238   111030065973   111030209300  
111030457541   111030978572   111031105935   111031257056   111031414332
111018229904   111021762258   111024123948   111024598326   111026239757  
111027223694   111027545343   111027781996   111028328400   111028481400  
111028656853   111029332417   111029496317   111030066008   111030209311  
111030457552   111030978583   111031105957   111031257067   111031414422
111018230580   111021762269   111024123982   111024598427   111026239779  
111027223773   111027545354   111027782616   111028328422   111028481433  
111028656875   111029333216   111029496328   111030066019   111030209333  
111030457574   111030978594   111031105968   111031257089   111031414466
111018230658   111021762281   111024124017   111024598449   111026239780  
111027223863   111027545376   111027782706   111028328433   111028481466  
111028656897   111029333227   111029496339   111030066042   111030209355  
111030457675   111030978639   111031105979   111031257090   111031414488
111018230748   111021762292   111024124028   111024598461   111026239836  
111027223908   111027545398   111027783156   111028328477   111028481499  
111028656932   111029333362   111029496373   111030066097   111030209366  
111030457686   111030978729   111031106015   111031257113   111031414499
111018231536   111021762304   111024124062   111024598472   111026239858  
111027224448   111027545411   111027783505   111028328488   111028481501  
111028657034   111029333384   111029496384   111030066165   111030209377  
111030457721   111030978752   111031106048   111031257157   111031414501
111018231547   111021762348   111024124073   111024598562   111026239869  
111027224640   111027545433   111027784180   111028328512   111028481512  
111028657067   111029333407   111029496441   111030066222   111030209399  
111030457732   111030978774   111031106149   111031257168   111031414512
111018231581   111021762359   111024124130   111024598630   111026239870  
111027224718   111027545444   111027784203   111028328523   111028481646  
111028657078   111029333474   111029496474   111030066244   111030209423  
111030457743   111030978785   111031106161   111031258451   111031414556
111018231671   111021763147   111024124174   111024598731   111026239881  
111027224763   111027545455   111027784674   111028328567   111028481703  
111028657113   111029333564   111029496542   111030066705   111030209445  
111030457765   111030978820   111031106172   111031258462   111031414567
111018231750   111021763181   111024124185   111024598753   111026239937  
111027225405   111027545477   111027784720   111028328613   111028481736  
111028657146   111029333597   111029496553   111030066738   111030209467  
111030457787   111030978831   111031106194   111031258473   111031414613
111018231761   111021763237   111024124208   111024598764   111026239959  
111027225472   111027545488   111027784753   111028328635   111028481758  
111028657168   111029333621   111029496597   111030066750   111030209502  
111030457798   111030978864   111031106206   111031258530   111031414657
111018231817   111021763271   111024124219   111024598786   111026239971  
111027225539   111027545567   111027784764   111028328646   111028481769  
111028657203   111029333632   111029496621   111030066761   111030209513  
111030457811   111030978875   111031106251   111031258541   111031414668
111018231828   111021765453   111024124286   111024598821   111026239982  
111027225540   111027545668   111027785316   111028328657   111028481770  
111028657236   111029333654   111029496643   111030066817   111030209535  
111030457833   111030978886   111031106295   111031258596   111031414691
111018231851   111021765521   111024124297   111024598832   111026240029  
111027225584   111027545714   111027802147   111028328679   111028481792  
111028657247   111029333676   111029496654   111030067302   111030209579  
111030457855   111030978909   111031106307   111031258608   111031414747
111018232087   111021765543   111024124321   111024598854   111026240120  
111027225607   111027545736   111027802259   111028328703   111028481804  
111028657269   111029333700   111029496687   111030067313   111030209580  
111030457899   111030978921   111031106329   111031258631   111031414758
111018232111   111021765600   111024124365   111024598865   111026240276  
111027225630   111027545747   111027802338   111028328714   111028481815  
111028657315   111029333777   111029496788   111030067379   111030209603  
111030458069   111030978954   111031106341   111031258675   111031414860
111018232122   111021765611   111024124400   111024598887   111026240300  
111027225876   111027545758   111027808301   111028328736   111028481837  
111028657326   111029333788   111029496834   111030067403   111030209614  
111030458148   111030978965   111031106396   111031258686   111031414882
111018232155   111021765644   111024124411   111024598911   111026240333  
111027225911   111027545769   111027810809   111028328747   111028481882  
111028657359   111029333834   111029496856   111030067414   111030209625  
111030458160   111030978976   111031106408   111031258721   111031414905
111018232166   111021765688   111024124556   111024598966   111026240344  
111027225955   111027545871   111027810887   111028328758   111028481893  
111028657607   111029333867   111029496878   111030067515   111030209636  
111030458508   111030978987   111031106419   111031258754   111031414983
111018232212   111021765745   111024124567   111024598999   111026240366  
111027225966   111027545916   111027811844   111028328781   111028481927  
111028657618   111029333902   111029496889   111030067526   111030209647  
111030458520   111030979023   111031106431   111031258776   111031414994
111018232278   111021765756   111024124589   111024599068   111026240412  
111027226338   111027545938   111027812328   111028328792   111028481938  
111028657652   111029333991   111029497329   111030067559   111030209658  
111030458553   111030979034   111031106497   111031258822   111031415007
111018232289   111021765767   111024124624   111024599091   111026240434  
111027226417   111027545950   111027812373   111028328859   111028481949  
111028657685   111029334004   111029497330   111030067571   111030209669  
111030458564   111030979067   111031106509   111031258833   111031415041
111018232313   111021765857   111024124635   111024599114   111026240478  
111027226428   111027546007   111027812418   111028328871   111028481994  
111028657719   111029334026   111029497363   111030067616   111030209670  
111030458575   111030979102   111031106510   111031258888   111031415096
111018232324   111021765925   111024124668   111024599259   111026240489  
111027226451   111027546029   111027812722   111028328893   111028482007  
111028657720   111029334037   111029497385   111030067649   111030209681  
111030458597   111030979124   111031106543   111031258956   111031415108
111018232335   111021765970   111024124714   111024599282   111026240490  
111027226518   111027546030   111027812834   111028328916   111028482939  
111028657786   111029334059   111029497408   111030067661   111030209704  
111030458610   111030979168   111031106554   111031258967   111031415153
111018232414   111021766038   111024124781   111024599349   111026240513  
111027226585   111027546096   111027812935   111028328927   111028482962  
111028657797   111029334116   111029497420   111030067672   111030209715  
111030458643   111030979179   111031106565   111031260139   111031415175
111018232447   111021766117   111024124804   111024599417   111026241929  
111027226596   111027546153   111027813060   111028328994   111028482995  
111028657832   111029334138   111029497431   111030067683   111030209726  
111030458654   111030979191   111031106587   111031260151   111031415197
111018232560   111021766128   111024124837   111024599440   111026241930  
111027227070   111027546692   111027813071   111028329007   111028483042  
111028657854   111029334149   111029497442   111030067706   111030209861  
111030458755   111030979203   111031106600   111031260173   111031415210
111018233369   111021766173   111024124871   111024599473   111026241952  
111027227575   111027546715   111027813408   111028329018   111028483187  
111028658079   111029334172   111029497464   111030067728   111030209906  
111030458766   111030979270   111031106622   111031260184   111031415232
111018233370   111021766184   111024124882   111024599530   111026241974  
111027227609   111027546760   111027813420   111028329029   111028483222  
111028658080   111029334183   111029497475   111030067740   111030209917  
111030458777   111030979281   111031106644   111031260319   111031415265
111018233448   111021766230   111024124893   111024599664   111026241996  
111027227610   111027546782   111027814263   111028329311   111028483266  
111028658091   111029334228   111029497486   111030067795   111030209940  
111030458823   111030979405   111031106655   111031260320   111031415276
111018233459   111021766285   111024124950   111024599697   111026242054  
111027227621   111027546805   111027815343   111028329322   111028483299  
111028658147   111029334262   111029497497   111030067830   111030209951  
111030458834   111030979506   111031106666   111031260342   111031415287
111018233505   111021766375   111024125007   111024599798   111026242087  
111027227643   111027546849   111027815411   111028330458   111028483301  
111028658158   111029334273   111029497510   111030067852   111030209962  
111030458856   111030979551   111031106677   111031260386   111031415298
111018233516   111021766724   111024125074   111024599866   111026242100  
111027227665   111027546917   111027815691   111028330469   111028483345  
111028658181   111029334318   111029497532   111030067874   111030210009  
111030458867   111030979786   111031106688   111031260410   111031415388
111018233527   111021766768   111024125096   111024600386   111026242199  
111027227676   111027546940   111027816502   111028330481   111028483367  
111028658204   111029334341   111029497543   111030068000   111030210054  
111030458890   111030979797   111031107533   111031260443   111031415478
111018233561   111021766836   111024125120   111024600454   111026242212  
111027228138   111027546962   111027816995   111028330492   111028483389  
111028658259   111029334431   111029497554   111030068044   111030210065  
111030458946   111030979821   111031107544   111031260465   111031415580
111018233617   111021766858   111024125142   111024600500   111026242234  
111027228273   111027546984   111027817020   111028330616   111028483402  
111028658260   111029334464   111029497565   111030068055   111030210571  
111030458957   111030979832   111031107555   111031260476   111031415737
111018233628   111021766869   111024125186   111024600566   111026242278  
111027228532   111027546995   111027817143   111028330627   111028483413  
111028658271   111029334486   111029497598   111030068134   111030210605  
111030458979   111030979876   111031107566   111031260487   111031416288
111018233662   111021766870   111024125197   111024600577   111026242290  
111027228734   111027547019   111027817288   111028330650   111028483424  
111028658316   111029334532   111029497611   111030068246   111030210728  
111030458980   111030979887   111031107577   111031260500   111031416301
111018233796   111021766881   111024125210   111024600588   111026242302  
111027228802   111027547031   111027817301   111028330694   111028483468  
111028658338   111029334576   111029497622   111030068257   111030210739  
111030458991   111030979922   111031107599   111031260511   111031416334
111018233897   111021766915   111024126727   111024600667   111026242313  
111027229319   111027547042   111027817435   111028330762   111028483479  
111028658361   111029334600   111029497633   111030068336   111030210740  
111030459037   111030979933   111031107623   111031260555   111031416345
111018233909   111021766960   111024126738   111024600780   111026242368  
111027229409   111027547132   111027818773   111028330795   111028483480  
111028658383   111029334666   111029497644   111030068437   111030210762  
111030459048   111030979944   111031107645   111031260577   111031416413
111018233965   111021766971   111024126749   111024602423   111026242379  
111027229702   111027547165   111027818997   111028330818   111028483491  
111028658406   111029334688   111029497666   111030068459   111030210795  
111030459071   111030979966   111031107678   111031260588   111031416435
111018234090   111021766993   111024126794   111024602434   111026242380  
111027229724   111027547198   111027819123   111028330829   111028483648  
111028658417   111029334745   111029497688   111030068538   111030210818  
111030459093   111030980003   111031107689   111031260599   111031416480
111018234124   111021767028   111024126839   111024604065   111026242425  
111027229847   111027547222   111027819134   111028330841   111028483693  
111028658440   111029334756   111029497712   111030068549   111030210841  
111030459105   111030980014   111031107690   111031260601   111031416738
111018234393   111021767174   111024126840   111024617340   111026242458  
111027229869   111027547244   111027819190   111028331077   111028484155  
111028658451   111029334778   111029497723   111030068695   111030210885  
111030459116   111030980036   111031107702   111031260623   111031416749
111018234416   111021767185   111024126884   111024618554   111026242469  
111027230355   111027547255   111027819381   111028331088   111028484188  
111028658552   111029334789   111029497756   111030068707   111030210919  
111030459127   111030980047   111031107757   111031260645   111031416750
111018234449   111021767196   111024126895   111024619094   111026242481  
111027230861   111027547941   111027819392   111028331099   111028484223  
111028658574   111029334813   111029497778   111030068718   111030210975  
111030459149   111030980058   111031107768   111031260667   111031416794
111018234483   111021767253   111024126918   111024619847   111026242526  
111027230951   111027547974   111027819606   111028331101   111028484234  
111028658596   111029334824   111029497790   111030068730   111030211000  
111030459150   111030980069   111031107779   111031260678   111031416817
111018234494   111021767994   111024126929   111024623910   111026242548  
111027231176   111027548054   111027819673   111028331112   111028484267  
111028658619   111029334846   111029497802   111030068785   111030211022  
111030459161   111030980070   111031107791   111031260757   111031416851
111018234528   111021768018   111024126941   111024623976   111026242559  
111027231211   111027548076   111027819741   111028331123   111028484289  
111028658653   111029334879   111029497813   111030068831   111030211044  
111030459194   111030980092   111031107870   111031260768   111031416862
111018234539   111021768029   111024126985   111024632123   111026242560  
111027232425   111027548098   111027819831   111028331156   111028484313  
111028658664   111029334880   111029497835   111030068853   111030211066  
111030459835   111030980115   111031107881   111031260780   111031416918
111018234551   111021768197   111024127032   111024634158   111026242605  
111027233000   111027548100   111027820619   111028331167   111028484346  
111028658697   111029334903   111029497846   111030068886   111030211101  
111030459857   111030980351   111031107937   111031260858   111031416941

 

SCH-A-37



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111018234562   111021768209   111024127054   111024641976   111026242627  
111027233202   111027548111   111027821430   111028331190   111028484380  
111028658743   111029334936   111029497868   111030068909   111030211112  
111030459868   111030980362   111031107959   111031260869   111031416952
111018234595   111021768681   111024127065   111024648030   111026242649  
111027234045   111027548133   111027821586   111028331280   111028484391  
111028658990   111029334947   111029497880   111030068932   111030211134  
111030459891   111030980485   111031107971   111031260881   111031416963
111018234674   111021768704   111024127100   111024649378   111026242672  
111027234708   111027548177   111027822015   111028331291   111028484447  
111028659003   111029334958   111029497903   111030068965   111030211167  
111030459914   111030980496   111031107993   111031260971   111031416996
111018234720   111021768715   111024127111   111024650033   111026242683  
111027234810   111027548302   111027823667   111028331303   111028484458  
111028659014   111029334969   111029497914   111030069001   111030211189  
111030459936   111030980508   111031108039   111031261309   111031417087
111018234742   111021768760   111024127144   111024651630   111026242706  
111027234911   111027548324   111027823746   111028331325   111028484492  
111028659025   111029334981   111029498645   111030069045   111030211202  
111030459981   111030980520   111031108040   111031261321   111031417098
111018234753   111021768771   111024127199   111024652833   111026242773  
111027234988   111027548650   111027823780   111028331336   111028484649  
111028659036   111029335005   111029498678   111030069067   111030211224  
111030459992   111030980531   111031108073   111031261365   111031417100
111018234764   111021768782   111024127223   111024655128   111026242795  
111027235091   111027548694   111027824141   111028331358   111028484661  
111028659058   111029335296   111029498689   111030069078   111030211268  
111030460017   111030980801   111031108084   111031262131   111031417166
111018235080   111021768805   111024127379   111024662250   111026242807  
111027235103   111027548841   111027824264   111028331369   111028484694  
111028659070   111029335320   111029498702   111030069168   111030211279  
111030460028   111030980867   111031108095   111031262197   111031417188
111018235136   111021768838   111024127481   111024662733   111026242818  
111027235136   111027549099   111027824365   111028331381   111028484717  
111028659081   111029335342   111029498724   111030069225   111030211291  
111030460051   111030980957   111031108152   111031262209   111031417199
111018235169   111021768849   111024127515   111024664128   111026242830  
111027235158   111027549325   111027824398   111028331437   111028484740  
111028659104   111029335353   111029498768   111030069247   111030211796  
111030460073   111030980968   111031108220   111031262221   111031417212
111018235181   111021768861   111024127526   111024664678   111026242841  
111027236193   111027549369   111027824983   111028331459   111028484784  
111028659126   111029335443   111029498803   111030069258   111030211864  
111030460095   111030981026   111031108242   111031262232   111031417223
111018235192   111021768951   111024127537   111024667086   111026242931  
111027236878   111027549370   111027824994   111028331460   111028484807  
111028659182   111029335454   111029498814   111030069371   111030211875  
111030460107   111030981037   111031108253   111031262243   111031417234
111018235282   111021768962   111024127571   111024667569   111026242942  
111027236889   111027549404   111027825175   111028331561   111028484830  
111028659205   111029335689   111029498825   111030069393   111030211897  
111030460163   111030981105   111031108264   111031262287   111031417335
111018235361   111021769132   111024127627   111024668740   111026242953  
111027237149   111027549415   111027825209   111028331583   111028484841  
111028659227   111029335690   111029498858   111030069438   111030211909  
111030460196   111030981127   111031108286   111031262388   111031417447
111018235406   111021769198   111024127661   111024677908   111026242975  
111027237150   111027549437   111027825388   111028331673   111028484863  
111028659283   111029335713   111029498881   111030069483   111030211932  
111030460219   111030981385   111031108297   111031262434   111031417469
111018235529   111021769277   111024127672   111024684175   111026243044  
111027237734   111027549448   111027825434   111028331718   111028485156  
111028659328   111029335746   111029498904   111030069494   111030211943  
111030460220   111030981396   111031108310   111031262489   111031417537
111018235631   111021769367   111024127683   111024684704   111026243066  
111027239376   111027549482   111027825669   111028331741   111028485190  
111028659340   111029335757   111029498926   111030069876   111030211987  
111030460231   111030981453   111031108321   111031262591   111031417559
111018235642   111021769378   111024127706   111024684850   111026243088  
111027239523   111027549808   111027826570   111028331796   111028485246  
111028660038   111029335780   111029498937   111030069898   111030211998  
111030460242   111030981464   111031108343   111031262603   111031417593
111018235664   111021769389   111024127740   111024700422   111026244641  
111027239590   111027549819   111027826604   111028331808   111028485268  
111028660061   111029335847   111029498959   111030069922   111030212090  
111030460275   111030981565   111031108354   111031262625   111031417649
111018235709   111021769424   111024127784   111024709207   111026244652  
111027239691   111027549853   111027827111   111028331819   111028485279  
111028660162   111029335881   111029498960   111030069966   111030212102  
111030460286   111030981699   111031108387   111031262669   111031417706
111018235721   111021769435   111024127830   111024709386   111026244663  
111027240570   111027549909   111027827133   111028331831   111028485314  
111028660320   111029335892   111029499095   111030069999   111030212135  
111030460792   111030981734   111031108411   111031262681   111031417728
111018235787   111021769468   111024127919   111024711817   111026244696  
111027240592   111027549932   111027827571   111028331842   111028485358  
111028660375   111029335926   111029499107   111030070003   111030212180  
111030460804   111030981789   111031108444   111031262692   111031417751
111018235855   111021769503   111024127953   111024719174   111026244720  
111027243045   111027549954   111027827605   111028332315   111028485460  
111028660386   111029335948   111029499141   111030070025   111030212270  
111030460815   111030981802   111031108455   111031262748   111031417830
111018235877   111021769536   111024127964   111024723786   111026244764  
111027243180   111027549987   111027827942   111028332337   111028485516  
111028660432   111029335959   111029499242   111030070058   111030212304  
111030460826   111030981813   111031108477   111031262759   111031417841
111018235901   111021770909   111024128011   111024724631   111026244775  
111027243269   111027549998   111027828190   111028332472   111028485527  
111028660454   111029335960   111029499275   111030070070   111030212315  
111030460859   111030981824   111031108512   111031262771   111031417874
111018237082   111021770954   111024128112   111024726396   111026244809  
111027243719   111027550013   111027828347   111028332551   111028485572  
111028660465   111029335993   111029499309   111030070081   111030212337  
111030460893   111030981857   111031108534   111031262782   111031417964
111018237105   111021770976   111024129056   111024731088   111026244843  
111027243797   111027550079   111027828381   111028332562   111028485617  
111028660487   111029336028   111029499376   111030070092   111030212359  
111030460916   111030981868   111031108556   111031262793   111031418022
111018237116   111021771090   111024129113   111024734238   111026244876  
111027244147   111027550170   111027828404   111028332573   111028485639  
111028660577   111029336039   111029499444   111030070104   111030212360  
111030460949   111030981914   111031108567   111031262816   111031418101
111018237149   111021771113   111024129180   111024734474   111026244898  
111027244899   111027550215   111027828415   111028332595   111028486539  
111028660612   111029336051   111029499455   111030070159   111030212450  
111030460950   111030981925   111031108578   111031262838   111031418134
111018237161   111021771214   111024129247   111024735565   111026244933  
111027245395   111027550259   111027829630   111028332630   111028486540  
111028660678   111029336073   111029499477   111030070182   111030212472  
111030461423   111030981947   111031108602   111031262849   111031418167
111018237194   111021771247   111024129337   111024736667   111026245035  
111027245429   111027550361   111027829865   111028332708   111028486573  
111028660690   111029336084   111029499488   111030070193   111030212483  
111030461456   111030981969   111031108624   111031262872   111031418213
111018237228   111021771258   111024129427   111024737499   111026245046  
111027245698   111027550383   111027830070   111028332719   111028486584  
111028661387   111029336095   111029499499   111030070238   111030213338  
111030461502   111030981992   111031108635   111031262894   111031418224
111018237239   111021771269   111024129472   111024741090   111026245057  
111027245812   111027550428   111027830193   111028332720   111028486641  
111028661411   111029336130   111029499523   111030070250   111030213349  
111030461546   111030982005   111031108679   111031262906   111031418257
111018237453   111021771304   111024129540   111024741393   111026245068  
111027246026   111027550473   111027830294   111028332764   111028486652  
111028661455   111029336174   111029499860   111030070283   111030213383  
111030461579   111030982016   111031108703   111031262928   111031418280
111018237497   111021771337   111024129562   111024763296   111026245091  
111027246127   111027550507   111027831363   111028332775   111028486685  
111028661501   111029336488   111029499893   111030070632   111030213394  
111030461647   111030982038   111031108714   111031262984   111031418325
111018237611   111021771506   111024129584   111024764804   111026245136  
111027246228   111027550552   111027831543   111028333136   111028486720  
111028661556   111029336512   111029499905   111030070665   111030213406  
111030461658   111030982049   111031108725   111031263031   111031418358
111018237666   111021771562   111024129607   111024768112   111026245147  
111027246374   111027550585   111027831677   111028333428   111028486731  
111028661578   111029336961   111029499927   111030070698   111030213428  
111030461669   111030982050   111031109580   111031263042   111031418370
111018237688   111021771573   111024129731   111024771970   111026245271  
111027246419   111027550721   111027831868   111028333439   111028486753  
111028661657   111029336972   111029499961   111030070711   111030213439  
111030461681   111030982061   111031109591   111031263064   111031418381
111018237767   111021771607   111024129742   111024775772   111026245293  
111027246576   111027550743   111027831925   111028333451   111028486764  
111028661725   111029336983   111029499972   111030070722   111030213462  
111030461715   111030982151   111031109614   111031263086   111031418415
111018237857   111021771663   111024129797   111024777291   111026245507  
111027246587   111027550800   111027832162   111028333473   111028486775  
111028661736   111029337614   111029500548   111030070766   111030213473  
111030461726   111030982511   111031109647   111031263109   111031418426
111018237868   111021771708   111024129832   111024779428   111026245518  
111027247005   111027550811   111027832342   111028333484   111028486786  
111028661747   111029337625   111029500638   111030070777   111030213495  
111030461737   111030982533   111031109692   111031263121   111031418437
111018237958   111021771731   111024129854   111024785560   111026245529  
111027247218   111027550866   111027832397   111028333563   111028487237  
111028661848   111029337647   111029500694   111030070801   111030213507  
111030461771   111030982544   111031109850   111031263143   111031418471
111018237969   111021771898   111024129865   111024792535   111026245619  
111027247229   111027550877   111027833703   111028333585   111028487473  
111028661860   111029337670   111029500728   111030070823   111030213552  
111030461782   111030982566   111031109861   111031263154   111031418482
111018238050   111021771966   111024129887   111024794829   111026245620  
111027247410   111027550888   111027833826   111028333642   111028487484  
111028661871   111029337760   111029500740   111030070834   111030213585  
111030461793   111030982588   111031109872   111031263176   111031418493
111018238072   111021772013   111024129933   111024801547   111026245675  
111027247487   111027550899   111027833859   111028333675   111028487495  
111028661905   111029337771   111029500751   111030070845   111030213697  
111030461805   111030982601   111031109883   111031263211   111031418505
111018238128   111021772057   111024131015   111024804810   111026245686  
111027247689   111027550934   111027833950   111028333743   111028487529  
111028661916   111029337816   111029500762   111030070856   111030213721  
111030461816   111030982634   111031109917   111031263255   111031418516
111018238162   111021772091   111024131026   111024807846   111026245709  
111027247791   111027551014   111027834243   111028333765   111028487541  
111028661938   111029337827   111029500784   111030070878   111030213732  
111030461849   111030982689   111031110122   111031263312   111031418561
111018238218   111021772147   111024131240   111024814507   111026245732  
111027247960   111027551025   111027834513   111028333787   111028487619  
111028661949   111029337838   111029500795   111030070890   111030213754  
111030461850   111030982702   111031110155   111031263334   111031419988
111018238263   111021772169   111024131284   111024815520   111026245743  
111027248040   111027551047   111027835907   111028333798   111028487642  
111028662018   111029337849   111029500807   111030070924   111030213787  
111030461872   111030982724   111031110166   111031263356   111031420025
111018238331   111021772192   111024131554   111024821987   111026245765  
111027248578   111027551092   111027836010   111028333855   111028487653  
111028662029   111029337861   111029500830   111030070935   111030213811  
111030461883   111030982779   111031110177   111031263367   111031420924
111018238421   111021773722   111024132117   111024822719   111026245776  
111027249467   111027551104   111027836021   111028333866   111028487732  
111028662030   111029337872   111029500863   111030071093   111030213822  
111030461995   111030982780   111031110188   111031263389   111031427381

 

SCH-A-38



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by GM Financial or (ii) by a Dealer and purchased by GM Financial from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with GM Financial and was validly assigned by such Dealer to GM Financial
pursuant to a Dealer Assignment, (B) was originated by GM Financial or such
Dealer for the retail sale of a Financed Vehicle in the ordinary course of GM
Financial’s or the Dealer’s business, in each case (i) was originated in
accordance with GM Financial’s credit policies and (ii) was fully and properly
executed by the parties thereto, and (iii) GM Financial and, to the best of the
Seller’s and the Servicer’s knowledge, each Dealer had all necessary licenses
and permits to originate Receivables in the State where GM Financial or each
such Dealer was located, (C) contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security, and (D) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer’s electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, State and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable State Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by the Seller, the

 

SCH-B-1-2



--------------------------------------------------------------------------------

Purchaser shall have good and indefeasible title to and will be the sole owner
of such Receivables, free of any Lien. The Seller has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables. No
Dealer has a participation in, or other right to receive, proceeds of any
Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than
thirty (30) days), and, to the best of the Seller’s knowledge, no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any Receivable, and there has been no waiver of
any of the foregoing.

18.        Insurance. At the time of an origination of a Receivable by GM
Financial or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Fixed Payments, Simple Interest. Each Receivable provides for fixed
level monthly payments (provided that the first and last payments may be
minimally different from the level payment amount) that fully amortize the
Amount Financed over the original terms, and amortizes using the Simple Interest
Method.

 

SCH-B-1-3



--------------------------------------------------------------------------------

20.        Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than thirty (30) days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

21.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.    Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
20 of Schedule B-1.

2.    All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.    Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1